
	
		II
		111th CONGRESS
		2d Session
		S. 3932
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Mr. Menendez (for
			 himself and Mr. Leahy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for comprehensive immigration
		  reform, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Comprehensive Immigration Reform Act
			 of 2010 or the CIR Act of 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. References to Immigration and Nationality
				Act.
					Sec. 3. Definitions.
					TITLE I—Border Enforcement
					Subtitle A—Additional Assets and Resources
					Sec. 101. Effective date triggers.
					Sec. 102. Customs and border protection personnel.
					Sec. 103. Secure communication; equipment; and grants for
				border personnel.
					Sec. 104. Infrastructure improvements and expansion of land
				ports of entry.
					Sec. 105. Additional authorities for port of entry
				construction.
					Sec. 106. Additional increases in immigration enforcement
				personnel.
					Sec. 107. Additional immigration court personnel.
					Sec. 108. Improved training for border security and immigration
				enforcement officers.
					Sec. 109. Standards of professional conduct.
					Sec. 110. Inventory of assets and personnel.
					Sec. 111. Customs border patrol and border protection
				assets.
					Sec. 112. Technological assets.
					Sec. 113. Surveillance technologies programs.
					Subtitle B—Enhanced Coordination and Planning for Border
				Security
					Sec. 121. Annual report on improving North American security
				information exchange.
					Sec. 122. Cooperation with the Government of
				Mexico.
					Sec. 123. Enhanced international cooperation.
					Sec. 124. Expansion of commerce security programs.
					Sec. 125. Northern and Southern Border Drug Prosecution
				Initiative.
					Sec. 126. Project Gunrunner Initiative.
					Sec. 127. Operation Streamline Prosecution
				Initiative.
					Sec. 128. Border Relief Grant Program.
					Sec. 129. Report on deaths and strategy study.
					Sec. 130. Immigration and United States-Mexico Border
				Enforcement Commission.
					Sec. 131. Preemption.
					Sec. 132. Inherent authority.
					Sec. 133. Border protection strategy.
					Sec. 134. Border communities liaison office.
					Sec. 135. Authorization of appropriations.
					TITLE II—Interior enforcement
					Subtitle A—Prevention of unauthorized entries and
				removal
					Chapter 1—Strengthening the Visa Waiver Program To secure
				America and enforcing entry and exit requirements
					Sec. 201. Enforcement of requirement to report lost or stolen
				passports.
					Sec. 202. Enforcement of requirement for periodic evaluations
				of program countries.
					Sec. 203. Arrival and departure verification.
					Sec. 204. Visa overstay rates.
					Sec. 205. US–VISIT system.
					Chapter 2—Preventing unauthorized entries and ensuring
				removal
					Sec. 211. Illegal entry and reentry.
					Sec. 212. Deterring aliens ordered removed from remaining in
				the United States unlawfully.
					Sec. 213. Biometric screening.
					Sec. 214. Encouraging aliens to depart voluntarily.
					Sec. 215. Cancellation of visas.
					Sec. 216. Mandatory address reporting requirements.
					Sec. 217. Penalties relating to vessels and
				aircraft.
					Sec. 218. Sanctions for countries that delay or prevent
				repatriation of their citizens and nationals.
					Sec. 219. State criminal alien assistance program.
					Sec. 220. Procedures regarding aliens apprehended by State and
				local law enforcement officers.
					Sec. 221. Reform of passport, visa, and immigration fraud
				offenses.
					Sec. 222. Directives related to passport and document
				fraud.
					Sec. 223. Expanding the definition of conveyances subject to
				forfeiture.
					Sec. 224. Prohibition of the sale of firearms to, or the
				possession of firearms by, certain aliens.
					Sec. 225. Criminal forfeiture.
					Sec. 226. Advance delivery of information including passenger
				manifests.
					Sec. 227. Unlawful flight from immigration or customs controls
				and disobeyance of lawful orders.
					Sec. 228. Reducing illegal immigration and alien smuggling on
				tribal lands.
					Sec. 229. Diplomatic security service.
					Sec. 230. Increased penalties barring the admission of
				convicted sex offenders failing to register and requiring deportation of sex
				offenders failing to register.
					Sec. 231. Aggravated felony.
					Sec. 232. Increased criminal penalties related to gang
				violence.
					Subtitle B—Detention reform
					Sec. 241. Definitions.
					Sec. 242. Protections for vulnerable populations.
					Sec. 243. Apprehension procedures for immigration
				enforcement-related activities relating to children.
					Sec. 244. Detention of families.
					Sec. 245. Access to children, local and State courts, child
				welfare agencies, and consular officials.
					Sec. 246. Memoranda of understanding.
					Sec. 247. Mandatory training.
					Sec. 248. Alternatives to detention.
					Sec. 249. Detention conditions.
					Sec. 250. Access to counsel.
					Sec. 251. Group legal orientation presentations.
					Sec. 252. Protections for refugees.
					Sec. 253. Immigration and customs enforcement
				ombudsman.
					Sec. 254. Lawful permanent resident status of refugees and
				asylum seekers granted asylum.
					Sec. 255. Elimination of time limits on asylum
				applications.
					Sec. 256. Efficient asylum determination process and detention
				of asylum seekers.
					Sec. 257. Protection of stateless persons in the United
				States.
					Sec. 258. Authority to designate certain groups of refugees for
				consideration.
					Sec. 259. Admission of refugees in the absence of the annual
				presidential determination.
					TITLE III—Worksite enforcement
					Sec. 301. Unlawful employment of aliens.
					Sec. 302. Disclosure of certain taxpayer information to assist
				in immigration enforcement.
					Sec. 303. Compliance by department of homeland security
				contractors with confidentiality safeguards.
					Sec. 304. Increasing security and integrity of Social Security
				cards.
					Sec. 305. Increasing security and integrity of immigration
				documents.
					Sec. 306. Responsibilities of the Social Security
				Administration.
					Sec. 307. Antidiscrimination protections.
					Sec. 308. Immigration enforcement support by the internal
				revenue service and the Social Security administration.
					Sec. 309. Enhanced Verification System.
					Sec. 310. Authorization of appropriations.
					TITLE IV—Reforming America’s
				Legal Immigration System
					Subtitle A—New worker program
				and the creation of a standing commission
					Sec. 401. Standing Commission
				on Immigration, Labor Markets, and the National Interest.
					Sec. 402. H–2C nonimmigrant
				worker program.
					Sec. 403. Recruitment of United
				States workers.
					Sec. 404. Adjustment to lawful
				permanent resident status.
					Sec. 405. Employer
				compliance.
					Sec. 406. Authorization of
				appropriations.
					Subtitle B—Family and
				employment visa reforms
					Chapter 1—Family and Employment
				Based Immigrant Visas
					Sec. 411. Recapture of
				immigrant visas lost to bureaucratic delay.
					Sec. 412. Reclassification of
				spouses and minor children of legal permanent residents as immediate
				relatives.
					Sec. 413. Promoting family
				unity.
					Sec. 414. Discretionary
				authority with respect to removal or deportation of citizen and resident
				immediate family members.
					Sec. 415. Military
				families.
					Sec. 416. Equal treatment for
				all stepchildren.
					Sec. 417. Widows, widowers, and
				orphans.
					Sec. 418. Fiancé child status
				protection.
					Sec. 419. Special humanitarian
				visas.
					Sec. 420. Exemption from
				immigrant visa limit for certain veterans from the Philippines.
					Sec. 420A. Determinations under
				the Haitian Refugee Immigration Fairness Act of 1998.
					Sec. 420B. Affidavit of
				support.
					Sec. 420C. Retaining workers
				subject to green card backlog.
					Sec. 420D. Return of Talent
				Program.
					Chapter 2—Uniting American
				Families Act
					Sec. 421. Short
				title.
					Sec. 422.
				Definitions.
					Sec. 423. Availability of
				immigrant visas for permanent partners.
					Sec. 423A. Procedure for
				granting immigrant status.
					Sec. 424. Admission of refugees
				and asylees.
					Sec. 425. Inadmissible and
				deportable aliens.
					Sec. 426. Nonimmigrant and
				conditional permanent resident status.
					Sec. 427. Removal, cancellation
				of removal, and adjustment of status.
					Sec. 428. Application of
				criminal penalties for misrepresentation and concealment of facts regarding
				permanent partnerships.
					Sec. 429. Naturalization
				requirements.
					Sec. 430. Application of family
				unity provisions to other laws.
					Chapter 3—Reforms to specific
				employment-Based visa categories
					SUBCHAPTER A—Reforms to the
				EB–5 Program
					Sec. 431. EB–5 Regional Center
				Program fees.
					Sec. 432. Adjustment of
				status.
					Sec. 433. Set-aside
				programs.
					Sec. 434. Expansion of EB–5
				Program.
					SUBCHAPTER B—Adjustments to
				other select visa programs
					Sec. 435. Elimination of sunset
				provisions.
					Sec. 436. Permanent
				authorization of the nonimmigrant nurses in health professional shortage areas
				program.
					Sec. 437. Incentives for
				physicians to practice in medically underserved communities.
					Sec. 438. Student visa
				reform.
					Sec. 439. Temporary visas for
				individuals from Ireland.
					Sec. 440. S visas.
					Chapter 4—Protection of H–2B
				nonimmigrants and workers recruited abroad
					Sec. 441.
				Definitions.
					Sec. 442. Protections for
				workers recruited abroad.
					Sec. 443. Enforcement
				provisions.
					Sec. 444. Transfer of forest,
				conservation, nursery, and logging workers to the H–2A agricultural worker
				program.
					Sec. 445. H–2B nonimmigrant
				labor certification application fees.
					Sec. 446. Labor agreement
				provisions.
					Sec. 447. Enforcement of
				Federal labor laws.
					Chapter 5—H–2B and L–1 visa
				reforms
					SUBCHAPTER A—H–1B employer
				application requirements
					Sec. 451. Application
				requirements.
					SUBCHAPTER B—Investigation
				and disposition of complaints against H–1B employers
					Sec. 452. Investigation
				procedures.
					SUBCHAPTER C—Other
				Protections
					Sec. 453. H–1B government
				authority and requirements.
					Sec. 454. H–1B and L–1 visa
				requirements.
					Sec. 455. Additional department
				of labor employees.
					SUBCHAPTER D—L–1 visa fraud
				and abuse protections
					Sec. 456. L–1 employer petition
				requirements.
					Sec. 457.
				Application.
					Sec. 458. Report on L–1 blanket
				petition process.
					Chapter 6—Miscellaneous
				employment visa reforms
					Sec. 461. Providing premium
				processing of employment-based visa petitions.
					Sec. 462. Visa
				revalidation.
					Sec. 463. Application fees for
				intending immigrants.
					Sec. 464. E–1, E–2, and L–1
				visas.
					Sec. 465. Time limits for
				nonimmigrants to depart the United States.
					Chapter 7—POWER Act
					Sec. 471. Short
				title.
					Sec. 472. Victims of serious
				labor and employment violations or crime.
					Sec. 473. Labor enforcement
				actions.
					Sec. 474. Authorization of
				appropriations.
					Chapter 8—Agricultural Job
				Opportunities, Benefits, and Security
					Sec. 475. Short
				title.
					SUBCHAPTER A—Blue Card
				Status
					Sec. 476. Requirements for blue
				card status.
					Sec. 477. Application for blue
				card status.
					Sec. 478. Adjustment to
				permanent residence.
					Sec. 479. Other
				provisions.
					Sec. 480. Correction of Social
				Security records.
					SUBCHAPTER B—Reform of H–2A
				worker program
					Sec. 481. Amendments to the
				Immigration and Nationality Act.
					SUBCHAPTER C—Miscellaneous
				provisions
					Sec. 482. Determination and use
				of user fees.
					Sec. 483.
				Rulemaking.
					Sec. 484. Reports to
				Congress.
					Sec. 485. Effective
				date.
					TITLE V—Registration of
				undocumented individuals
					Subtitle A—Lawful Prospective
				Immigrant status
					Sec. 501. Lawful Prospective
				Immigrant Status.
					Sec. 502. Adjustment of status
				for Lawful Prospective Immigrants.
					Sec. 503. Administrative
				review, removal proceedings, and judicial review for aliens who have applied
				for Lawful Prospective Immigrant status.
					Sec. 504. Confidentiality of
				information.
					Sec. 505. Aliens not subject to
				direct numerical limitations.
					Sec. 506. Employer
				protections.
					Sec. 507. Assignment of Social
				Security number.
					Subtitle
				B—Implementation
					Sec. 508.
				Rulemaking.
					Sec. 509. Exemption from
				government contracting and hiring rules.
					Sec. 510. Authority to acquire
				leaseholds.
					Sec. 511. Privacy and civil
				liberties.
					Sec. 512. Statutory
				construction.
					Subtitle
				C—Miscellaneous
					Sec. 513. Correction of Social
				Security records.
					Sec. 514. Fraud prevention
				program.
					Sec. 515. Data collection
				requirements.
					Subtitle D—Dream
				Act
					Sec. 520. Short
				title.
					Sec. 521.
				Definitions.
					Sec. 522. Restoration of State
				option to determine residency for purposes of higher education
				benefits.
					Sec. 523. Cancellation of
				removal and adjustment of status of certain long-term residents who entered the
				United States as children.
					Sec. 524. Conditional permanent
				resident status.
					Sec. 525. Retroactive benefits
				under this subtitle.
					Sec. 526. Exclusive
				jurisdiction.
					Sec. 527. Penalties for false
				statements in application.
					Sec. 528. Confidentiality of
				information.
					Sec. 529. Expedited processing
				of applications; prohibition on fees.
					Sec. 530. Higher education
				assistance.
					Sec. 531. GAO
				report.
					Subtitle E—Funding for the
				Department of Homeland Security
					Sec. 540. Effective
				funding.
					TITLE VI—Immigrant integration
				and other reforms
					Subtitle A—Strengthen and
				unite communities with civics education and English skills
					Chapter 1—Expanding English
				literacy, United States history, and civics education
					Sec. 601. Increased investment
				in English literacy, United States history, and civics education under the
				Adult Education and Family Literacy Act.
					Sec. 602. Definitions of
				English language learner.
					Sec. 603. Credits for teachers
				of English language learners.
					Sec. 604. Research in adult
				education.
					Chapter 2—Supporting English
				language acquisition and adult education in the workforce
					Sec. 611. Credit for
				employer-provided adult English literacy and basic education
				programs.
					Sec. 612. Presidential award
				for business leadership in promoting United States citizenship.
					Chapter 3—Building stronger
				communities
					Sec. 621. Office of Citizenship
				and New Americans.
					Sec. 622. Grants to
				States.
					Sec. 623. Authorized
				activities.
					Sec. 624. Reporting and
				evaluation.
					Sec. 625. New citizens award
				program.
					Sec. 626. Rule of
				construction.
					Sec. 627. Authorization of
				appropriations.
					Chapter 4—Grants
					Sec. 631. Grants to support
				public education and community training.
					Sec. 632. Grant program to
				assist applicants for naturalization.
					Subtitle B—Emergency relief
				for certain populations
					Sec. 641. Adjustment of status
				for certain Haitian orphans.
					Sec. 642. Adjustment of status
				for certain Liberian nationals.
					Subtitle C—Wartime treatment
				studies
					PART I—Commission on Wartime
				Treatment of European Americans
					Sec. 651. Findings.
					Sec. 652.
				Definitions.
					Sec. 653. Establishment of
				commission on wartime treatment of european americans.
					Sec. 654. Duties of the
				European American Commission.
					Sec. 655. Powers of the
				European American Commission.
					Sec. 656. Administrative
				provisions.
					Sec. 657. Authorization of
				appropriations.
					Sec. 658. Sunset.
					PART II—Commission on Wartime
				Treatment of Jewish Refugees
					Sec. 661. Establishment of
				Commission on Wartime Treatment of Jewish Refugees.
					Sec. 662. Duties of the Jewish
				Refugee Commission.
					Sec. 663. Powers of the Jewish
				Refugee Commission.
					Sec. 664. Administrative
				provisions.
					Sec. 665. Authorization of
				appropriations.
					Sec. 666. Sunset.
					PART III—Funding source for the
				wartime studies
					Sec. 671. Funding
				source.
					Subtitle D—State court
				interpreter grant program
					Sec. 681. Findings.
					Sec. 682. State court
				interpreter program.
					Sec. 683. Authorization of
				appropriations.
					Subtitle E—Other
				matters
					Sec. 691. Adjustment of status
				for certain victims of terrorism.
					Sec. 692. Development of
				assessment and strategy addressing factors driving migration.
					Sec. 693. Sense of Congress on
				increased United States foreign policy coherency in the Western
				Hemisphere.
				
			2.References to Immigration and Nationality
			 ActExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms as an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Immigration and Nationality Act.
		3.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the
			 Department of Homeland Security.
			(2)Northern borderThe term Northern border means
			 the international land border between the United States and Canada.
			(3)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
			(4)Southern borderThe term Southern border means
			 the international land border between the United States and Mexico.
			IBorder Enforcement
			AAdditional Assets and Resources
				101.Effective date triggers
					(a)In generalNotwithstanding any effective date
			 provision or any other law, an alien in lawful prospective immigrant status may
			 not adjust status to the status of an alien lawfully admitted for permanent
			 residence under section 502 until—
						(1)the Secretary submits a written
			 certification to the President and Congress that the measures described in
			 subsection (b) are established, funded, and operational; and
						(2)the Attorney General submits a written
			 certification to the President and Congress that each of the measures described
			 in subsection (c) are established, funded, and operational.
						(b)Measures by Department of Homeland
			 SecurityThe measures
			 described in this subsection are established, funded, and operational
			 if—
						(1)United States Immigration and Customs
			 Enforcement (ICE) has—
							(A)a total force of 6,410 agents to
			 investigate violations of criminal law, including document and benefit fraud
			 and the cross-border smuggling of aliens, firearms, narcotics, and other
			 contraband;
							(B)a total force of 185 worksite enforcement
			 auditors to support a worksite enforcement strategy that prioritizes developing
			 cases against employers committing serious violations;
							(C)created and staffed an Immigration Benefit
			 and Document Fraud Task Force in each field office headed by a Special Agent in
			 Charge;
							(D)a nationwide plan with benchmarks to
			 dramatically increase the nationwide enrollment of an alternatives to detention
			 program that utilizes community-based nonprofit organizations; and
							(E)implemented civil detention standards with
			 which each facility detaining immigrants is required to comply;
							(2)United States Customs and Border Protection
			 (CBP) has—
							(A)a total force of 21,000 United States
			 Border Patrol agents who have been hired, trained, and have reported for duty,
			 including increased numbers of personnel who conduct inspections for drugs,
			 contraband, and immigrants who are unlawfully present at ports of entry in the
			 United States;
							(B)a total force of 21,500 officers who have
			 been hired, trained, and have reported for duty at the Office of Field
			 Operations;
							(C)7 unmanned aircraft systems deployed and
			 operational;
							(D)remote video surveillance systems deployed
			 and operational at 300 sites;
							(E)200 scope trucks; and
							(F)56 mobile surveillance systems.
							(3)the employment verification system
			 established under title III is fully operational and mandatory for all
			 employers; and
						(4)the Secretary has received, and is
			 processing and adjudicating in a timely manner, applications under title 5,
			 including conducting all necessary background and security checks required
			 under such title.
						(c)Measures by Department of
			 JusticeThe measures
			 described in this subsection are established, funded, and operational if the
			 Department of Justice has—
						(1)300 Assistant United States Attorneys in
			 place who prosecute criminal violations at the border; and
						(2)275 Immigration Judges in place with
			 appropriate support staff.
						102.Customs and border protection
			 personnel
					(a)Staff enhancements
						(1)Revisions to fiscal year allocations and
			 fundingTitle II of the
			 Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83),
			 is amended by inserting Provided further,
			 That of the total amount provided, $40,000,000 shall be used to
			 pay the salaries and related compensation for 250 additional Customs and Border
			 Protection officers and 25 associated support staff personnel, who shall be
			 devoted to new inspection lanes at new land ports of entry on the Southwest
			 border before the period at the end of the first paragraph.
						(2)New personnelIn addition to positions authorized before
			 the date of the enactment of this Act and any officer vacancies within United
			 States Customs and Border Protection on such date, the Secretary shall hire,
			 train, and assign to duty, not later than September 30, 2013—
							(A)2,500 full-time Customs and Border
			 Protection officers to serve on all primary, secondary, incoming, and outgoing
			 inspection lanes and enforcement teams at United States land ports of entry on
			 the Northern border;
							(B)2,500 full-time Customs and Border
			 Protection officers to serve on all primary, secondary, incoming, and outgoing
			 inspection lanes and enforcement teams at United States land ports of entry on
			 the Southern border; and
							(C)350 full-time support staff for all United
			 States ports of entry.
							(b)Waiver of FTE LimitationThe Secretary may waive any limitation on
			 the number of full-time equivalent personnel assigned to the Department in
			 order to fulfill the requirements under subsection (a).
					(c)Report to Congress
						(1)Outbound inspectionsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall submit a report containing the
			 Department’s plans for ensuring the placement of sufficient United States
			 Customs and Border Protection officers on outbound inspections at all Southern
			 border land ports of entry to—
							(A)the Committee on the Judiciary of the
			 Senate;
							(B)the Committee on the Judiciary of the House of
			 Representatives;
							(C)the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
							(D)the Committee on Homeland Security of the House of
			 Representatives.
							(2)Agricultural specialistsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary, in consultation with the Secretary of
			 Agriculture, shall submit a report to the committees set forth in paragraph (1)
			 that contains plans for ensuring the placement of sufficient agriculture
			 specialists at all Southern border land ports of entry.
						(d)Retention incentives and salaries
						(1)Retention paymentsDuring the 6-year period beginning on
			 October 1, 2010, the Secretary may make incentive payments in an amount equal
			 to between $5,000 and $10,000 to qualified United States Customs and Border
			 Protection port of entry officers, to the extent necessary to retain such
			 officers. Not more than $55,000,000 in retention payments may be paid under
			 this paragraph.
						(2)Special rules for incentive
			 payments
							(A)Retention incentivesEach payment made under paragraph
			 (1)—
								(i)shall be paid to each qualified employee,
			 in a lump sum, at the end of the fiscal year in which the employee is selected
			 by the Secretary, or a delegate of the Secretary, to receive such
			 payment;
								(ii)may not be limited solely to work
			 performance, but may be based on criteria such as—
									(I)comparative salaries for law enforcement
			 officers in other Federal agencies;
									(II)costs for replacement and training of a new
			 employee; and
									(III)volume of work at the port of entry;
									(iii)shall be contingent upon the selected
			 employee signing an agreement, under penalty of perjury, to continue serving as
			 a United States Customs and Border Protection officer at a land port of entry
			 for at least 3 additional years; and
								(iv)shall be subject to reimbursement if the
			 employee fails to complete the 3-year service requirement described in clause
			 (iii) due to voluntary or involuntary separation from service.
								(B)Limitations
								(i)Fiscal years 2011 through
			 2015In each of the fiscal
			 years 2011 through 2015, the Secretary may not make more than 500 incentive
			 payments under this subsection.
								(ii)EligibilityAny employee who receives a retention
			 incentive payment under this subsection in a fiscal year shall not be eligible
			 to receive another such payment until the employee completes at least 2 years
			 of service with the Department after receiving such payment.
								103.Secure communication; equipment; and grants
			 for border personnel
					(a)Secure communicationThe Secretary shall ensure that each United
			 States Customs and Border Protection officer is equipped with a secure 2-way
			 communication and satellite-enabled device, supported by system
			 interoperability, which allows such officers to communicate—
						(1)between ports of entry and inspection
			 stations; and
						(2)with other Federal, State, local, and
			 tribal law enforcement entities.
						(b)Border area security initiative grant
			 program
						(1)In generalThe Secretary shall establish a program for
			 awarding grants for the purchase of detection equipment at land ports of entry
			 and mobile, hand-held, 2-way communication devices for State and local law
			 enforcement officers serving on the Southern border.
						(2)Authorization of
			 appropriationsThere is
			 authorized to be appropriated, for the 6-year period beginning on October 1,
			 2011, $30,000,000, which shall be used for grants authorized under paragraph
			 (1).
						104.Infrastructure improvements and expansion
			 of land ports of entry
					(a)Amendments to American Recovery and
			 Reinvestment Act of 2009Title VI of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), under the heading entitled
			 Construction is amended—
						(1)by striking U.S. Customs and Border
			 Protection owned; and
						(2)by inserting Provided
			 further, That $300,000,000 shall be used for infrastructure
			 improvements, expansion, and new construction (or reimbursement for new
			 construction costs incurred during fiscal years 2007 through 2012) of
			 high-volume ports of entry along the Northern border and the Southern border,
			 regardless of port ownership before the period at the end.
						(b)Effective
			 dateThe amendments made
			 under subsection (a) shall take effect as if included in the American Recovery
			 and Reinvestment Act of 2009, as of the date of the enactment of such
			 Act.
					105.Additional authorities for port of entry
			 construction
					(a)In generalIn order to aid in the enforcement of
			 Federal customs, immigration, and agriculture laws, the Commissioner of U.S.
			 Customs and Border Protection Commissioner may—
						(1)design, construct, and modify land ports of
			 entry and other structures and facilities, including living quarters for
			 officers, agents, and personnel;
						(2)acquire, by purchase, donation, exchange,
			 or otherwise, land or any interest in land determined to be necessary to carry
			 out the Commissioner’s duties under this section; and
						(3)construct additional ports of entry along
			 the Southern border and the Northern border.
						(b)Consultation
						(1)Locations for new ports of
			 entryThe Secretary shall
			 consult with the Secretary of the Interior, the Secretary of Agriculture, the
			 Secretary of State, the International Boundary and Water Commission, the
			 International Joint Commission, and appropriate representatives of States,
			 local governments, Indian tribes (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b)), and property
			 owners to—
							(A)determine locations for new ports of entry;
			 and
							(B)minimize adverse impacts from such ports on
			 the environment, historic and cultural resources, commerce, and quality of life
			 for the communities and residents located near such ports.
							(2)Savings provisionNothing in this subsection may be
			 construed—
							(A)to create any right or liability of the
			 parties described in paragraph (1);
							(B)to affect the legality and validity of any
			 determination under this Act by the Secretary; or
							(C)to affect any consultation requirement
			 under any other law.
							106.Additional increases in immigration
			 enforcement personnel
					(a)Immigration and customs enforcement
			 investigatorsSection 5203 of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 118 Stat. 3734) is amended by striking 800 and
			 inserting 1000.
					(b)Additional personnelIn addition to the positions authorized
			 under section 5203 of the Intelligence Reform and Terrorism Prevention Act of
			 2004, as amended by paragraph (1), during each of the fiscal years 2011 through
			 2015, the Secretary shall, subject to the availability of appropriations,
			 increase by not less than 50 the number of positions for personnel within the
			 Department assigned to investigate alien smuggling.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2011 through 2015 to carry out this
			 section.
					107.Additional immigration court
			 personnel
					(a)Department of justice
						(1)Litigation attorneysIn each of fiscal years 2011 through 2015,
			 the Attorney General shall, subject to the availability of appropriations for
			 such purpose, increase by not less than 50 the number of positions for
			 attorneys in the Office of Immigration Litigation of the Department of
			 Justice.
						(2)Immigration judgesIn each of fiscal years 2011 through 2015,
			 the Attorney General shall, subject to the availability of appropriations for
			 such purpose—
							(A)increase by not less than 20 the number of
			 full-time immigration judges compared to the number of such positions for which
			 funds were made available during the preceding fiscal year; and
							(B)increase by not less than 80 the number of
			 positions for personnel to support the immigration judges described in
			 subparagraph (A) compared to the number of such positions for which funds were
			 made available during the preceding fiscal year.
							(3)Staff attorneysIn each of fiscal years 2011 through 2015,
			 the Attorney General shall, subject to the availability of appropriations for
			 such purpose—
							(A)increase by not less than 10 the number of
			 positions for full-time staff attorneys in the Board of Immigration Appeals
			 compared to the number of such positions for which funds were made available
			 during the preceding fiscal year; and
							(B)increase by not less than 10 the number of
			 positions for personnel to support the staff attorneys described in
			 subparagraph (A) compared to the number of such positions for which funds were
			 made available during the preceding fiscal year.
							(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Attorney General for each of the fiscal
			 years 2011 through 2015 such sums as may be necessary to carry out this
			 subsection, including the hiring of necessary support staff.
						108.Improved training for border security and
			 immigration enforcement officersThe Secretary shall ensure that Customs and
			 Border Protection agents, U.S. Border Patrol agents, Immigration and Customs
			 Enforcement agents, and Agricultural Inspectors stationed within 100 miles of
			 any land or marine border of the United States or at any United States port of
			 entry receive appropriate training, prepared in collaboration with the Office
			 for Civil Rights and Civil Liberties, in—
					(1)identifying and detecting fraudulent travel
			 documents;
					(2)civil, constitutional, and privacy rights
			 of individuals;
					(3)limitations on the use of force, including
			 lethal force, against individuals apprehended or encountered while on duty;
			 and
					(4)screening, identifying, and addressing
			 vulnerable populations, including children, victims of crime and human
			 trafficking, and individuals fleeing persecution or torture.
					109.Standards of professional conduct
					(a)Establishment of standardsNot more than 90 days after the date of the
			 enactment of this Act, the Secretary shall establish clear standards of
			 professional conduct for interaction with the public, for all United States
			 Customs and Border Protection agents, United States Border Patrol agents,
			 United States Immigration and Customs Enforcement agents, and Agricultural
			 Inspectors stationed within 100 miles of any land or marine border of the
			 United States or at a United States port of entry.
					(b)StandardsAgents of the Department who are stationed
			 within 100 miles of any land or marine border of the United States or at a
			 United States port of entry—
						(1)may not violate any law or any agency
			 policy, rule, or procedure;
						(2)shall obey all lawful orders;
						(3)may not engage in any on-duty or off-duty
			 conduct or activities that discredit on the agents, bring the agency into
			 disrepute, or impair its efficient and effective operation;
						(4)shall conduct themselves toward the public
			 in a civil and professional manner that demonstrates a service orientation and
			 fosters public respect and cooperation;
						(5)shall treat violators and perceived
			 violators with respect and courtesy;
						(6)shall refrain from an officious or
			 overbearing attitude or language that belittles, ridicules, or intimidates
			 individuals;
						(7)may not unnecessarily delay the performance
			 of their duty;
						(8)shall respect the civil rights and protect
			 the well-being of those in their charge, while adhering to their agency’s
			 use-of-force policy and recognizing the need to demonstrate authority and
			 control over suspects and detainees;
						(9)may not use their authority as Federal
			 agents to resolve personal grievances, including those involving the officer,
			 family members, relatives, or friends; and
						(10)shall summon other on-duty personnel and a
			 supervisor if the agent’s personal involvement with a member of the public
			 would reasonably require law enforcement intervention.
						(c)Oversight and evaluationThe Secretary shall develop and implement
			 an officer evaluation and supervisor evaluation plan that applies the standards
			 described in subsection (b), ensures agent responsibility, and protects civil
			 rights by—
						(1)making adherence to the standards of
			 professional conduct a requirement for promotion from probationary to
			 journeyman status and as a central criterion in periodic evaluations and
			 further promotions of officers;
						(2)holding managers and senior officers
			 responsible for—
							(A)performance according to these
			 standards;
							(B)assessments of subordinates according to
			 these standards; and
							(C)performance of their subordinates on these
			 standards, with meaningful penalties to supervisors for failures of
			 subordinates to adhere to such standards;
							(3)establishing strong penalties for failures
			 to follow the standards of professional conduct; and
						(4)not indemnifying agents that violate the
			 civil rights standards to which they are required to comply.
						(d)LimitationThe standards of conduct set forth in this
			 section are not an exhaustive treatment of requirements, limitations, or
			 prohibitions on agent conduct and activities established by the
			 Secretary.
					(e)NoticeThe standards of conduct established under
			 this section shall be posted at all ports of entry in locations easily viewed
			 by members of the public.
					(f)ComplaintsNot more than 180 days after the date of
			 the enactment of this Act, the Secretary, in consultation with the Office for
			 Civil Rights and Civil Liberties, shall establish a uniform and standardized
			 procedure for the public regarding complaints against U.S. Customs and Border
			 Protection agents, U.S. Border Patrol agents, and Agricultural Inspectors for
			 violations of standards of professional conduct that—
						(1)requires such agents and inspectors to
			 quickly review, effectively investigate, and meaningfully resolve
			 complaints;
						(2)identifies patterns of abuse or
			 malfeasance;
						(3)is accessible, transparent, consistent,
			 effective, and fair;
						(4)is uniformly applied to all Border Patrol
			 Sectors and Ports of Entry;
						(5)specifies to whom, how, and where
			 complaints are to be filed;
						(6)is posted in a publicly visible place at
			 all ports of entry and interior checkpoints and is accessible in multiple
			 languages;
						(7)allocates a sufficient percentage of the
			 funding appropriated to the Department for enforcement initiatives to provide
			 staff and resources commensurate with the quantity of complaints
			 submitted;
						(8)includes a publicly accessible national,
			 standardized database capable of tracking and analyzing complaints and their
			 resolution; and
						(9)makes copies of complaints and their
			 resolutions publicly accessible and permanently preserved and available for
			 inspection, while maintaining the confidentiality of complainants’
			 identities.
						(g)Complainants
						(1)Eligible complainantsAny interested party or legal
			 representative may file a complaint against the Department for violation of
			 standards of professional conduct through the complaint procedure established
			 under subsection (f).
						(2)RetaliationLaw enforcement officers may not engage in
			 any action against a complainant in retaliation for filing a complaint under
			 paragraph (1).
						(3)Limitation on use of
			 informationA United States
			 employee may not—
							(A)use any information received from a
			 complaint filed under this section to initiate removal proceedings or removals
			 against any person filing the complaint or identified in the complaint;
			 or
							(B)remove any individual involved in a
			 complaint filed under this section while the complaint is pending.
							(4)PublicationInformation from the complaint that relates
			 to a specific individual involved in a complaint may not be published if it
			 would result in the identification of the individual.
						(5)Department assistanceThe Department shall provide assistance to
			 complainants seeking to file complaints under this subsection, including
			 language assistance, accommodations for disabilities, and accurate and complete
			 responses to their questions.
						(h)Annual report
						(1)In generalThe Secretary shall submit an annual report
			 to the congressional committees set forth in paragraph (2) that
			 describes—
							(A)the number and type of complaints received
			 in each sector;
							(B)demographic information about the
			 complainants;
							(C)the results of the investigations conducted
			 to determine whether the alleged violations of professional standards occurred,
			 including—
								(i)which standards were violations of
			 standards;
								(ii)any disciplinary actions taken; and
								(iii)any complaint patterns that could be
			 prevented or reduced by policy or practice changes.
								(2)Congressional committeesThe congressional committees set forth in
			 this paragraph are—
							(A)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
							(B)the Committee on the Judiciary of the
			 Senate;
							(C)the Committee on Homeland Security of the House of
			 Representatives;
							(D)the Committee on the Judiciary of the House of
			 Representatives; and
							(E)the Committee on Oversight and Government Reform of the House of
			 Representatives.
							110.Inventory of assets and personnel
					(a)InventoryThe Secretary shall identify and
			 inventory—
						(1)the assets, equipment, supplies, and other
			 physical resources dedicated to border security and enforcement before any of
			 the increases authorized under this Act; and
						(2)the personnel and other human resources
			 dedicated to border security and enforcement before any of the increases in
			 personnel and other human resources authorized under this Act.
						(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall submit the inventory required
			 under subsection (a) to the congressional committees set forth in section
			 108(h)(2).
					111.Customs border patrol and border protection
			 assets
					(a)Personal equipment
						(1)Body armorThe Secretary shall ensure that each border
			 patrol agent—
							(A)is issued high-quality body armor that is
			 appropriate for the climate and risks faced by the agent;
							(B)is permitted to select body armor from
			 among a variety of approved brands and styles;
							(C)is strongly encouraged, but not required,
			 to wear such body armor whenever practicable; and
							(D)is issued replacement body armor not less
			 frequently than once every 5 years.
							(2)WeaponsThe Secretary shall ensure that—
							(A)border patrol agents are equipped with
			 weapons that are reliable and effective to protect themselves, their fellow
			 agents, and innocent third parties from the threats posed by armed criminals;
			 and
							(B)ensure that the policies of the Department
			 authorize all agents to carry weapons that are suited to the potential threats
			 that they face.
							(3)UniformsThe Secretary shall ensure that all agents
			 are provided, at no cost to such agents—
							(A)all necessary uniform items, including
			 outerwear suited to the climate, footwear, belts, holsters, and personal
			 protective equipment; and
							(B)replacement uniform items as such items
			 become worn or unserviceable or no longer fit properly.
							(b)Helicopters and power boats
						(1)HelicoptersThe Secretary shall—
							(A)conduct a review of the helicopters needed
			 by the Border Patrol;
							(B)if the Secretary determines that the number
			 of helicopters is insufficient, increase the number of helicopters under the
			 control of the Border Patrol; and
							(C)ensure that appropriate types of
			 helicopters are procured for the various missions being performed.
							(2)Power boatsThe Secretary shall—
							(A)conduct a review of the power boats needed
			 by the Border Patrol;
							(B)if the Secretary determines that the number
			 of power boats is insufficient, increase the number of power boats under the
			 control of the Border Patrol; and
							(C)ensure that the types of power boats that
			 are procured are appropriate for the waterways in which they are used and the
			 mission requirements.
							(3)Use and trainingThe Secretary shall—
							(A)establish a standard policy on the use of
			 the helicopters and power boats procured under this subsection; and
							(B)implement training programs for the Border
			 Patrol agents who use such assets, including safe operating procedures and
			 rescue operations.
							(c)Motor vehicles
						(1)QuantityThe Secretary shall—
							(A)conduct a review of the motor vehicles
			 needed by the Border Patrol;
							(B)if the Secretary determines that the number
			 of motor vehicles is insufficient, establish a fleet of motor vehicles
			 appropriate for use by the Border Patrol; and
							(C)ensure that there are sufficient numbers
			 and types of other motor vehicles to support the mission of the Border
			 Patrol.
							(2)FeaturesAll motor vehicles purchased for the Border
			 Patrol shall—
							(A)be appropriate for the mission of the
			 Border Patrol; and
							(B)have a panic button and a global
			 positioning system device that is activated solely in emergency situations to
			 track the location of agents in distress.
							(d)Electronic equipment
						(1)Portable computersThe Secretary shall ensure that each
			 police-type motor vehicle in the fleet of the Border Patrol—
							(A)is equipped with a portable computer with
			 access to all necessary law enforcement databases; and
							(B)is otherwise suited to the unique
			 operational requirements of the Border Patrol.
							(2)Radio equipmentThe Secretary shall augment the radio
			 communications system of the Border Patrol so that—
							(A)all law enforcement personnel working in
			 each area where Border Patrol operations are conducted have clear and encrypted
			 2-way radio communication capabilities at all times; and
							(B)each portable communications device is
			 equipped with a panic button and a global positioning system device that is
			 activated solely in emergency situations to track the location of agents in
			 distress.
							(3)Handheld global positioning system
			 devicesIf the Secretary
			 determines that a class of Border Patrol agents each need a handheld global
			 positioning system device to effectively and safely carry out his or her
			 duties, the Secretary shall ensure that each such agent is issued a
			 state-of-the-art handheld global positioning system device for navigational
			 purposes.
						(4)Night vision equipmentThe Secretary shall ensure that sufficient
			 quantities of state-of-the-art night vision equipment are procured and
			 maintained to enable each Border Patrol agent working during the hours of
			 darkness to be equipped with a portable night vision device.
						(e)AppropriationsThere are authorized to be appropriated to
			 the Secretary such sums as may be necessary for each of fiscal years 2011
			 through 2015 to carry out this section.
					112.Technological assets
					(a)AcquisitionSubject to the availability of
			 appropriations for such purpose, the Secretary shall procure additional
			 unmanned aerial systems, aircrafts, cameras, poles, ground sensors, and other
			 technologies necessary to achieve effective control of the land and maritime
			 borders of the United States.
					(b)Unmanned aircraft and associated
			 infrastructureThe Secretary
			 shall acquire and maintain unmanned aerial systems for use on the border,
			 including related equipment such as—
						(1)additional sensors;
						(2)critical spares;
						(3)satellite command and control; and
						(4)other necessary equipment for operational
			 support.
						(c)Privacy and civil liberties
			 assessmentsThe Secretary, in
			 consultation with the Attorney General, shall conduct a privacy impact
			 assessment and a civil liberties impact assessment before the deployment of new
			 technologies under this section.
					(d)Authorization of appropriations
						(1)There are authorized to be appropriated to
			 the Secretary such sums as may be necessary for each of the fiscal years 2011
			 through 2015 to carry out subsections (a) and (b).
						(2)Availability of fundsAmounts appropriated pursuant to paragraph
			 (1) shall remain available until expended.
						113.Surveillance technologies programs
					(a)Aerial surveillance program
						(1)In generalIn conjunction with the border surveillance
			 plan developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (8 U.S.C. 1701 note) and subject to the availability of
			 appropriations for such purpose, the Secretary shall continue to fully
			 integrate and utilize aerial surveillance technologies, including unmanned
			 aerial systems, that the Secretary determines to be necessary to enhance the
			 security of the border between the United States and Canada and the border
			 between the United States and Mexico.
						(2)Assessment and consultation
			 requirementsThe Secretary
			 shall—
							(A)consider current and proposed aerial
			 surveillance technologies;
							(B)assess the feasibility and advisability of
			 utilizing such technologies to address border threats, including an assessment
			 of the technologies considered best suited to address respective
			 threats;
							(C)consult with the Secretary of Defense
			 regarding any technologies or equipment which the Secretary may deploy along a
			 border of the United States;
							(D)consult with the Administrator of the
			 Federal Aviation Administration regarding safety, airspace coordination and
			 regulation, and any other issues necessary for implementation of the
			 program;
							(E)consult with the Secretary of State with
			 respect to any foreign policy or international law implications relating to the
			 implementation or conduct of the program; and
							(F)conduct a privacy impact assessment and
			 civil liberties impact assessment before the deployment of the new technologies
			 under this subsection.
							(3)Evaluation of technologiesThe aerial surveillance program authorized
			 under this subsection shall include the use of a variety of aerial surveillance
			 technologies in a variety of topographies and areas, including populated and
			 unpopulated areas located on or near the international border of the United
			 States, to evaluate, for a range of circumstances—
							(A)the significance of previous experiences
			 with such technologies in border security or critical infrastructure
			 protection;
							(B)the cost and effectiveness of various
			 technologies for border security, including varying levels of technical
			 complexity; and
							(C)liability, safety, civil liberties, and
			 privacy concerns relating to the utilization of such technologies for border
			 security.
							(4)Additional reviewsIn accordance with sections 222 and 705 of
			 the Homeland Security Act of 2002 (6 U.S.C. 142 and 345), the Chief Privacy
			 Officer and the Officer for Civil Rights and Civil Liberties shall conduct
			 additional reviews, as necessary.
						(5)Continued use of aerial surveillance
			 technologiesThe Secretary
			 may continue the operation of aerial surveillance technologies in use as of the
			 date of the enactment of this Act while assessing the effectiveness of the
			 utilization of such technologies.
						(6)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out this subsection.
						(b)Integrated and automated surveillance
			 program
						(1)Requirement for programSubject to the availability of
			 appropriations, the Secretary shall establish a program to procure additional
			 unmanned aerial systems, cameras, poles, sensors, satellites, radar coverage,
			 and other technologies necessary—
							(A)to achieve effective control of the
			 Northern border and the Southern border; and
							(B)to establish a security perimeter known as
			 a virtual fence along such international borders to provide a
			 barrier to unauthorized immigration.
							(2)Program componentsIn carrying out the program under this
			 subsection, the Secretary, to the maximum extent feasible, shall—
							(A)utilize integrated technologies that
			 function cohesively in an automated fashion;
							(B)use a standard process to collect, catalog,
			 and report intrusion and response data collected under the program;
							(C)ensure that future surveillance technology
			 investments and upgrades for the program can be integrated with existing
			 systems;
							(D)develop and apply performance measures to
			 evaluate whether the program is providing desired results by increasing
			 response effectiveness in monitoring and detecting unauthorized intrusions
			 along the Northern border and the Southern border;
							(E)develop plans, in accordance with relevant
			 environmental laws, to streamline site selection, site validation, and
			 environmental assessment processes to minimize delays of installing
			 surveillance technology infrastructure;
							(F)develop standards to expand the shared use
			 of existing private and governmental structures to install remote surveillance
			 technology infrastructure to the extent possible; and
							(G)develop standards to identify and deploy
			 the use of nonpermanent or mobile surveillance platforms that will increase the
			 Secretary’s mobility and ability to identify unauthorized border
			 intrusions.
							(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out this subsection.
						BEnhanced Coordination and Planning for
			 Border Security
				121.Annual report on improving North American
			 security information exchange
					(a)Requirement for reportsNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Secretary of State, in
			 coordination with the Secretary and the heads of other appropriate Federal
			 agencies, shall submit a report to Congress that describes the progress made
			 during the most recent 12-month period in improving the effectiveness with
			 which information relating to North American security is exchanged between the
			 Governments of the United States, of Canada, and of Mexico.
					(b)Contents
						(1)Security clearances and document
			 integrityEach report
			 submitted under subsection (a) shall describe the development of common
			 enrollment, security, technical, and biometric standards for the issuance,
			 authentication, validation, and repudiation of secure documents,
			 including—
							(A)technical and biometric standards based on
			 best practices and consistent with international standards for the issuance,
			 authentication, validation, and repudiation of travel documents,
			 including—
								(i)passports;
								(ii)visas; and
								(iii)permanent resident cards;
								(B)the joint efforts of the United States,
			 Canada, and Mexico to encourage foreign governments to enact laws that—
								(i)combat alien smuggling and trafficking;
			 and
								(ii)forbid the use and manufacture of
			 fraudulent travel documents; and
								(C)efforts made to ensure that other countries
			 meet proper travel document standards and are committed to travel document
			 verification before the nationals of such countries travel internationally,
			 including travel to the United States.
							(2)Immigration and visa
			 managementEach report
			 submitted under subsection (a) shall describe the progress made in sharing
			 information regarding high-risk individuals who attempt to enter Canada,
			 Mexico, or the United States, including—
							(A)implementing the Statement of Mutual
			 Understanding on Information Sharing, signed by Canada and the United States in
			 February 2003; and
							(B)identifying and analyzing trends related to
			 immigration fraud, including asylum and document fraud.
							(3)Visa policy coordination and immigration
			 securityEach report
			 submitted under subsection (a) shall describe the progress made by Canada,
			 Mexico, and the United States to enhance North American security by cooperating
			 on visa policy and identifying best practices regarding immigration security,
			 including—
							(A)enhancing consultation among officials who
			 issue visas at the consulates or embassies of Canada, Mexico, or the United
			 States throughout the world to share information, trends, and best practices on
			 visa flows;
							(B)comparing the procedures and policies of
			 Canada and the United States related to visitor visa processing,
			 including—
								(i)application process;
								(ii)interview policy;
								(iii)general screening procedures;
								(iv)visa validity;
								(v)quality control measures; and
								(vi)access to appeal or review;
								(C)exploring methods for Canada, Mexico, and
			 the United States to waive visa requirements for nationals and citizens of the
			 same foreign countries;
							(D)developing and implementing an immigration
			 security strategy for North America that utilizes a common security perimeter
			 by enhancing technical assistance for programs and systems to support advance
			 automated reporting and risk targeting of international passengers;
							(E)real-time sharing of information on lost
			 and stolen passports among immigration or law enforcement officials of Canada,
			 Mexico, and the United States; and
							(F)collecting 10 fingerprints from each
			 individual who applies for a visa.
							(4)North american visitor overstay
			 programEach report submitted
			 under subsection (a) shall describe the progress made by Canada and the United
			 States in implementing parallel entry-exit tracking systems that—
							(A)respect the privacy laws of both countries;
			 and
							(B)share information regarding third country
			 nationals who have overstayed their period of authorized admission in Canada or
			 the United States.
							(5)Terrorist watch listsEach report submitted under subsection (a)
			 shall describe the capacity of the United States to combat terrorism through
			 the coordination of counterterrorism efforts, including—
							(A)developing and implementing bilateral
			 agreements between Canada and the United States and between Mexico and the
			 United States—
								(i)to govern the sharing of terrorist watch
			 list data; and
								(ii)to comprehensively enumerate the uses of
			 such data by the governments of each country;
								(B)establishing appropriate linkages among
			 Canada, Mexico, and the United States Terrorist Screening Center;
							(C)establishing a multilateral watch list
			 mechanism that would facilitate direct coordination between the country that
			 identifies individuals on a watch list and the country that owns such list,
			 including procedures that satisfy security concerns, comply with privacy laws,
			 and are consistent with the other laws of each participating country;
			 and
							(D)establishing transparent standards and
			 processes that enable innocent individuals to remove their names from a watch
			 list.
							(6)Money laundering, currency smuggling, and
			 alien smugglingEach report
			 submitted under subsection (a) shall describe improvements made in information
			 sharing and law enforcement cooperation in combating organized crime,
			 including—
							(A)combating currency smuggling, money
			 laundering, alien smuggling, and trafficking in alcohol, firearms, and
			 explosives;
							(B)determining the feasibility of formulating
			 a firearms trafficking action plan between Mexico and the United States;
							(C)developing a joint threat assessment on
			 organized crime between Canada and the United States;
							(D)determining the feasibility of formulating
			 a joint threat assessment on organized crime between Mexico and the United
			 States;
							(E)developing mechanisms to exchange
			 information on findings, seizures, and capture of individuals transporting
			 undeclared currency; and
							(F)developing and implementing a plan to
			 combat the transnational threat of illegal drug trafficking.
							(7)Law enforcement cooperationEach report submitted under subsection (a)
			 shall describe enhancements in law enforcement cooperation among Canada,
			 Mexico, and the United States, including—
							(A)enhanced technical assistance for the
			 development and maintenance of a national database built upon identified best
			 practices to identify suspected criminals or terrorists;
							(B)the feasibility of establishing law
			 enforcement teams that include personnel from the United States and Mexico;
			 and
							(C)the appropriate procedures for such
			 multinational teams.
							122.Cooperation with the Government of
			 Mexico
					(a)Cooperation regarding border
			 securityThe Secretary of
			 State, in cooperation with the Secretary and representatives of Federal, State,
			 and local law enforcement agencies that are involved in border security and
			 immigration enforcement efforts, shall work with appropriate officials of the
			 Government of Mexico to improve coordination between the United States and
			 Mexico to—
						(1)improve border security along the
			 international border between the United States and Mexico;
						(2)reduce human trafficking and smuggling
			 between the United States and Mexico;
						(3)reduce drug trafficking and smuggling
			 between the United States and Mexico;
						(4)reduce gang membership in the United States
			 and Mexico;
						(5)reduce violence against women in the United
			 States and Mexico; and
						(6)reduce other violence and criminal
			 activity.
						(b)Cooperation regarding education on
			 immigration lawsThe
			 Secretary of State, in cooperation with other appropriate Federal officials,
			 shall work with appropriate officials of the Government of Mexico to educate
			 citizens and nationals of Mexico regarding their eligibility for nonimmigrant
			 status in the United States to ensure that such citizens and nationals are not
			 exploited while working in the United States.
					(c)Cooperation regarding circular
			 migrationThe Secretary of
			 State, in cooperation with the Secretary of Labor and other appropriate Federal
			 officials, shall work with appropriate officials of the Government of Mexico to
			 encourage circular migration of citizens and nationals of Mexico, including
			 assisting in the development of economic opportunities and the provision of job
			 training for such citizens and nationals.
					(d)Consultation requirementThe Secretary, in cooperation with State
			 and local government officials in the United States, shall cooperate with their
			 counterparts in Mexico to enhance border security structures along the
			 international border between the United States and Mexico, as authorized by
			 this title, by—
						(1)soliciting the views of affected
			 communities;
						(2)lessening tensions; and
						(3)fostering greater understanding and
			 stronger cooperation on border security structures and other important security
			 issues of mutual concern.
						(e)Annual reportNot later than 180 days after the date of
			 the enactment of this Act, and annually thereafter, the Secretary of State
			 shall submit a report to Congress that describes the actions taken by the
			 United States and Mexico under this section.
					123.Enhanced international
			 cooperationThe Attorney
			 General, in cooperation with the Secretary of State, shall—
					(1)assign agents of the Bureau of Alcohol,
			 Tobacco, Firearms, and Explosives to the United States mission in Mexico to
			 work with Mexican law enforcement agencies in conducting investigations
			 relating to firearms trafficking and other criminal enterprises;
					(2)provide the equipment and technological
			 resources necessary to support such investigations and to trace firearms
			 recovered in Mexico; and
					(3)support the training of Mexican law
			 enforcement officers in serial number restoration techniques, canine explosive
			 detection, and anti-trafficking tactics.
					124.Expansion of commerce security
			 programs
					(a)Customs-trade partnership against
			 terrorism
						(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Commissioner, in consultation with the Secretary,
			 shall develop a plan to expand the programs of the Customs-Trade Partnership
			 Against Terrorism established pursuant to section 211 of the SAFE Port Act (6
			 U.S.C. 961), including adding additional personnel for such programs along the
			 Northern border and the Southern border.
						(2)C–TPAT programsThe programs referred to in paragraph (1)
			 include—
							(A)the Business Anti-Smuggling
			 Coalition;
							(B)the Carrier Initiative Program;
							(C)the Americas Counter Smuggling
			 Initiative;
							(D)the Container Security Initiative
			 established pursuant to section 205 of the SAFE Port Act (6 U.S.C. 945);
							(E)the Free and Secure Trade Initiative;
			 and
							(F)other industry partnership programs
			 administered by the Commissioner.
							(b)Demonstration programsNot later than 180 days after the date of
			 enactment of this Act, the Commissioner shall—
						(1)implement, on a demonstration basis, a
			 Customs-Trade Partnership Against Terrorism program, which has been
			 successfully implemented along the Northern border and along the Southern
			 border; and
						(2)establish a demonstration program to
			 develop a cooperative trade security system to improve supply chain
			 security.
						125.Northern and Southern Border Drug
			 Prosecution Initiative
					(a)Reimbursement to State and local
			 prosecutors for prosecuting federally initiated drug casesSubject to the availability of
			 appropriations, the Attorney General shall reimburse State and county
			 prosecutors located in States along the Northern border or the Southern border
			 of the United States for prosecuting federally initiated and referred drug
			 cases.
					(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out subsection (a).
					126.Project Gunrunner Initiative
					(a)In generalThe Attorney General shall dedicate and
			 expand the resources provided for the Project Gunrunner Initiative of the
			 Bureau of Alcohol, Tobacco, Firearms, and Explosives (referred to in this
			 section as ATF) to identify, investigate, and prosecute
			 individuals involved in the trafficking of firearms across the Southern
			 border.
					(b)ActivitiesIn carrying out this section, the Attorney
			 General shall—
						(1)assign additional ATF agents to the area of
			 the United States adjacent to the Southern border to support the expansion of
			 Project Gunrunner teams;
						(2)establish not fewer than 1 Project
			 Gunrunner team in each State along the Southern border; and
						(3)coordinate with the heads of other relevant
			 Federal law enforcement agencies and State and local law enforcement agencies
			 to address firearms trafficking in a comprehensive manner.
						(c)Additional staffThe Attorney General may—
						(1)hire additional ATF agents for Project
			 Gunrunner; and
						(2)utilize whatever additional resources are
			 needed to adequately support Project Gunrunner.
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $15,000,000 for each of the fiscal years 2011 and
			 2012 to carry out this section.
					127.Operation Streamline Prosecution
			 Initiative
					(a)Reporting requirementNot later than 180 days after the date of
			 the enactment of this Act, the Secretary, in coordination with the Attorney
			 General, shall submit a report to the congressional committees set forth in
			 subsection (b) that describes—
						(1)the operational goals and oversight
			 mechanisms of Operation Streamline and similar programs;
						(2)the estimated costs of seeking Federal
			 court prosecution and jail time for all unauthorized entrants—
							(A)before their referral to immigration court
			 removal proceedings; and
							(B)who are initially referred to immigration
			 courts upon apprehension;
							(3)the estimated costs for Federal resources
			 to effectively implement Operation Streamline in each Border Patrol sector,
			 including—
							(A)sufficient judicial resources;
							(B)Federal Public Defenders;
							(C)United States Marshals;
							(D)detention facilities;
							(E)United States Attorneys; and
							(F)other costs incurred in active
			 areas;
							(4)the impact of Operation Streamline on
			 Federal prosecutorial initiatives focused on curbing border violence, including
			 enhanced use of investigations and prosecutions for money laundering or other
			 financial offenses to disrupt—
							(A)the illicit firearms trade;
							(B)human smuggling; and
							(C)cross-border drug and currency
			 trafficking;
							(5)the impact of Operation Streamline on
			 discretionary prosecutorial decisions;
						(6)during the 3-year period ending on the date
			 of the enactment of this Act—
							(A)the costs incurred for detentions,
			 prosecutions, and incarcerations for immigrant offenses under Operation
			 Streamline;
							(B)the number of Federal prosecutions for drug
			 trafficking, human smuggling, white-collar crimes, civil rights violations,
			 environmental crimes, and other criminal cases in areas utilizing Operation
			 Streamline initiatives; and
							(C)the length of imprisonment, names,
			 convictions, and locations of prisons used to incarcerate individuals arrested
			 under Operation Streamline;
							(7)the number of Federal convictions obtained
			 under Operation Streamline, including the number of convictions for nonviolent
			 immigration offenses;
						(8)the rates of Federal prosecutions and
			 convictions in districts along the Southern border compared to such rates in
			 other districts; and
						(9)interviews with criminal defense attorneys
			 who have represented defendants charged under Operation Streamline,
			 including—
							(A)a review of the opportunity for arrestees
			 to consult with immigration attorneys before they are convicted for immigration
			 offenses; and
							(B)the ratio of defendants to defense
			 attorneys.
							(b)Congressional committeesThe congressional committees set forth in
			 the subsection are—
						(1)the Committee on Appropriations of the
			 Senate;
						(2)the Committee on the Judiciary of the
			 Senate;
						(3)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
						(4)the Committee on Appropriations of the House of
			 Representatives;
						(5)the Committee on the Judiciary of the House of
			 Representatives; and
						(6)the Committee on Homeland Security of the House of
			 Representatives.
						(c)EvaluationNot later than 180 days after the
			 submission of the report under subsection (a), the Secretary, in coordination
			 with the Attorney General, shall—
						(1)evaluate the future viability of Operation
			 Streamline; and
						(2)determine whether to continue or terminate
			 Operation Streamline.
						128.Border Relief Grant Program
					(a)Grants authorized
						(1)In generalThe Attorney General may award grants, on a
			 competitive basis, to—
							(A)eligible law enforcement agencies or a
			 coalition of such agencies, including sheriff’s offices, police departments,
			 and tribal police departments; and
							(B)institutions of higher education that
			 provide assistance to law enforcement agencies in counties described in
			 subparagraph (A) or (B) of subsection (e)(1) to provide the resources described
			 in subsection (b)(4).
							(2)PriorityIn awarding grants for the uses described
			 in paragraphs (1) through (3) of subsection (b), the Attorney General shall
			 give priority to law enforcement agencies—
							(A)located in a county that is within 100
			 miles from the Northern border or the Southern border; and
							(B)that are in compliance with Federal and
			 State racial profiling laws and guidelines.
							(3)DurationGrants awarded under this section may not
			 exceed 2 years.
						(4)Subsequent grantsA grantee desiring continued grant funding
			 after the expiration of the initial grant shall reapply for such
			 funding.
						(5)ProhibitionThe Attorney General may not award a grant
			 under this section to any applicant that is under investigation for a violation
			 of Federal or State racial profiling laws or guidelines.
						(b)Use of fundsGrants awarded under this section may only
			 be used to provide—
						(1)additional resources for eligible law
			 enforcement agencies to address drug-related criminal activity;
						(2)training and technical assistance related
			 to—
							(A)narcotics-related kidnaping negotiation and
			 rescue tactics;
							(B)intelligence and information sharing on
			 drug trafficking organizations; and
							(C)the interdiction of narcotics, weapons, and
			 illegal drug proceeds;
							(3)resources to combat criminal activities
			 along the Northern border and the Southern border by—
							(A)obtaining, upgrading, or maintaining
			 equipment;
							(B)hiring additional personnel;
							(C)reimbursing operational expenditures,
			 including overtime and transportation costs; and
							(D)providing other assistance necessary to
			 address drug-related criminal activity;
							(4)resources to facilitate information sharing
			 and collaboration by—
							(A)establishing, maintaining, or enhancing
			 multi-jurisdictional intelligence gathering and sharing activities;
							(B)facilitating regional crime prevention and
			 reduction efforts; and
							(C)strengthening partnerships between Federal,
			 State, tribal, and local law enforcement agencies; and
							(5)resources to enhance jails, community
			 corrections, and detention operations by—
							(A)improving the administration and operations
			 of correction functions related to reducing and preventing criminal narcotics
			 activity;
							(B)improving access to intelligence and
			 collaboration between law enforcement and correctional system personnel;
							(C)reducing the recidivism rates of drug
			 offenders; and
							(D)hiring detention, probation, parole, and
			 other corrections personnel for implementation of the efforts described in this
			 paragraph.
							(c)Application
						(1)In generalEach eligible law enforcement agency or
			 coalition of such agencies seeking a grant under this section shall submit an
			 application to the Attorney General at such time, in such manner, and
			 accompanied by such information as the Attorney General may reasonably
			 require.
						(2)ContentsEach application submitted under paragraph
			 (1) shall—
							(A)describe the activities for which
			 assistance under this section is sought;
							(B)disclose whether the applicant has been
			 investigated for, or convicted of, a violation of Federal or State racial
			 profiling laws; and
							(C)provide such additional assurances as the
			 Attorney General determines to be essential to ensure compliance with the
			 requirements under this section.
							(d)Monitoring and oversight
						(1)In generalEach grantee under this section shall
			 submit a report to the Attorney General that documents the use of grant funds
			 received under this section, including an assessment of their utility
			 in—
							(A)protecting border community safety;
							(B)preventing smuggling activities; and
							(C)apprehending persons involved in violence
			 and organized crime.
							(2)Use of informationThe Attorney General shall analyze the
			 information contained in the reports submitted under paragraph (1) to determine
			 whether the grantee—
							(A)used grant funds appropriately; and
							(B)should be considered for a renewal
			 grant.
							(e)DefinitionsIn this section:
						(1)Eligible law enforcement
			 agencyThe term
			 eligible law enforcement agency means a State, tribal, or local
			 law enforcement agency, including a community corrections agency and any agency
			 that employs prosecutors, probation officers, or parole officers, which is
			 located or performs duties in—
							(A)a county that is not more than 100 miles
			 from a United States border with Mexico;
							(B)a county that is not more than 100 miles
			 from a United States border with Canada; or
							(C)a jurisdiction that has been designated by
			 the Director of the Office of Drug Control Policy as a High Intensity Drug
			 Trafficking Area.
							(2)High intensity drug trafficking
			 areaThe term High
			 Intensity Drug Trafficking Area means any jurisdiction designated as a
			 High Intensity Drug Trafficking Area by the National Drug Control
			 Program under section 707 of the Office of National Drug Control Policy
			 Reauthorization Act of 1998 (21 U.S.C. 1706).
						(f)Assessment and reportThe Attorney General shall submit a
			 biannual report to the Committee on the
			 Judiciary of the Senate and the
			 Committee on the Judiciary of the House of
			 Representatives that assesses—
						(1)the success of the Border Relief Grant
			 Program in combating and reducing drug-trafficking and drug-related criminal
			 activity;
						(2)the cost-effectiveness of the Program;
			 and
						(3)the future value and viability of the
			 Program.
						(g)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated
			 $100,000,000 for each of the fiscal years 2011 through 2015 to carry out this
			 section.
						(2)Allocation of authorized
			 fundsOf the amounts
			 appropriated pursuant to paragraph (1)—
							(A)not more than 33 percent may be set aside
			 for High Intensity Drug Trafficking Areas; and
							(B)not more than 30 percent may be used for
			 activities described in paragraphs (2) and (5) of subsection (b).
							(3)Supplement not supplantAmounts appropriated for grants pursuant to
			 paragraph (1) shall be used to supplement and not to supplant other State,
			 tribal, and local public funds obligated for the purposes described in
			 subsection (b).
						129.Report on deaths and strategy
			 study
					(a)In generalThe Commissioner of the United States
			 Customs and Border Protection shall—
						(1)collect statistics relating to deaths
			 occurring at the border between the United States and Mexico, including—
							(A)the causes of the deaths; and
							(B)the total number of deaths;
							(2)publish the statistics collected under
			 paragraph (1) on a quarterly basis; and
						(3)not later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, submit a report to the
			 Secretary that—
							(A)analyzes trends with respect to the
			 statistics collected under paragraph (1) during the preceding year; and
							(B)recommends actions to reduce and prevent
			 the deaths described in paragraph (1)(B).
							(b)Southwest border strategy study and
			 analysis
						(1)In generalThe Secretary shall conduct a study of
			 Southwest Border Enforcement operations since 1994 and its relationship to
			 death rates on the border between the United States and Mexico,
			 including—
							(A)an analysis of the relationship of border
			 enforcement and deaths on the border;
							(B)an analysis of whether physical barriers,
			 technology, and enforcement programs have contributed to the rate of migrant
			 deaths;
							(C)an analysis of the effectiveness of
			 geographical terrain as a natural barrier for entry into the United States in
			 achieving Department goals and its role in contributing to rates of migrant
			 deaths;
							(D)consultation with nongovernmental
			 organizations and other community stakeholders involved in recovering and
			 identifying migrant deaths; and
							(E)an assessment of existing protocol related
			 to reporting, tracking, and inter-agency communications between United States
			 Customs and Border Protection and local first responders and consular
			 services.
							(2)ReportThe study conducted under paragraph (1)
			 shall be submitted to—
							(A)the United States-Mexico Border Enforcement
			 Commission established under section 129;
							(B)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
							(C)the Committee on the Judiciary of the
			 Senate;
							(D)the Committee on Homeland Security of the House of
			 Representatives;
							(E)the Committee on the Judiciary of the House of
			 Representatives; and
							(F)the Committee on Oversight and Government Reform of the House of
			 Representatives.
							(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out this section.
					130.Immigration and United States-Mexico Border
			 Enforcement Commission
					(a)Establishment of commission
						(1)In generalThere is established an independent
			 commission to be known as the Immigration and United States-Mexico Border
			 Enforcement Commission (referred to in this section as the
			 Commission).
						(2)PurposesThe purposes of the Commission are—
							(A)to study the overall enforcement
			 strategies, programs, and policies of Federal agencies along the Southern
			 border, including the Department, the Department of Justice, and other relevant
			 agencies;
							(B)to strengthen relations and collaboration
			 between communities in the border regions and the Department, the Department of
			 Justice, and other Federal agencies that carry out such strategies, programs,
			 and policies;
							(C)to ensure that the strategies, programs,
			 and policies of Federal agencies along the Southern border and the agents and
			 employees charged to implement such strategies, programs, and policies protect
			 the due process, civil, and human rights of all individuals and communities at
			 and near the Southern border; and
							(D)to make recommendations to the President
			 and Congress with respect to such strategies, programs, and policies.
							(3)Membership
							(A)In generalThe Commission shall be composed of 16
			 voting members and 2 nonvoting members.
							(B)Appointment of voting membersThe Governors of the States of California,
			 New Mexico, Arizona, and Texas shall each appoint 4 voting members to the
			 Commission, of whom—
								(i)1 shall be a local elected official from
			 the State’s border region;
								(ii)1 shall be a local law enforcement official
			 from the State’s border region; and
								(iii)2 shall be from the State’s communities of
			 academia, religious leaders, civic leaders or community leaders.
								(C)Appointment of nonvoting
			 membersThe Secretary and the
			 Attorney General shall each appoint 1 nonvoting member to the
			 Commission.
							(4)Qualifications
							(A)In generalMembers of the Commission shall be—
								(i)individuals with expertise in migration,
			 border enforcement and protection, civil and human rights, community relations,
			 cross-border trade and commerce, or other pertinent qualifications or
			 experience; and
								(ii)representative of a broad cross section of
			 perspectives from the region along the Southern border.
								(B)Political affiliationNot more than 2 members of the Commission
			 appointed by each Governor under paragraph (3)(B) may be members of the same
			 political party.
							(C)Nongovernmental appointeesAn individual appointed as a voting member
			 to the Commission may not be an officer or employee of the Federal
			 Government.
							(5)Deadline for appointmentAll members of the Commission shall be
			 appointed not later than 6 months after the date of the enactment of this Act.
			 If any member of the Commission described in paragraph (3)(A) is not appointed
			 by such date, the Commission shall carry out its duties under this section
			 without the participation of such member.
						(6)Term of serviceMembers of the Commission shall be
			 appointed for 3-year terms or for the life of the Commission, whichever is
			 shorter.
						(7)VacanciesAny vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
						(8)Meetings
							(A)Initial meetingThe Commission shall meet and begin the
			 operations of the Commission as soon as practicable.
							(B)Subsequent meetingsAfter its initial meeting, the Commission
			 shall meet upon the call of the Chairman or a majority of its members.
							(C)OutreachThe Commission shall formulate and
			 implement an effective outreach strategy to border communities.
							(9)QuorumNine members of the Commission shall
			 constitute a quorum.
						(10)Chair and vice chairThe voting members of the Commission shall
			 elect a Chairman and Vice Chairman from among its members, who shall serve in
			 such capacities for the life of the Commission or until removed by the majority
			 vote of a quorum.
						(11)StructureThe Commission shall have a Federal,
			 regional, and local review structure, divided into 2 subcommittees, of
			 which—
							(A)1 shall focus on border technology,
			 equipment, and infrastructure; and
							(B)1 shall focus on border and immigration
			 enforcement policies and programs.
							(b)DutiesThe Commission shall review, examine, and
			 make recommendations regarding immigration and border enforcement policies,
			 strategies, and programs, including recommendations regarding—
						(1)the compliance of the Department and other
			 immigration and border-related agencies with existing laws and
			 regulations;
						(2)the extent to which agency policies and
			 practices protect the civil rights of migrants and border community residents,
			 including policies and practices in the contexts of engagement, detention,
			 apprehension, use of force, definition and use of reasonable suspicion and
			 probable cause, and racial profiling;
						(3)the frequency, adequacy, and effectiveness
			 of human and civil rights training of border enforcement personnel and others
			 from Federal agencies who have contact with the public near the Southern
			 border;
						(4)the extent to which—
							(A)the complaint process is transparent and
			 accessible to the public;
							(B)investigations are opened as necessary and
			 are effectively pursued; and
							(C)complaints are resolved in a timely and
			 transparent manner;
							(5)the effectiveness and capacity of agency
			 oversight, accountability, and management, including prevention and
			 disciplinary policies involving use of force, abuse, malfeasance, corruption,
			 and illegal activity;
						(6)the effect of operations, technology, and
			 enforcement infrastructure along the Southern border on the—
							(A)environment;
							(B)cross border traffic and commerce;
							(C)privacy rights and other civil liberties;
			 and
							(D)the quality of life of border
			 communities;
							(7)the extent to which State and local law
			 enforcement engage in the enforcement of Federal immigration law;
						(8)the extent of compliance with due process
			 standards and equal protection of the law for immigrants and other individuals
			 at and near the Southern border;
						(9)whether border policies and agencies are
			 accomplishing their stated goals; and
						(10)any other matters regarding immigration and
			 border enforcement policies, strategies, and programs that the Commission
			 determines to be appropriate.
						(c)Powers of commission
						(1)In general
							(A)Hearings and evidenceThe Commission and any subcommittee or
			 member of the Commission authorized by the Commission may, for the purpose of
			 carrying out this title—
								(i)hold hearings, sit and act, take testimony,
			 receive evidence, and administer oaths; and
								(ii)subject to subparagraph (B), require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers, and
			 documents, as the Commission or such authorized subcommittee or member
			 determines to be advisable.
								(B)Subpoenas
								(i)IssuanceA subpoena may be issued under this
			 subsection only—
									(I)by the agreement of the Chairman and the
			 Vice Chairman; or
									(II)by the affirmative vote of 6 members of the
			 Commission.
									(ii)SignatureSubpoenas issued under this subparagraph
			 may be—
									(I)issued under the signature of the Chairman
			 or any member designated by a majority of the Commission; and
									(II)served by any person designated by the
			 Chairman or by a member designated by a majority of the Commission.
									(iii)EnforcementIn the case of contumacy or failure to obey
			 a subpoena issued under this subparagraph, the United States district court for
			 the judicial district in which the subpoenaed person resides, is served, or may
			 be found, or where the subpoena is returnable, may issue an order requiring
			 such person to appear at any designated place to testify or to produce
			 documentary or other evidence. Any failure to obey the order of the court may
			 be punished by the court as a contempt of that court.
								(2)Recommendations
							(A)In generalThe Commission may make recommendations to
			 the Secretary on the disposition of cases and the discipline of personnel under
			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(B)ResponseNot later than 180 days after receipt a
			 report from the Commission, the Secretary shall issue a response that describes
			 how the Department, the Department of Justice, and the Department of Defense
			 have addressed the recommendations included in such report.
							(3)ContractingThe Commission may enter into contracts to
			 enable the Commission to discharge its duties under this title.
						(4)Information from federal agencies
							(A)In generalUpon request made by the Chairman, the
			 chairman of any subcommittee created by a majority of the Commission, or any
			 member designated by a majority of the Commission, the Commission may secure
			 information, suggestions, estimates, and statistics for the purposes of this
			 title directly from any executive department, bureau, agency, board,
			 commission, office, independent establishment, or instrumentality of the
			 Federal Government, which shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the
			 Commission.
							(B)Receipt, handling, storage, and
			 disseminationInformation may
			 only be received, handled, stored, and disseminated by members of the
			 Commission and its staff consistent with all applicable statutes, regulations,
			 and Executive orders.
							(5)Assistance from federal agencies
							(A)General services
			 administrationThe
			 Administrator of General Services shall provide, on a reimbursable basis,
			 administrative support to the Commission and other services required for the
			 performance of the Commission’s functions.
							(B)Other departments and
			 agenciesIn addition to the
			 assistance described in paragraph (1), Federal departments and agencies may
			 provide the Commission with such services, funds, facilities, staff, and other
			 support services as may be authorized by law.
							(6)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as departments and
			 agencies of the United States.
						(d)Compensation
						(1)In generalMembers of the Commission shall serve
			 without pay.
						(2)Reimbursement of expensesAll members of the Commission shall be
			 reimbursed for reasonable travel expenses and subsistence, and other reasonable
			 and necessary expenses incurred by them in the performance of their
			 duties.
						(e)TrainingThe Commission shall establish a process
			 and criteria by which Commission members receive orientation and training on
			 human, constitutional, and civil rights.
					(f)ReportNot later than 2 years after the date of
			 the first meeting called pursuant to subsection (a)(8)(A), the Commission shall
			 submit a report to the President and Congress that contains—
						(1)findings with respect to the duties of the
			 Commission;
						(2)recommendations regarding border and
			 immigration enforcement policies, strategies, and programs;
						(3)suggestions for the implementation of the
			 Commission’s recommendations;
						(4)a recommendation as to whether the
			 Commission should continue to operate after the date of termination described
			 in subsection (h); and
						(5)if continued operations are recommended
			 under paragraph (4), a description of the purposes and duties recommended to be
			 carried out by the Commission after the date of termination described in
			 subsection (h).
						(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2013 to carry out this section.
					(h)SunsetUnless the Commission is authorized by
			 Congress to continue operations after such date, the Commission shall terminate
			 on the date that is 60 days after the date on which the Commission submits the
			 report described in subsection (f).
					131.Preemption
					(a)In generalExcept as provided in subsections (b) and
			 (c), this Act preempts any State or local law, licensing requirement, or other
			 standard, requirement, action or instrument that—
						(1)discriminates among persons on the basis of
			 immigration status; or
						(2)imposes any sanction or liability—
							(A)on any person based on his or her
			 immigration status;
							(B)on any person or entity based on the
			 immigration status of its clients, employees, tenants, or other associates;
			 or
							(C)based on a violation or alleged violation
			 of immigration law.
							(b)Effect of convictionNotwithstanding subsection (a)(2)(C), a
			 State or political subdivision of a State may take account of a Federal
			 conviction for an immigration-related crime in the same manner as any other
			 Federal criminal conviction.
					(c)LimitationNothing in this Act may be construed to
			 preempt—
						(1)State or local discrimination based on
			 immigration status if such discrimination is explicitly authorized by Federal
			 law; or
						(2)State or local citizenship requirements for
			 voting, jury service, elective office, or other important governmental
			 positions, to the extent such requirements comply with the Constitution of the
			 United States.
						(d)Defined termIn this section, the term immigration
			 status refers to a person’s present or previous visa classification,
			 refugee status, temporary protected status, status as an immigrant lawfully
			 admitted for permanent residence, lawful presence, work authorization, or other
			 classification or category authorized under this Act.
					132.Inherent authoritySection 287(g)(10) (8 U.S.C. 1357(g)(10)) is
			 amended to read as follows:
					
						(10)Except as provided in sections 103(a)(10),
				103(a)(11), 242(c), and 274(c), or an agreement under this subsection, the
				authority to investigate, identify, apprehend, arrest, or detain persons for
				any violation of this Act or any regulation issued pursuant to this Act—
							(A)is
				restricted to immigration officers and employees of the Department; and
							(B)is
				subject to the specific limitations set forth in this
				Act.
							.
				133.Border protection strategy
					(a)In generalNot later than September 30, 2011, the
			 Secretary, the Secretary of the Interior, the Secretary of Agriculture, the
			 Secretary of Defense, and the Secretary of Commerce, in consultation with
			 State, tribal, and local government officials, shall jointly develop and submit
			 to Congress a border protection strategy for the international land borders of
			 the United States.
					(b)Elements of the strategyThe strategy developed under subsection (a)
			 shall include—
						(1)a comparative analysis of the levels of
			 operational control, based on auditable and verifiable data, achievable through
			 alternative tactical infrastructure and other security measures, including an
			 assessment of—
							(A)pedestrian fencing;
							(B)vehicle barriers, especially in the
			 vicinity of existing or planned roads;
							(C)additional Border Patrol agents;
							(D)efficacy of natural barriers and open space
			 in response to unauthorized or unlawful border crossing;
							(E)fielding of advanced remote sensing and
			 information integration technology, including the use of—
								(i)unmanned aerial vehicles;
								(ii)other advanced technologies and systems
			 developed and employed, or under development, for tactical surveillance,
			 multisource information integration, and response analysis in difficult terrain
			 and under adverse environmental conditions;
								(F)regional, urban, and rural variation in
			 border security methodologies, including the incorporation of natural
			 barriers;
							(G)enhanced cooperation with, and assistance
			 to, intelligence, security, and law enforcement agencies in Mexico and Canada
			 in detecting, reporting, analyzing, and successfully responding to unauthorized
			 or unlawful border crossings from or into Mexico or Canada; and
							(H)removal of obstructive nonnative
			 vegetation;
							(2)a comprehensive analysis of cost and other
			 impacts of security measures assessed in paragraph (1), including an assessment
			 of—
							(A)land acquisition costs, including related
			 litigation and other costs;
							(B)construction costs, including labor and
			 material costs;
							(C)maintenance costs for the next 25
			 years;
							(D)contractor costs;
							(E)management and overhead costs;
							(F)the impacts on wildlife, wildlife habitat,
			 natural communities, and functioning cross-border wildlife migration corridors
			 and hydrology (including water quantity, quality, and natural hydrologic flows)
			 on Federal, State, tribal, local government, and private lands along the
			 Northern border and the Southern border; and
							(G)the costs of fully mitigating the adverse
			 impacts to Federal, State, tribal, local, and private lands, waters (including
			 water quality, quantity, and hydrological flows), wildlife, and wildlife
			 habitats, including, if such action is possible, the full costs of the
			 replacement or restoration of severed wildlife migration corridors with
			 protected corridors of equivalent biological functionality, as determined by
			 each Secretary concerned, in consultation with appropriate authorities of
			 State, tribal, and local governments and appropriate authorities of the
			 Government of Mexico and the Government of Canada;
							(3)a comprehensive compilation of the fiscal
			 investments in acquiring or managing Federal, State, tribal, local, and private
			 lands and waters in the vicinity of, or ecologically related to, the land
			 borders of the United States that have been acquired or managed in whole or in
			 part for conservation purposes (including the creation or management of
			 protected wildlife migration corridors) in—
							(A)units of the National Park System;
							(B)National Forest System land;
							(C)land under the jurisdiction of the Bureau
			 of Land Management;
							(D)land under the jurisdiction of the United
			 States Fish and Wildlife Service;
							(E)other relevant land under the jurisdiction
			 of the Department of the Interior or the Department of Agriculture;
							(F)land under the jurisdiction of the
			 Department of Defense or any military department;
							(G)land under the jurisdiction of the
			 Department of Commerce;
							(H)tribal lands;
							(I)State and private lands; and
							(J)lands within Mexico or Canada; and
							(4)recommendations for strategic border
			 security management based on—
							(A)comparative security described in paragraph
			 (1);
							(B)the cost-benefit analysis described in
			 paragraph (2); and
							(C)the protection of investments in the lands
			 specified in paragraph (3).
							(c)Training
						(1)Required trainingThe Secretary, in cooperation with the
			 Secretary concerned, shall provide—
							(A)natural resource protection training for
			 Customs and Border Protection agents or other Federal personnel assigned to
			 plan or oversee the construction or operation of border security tactical
			 infrastructure or to patrol land along or in the vicinity of a land border of
			 the United States; and
							(B)cultural resource training for Customs and
			 Border Protection agents and other Federal personnel assigned to plan or
			 oversee the construction or operation of border security tactical
			 infrastructure or to patrol tribal lands.
							(2)Additional considerationsIn developing and providing training under
			 subparagraph (A) of paragraph (1), the Secretary shall coordinate with the
			 Secretary concerned and the relevant tribal government to ensure that such
			 training is appropriate to the mission of the relevant agency and is focused on
			 achieving border security objectives while avoiding or minimizing the adverse
			 impact on natural and cultural resources resulting from border security
			 tactical infrastructure, operations, or other activities.
						(d)Defined termIn this section, the term Secretary
			 concerned means—
						(1)the Secretary of Agriculture, with respect
			 to land under the jurisdiction of the Secretary of Agriculture;
						(2)the Secretary of the Interior, with respect
			 to land under the jurisdiction of the Secretary of the Interior;
						(3)the Secretary of Defense, with respect to
			 land under the jurisdiction of the Secretary of Defense or the secretary of a
			 military department; and
						(4)the Secretary of Commerce, with respect to
			 land under the jurisdiction of the Secretary of Commerce.
						134.Border communities liaison office
					(a)EstablishmentThe Secretary shall establish, in
			 consultation with the Office of Civil Rights and Civil Liberties, a Border
			 Communities Liaison Office in every Border Patrol sector on the Southern border
			 or the Northern border.
					(b)PurposeThe purpose of the Border Communities
			 Liaison Office shall be—
						(1)to foster and institutionalize consultation
			 with border communities;
						(2)to consult with border communities on
			 agency policies, directives, and laws;
						(3)to consult with border communities on
			 agency strategies and strategy development;
						(4)to consult with border communities on
			 agency services and operational issues;
						(5)to receive assessments on agency
			 performance from border communities; and
						(6)to receive complaints regarding agency
			 performance and agent conduct.
						(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary in each of the
			 fiscal years 2011 through 2015 to carry out this section.
					135.Authorization of appropriations
					(a)In generalIn addition to any funds otherwise
			 available, there are authorized to be appropriated such sums as may be
			 necessary for the fiscal years 2011 through 2015 to carry out this
			 subtitle.
					(b)International agreementsAmounts appropriated pursuant to subsection
			 (a) may be used to implement projects that are authorized under this subtitle
			 and are described in—
						(1)the Declaration on Embracing Technology and
			 Cooperation to Promote the Secure and Efficient Flow of People and Commerce
			 across our Shared Border between the United States and Mexico, agreed to March
			 22, 2002, Monterrey, Mexico; or
						(2)the Smart Border Declaration between the
			 United States and Canada, agreed to December 12, 2001, Ottawa, Canada.
						IIInterior enforcement
			APrevention of unauthorized entries and
			 removal
				1Strengthening the Visa Waiver Program To
			 secure America and enforcing entry and exit requirements
					201.Enforcement of requirement to report lost
			 or stolen passportsIf any
			 country designated as a Visa Waiver Program under paragraph (1) of section
			 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)) does not have
			 in effect an agreement with the United States in compliance with paragraph
			 (2)(C) of such section on or after the date that is 180 days after the date of
			 the enactment of this Act, the Secretary, in consultation with the Secretary of
			 State, shall immediately suspend such country’s participation in the Visa
			 Waiver Program until the country is in compliance with such paragraph.
					202.Enforcement of requirement for periodic
			 evaluations of program countries
						(a)ReevaluationsThe Secretary, in consultation with the
			 Secretary of State, shall reevaluate all countries designated as Visa Waiver
			 Program before November 17, 2008 to determine—
							(1)whether such countries are in compliance
			 with the requirements set forth in section 217(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)); and
							(2)the current number of overstays in the
			 United States for each country.
							(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit a report to the appropriate
			 congressional committees that contains the results of the reevaluation
			 conducted under subsection (a).
						203.Arrival and departure verification
						(a)In generalThe Secretary shall compare foreign
			 national arrival data to available immigration and law enforcement records and
			 databases and exit data to determine whether these foreign nationals are still
			 in the United States.
						(b)Effect of failure to trackIf, 6 months after the date of the
			 enactment of this Act, the Secretary is not tracking at least 97 percent of the
			 foreign nationals exiting the United States, the Secretary may not designate
			 any new countries as Visa Waiver Program countries.
						(c)AuditThe Secretary shall conduct an audit of the
			 data collected by the electronic travel system, including—
							(1)the number of individuals in each country
			 that the system has discovered to have overstayed their visas;
							(2)any implementation problems encountered
			 during the early stages to better identify the high-risk travelers and their
			 countries of origin.
							(d)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall submit a report to Congress that
			 contains—
							(1)the visa overstay rates of each country;
			 and
							(2)an explanation of the implementation
			 problems identified pursuant to subsection (c)(2).
							204.Visa overstay rates
						(a)Maximum visa overstay rateSection 217(c)(8)(C) (8 U.S.C.
			 1187(c)(8)(C)) is amended—
							(1)by redesignating clauses (ii) and (iii) as
			 clauses (iii) and (iv), respectively; and
							(2)by striking clause (i) and inserting the
			 following:
								
									(i)EstablishmentThe maximum visa overstay rate for
				countries participating in the program shall be 2 percent.
									(ii)Effect of failure to complyIf the visa overstay rate of a country is
				more than 2 percent, the Secretary shall temporarily suspend such country’s
				participation in the Visa Waiver Program until the country can demonstrate that
				the overstay rate for that country is below 2
				percent.
									.
							(b)Data sharingIf, 3 months after the date of the
			 enactment of this Act, a country designated as a Visa Waiver Program under
			 section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)) has
			 not entered into a data sharing agreement in accordance with paragraph (2)(F)
			 of such section, the Secretary shall temporarily suspend such country’s
			 participation in the Visa Waiver Program until the country is in compliance
			 with such paragraph.
						205.US–VISIT system
						(a)In generalNot later than 6 months after the date of
			 the enactment of this Act, the Secretary, in consultation with the heads of
			 other appropriate Federal agencies, shall submit to Congress a schedule
			 for—
							(1)equipping all ports of entry of the United
			 States with the United States-Visitor and Immigrant Status Indicator Technology
			 system (referred to in this section as US–VISIT) implemented
			 under section 110 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1365a), including all necessary changes to
			 infrastructure at the ports of entry to fully deploy US–VISIT;
							(2)developing and deploying the exit component
			 of US–VISIT at such ports of entry; and
							(3)making interoperable all immigration
			 screening systems operated by the Secretary.
							(b)Visa exit tracking systemNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall establish and deploy a system
			 capable of recording the departure of aliens admitted on temporary nonimmigrant
			 visas under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)—
							(1)at designated ports of entry; and
							(2)in coordination with the Secretary of
			 State, at designated United States consulates.
							2Preventing unauthorized entries and
			 ensuring removal
					211.Illegal entry and reentry
						(a)Illegal entrySection 275(b) (8 U.S.C. 1325(b)) is
			 amended to read as follows:
							
								(b)Improper time or place; civil
				penaltiesAny alien older
				than 18 years of age who is apprehended while entering or attempting to enter,
				or knowingly crossing or attempting to cross the border to, the United States
				at a time or place that has not been designated as a lawful entry by
				immigration officers shall be subject to a civil penalty, in addition to any
				criminal or other civil penalties that may be imposed under any other provision
				of law, in an amount equal to—
									(1)not less than $250 or more than $500 for
				each such entry or attempted entry; or
									(2)twice the amount specified in paragraph
				(1), if the alien had previously been subject to a civil penalty under this
				subsection.
									.
						(b)Illegal reentrySection 276 (8 U.S.C. 1326) is amended to
			 read as follows:
							
								276.Reentry of removed aliens
									(a)Reentry after removalAny alien who has been denied admission,
				excluded, deported, or removed, or who has departed the United States while an
				order of exclusion, deportation, or removal is outstanding, and subsequently
				enters, attempts to enter, crosses the border to, attempts to cross the border
				to, or is at any time found in the United States, shall be fined under title
				18, United States Code, imprisoned not more than 2 years, or both.
									(b)Reentry of criminal offendersIn addition to the penalty provided in
				subsection (a), any alien described in that subsection—
										(1)whose removal was subsequent to a
				conviction for 3 or more misdemeanors involving drugs or crimes against the
				person, or a felony for which the alien was sentenced to a term of imprisonment
				of more than 12 months before such removal or departure, shall be fined under
				title 18, United States Code, imprisoned not more than 10 years, or
				both;
										(2)whose removal was subsequent to a
				conviction for a felony involving drugs or crimes against the person before
				such removal or departure for which the alien was sentenced to a term of
				imprisonment of not less than 30 months, shall be fined under such title 18,
				imprisoned not more than 10 years, or both;
										(3)who has been excluded from the United
				States pursuant to section 235(c) because the alien was excludable under
				section 212(a)(3)(B) or has been removed from the United States pursuant to
				title V of the CIR Act of 2010,
				and who thereafter, without the permission of the Attorney General, enters the
				United States, or attempts to do so, shall be fined under title 18, United
				States Code, and imprisoned for a period of 10 years, which sentence shall not
				run concurrently with any other sentence;
										(4)who was removed from the United States
				pursuant to section 241(a)(4)(B) and who thereafter, without the permission of
				the Attorney General, enters, attempts to enter, or is at any time found in,
				the United States (unless the Attorney General has expressly consented to such
				alien’s reentry) shall be fined under title 18, United States Code, imprisoned
				for not more than 10 years, or both;
										(5)whose removal was subsequent to a
				conviction for an aggravated felony before such removal or departure for which
				the alien was sentenced to a term of imprisonment of not less than 60 months,
				shall be fined under such title 18, imprisoned not more than 20 years, or both;
				or
										(6)was convicted for 3 felonies before such
				removal or departure, shall be fined under such title 18, imprisoned not more
				than 25 years, or both.
										(c)Proof of prior convictionsThe prior convictions described in
				subsection (b) are elements of the crimes described in that subsection, and the
				penalties set forth in subsection (b) shall apply only in cases in which the
				conviction or convictions that form the basis for the additional penalty
				are—
										(1)alleged in the indictment or information;
				and
										(2)proven beyond a reasonable doubt at trial
				or admitted by the defendant.
										(d)Affirmative defensesIt shall be an affirmative defense to a
				violation of this section if—
										(1)the alien sought and received the express
				consent of the Secretary of Homeland Security to reapply for admission into the
				United States before the alleged violation occurred;
										(2)with respect to an alien previously denied
				admission and removed, the alien—
											(A)was not required to obtain such advance
				consent under this Act or any prior Act; and
											(B)had complied with all other laws and
				regulations governing the alien’s admission into the United States; or
											(3)the prior order of removal was based on
				charges filed against the alien before the alien reached 18 years of
				age.
										(e)Limitation on collateral attack on
				underlying removal orderIn a
				criminal proceeding under this section, an alien may not challenge the validity
				of the order described in subsection (a)(1) or (b) unless the alien
				demonstrates that—
										(1)the alien exhausted any administrative
				remedies that may have been available to seek relief against the order;
										(2)the removal proceedings at which the order
				was issued improperly deprived the alien of the opportunity for judicial
				review; and
										(3)the entry of the order was fundamentally
				unfair.
										(f)Reentry of alien removed prior to
				completion of term of imprisonmentAny alien removed pursuant to section
				241(a)(4) who enters, attempts to enter, crosses the border to, attempts to
				cross the border to, or is at any time found in, the United States—
										(1)shall be incarcerated for the remainder of
				the sentence of imprisonment which was pending at the time of deportation
				without any reduction for parole or supervised release unless the alien
				affirmatively demonstrates that the Secretary of Homeland Security has
				expressly consented to the alien’s reentry or the alien is prima facie eligible
				for protection from removal; and
										(2)shall be subject to such other penalties
				relating to the reentry of removed aliens as may be available under this
				section or any other provision of law.
										(g)LimitationAn individual, acting without compensation
				or the expectation of compensation, is not aiding and abetting a violation of
				this section by—
										(1)providing, or attempting to provide, an
				alien with humanitarian assistance, including emergency medical care or food;
				or
										(2)transporting the alien to a location where
				such humanitarian assistance can be rendered without compensation or the
				expectation of
				compensation.
										.
						212.Deterring aliens ordered removed from
			 remaining in the United States unlawfullySection 212(a)(9)(A) (8 U.S.C.
			 1182(a)(9)(A)) is amended—
						(1)in clause (i), by striking seeks
			 admission within 5 years of the date of such removal (or within 20
			 years and inserting seeks admission not later than 5 years after
			 the date of the alien’s removal (or not later than 20 years after the alien’s
			 removal; and
						(2)in clause (ii), by striking seeks
			 admission within 10 years of the date of such alien’s departure or removal (or
			 within 20 years of and inserting seeks admission not later than
			 10 years after the date of the alien’s departure or removal (or not later than
			 20 years after.
						213.Biometric screeningSection 212 (8 U.S.C. 1182) is
			 amended—
						(1)in subsection (a)(7), by adding at the end
			 the following:
							
								(C)Withholding informationExcept as provided in subsection (d)(2),
				any alien who, through his or her own fault, fails or has failed to comply with
				a lawful request for biometric information is
				inadmissible.
								;
				and
						(2)in subsection (d), by inserting after
			 paragraph (1) the following:
							
								(2)The Secretary may waive the application of
				subsection (a)(7)(C) for an individual alien or a class of aliens. A decision
				by the Secretary to grant or deny a waiver under this paragraph shall not be
				subject to
				review.
								.
						214.Encouraging aliens to depart
			 voluntarily
						(a)In generalSection 240B (8 U.S.C. 1229c) is
			 amended—
							(1)in subsection (a)—
								(A)by amending paragraph (1) to read as
			 follows:
									
										(1)In generalIf an alien is not removable under
				paragraph (2)(A)(iii) or (4) of section 237(a)—
											(A)the Secretary of Homeland Security may
				permit the alien to voluntarily depart the United States at the alien’s own
				expense under this subsection instead of being subject to proceedings under
				section 240; or
											(B)the Attorney General may permit the alien
				to voluntarily depart the United States at the alien’s own expense under this
				subsection after the initiation of removal proceedings under section 240 and
				before the conclusion of such proceedings before an immigration
				judge.
											;
								(B)in paragraph (2), by amending subparagraph
			 (A) to read as follows:
									
										(A)In general
											(i)Instead of removalSubject to subparagraph (B), the Secretary
				of Homeland Security—
												(I)may not grant an alien permission to
				voluntarily depart under paragraph (1)(A) for a period longer than 180 days;
				and
												(II)may require such alien to post a voluntary
				departure bond, which will be surrendered upon proof that the alien has
				departed the United States within the time specified in such bond.
												(ii)Before the conclusion of removal
				proceedings
												(I)LimitationThe Attorney General—
													(aa)may not grant an alien permission to
				voluntarily depart under paragraph (1)(B) for a period longer than 90 days;
				and
													(bb)may only grant such permission after
				determining that the alien has the means to depart the United States and
				intends to do so.
													(II)Voluntary departure bondAn immigration judge may—
													(aa)require an alien permitted to voluntarily
				depart under paragraph (1)(B) to post a voluntary departure bond, in an amount
				necessary to ensure that the alien will depart, which will be surrendered upon
				proof that the alien has departed the United States within the time specified
				in such bond; and
													(bb)may waive the requirement to post a
				voluntary departure bond in individual cases after determining that the alien
				has presented compelling evidence that the posting of a bond will pose a
				serious financial hardship and the alien has presented credible evidence that
				such a bond is unnecessary to guarantee timely
				departure.
													;
								(C)by striking paragraph (3); and
								(D)by redesignating paragraph (4) as paragraph
			 (3);
								(2)by amending subsection (c) to read as
			 follows:
								
									(c)Conditions on voluntary departure
										(1)Voluntary departure agreementVoluntary departure under this section may
				only be granted as part of an affirmative agreement by the alien.
										(2)Concessions by the secretaryIn connection with the alien’s agreement to
				depart voluntarily under paragraph (1)(A), the Secretary of Homeland Security
				may reduce the period of inadmissibility under subparagraph (A) or (B)(i) of
				section 212(a)(9).
										(3)AdvisalsAgreements relating to voluntary departure
				granted during removal proceedings under section 240, or at the conclusion of
				such proceedings, shall be presented on the record before the immigration
				judge, who shall advise the alien of the consequences of a voluntary departure
				agreement, including the consequences of failing to comply with the agreement,
				before accepting such agreement.
										(4)Failure to comply with
				agreementIf an alien agrees
				to voluntary departure under this section and fails to depart the United States
				within the time allowed for voluntary departure or fails to comply with any
				other terms of the agreement (including failure to timely post any required
				bond), unless such noncompliance is through no fault of the alien, the alien
				is—
											(A)ineligible for the benefits of the
				agreement;
											(B)subject to the penalties described in
				subsection (d); and
											(C)subject to an alternate order of removal if
				voluntary departure was granted under subsection (a)(1)(B) or (b).
											(5)Voluntary departure period not
				affectedExcept as expressly
				agreed to by the Secretary of Homeland Security in writing before the
				expiration of the period allowed for voluntary departure, no motion, appeal,
				application, petition, or petition for review shall affect, reinstate, enjoin,
				delay, stay, or toll the alien’s obligation to depart from the United States
				during the period agreed to by the alien and the
				Secretary.
										;
							(3)by amending subsection (d) to read as
			 follows:
								
									(d)Penalties for failure to depart
										(1)Civil penaltyAn alien who is permitted to voluntarily
				depart under this section and fails to leave the United States during the
				period specified in the voluntary departure agreement or otherwise violates the
				terms of such agreement shall be liable for a civil penalty of $1,000. The
				voluntary departure order shall specify the amount of the penalty, which shall
				be acknowledged by the alien on the record.
										(2)Collection of penaltyIf the Secretary of Homeland Security
				establishes, by clear and convincing evidence, that the alien failed to leave
				the United States during the period specified in the voluntary departure
				agreement—
											(A)no further procedure will be necessary to
				establish the amount of the penalty;
											(B)the Secretary may collect the civil penalty
				at any time thereafter and by whatever means provided by law; and
											(C)the alien shall be ineligible for any
				benefits under this chapter until this civil penalty is
				paid.
											;
				and
							(4)by amending subsection (e) to read as
			 follows:
								
									(e)Eligibility
										(1)Prior grant of voluntary
				departureAn alien may not be
				permitted to voluntarily depart under this section if the Secretary of Homeland
				Security or the Attorney General previously permitted the alien to depart
				voluntarily under this section on or after the date of enactment of the
				CIR Act of 2010.
										(2)RulemakingThe Secretary may promulgate regulations to
				limit eligibility or impose additional conditions for voluntary departure under
				subsection (a)(1)(A) for any class of
				aliens.
										.
							(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to all orders granting voluntary
			 departure under section 240B of the Immigration and Nationality Act (8 U.S.C.
			 1229c) made on or after the date that is 180 days after the date of the
			 enactment of this Act.
						215.Cancellation of visasSection 222(g) (8 U.S.C. 1202(g)) is
			 amended—
						(1)in paragraph (1), by striking
			 Attorney General, such visa and inserting Secretary of
			 Homeland Security, such visa and any other nonimmigrant visa issued by the
			 United States that is in the possession of the alien; and
						(2)in paragraph (2)(A), by striking
			 (other than the visa described in paragraph (1)) issued in a consular
			 office located in the country of the alien’s nationality and inserting
			 (other than a visa described in paragraph (1)) issued in a consular
			 office located in the country of the alien’s nationality or foreign
			 residence.
						216.Mandatory address reporting
			 requirements
						(a)Clarifying address reporting
			 requirementsSection 265 (8
			 U.S.C. 1305) is amended—
							(1)in subsection (a)—
								(A)by striking notify the Attorney
			 General in writing and inserting submit written or electronic
			 notification to the Secretary of Homeland Security, in a manner approved by the
			 Secretary,;
								(B)by striking the Attorney General may
			 require and inserting the Secretary may require;
			 and
								(C)by adding at the end the following:
			 If the alien is involved in proceedings before an immigration judge or
			 in an administrative appeal of such proceedings, the alien shall provide the
			 Attorney General with the alien’s current address and a telephone number, if
			 any, at which the alien may be contacted.;
								(2)in subsection (b)—
								(A)by striking Attorney General
			 the first place such term appears and inserting Secretary of Homeland
			 Security; and
								(B)by striking Attorney General
			 each additional place such term appears and inserting
			 Secretary;
								(3)in subsection (c), by striking given
			 to such parent and inserting provided by such parent;
			 and
							(4)by adding at the end the following:
								
									(d)Address to be provided
										(1)In generalExcept as otherwise provided by the
				Secretary under paragraph (2), an address provided by an alien under this
				section—
											(A)shall be the mailing address of the alien’s
				residence at the time such address is provided; and
											(B)may not be—
												(i)a post office box;
												(ii)another nonresidential mailing address;
				or
												(iii)the address of an attorney, representative,
				labor organization, or employer.
												(2)Specific requirementsThe Secretary of Homeland Security may
				provide specific requirements with respect to—
											(A)designated classes of aliens and special
				circumstances, including aliens who are employed at a remote location;
				and
											(B)the reporting of address information by
				aliens who are incarcerated in a Federal, State, or local correctional
				facility.
											(3)DetentionAn alien who is being detained by the
				Secretary under this Act—
											(A)is not required to report the alien’s
				current address under this section during the time the alien remains in
				detention; and
											(B)shall notify the Secretary of the alien’s
				address under this section at the time of the alien’s release from such
				detention.
											(e)Use of most recent address provided by the
				alien
										(1)In generalNotwithstanding any other provision of law,
				the Secretary of Homeland Security may provide for the appropriate coordination
				and cross referencing of address information provided by an alien under this
				section with other information relating to the alien’s address under other
				Federal programs, including—
											(A)any information pertaining to the alien,
				which was submitted in any application, petition, or motion filed under this
				Act with the Secretary of Homeland Security, the Secretary of State, or the
				Secretary of Labor;
											(B)any information available to the Attorney
				General with respect to an alien in a proceeding before an immigration judge or
				an administrative appeal or judicial review of such proceeding;
											(C)any information collected with respect to
				nonimmigrant foreign students or exchange program participants under section
				641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
				(8 U.S.C. 1372); and
											(D)any information collected from State or
				local correctional agencies pursuant to the State Criminal Alien Assistance
				Program.
											(2)RelianceThe Secretary may rely on the most recent
				address provided by the alien under this section or under section 264 to send
				the alien any notice, form, document, or other matter pertaining to Federal
				immigration laws, including service of a notice to appear. The Attorney General
				and the Secretary may rely on the most recent address provided by the alien
				under section 239(a)(1)(F) to contact the alien about pending removal
				proceedings.
										(3)ObligationThe alien’s provision of an address for any
				other purpose under this Act shall not excuse the alien’s obligation to submit
				timely notice of the alien’s address to the Secretary under this section (or to
				the Attorney General under section 239(a)(1)(F) with respect to an alien in a
				proceeding before an immigration judge or an administrative appeal of such
				proceeding).
										(f)Requirement for databaseThe Secretary of Homeland Security shall
				establish an electronic database to timely record and preserve addresses
				provided under this
				section.
									.
							(b)Conforming changes with respect to
			 registration requirementsChapter 7 of title II (8 U.S.C. 1301 et
			 seq.) is amended—
							(1)in section 262(c), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security;
							(2)in section 263(a), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
							(3)in section 264—
								(A)in subsections (a), (b), (c), and (d), by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
								(B)in subsection (f)—
									(i)by striking Attorney General is
			 authorized and inserting Secretary of Homeland Security and the
			 Attorney General are authorized; and
									(ii)by striking Attorney General or the
			 Service and inserting Secretary or the Attorney
			 General.
									(c)Effect on eligibility for immigration
			 benefitsIf an alien fails to
			 comply with any provision under section 262, 263, or 265 of the Immigration and
			 Nationality Act (8 U.S.C. 1302, 1303, and 1305) or section 264.1 of title 8,
			 Code of Federal Regulations, or removal orders or voluntary departure
			 agreements based on any such section for acts committed before the date of the
			 enactment of this Act, such noncompliance shall not affect the eligibility of
			 the alien to apply for a benefit under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
						(d)Technical amendmentsSection 266 (8 U.S.C. 1306 ) is
			 amended—
							(1)by striking Attorney General
			 the first place such term appears and inserting Secretary of Homeland
			 Security; and
							(2)by striking Attorney General
			 each additional place such term appears and inserting
			 Secretary.
							217.Penalties relating to vessels and
			 aircraftSection 243(c) (8
			 U.S.C. 1253(c)) is amended—
						(1)by striking Attorney General
			 each place such term appears and inserting Secretary of Homeland
			 Security; and
						(2)by striking Commissioner
			 each place such term appears and inserting Secretary; and
						(3)in paragraph (1)—
							(A)in subparagraph (A), by striking
			 $2,000 and inserting $5,000;
							(B)in subparagraph (B), by striking
			 $5,000 and inserting $10,000; and
							(C)by amending paragraph (1)(C) to read as
			 follows:
								
									(C)CompromiseThe Secretary of Homeland Security, in the
				Secretary’s unreviewable discretion and upon the receipt of a written request,
				may mitigate the monetary penalties required under this subsection for each
				alien stowaway to an amount equal to not less than $500, upon such terms that
				the Secretary determines to be
				appropriate.
									.
							218.Sanctions for countries that delay or
			 prevent repatriation of their citizens and nationalsSec. 243(d) (8 U.S.C. 1253(d)) is
			 amended—
						(1)by striking Attorney General
			 each place such term appears and inserting Secretary of Homeland
			 Security ;
						(2)by inserting or subsets of such
			 visas after both,; and
						(3)by inserting of State after
			 Secretary the last place such term appears.
						219.State criminal alien assistance
			 program
						(a)Authorization of
			 appropriationsSection
			 241(i)(5)(C) (8 U.S.C. 1231(i)(5)(C)) is amended by striking to carry
			 out this subsection and all that follows and inserting
			 $950,000,000 for each of the fiscal years 2011 through 2015 to carry out
			 this subsection..
						(b)Reimbursement of States for indirect costs
			 relating to the incarceration of unauthorized aliensSection 501 of the Immigration Reform and
			 Control Act of 1986 (8 U.S.C. 1365) is amended—
							(1)by amending subsection (a) to read as
			 follows:
								
									(a)Reimbursement of StatesSubject to the amounts provided in advance
				in appropriation Acts, the Attorney General shall reimburse a State for—
										(1)the costs incurred by the State for the
				imprisonment of all unauthorized aliens convicted of a felony by such State;
				and
										(2)the indirect costs related to the
				imprisonments described in paragraph
				(1).
										;
				and
							(2)by amending subsections (c) through (e) to
			 read as follows:
								
									(c)Allocation of reimbursementsReimbursements under this section shall be
				allocated in a manner that gives special consideration for any State that
				shares a border with Mexico or with Canada.
									(d)DefinitionsIn this section:
										(1)Indirect
				costsThe term indirect
				costs includes—
											(A)court costs, county attorney costs,
				detention costs, and criminal proceedings expenditures that do not involve
				going to trial;
											(B)indigent defense costs; and
											(C)unsupervised probation costs.
											(2)StateThe term State has the meaning
				given such term in section 101(a)(36) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(36)).
										(e)Authorization of
				appropriationsThere are
				authorized to be appropriated $200,000,000 for each of the fiscal years 2008
				through 2012 to carry out subsection
				(a)(2).
									.
							220.Procedures regarding aliens apprehended by
			 State and local law enforcement officers
						(a)Issuance of detainersSection 287(d) (8 U.S.C. 1357(d)) is
			 amended to read as follows:
						(b)(1)An authorized officer or employee of the
			 Department of Homeland Security shall promptly determine whether or not to
			 issue a detainer to detain an alien who is arrested by a Federal, State, or
			 local law enforcement official for a violation of any law relating to
			 controlled substances if the law enforcement official—
								(A)has reason to believe that the alien has
			 not been lawfully admitted to the United States or is otherwise not lawfully
			 present in the United States;
								(B)expeditiously informs such officer or
			 employee of the arrest and of facts concerning the status of the alien;
			 and
								(C)requests the Department of Homeland
			 Security to determine whether or not to issue such detainer.
								(2)If a detainer is issued pursuant to
			 paragraph (1) and the alien is not otherwise detained by Federal, State, or
			 local officials, the Secretary shall effectively and expeditiously take custody
			 of the alien.
							(3)The Secretary of Homeland Security shall
			 collect data regarding detainers issued under this subsection,
			 including—
							(4)the criminal charge for which the
			 individual was arrested or convicted;
							(5)the date on which the detainer was
			 issued;
							(6)the basis for the issuance of the
			 detainer;
							(7)the date on which the detainer was
			 lifted;
							(8)the date on which a Federal or State
			 criminal court or other government entity ordered the release of the
			 individual;
							(9)the date on which the Department of
			 Homeland Security took custody of the individual;
							(10)the race, ethnicity, and country of origin
			 of the individual against whom the detainer was issued;
							(11)the disposition of criminal case against
			 the individual;
							(12)the ultimate disposition of immigration
			 case, including whether the individual was determined to be a United States
			 citizen;
							(13)the grounds of removal, if applicable, and
			 any charges brought by the Secretary; and
							(14)the number of individuals removed after the
			 Secretary took custody while any criminal matter was pending.
							(c)RulemakingThe Secretary shall issue regulations that
			 require officers and employees of the Department of Homeland Security to
			 confirm, before issuing a detainer—
							(1)the alienage of the individual to be made
			 subject to such detainer through lawfully obtained information,
			 including—
								(A)the name of the individual;
								(B)the date of birth of the individual;
			 or
								(C)the fingerprints of the individual
			 and
								(2)whether the individual is removable from
			 the United States.
							221.Reform of passport, visa, and immigration
			 fraud offenses
						(a)Trafficking in passportsSection 1541 of title 18, United States
			 Code, is amended to read as follows:
							
								1541.Trafficking in passports
									(a)Multiple passportsAny person who, during any period of 3
				years or less, knowingly—
										(1)and without lawful authority produces,
				issues, or transfers 10 or more passports;
										(2)forges, counterfeits, alters, or falsely
				makes 10 or more passports;
										(3)secures, possesses, uses, receives, buys,
				sells, or distributes 10 or more passports, knowing the passports to be forged,
				counterfeited, altered, falsely made, stolen, procured by fraud, or produced or
				issued without lawful authority; or
										(4)completes, mails, prepares, presents,
				signs, or submits 10 or more applications for a United States passport, knowing
				the applications to contain any false statement or representation,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(b)Passport materialsAny person who knowingly and without lawful
				authority produces, buys, sells, possesses, or uses any official material (or
				counterfeit of any official material) used to make a passport, including any
				distinctive paper, seal, hologram, image, text, symbol, stamp, engraving, or
				plate, shall be fined under this title, imprisoned not more than 20 years, or
				both.
									.
						(b)False statement in an application for a
			 passportSection 1542 of
			 title 18, United States Code, is amended to read as follows:
							
								1542.False statement in an application for a
				passport
									(a)In generalAny person who knowingly—
										(1)makes any false statement or representation
				in an application for a United States passport; or
										(2)mails, prepares, presents, or signs an
				application for a United States passport knowing the application to contain any
				false statement or representation,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Venue
										(1)In generalAn offense under subsection (a) may be
				prosecuted in any district—
											(A)in which the false statement or
				representation was made or the application for a United States passport was
				prepared or signed; or
											(B)in which or to which the application was
				mailed or presented.
											(2)Acts occurring outside the United
				StatesAn offense under
				subsection (a) involving an application for a United States passport prepared
				and adjudicated outside the United States may be prosecuted in the district in
				which the resultant passport was or would have been produced.
										(c)Savings
				clauseNothing in this
				section may be construed to limit the venue otherwise available under sections
				3237 and 3238 of this
				title.
									.
						(c)Forgery and unlawful production of a
			 passportSection 1543 of
			 title 18, United States Code, is amended to read as follows:
							
								1543.Forgery and unlawful production of a
				passport
									(a)ForgeryAny person who knowingly—
										(1)forges, counterfeits, alters, or falsely
				makes any passport; or
										(2)transfers any passport knowing it to be
				forged, counterfeited, altered, falsely made, stolen, or to have been produced
				or issued without lawful authority,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Unlawful productionAny person who knowingly and without lawful
				authority—
										(1)produces, issues, authorizes, or verifies a
				passport in violation of the laws, regulations, or rules governing the issuance
				of the passport;
										(2)produces, issues, authorizes, or verifies a
				United States passport for or to any person knowing or in reckless disregard of
				the fact that such person is not entitled to receive a passport; or
										(3)transfers or furnishes a passport to any
				person for use by any person other than the person for whom the passport was
				issued or designed,
										shall be fined under this title,
				imprisoned not more than 15 years, or
				both..
						(d)Misuse of a passportSection 1544 of title 18, United States
			 Code, is amended to read as follows:
							
								1544.Misuse of a passportAny person who knowingly—
									(1)uses any passport issued or designed for
				the use of another person;
									(2)uses any passport in violation of the
				conditions or restrictions contained in the passport, or in violation of the
				laws, regulations, or rules governing the issuance and use of the
				passport;
									(3)secures, possesses, uses, receives, buys,
				sells, or distributes any passport knowing it to be forged, counterfeited,
				altered, falsely made, procured by fraud, or produced or issued without lawful
				authority; or
									(4)violates the terms and conditions of any
				safe conduct duly obtained and issued under the authority of the United
				States,
									shall be fined under this title,
				imprisoned not more than 15 years, or
				both..
						(e)Schemes to defraud aliensSection 1545 of title 18, United States
			 Code, is amended to read as follows:
							
								1545.Schemes to defraud aliens
									(a)In generalAny person who knowingly executes a scheme
				or artifice, in connection with any matter that is authorized by or arises
				under any Federal immigration law or any matter the offender claims or
				represents is authorized by or arises under any Federal immigration law,
				to—
										(1)defraud any person; or
										(2)obtain or receive money or anything else of
				value from any person by means of false or fraudulent pretenses,
				representations, or promises,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)MisrepresentationAny person who knowingly and falsely
				represents that such person is an attorney or an accredited representative (as
				that term is defined in section 1292.1 of title 8, Code of Federal Regulations
				(or any successor regulation)) in any matter arising under any Federal
				immigration law shall be fined under this title, imprisoned not more than 15
				years, or
				both.
									.
						(f)Immigration and visa fraudSection 1546 of title 18, United States
			 Code, is amended—
							(1)by amending the section heading to read as
			 follows:
								
									1546.Immigration and visa
				fraud
									;
							(2)by striking subsections (b) and (c) and
			 inserting the following:
								
									(b)TraffickingAny person who, during any period of 3
				years or less, knowingly—
										(1)and without lawful authority produces,
				issues, or transfers 10 or more immigration documents;
										(2)forges, counterfeits, alters, or falsely
				makes 10 or more immigration documents;
										(3)secures, possesses, uses, buys, sells, or
				distributes 10 or more immigration documents, knowing the immigration documents
				to be forged, counterfeited, altered, stolen, falsely made, procured by fraud,
				or produced or issued without lawful authority; or
										(4)completes, mails, prepares, presents,
				signs, or submits 10 or more immigration documents knowing the documents to
				contain any materially false statement or representation,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(c)Immigration document
				materialsAny person who
				knowingly and without lawful authority produces, buys, sells, possesses, or
				uses any official material (or counterfeit of any official material) used to
				make immigration documents, including any distinctive paper, seal, hologram,
				image, text, symbol, stamp, engraving, or plate, shall be fined under this
				title, imprisoned not more than 20 years, or both.
									(d)Employment documentsAny person who uses—
										(1)an identification document, knowing or
				having reason to know that the document is false or was not issued lawfully for
				the use of the possessor; or
										(2)a false attestation, for the purpose of
				satisfying a requirement under section 274A(b) of the Immigration and
				Nationality Act (8 U.S.C. 1324a(b)), shall be fined under this title,
				imprisoned not more than 1 year, or
				both.
										.
							(g)Alternative imprisonment maximum for
			 certain offensesSection 1547
			 of title 18, United States Code, is amended—
							(1)in the matter preceding paragraph (1), by
			 striking (other than an offense under section 1545);
							(2)in paragraph (1), by striking
			 15 and inserting 20; and
							(3)in paragraph (2), by striking
			 20 and inserting 25.
							(h)Attempts, conspiracies, jurisdiction, and
			 definitionsChapter 75 of
			 title 18, United States Code, is amended by adding after section 1547 the
			 following:
							
								1548.Attempts and conspiraciesAny person who attempts or conspires to
				violate any section of this chapter shall be punished in the same manner as a
				person who completed a violation of such section.
								1549.Additional jurisdiction
									(a)In generalAny person who commits an offense under
				this chapter within the special maritime and territorial jurisdiction of the
				United States shall be punished as provided under this chapter.
									(b)Extraterritorial jurisdictionAny person who commits an offense under
				this chapter outside the United States shall be punished as provided under this
				chapter if—
										(1)the offense involves a United States
				passport or immigration document (or any document purporting to be such a
				document) or any matter, right, or benefit arising under or authorized by any
				Federal immigration law;
										(2)the offense is in or affects foreign
				commerce;
										(3)the offense affects, jeopardizes, or poses
				a significant risk to the lawful administration of Federal immigration laws, or
				the national security of the United States;
										(4)the offense is committed to facilitate an
				act of international terrorism (as defined in section 2331) or a drug
				trafficking crime (as defined in section 929(a)(2)) that affects or would
				affect the national security of the United States;
										(5)the offender is a national of the United
				States or an alien lawfully admitted for permanent residence (as those terms
				are defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C.
				1101(a))); or
										(6)the offender is a stateless person whose
				habitual residence is in the United States.
										1550.Authorized law enforcement
				activitiesNothing in this
				chapter may be construed to prohibit—
									(1)any lawfully authorized investigative,
				protective, or intelligence activity of a law enforcement agency of the United
				States, a State, or a political subdivision of a State, or an intelligence
				agency of the United States; or
									(2)any activity authorized under title V of
				the Organized Crime Control Act of 1970 (Public Law 91–452; 84 Stat.
				933).
									.
						(i)Clerical amendmentThe table of sections for chapter 75 of
			 title 18, United States Code, is amended to read as follows:
							
								
									Sec.
									1541. Trafficking in
				passports.
									1542. False statement in an
				application for a passport.
									1543. Forgery and unlawful
				production of a passport.
									1544. Misuse of a
				passport.
									1545. Schemes to defraud
				aliens.
									1546. Immigration and visa
				fraud.
									1547. Alternative imprisonment
				maximum for certain offenses.
									1548. Attempts and
				conspiracies.
									1549. Additional
				jurisdiction.
									1550. Authorized law
				enforcement
				activities.
								
								.
						(j)Uniform statute of limitations for certain
			 immigration, naturalization, and peonage offenses
							(1)In generalSection 3291 of title 18, United States
			 Code, is amended to read as follows:
								
									3291.Immigration, naturalization, and peonage
				offensesA person may not be
				prosecuted, tried, or punished for any violation under chapter 69 (relating to
				nationality and citizenship offenses), 75 (relating to passport, visa, and
				immigration offenses), or 77 (relating to peonage, slavery, and trafficking in
				persons), for an attempt or conspiracy to commit such a violation, for a
				violation of any criminal provision under section 243, 266, 274, 275, 276, 277,
				or 278 of the Immigration and Nationality Act (8 U.S.C. 1253, 1306, 1324, 1325,
				1326, 1327, and 1328), or for an attempt or conspiracy to commit any such
				violation, unless the indictment is returned or the information filed not later
				than 10 years after the commission of the
				offense.
									.
							(2)Clerical amendmentThe table of sections for chapter 213 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 3291 and inserting the following:
								
									
										3291. Immigration, naturalization, and peonage
				offenses.
									
									.
							222.Directives related to passport and document
			 fraud
						(a)Directive to the United States sentencing
			 commission
							(1)In generalPursuant to the authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 promulgate or amend the sentencing guidelines, policy statements, and official
			 commentaries related to passport fraud offenses, including the offenses
			 described in chapter 75 of title 18, United States Code, as amended by section
			 209, to reflect the serious nature of such offenses.
							(2)ReportNot later than 1 year after the date of the
			 enactment of this Act, the United States Sentencing Commission shall submit a
			 report on the implementation of this subsection to—
								(A)the Committee on the Judiciary of the
			 Senate; and
								(B)the Committee on the Judiciary of the House of
			 Representatives.
								(b)Protection for legitimate refugees and
			 asylum seekers
							(1)In general
								(A)Requirement for guidelinesThe Attorney General, in consultation with
			 the Secretary, shall develop binding prosecution guidelines for Federal
			 prosecutors to ensure that each prosecution of an alien seeking entry into the
			 United States by fraud is consistent with the United States treaty obligations
			 under Article 31(1) of the Convention Relating to the Status of Refugees, done
			 at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the
			 Status of Refugees, done at New York January 31, 1967 (19 UST 6223)).
								(B)No private right of actionThe guidelines developed pursuant to
			 subparagraph (A), and any internal office procedures related to such
			 guidelines—
									(i)are intended solely for the guidance of
			 attorneys of the United States; and
									(ii)are not intended to, do not, and may not be
			 relied upon to, create any right or benefit, substantive or procedural,
			 enforceable at law by any party in any administrative, civil, or criminal
			 matter.
									(2)Protection of vulnerable
			 personsA person described in
			 paragraph (3) may not be prosecuted under chapter 75 of title 18, United States
			 Code, or under section 275 or 276 of the Immigration and Nationality Act (8
			 U.S.C. 1325 and 1326), in connection with the person’s entry or attempted entry
			 into the United States until after the date on which the person’s application
			 for such protection, classification, or status has been adjudicated and denied
			 in accordance with the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
							(3)Persons seeking protection, classification,
			 or statusA person described
			 in this paragraph is a person who—
								(A)is seeking protection, classification, or
			 status; and
								(B)(i)has filed an application for asylum under
			 section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), withholding
			 of removal under section 241(b)(3) of such Act (8 U.S.C. 1231), or relief under
			 the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment
			 or Punishment, done at New York, December 10, 1994, pursuant to title 8, Code
			 of Federal Regulations;
									(ii)indicates immediately after apprehension,
			 that he or she intends to apply for such asylum, withholding of removal, or
			 relief and promptly files the appropriate application;
									(iii)has been referred for a credible fear
			 interview, a reasonable fear interview, or an asylum-only hearing under section
			 235 of the Immigration and Nationality Act (8 U.S.C. 1225) or title 8, Code of
			 Federal Regulations; or
									(iv)has filed an application for classification
			 or status under—
										(I)paragraph (15)(T), (15) (U), (27)(J), or
			 (51) of section 101(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)); or
										(II)section 216(c)(4)(C), 240A(b)(2), or
			 244(a)(3) of such Act (8 U.S.C. 1186a(c)(4)(C), 1229b(b)(2), and
			 1254a(a)(3)).
										223.Expanding the definition of conveyances
			 subject to forfeiture
						(a)In generalSection 1703 of title 19, United States
			 Code, is amended—
							(1)by amending the section heading to read as
			 follows:
								
									1703.Seizure and forfeiture of vessels,
				vehicles, other conveyances, and instruments of international
				traffic
									;
							(2)in subsection (a), by amending the
			 subsection heading to read as follows:
								
									(a)Vessels, vehicles, other conveyances, and
				instruments of international traffic subject to seizure and
				forfeiture
									;
							(3)in subsection (b), by amending the
			 subsection heading to read as follows:
								
									(b)Vessels, vehicles, other conveyances, and
				instruments of international traffic
				defined
									;
							(4)in subsections (a) and (b), by inserting
			 , vehicle, other conveyance, or instrument of international
			 traffic after vessel each place such term appears;
			 and
							(5)by amending subsection (c) to read as
			 follows:
								
									(c)Acts constituting prima facie evidence of
				smugglingFor purposes of
				this section, prima facie evidence that a conveyance is being, has been, or is
				attempting to be employed in smuggling or to defraud the revenue of the United
				States shall be—
										(1)in the case of a vessel, the vessel—
											(A)has become subject to pursuit, as described
				in section 1581;
											(B)is a hovering vessel; or
											(C)fails, at any place within the customs
				waters of the United States or within a customs-enforcement area, to display
				lights as required by law;
											(2)in the case of a vehicle, other conveyance,
				or instrument of international traffic, the vehicle, other conveyance, or
				instrument of international traffic has any compartment or equipment that is
				built or fitted out for
				smuggling.
										.
							(b)Clerical amendmentThe table of sections for chapter 5 of
			 title 19, United States Code, is amended by striking the item relating to
			 section 1703 and inserting the following:
							
								
									1703. Seizure and forfeiture of
				vessels, vehicles, other conveyances, or instruments of international
				traffic.
								
								.
						224.Prohibition of the sale of firearms to, or
			 the possession of firearms by, certain aliensSection 922 of title 18, United States Code,
			 is amended—
						(1)in subsection (d)(5), by amending
			 subparagraph (B) to read as follows:
							
								(B)except as provided in subsection (y), is in
				the United States and has not been lawfully admitted for permanent
				residence;
								;
						(2)in subsection (g)(5), by amending
			 subparagraph (B) to read as follows:
							
								(B)except as provided in subsection (y), is in
				the United States and has not been lawfully admitted for permanent
				residence;
								;
				and
						(3)in subsection (y)—
							(A)in the subsection heading, by striking
			 Admitted Under
			 Nonimmigrant Visas and inserting
			 Not Lawfully Admitted for
			 Permanent Residence;
							(B)by amending paragraph (1)(B) to read as
			 follows:
								
									(B)the term lawfully admitted for
				permanent residence has the same meaning as in section 101(a)(20) of the
				Immigration and Nationality Act (8 U.S.C.
				1101(a)(20)).
									;
							(C)in paragraph (2), by striking under
			 a nonimmigrant visa and inserting and has not been lawfully
			 admitted for permanent residence; and
							(D)in paragraph (3)(A), by striking
			 admitted to the United States under a nonimmigrant visa and
			 inserting lawfully admitted to the United States and has not been
			 lawfully admitted for permanent residence.
							225.Criminal forfeitureSection 982 of title 18, United States Code,
			 is amended—
						(1)in subsection (a)(2)(B) by inserting
			 1028A between 1028 and
			 1029;
						(2)in subsection (a)(6)(A)—
							(A)by striking  or 274A(a)(2)
			 and inserting 274A(a)(2) or 274A(i); and
							(B)by inserting and 1028A after
			 1028 and
							(3)in subsection (a)(8) by inserting
			 and 1028A after 1028.
						226.Advance delivery of information including
			 passenger manifests
						(a)In generalSection 231 (8 U.S.C. 1221) is amended as
			 follows:
							(1)by striking commercial vessel or
			 aircraft each place it appears and inserting commercial vessel,
			 commercial vehicle, or aircraft;
							(2)in subsection (a), by striking such
			 vessel or aircraft and inserting such vessel, vehicle, or
			 aircraft;
							(3)in subsection (g), by striking
			 $1,000 and inserting $5,000;
							(4)in subsection (j), by striking The
			 Attorney General and inserting the following:
								
									(j)Information to be recordedThe Secretary of Homeland
				Security
									;
				and
							(5)by inserting at the end the
			 following:
								
									(k)Sharing of manifest and passenger name
				record information with other government agenciesThe Secretary of Homeland Security may
				provide information contained in passenger and crew manifests and passenger
				name record information received under this section to other Federal, State,
				tribal, local, and foreign government authorities in order to protect the
				national security of the United States or as otherwise authorized by
				law.
									(l)Savings provisionNothing in this section may be construed to
				abrogate, diminish, or weaken the provisions of any Federal law that prevents
				or protects against unauthorized collection or release of personal
				records.
									.
							(b)AssessmentsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall assess the privacy and civil
			 liberties impacts of the amendments made by subsection (a).
						227.Unlawful flight from immigration or customs
			 controls and disobeyance of lawful ordersSection 758 of title 18, United States Code,
			 is amended to read as follows:
						
							758.Unlawful flight from Federal checkpoints
				and disobeyance of lawful orders
								(a)Evading a checkpointAny person who, while operating a motor
				vehicle or vessel—
									(1)knowingly flees or evades a checkpoint
				operated by the Department of Homeland Security or any other Federal law
				enforcement agency; and
									(2)knowingly or recklessly disregards or
				disobeys the lawful command of a Federal law enforcement officer engaged in the
				enforcement of Federal law, or the lawful command of any law enforcement
				officer assisting such Federal officer,
									shall be fined under this title,
				imprisoned not more than 5 years, or both.(b)Failure to stopAny person who, while operating a motor
				vehicle, aircraft, or vessel, knowingly or recklessly disregards or disobeys
				the lawful command of a Federal law enforcement officer engaged in the
				enforcement of Federal law, or the lawful command of any law enforcement
				officer assisting such Federal officer, shall be fined under this title,
				imprisoned not more than 2 years, or
				both.
								.
					228.Reducing illegal immigration and alien
			 smuggling on tribal lands
						(a)Grants authorizedThe Secretary may award grants to any
			 Indian tribe that—
							(1)owns land that is adjacent to an
			 international border of the United States; and
							(2)has been adversely affected by illegal
			 immigration.
							(b)Use of fundsGrants awarded under subsection (a) may be
			 used for—
							(1)law enforcement activities;
							(2)health care services;
							(3)environmental restoration; and
							(4)the preservation of cultural
			 resources.
							(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit a report to the
			 Committee on the Judiciary of the
			 Senate and the Committee on
			 the Judiciary of the House of Representatives that—
							(1)describes the level of access that Border
			 Patrol agents have on tribal lands;
							(2)describes the extent to which the
			 enforcement of Federal immigration laws and rescue operations by Border Patrol
			 officers may be improved by enhanced access to tribal lands;
							(3)contains a strategy for improving access to
			 tribal lands through increased cooperation with tribal authorities; and
							(4)identifies grants provided by the
			 Department to Indian tribes, either directly or through grants provided to
			 State or local governments, for border security expenses.
							(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2011 through 2015 to carry out this section.
						229.Diplomatic security service
						(a)Section 37(a)(1) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2709(a)(1)) is amended to read as
			 follows:
							
								(1)conduct investigations concerning—
									(A)illegal passport or visa issuance or
				use;
									(B)identity theft or document fraud affecting
				or relating to the programs, functions, or authorities of the Department of
				State;
									(C)violations of chapter 77 of title 18,
				United States Code; and
									(D)Federal offenses committed within the
				special maritime and territorial jurisdiction defined in section 7(9) of title
				18, United States Code, except as that jurisdiction relates to the premises of
				United States military missions and related
				residences;
									.
						(b)Rule of constructionNothing in this section may be construed to
			 limit the investigative authority of any Federal department or agency.
						230.Increased penalties barring the admission
			 of convicted sex offenders failing to register and requiring deportation of sex
			 offenders failing to register
						(a)InadmissibilitySection 212(a)(2)(A)(i) (8 U.S.C.
			 1182(a)(2)(A)(i)) is amended—
							(1)in subclause (I), by striking
			 or at the end;
							(2)in subclause (II), by striking the comma at
			 the end and inserting a semicolon; and
							(3)by inserting after subclause (II) the
			 following:
								
									(III)a conviction under section 2250 of title
				18, United States Code (relating to failure to register as a sex
				offender),
									.
							(b)DeportabilitySection 237(a)(2)(A)(i) (8 U.S.C.
			 1227(a)(2)(A)(i)) is amended—
							(1)in subclause (I), by striking ,
			 and and inserting a semicolon;
							(2)in subclause (II), by striking the comma at
			 the end and inserting ; or; and
							(3)by inserting after subclause (II) the
			 following:
								
									(III)a conviction under section 2250 of title
				18, United States Code (relating to failure to register as a sex
				offender),
									.
							231.Aggravated felony
						(a)Definition of aggravated
			 felonySection 101(a)(43) (8
			 U.S.C. 1101(a)(43)) is amended—
							(1)in the matter preceding subparagraph (A),
			 by striking The term aggravated felony means— and
			 inserting Notwithstanding any other provision of law, the term
			 aggravated felony applies to any offense which is a felony
			 described in this paragraph, whether in violation of Federal or State law, for
			 which the individual served at least 1 year of imprisonment and to such a
			 felony offense in violation of the law of a foreign country, for which the term
			 of imprisonment was completed during the previous 15 years, regardless of
			 whether the conviction was entered before, on, or after September 30, 1996, and
			 means—;
							(2)in subparagraph (N), by striking
			 paragraph (1)(A) or (2) of and inserting paragraph
			 (1)(A), (2), or (4) of; and
							(3)by striking the undesignated matter
			 following subparagraph (U).
							(b)Effective date and application
							(1)In generalThe amendments made by subsection (a)
			 shall—
								(A)take effect on the date of the enactment of
			 this Act; and
								(B)apply to any act that occurred on or after
			 such date.
								(2)Application of amendmentsThe amendments to section 101(a)(43) of the
			 Immigration and Nationality Act made by section 321 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 110 Stat. 3009–627) shall continue to apply to actions taken on or
			 after September 30, 1996, regardless of when the conviction for such actions
			 occurred.
							232.Increased criminal penalties related to
			 gang violence
						(a)Criminal street gangs
							(1)InadmissibilitySection 212(a)(2) (8 U.S.C. 1182(a)(2)) is
			 amended by adding at the end the following:
								
									(J)Members of criminal street
				gangsUnless the Secretary of
				Homeland Security or the Attorney General waives the application of this
				subparagraph, any alien who has been convicted of a crime under section 521 of
				title 18, United States Code, is
				inadmissible.
									.
							(2)DeportabilitySection 237(a)(2) (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following:
								
									(F)Members of criminal street
				gangsUnless the Secretary of
				Homeland Security or the Attorney General waives the application of this
				subparagraph, any alien who has been convicted of a crime under section 521 of
				title 18, United States Code, is
				deportable.
									.
							(3)Temporary protected statusSection 244 (8 U.S.C. 1254a) is
			 amended—
								(A)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security;
								(B)in subsection (c)(2)(B)—
									(i)in clause (i), by striking ,
			 or at the end and inserting a semicolon;
									(ii)in clause (ii), by striking the period at
			 the end and inserting ; or; and
									(iii)by adding at the end the following:
										
											(iii)the alien has been convicted of a crime
				under section 521 of title 18, United States
				Code.
											.
									(C)in subsection (d)—
									(i)by striking paragraph (3);
									(ii)by redesignating paragraph (4) as paragraph
			 (3); and
									(iii)in paragraph (3), as redesignated, by
			 adding at the end the following: The Secretary of Homeland Security
			 shall detain an alien provided temporary protected status under this section if
			 the alien has been found by an immigration judge to be subject to detention
			 under section 236(c)(1)..
									(b)Penalties related to removalSection 243 (8 U.S.C. 1253) is
			 amended—
							(1)in subsection (a)(1), in the matter
			 following subparagraph (D)—
								(A)by striking or imprisoned not more
			 than four years and inserting and imprisoned for not more than 5
			 years; and
								(B)by striking , or both;
			 and
								(2)in subsection (b), by striking not
			 more than $1,000 or imprisoned for not more than one year, or both and
			 inserting under title 18, United States Code, and imprisoned for not
			 more than 3 years (or for not more than 10 years if the alien is removable
			 under paragraph (1)(E), (2), or (4) of section 237(a))..
							BDetention reform
				241.DefinitionsIn this subtitle:
					(1)ApprehensionThe term apprehension means
			 the detention, arrest, or custody, or any significant deprivation of an
			 individual’s freedom of action by government officials or entities acting under
			 agreement with the Department for suspicion of violations under the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.).
					(2)ChildThe term child has the meaning
			 given to the term in section 101(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1101(b)(1)).
					(3)Child welfare agencyThe term child welfare agency
			 means the State or local agency responsible for child welfare services under
			 subtitles B and E of title IV of the Social Security Act (42 U.S.C. 601 et
			 seq.).
					(4)Cooperating entityThe term cooperating entity
			 means a State or local entity acting under agreement with, or at the request
			 of, the Department.
					(5)DetaineeThe term detainee means an
			 individual who is subject to detention under the Immigration and Nationality
			 Act.
					(6)DetentionThe term detention means
			 government custody or any other deprivation of an individual's freedom of
			 movement by government agents.
					(7)Detention facilityThe term detention facility
			 means a Federal, State, or local government facility, or a privately owned and
			 operated facility, that is used to hold individuals suspected or found to be in
			 violation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) for
			 more than 72 hours.
					(8)Families with childrenThe term family with children
			 means any parent or legal guardian who is apprehended with 1 or more of their
			 children.
					(9)Group legal orientation
			 presentationsThe term
			 group legal orientation presentations means live group
			 presentations, supplemented by individual orientations, pro se workshops, and
			 pro bono referrals, that—
						(A)are carried out by private nongovernmental
			 organizations;
						(B)are presented to detainees;
						(C)inform detainees about Federal immigration
			 law and procedures; and
						(D)enable detainees to determine their
			 eligibility for relief.
						(10)Immigration enforcement
			 actionThe term
			 immigration enforcement action means the apprehension of,
			 detention of, or request for or issuance of a detainer for, 1 or more
			 individuals for suspected or confirmed violations of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) by the Department or cooperating
			 entities.
					(11)Local education agencyThe term local education
			 agency has the meaning given to the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(12)NGOThe term NGO means a
			 nongovernmental organization that provides social services or humanitarian
			 assistance to the immigrant community.
					(13)Secure alternativesThe term secure alternatives
			 means custodial or noncustodial programs under which aliens are screened and
			 provided with appearance assistance services or placed in supervision programs
			 as needed to ensure they appear at all immigration interviews, appointments and
			 hearings.
					(14)Short-term detention facilityThe term detention facility
			 means a Federal, State, or local government facility, or a privately owned and
			 operated facility, that is used to hold individuals suspected or found to be in
			 violation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) for 72
			 hours or less.
					(15)Unaccompanied alien childrenThe term unaccompanied alien
			 children has the meaning given the term in section 462(g) of the
			 Homeland Security Act of 2002 (6 U.S.C. 279(g)).
					242.Protections for vulnerable
			 populations
					(a)Protection of vulnerable
			 populations
						(1)In generalNot later than 72 hours after the
			 commencement of an immigration-related enforcement activity, the Department
			 shall screen each detainee to determine if the individual is a member of a
			 vulnerable population.
						(2)Eligibility for releaseAn individual is a member of a vulnerable
			 population and eligible for release under paragraph (3) if the Department
			 determines that he or she—
							(A)has a nonfrivolous claim to United States
			 citizenship;
							(B)has been deemed by a medically trained
			 professional to have medical or mental health needs, or a disability;
							(C)is pregnant or nursing;
							(D)is being detained with 1 or more of his or
			 her children, or is 1 of such children;
							(E)provides financial, physical, and other
			 direct support to his or her minor children, parents, or other
			 dependents;
							(F)is older than 65 years of age;
							(G)is a child (as defined in section 101(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(b));
							(H)is a victim of abuse, violence, crime, or
			 human trafficking;
							(I)has been referred for a credible fear
			 interview, a reasonable fear interview, or an asylum hearing, or is a stateless
			 individual;
							(J)has applied or intends to apply for asylum,
			 withholding of removal, or protection under the Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York
			 December 10, 1984;
							(K)is prima facie eligible for relief under
			 any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)
			 including returning lawful permanent residents; or
							(L)is a member of any other group that has
			 been designated as a vulnerable population in regulations or guidance
			 promulgated by the Secretary.
							(b)Options regarding detention decisions for
			 vulnerable populationsSection 236 (8 U.S.C. 1226), as amended by
			 this Act, is further amended—
						(1)in subsection (a)—
							(A)in the matter preceding paragraph (1) by
			 striking (c) and inserting (g); and
							(B)in paragraph (2)—
								(i)in subparagraph (A), by striking
			 or at the end;
								(ii)in subparagraph (B), by striking
			 but at the end; and
								(iii)by inserting after subparagraph (B) the
			 following:
									
										(C)the alien’s own
				recognizance;
										;
				and.
								(C)by redesignating paragraph (3) as paragraph
			 (4); and
							(D)by inserting after paragraph (2) the
			 following:
								
									(3)may enroll the alien in a secure
				alternatives program;
				and
									;
							(2)by inserting after subsection (a) the
			 following:
							
								(b)Custody decisions
									(1)Criteria to be consideredFor any alien who is not charged with
				inadmissibility or removability under a ground specified in subsection (g) or
				section 236A, the criteria that the Secretary of Homeland Security or the
				Attorney General shall use to demonstrate that detention is necessary
				are—
										(A)whether the alien poses a risk to public
				safety, including a risk to national security; and
										(B)whether alien poses a flight risk and there
				are no conditions of release that will reasonably ensure that the alien will
				appear for immigration proceedings, including bond or other conditions that
				reduce the risk of flight.
										(2)ExceptionA decision to detain an alien shall not be
				subject to the criteria under paragraph (1) if the Secretary demonstrates, by a
				preponderance of the evidence, that the alien falls is described in subsection
				(g)(1).
									(3)ReviewDecisions by the Secretary or the Attorney
				General under this section shall be subject to review.
									(c)Custody decisions for vulnerable
				populations
									(1)In generalNot later than 72 hours after an individual
				is detained under this section (unless the 72-hour requirement is waived in
				writing by the individual), an individual who is a member of a vulnerable
				population (as defined by subsection (a)) shall be released from the custody of
				the Department of Homeland Security and shall not be subject to electronic
				monitoring unless the Department demonstrates by a preponderance of evidence
				that the individual—
										(A)is subject to mandatory detention under
				subsection (g) or section 236A;
										(B)poses a risk to public safety, including a
				risk to national security; or
										(C)is a flight risk and the risk cannot be
				mitigated through other conditions of release, such as bond or secure
				alternatives, which will reasonably ensure the alien will appear for
				immigration proceedings.
										(2)ReleaseAn individual shall be released from
				custody under this subsection—
										(A)on the individual’s own
				recognizance;
										(B)by posting a minimum bond under subsection
				(a)(2)(a);
										(C)on parole, in accordance with section
				212(d)(5)(A); or
										(D)into a noncustodial secure alternatives
				program.
										(d)Decision to remove or release an
				alien
									(1)In generalAll decisions to detain an individual under
				this Act—
										(A)shall be made in writing by the Department
				of Homeland Security or the Attorney General;
										(B)shall specify the reasons for such decision
				if the decision is made to continue detention without bond, parole, release on
				recognizance, or release into a noncustodial secure alternatives program;
				and
										(C)shall be served upon the individual in the
				language spoken by the individual—
											(i)not later than 72 hours after the
				commencement of the alien’s detention; or
											(ii)in the case of an alien subject to section
				235 or 241(a)(5) who must establish a credible fear of persecution or torture,
				not later than 72 hours after a positive credible fear of persecution or
				reasonable fear of persecution or torture determination.
											(2)Redetermination
										(A)In generalAny alien detained by the Department of
				Homeland Security under this Act may, at any time after being served with the
				Secretary’s decision under paragraph (1), request a redetermination of that
				decision by an immigration judge.
										(B)Other decisionsThe Attorney General may review and conduct
				custody redeterminations for any custody decision by the Secretary.
										(C)Savings provisionNothing in this subparagraph may be
				construed to prevent an individual from requesting a bond
				redetermination.
										(e)Timely notice upon apprehension and service
				of charging documents
									(1)NoticeThe Secretary, for each individual detained
				by the Department under this section, shall file the notice to appear or other
				relevant charging document with the closest immigration court to where the
				individual was apprehended and serve such notice on the individual not later
				than 48 hours after the commencement of the individual’s detention.
									(2)Custody determinationAny individual who is detained under this
				section for more than 48 hours shall be brought before an immigration judge for
				a custody determination not later than 72 hours after the commencement of such
				detention unless the individual waives such right in accordance with paragraph
				(3).
									(3)WaiverThe requirements under this subsection may
				be waived for 7 days if the individual—
										(A)enters into a written agreement with the
				Department of Homeland Security to waive such requirement; and
										(B)is eligible for immigration benefits or
				demonstrates eligibility for a defense against removal.
										(4)Applicability of other lawNothing in this section may be construed to
				repeal section
				236A.
									;
						(3)in subsection (e)(2), as redesignated, by
			 inserting or for humanitarian reasons, after such an
			 investigation,; and
						(4)by redesignating subsections (b), (c), and
			 (d), as subsections (f), (g), and (h), respectively.
						243.Apprehension procedures for immigration
			 enforcement-related activities relating to children
					(a)Notification
						(1)Advance notificationSubject to paragraph (2), when conducting
			 any immigration enforcement action, the Department and cooperating entities
			 shall notify the Governor of the State, the local child welfare agency, and
			 relevant State and local law enforcement before commencing the action, or, if
			 advance notification is not possible, immediately after commencing such action,
			 of—
							(A)the approximate number of individuals to be
			 targeted in the immigration enforcement action; and
							(B)the primary language or languages believed
			 to be spoken by individuals at the targeted site.
							(2)Hours of notificationTo the extent possible, advance
			 notification should occur during business hours and allow the notified entities
			 sufficient time to identify resources to conduct the interviews described in
			 subsection (b)(1).
						(3)Other notificationWhen conducting any immigration action, the
			 Department and cooperating entities shall notify the relevant local education
			 agency and local NGOs of the information described in paragraph (1) immediately
			 after commencing the action.
						(b)Apprehension proceduresIn any immigration enforcement action, the
			 Department and cooperating entities shall—
						(1)as soon as possible and not later than 6
			 hours after an immigration enforcement action, provide licensed social workers
			 or case managers employed or contracted by the child welfare agency or local
			 NGOs with confidential access to screen and interview individuals apprehended
			 in such immigration enforcement action to assist the Department or cooperating
			 entity in determining if such individuals are parents, legal guardians, or
			 primary caregivers of a child in the United States;
						(2)as soon as possible and not later than 8
			 hours after an immigration enforcement action, provide any apprehended
			 individual believed to be a parent, legal guardian, or primary caregiver of a
			 child in the United States with—
							(A)free, confidential telephone calls,
			 including calls to child welfare agencies, attorneys, and legal services
			 providers, to arrange for the care of children or wards, unless the Department
			 has reasonable grounds to believe that providing confidential phone calls to
			 the individual would endanger public safety or national security; and
							(B)contact information for—
								(i)child welfare agencies in all 50 States,
			 the District of Columbia, all United States territories, counties, and local
			 jurisdictions; and
								(ii)attorneys and legal service providers
			 capable of providing free legal advice or free legal representation regarding
			 child welfare, child custody determinations, and immigration matters;
								(3)ensure that personnel of the Department and
			 cooperating entities do not—
							(A)interview individuals in the immediate
			 presence of children; or
							(B)compel or request children to translate for
			 interviews of other individuals who are encountered as part of an immigration
			 enforcement action; and
							(4)ensure that any parent, legal guardian, or
			 primary caregiver of a child in the United States—
							(A)receives due consideration of the best
			 interests of his or her children or wards in any decision or action relating to
			 his or her detention, release, or transfer between detention facilities;
			 and
							(B)is not transferred from his or her initial
			 detention facility or to the custody of the Department until the
			 individual—
								(i)has made arrangements for the care of his
			 or her children or wards; or
								(ii)if such arrangements are impossible, is
			 informed of the care arrangements made for the children and of a means to
			 maintain communication with the children.
								(c)Nondisclosure and retention of information
			 about apprehended individuals and their children
						(1)In generalInformation collected by child welfare
			 agencies and NGOs in the course of the screenings and interviews described in
			 subsection (b)(1) about an individual apprehended in an immigration enforcement
			 action may not be disclosed to Federal, State, or local government entities or
			 to any person, except pursuant to written authorization from the individual or
			 his or her legal counsel.
						(2)Child welfare agency or ngo
			 recommendationNotwithstanding paragraph (1), a child
			 welfare agency or NGO may—
							(A)submit a recommendation to the Department
			 of Homeland Security or cooperating entities regarding whether an apprehended
			 individual is a parent, legal guardian, or primary caregiver who is eligible
			 for the protections provided under this Act; and
							(B)disclose information that is necessary to
			 protect the safety of the child, to allow for the application of subsection
			 (b)(4)(A), or to prevent reasonably certain death or substantial bodily
			 harm.
							244.Detention of families
					(a)Placement in removal
			 proceedingsAny family with
			 children sought to be removed by the Department shall be placed in removal
			 proceedings under section 240 of the Immigration and Nationality Act (8 U.S.C.
			 1229a).
					(b)Custody of families with children
						(1)SeparationFamilies with children shall not be
			 separated or taken into custody except when justified by exceptional
			 circumstances, or when required by law.
						(2)Exceptional circumstancesIn exceptional circumstances, if release or
			 a secure alternatives program is not an option for families with children, the
			 Secretary shall ensure that—
							(A)special nonpenal, residential, home-like
			 facilities that enable families to live as a family unit are designed to house
			 families with children, taking into account the particular needs and
			 vulnerabilities of the children;
							(B)procedures and conditions of custody are
			 appropriate for families with children;
							(C)entities with demonstrated experience and
			 expertise in child welfare staff and are responsible for the management of
			 facilities housing families with children;
							(D)unless such restrictions are necessary to
			 prevent flight or to ensure the safety of residents, families with children are
			 are not subject restrictions—
								(i)on freedom of movement;
								(ii)involving access to visitations,
			 telephones, internet, a library, and a law library;
								(iii)regarding possession of personal property,
			 including personal clothing;
								(iv)on the availability of age appropriate
			 education; or
								(v)religious practices;
								(E)individualized reviews by an immigration
			 judge of each family’s well being, custody status and the need for continued
			 detention are conducted every 30 days for any family held in such a facility
			 for more than 3 weeks;
							(F)all families are notified in writing of the
			 decisions resulting from such reviews and of the individualized reasons for the
			 decision; and
							(G)parents retain fundamental parental rights
			 and responsibilities, including the discipline of children, in accordance with
			 applicable State laws.
							(c)Discretionary waiver authority for families
			 with childrenSection
			 235(b)(1)(B)(iii) (8 U.S.C. 1225(b)(1)(B)(iii)) is amended—
						(1)in subclause (IV), by striking Any
			 alien and inserting Except as provided in subclause (V), any
			 alien; and
						(2)by adding at the end the following:
							
								(V)Discretionary waiver authority for families
				with childrenThe Secretary
				of Homeland Security may decide for humanitarian reasons or significant public
				benefit not to detain families with children who are otherwise subject to
				mandatory detention under subclause
				(IV).
								.
						245.Access to children, local and State courts,
			 child welfare agencies, and consular officials
					(a)In generalThe Secretary shall ensure that all
			 detention facilities operated by or under agreement with the Department
			 implement procedures to ensure that the best interest of the child, including
			 the best outcome for the family of the child, is considered in any decision or
			 action relating to the custody of children whose parent, legal guardian, or
			 primary caregiver is detained as the result of an immigration enforcement
			 action.
					(b)Access to children, State and local courts,
			 child welfare agencies, and consular officialsAt all detention facilities operated by, or
			 under agreement with, the Department, the Secretary shall—
						(1)ensure that individuals who are detained by
			 reason of their immigration status may receive the screenings and interviews
			 described in section 243(b)(1) not later than 6 hours after their arrival at
			 the detention facility;
						(2)ensure that individuals who are detained by
			 reason of their immigration status and are believed to be parents, legal
			 guardians, or primary caregivers of children in the United States are—
							(A)permitted daily phone calls and regular
			 contact visits with their children or wards;
							(B)able to participate fully, and to the
			 extent possible in-person, in all family court proceedings and any other
			 proceeding impacting upon custody of their children or wards;
							(C)able to fully comply with all family court
			 or child welfare agency orders impacting upon custody of their children or
			 wards;
							(D)provided with contact information for
			 family courts in all 50 States, the District of Columbia, all United States
			 territories, counties, and local jurisdictions;
							(E)granted free and confidential telephone
			 calls to child welfare agencies and family courts;
							(F)granted free and confidential telephone
			 calls and confidential in-person visits with attorneys, legal representatives,
			 and consular officials;
							(G)provided United States passport
			 applications for the purpose of obtaining travel documents for their children
			 or wards;
							(H)granted adequate time before removal to
			 obtain passports and other necessary travel documents on behalf of their
			 children or wards if such children or wards will accompany them on their return
			 to their country of origin or join them in their country of origin; and
							(I)provided with the access necessary to
			 obtain birth records or other documents required to obtain passports for their
			 children or wards; and
							(3)facilitate the ability of detained parents,
			 legal guardians, and primary caregivers to share information regarding travel
			 arrangements with their children or wards, child welfare agencies, or other
			 caregivers well in advance of the detained individual's departure from the
			 United States.
						246.Memoranda of understandingThe Secretary shall develop and implement
			 memoranda of understanding or protocols with child welfare agencies and NGOs
			 regarding the best ways to cooperate and facilitate ongoing communication
			 between all relevant entities in cases involving a child whose parent, legal
			 guardian, or primary caregiver has been apprehended or detained in an
			 immigration enforcement action to protect the best interests of the child and
			 the best outcome for the family of the child.
				247.Mandatory trainingThe Secretary, in consultation with the
			 Secretary of Health and Human Services and independent child welfare experts,
			 shall require and provide in-person training on the protections required to all
			 personnel of the Department and of States and local entities acting under
			 agreement with the Department who regularly come into contact with children or
			 parents in the course of conducting immigration enforcement actions.
				248.Alternatives to detention
					(a)Secure alternativesThe Secretary shall establish secure
			 alternatives programs to ensure public safety and appearances at immigration
			 proceedings. The Secretary shall contract with nongovernmental organizations to
			 conduct screening of detainees, provide appearance assistance services, and
			 operate community-based supervision programs. If an individual is not eligible
			 for release from custody, the Secretary shall consider the alien for placement
			 in secure alternatives that maintain custody over the alien, including but not
			 limited to the use of electronic ankle devices. When deciding whether to use
			 custodial secure alternatives, the Secretary shall make an individualized
			 determination and review each case on a monthly basis. The Secretary may use
			 secure alternatives programs to maintain custody over any alien detained under
			 the Immigration and Nationality Act, except aliens detained under section 236A
			 of such Act (8 U.S.C. 1226a).
					249.Detention conditions
					(a)Detention requirementsThe Secretary shall ensure that all persons
			 detained pursuant to the Immigration and Nationality Act are treated humanely
			 and granted the protections set forth in this section. The Secretary shall
			 comply with and enforce the following minimum requirements:
						(1)Quality of medical careEach detainee has the right to prompt and
			 adequate medical care, designed to ensure continuity of care, at no cost to the
			 detainee, including care to address medical needs that existed prior to
			 detention. Such care shall include primary care, emergency care, chronic care,
			 reproductive health care, prenatal care, dental care, eye care, mental health
			 care, medical dietary needs, and other medically necessary specialized care.
			 The Secretary shall cease use of any short term facility or detention facility
			 that fails to maintain accreditation for more than 1 year.
							(A)Each detainee shall receive a comprehensive
			 medical, dental, and mental health intake screening by a licensed health care
			 professional upon arrival at the detention facility and each detainee shall
			 receive a comprehensive medical and mental health examination by a licensed
			 health care professional not later than 14 days after arrival.
							(B)All prescribed medications and medically
			 necessary treatment shall be provided to detainees on schedule and without
			 interruption. Medically necessary treatment shall include prenatal care,
			 prenatal vitamins, and hormonal therapies including birth control. Female
			 detainees shall be provided with adequate access to sanitary products. Each
			 detainee taking prescribed medications prior to detention shall be allowed to
			 continue taking such medications, on schedule and without interruption, until
			 and unless a licensed health care professional examines the immigration
			 detainee and decides upon an alternative course of treatment. Detainees who
			 arrive at a detention facility with prescription medications shall be permitted
			 to continue taking their medications, on schedule and without interruption,
			 until such time as a qualified health care professional examines the detainee
			 and decides upon an alternative course of treatment. Detainees who arrive at a
			 detention facility without prescription medications but who report being on
			 such medications shall be evaluated by a qualified health care professional as
			 soon as possible, but not later than 24 hours after arrival. All decisions to
			 discontinue or modify a detainee’s reported prescription medication regimen
			 shall be conveyed to the detainee in a language that the detainee understands
			 and shall be recorded in writing in the detainee’s medical records.
							(C)Involuntary psychotropic medication may be
			 used only if allowed by applicable law and then only in emergency situations
			 when a physician has determined, after personally examining the patient, that a
			 detainee is imminently dangerous to self or others due to a mental illness and
			 that involuntary psychotropic medication is medically appropriate to treat the
			 mental illness and necessary to prevent harm. Medication shall not be forcibly
			 administered to a detainee to facilitate transport, removal or otherwise to
			 control the detainee’s behavior.
							(D)On-Site Medical Providers. Detention
			 facilities, in conjunction with the Department, shall provide for an
			 administrative process for handling appeals of denials of medical or mental
			 health treatment or care. Any decision regarding requested medical care for a
			 detainee shall be made in writing by an on-site licensed health care
			 professional within 72 hours. The decision of the on-site provider shall be
			 communicated without delay to the detainee.
							(E)Administrative Appeals Process. Detention
			 facilities, in conjunction with the Department, shall ensure that detainees,
			 medical providers, and legally-appointed advocates have the opportunity to
			 appeal a denial of requested health care services by an on-site provider to an
			 independent appeals board. The appeals board shall include health care
			 professionals in the fields relevant to the request for medical or mental
			 health care. Any such appeal shall be resolved in writing within 7 days by the
			 appeals board or earlier if medically necessary.
							(F)Review of on-site medical provider
			 requests. The Secretary shall respond within 72 hours to any request by an
			 on-site medical provider for authorization to provide medical or mental health
			 care to an immigration detainee. In each case in which the Secretary denies or
			 fails to grant such a request by the onsite medical provider, a written
			 explanation of the reasons for the decision shall be conveyed without delay to
			 the on-site medical provider and the immigration detainee. The on-site medical
			 provider and immigration detainee (or legally appointed advocate) shall be
			 permitted to appeal the denial of or failure to grant the requested health care
			 service. Such appeal shall be resolved in writing within 7 days by an impartial
			 appeals board or earlier if medically necessary and communicated without delay
			 to the on-site medical provider and the immigration detainee.
							(G)Any detainee deemed by a licensed health
			 care professional to have a medical or mental health care condition shall be
			 considered for release on parole, on bond, or into a secure alternatives
			 program, with periodic reevaluations for such detainees not initially
			 released.
							(H)Upon removal or release, all detainees with
			 medical or mental health conditions and women who are pregnant, post-natal, and
			 nursing mothers shall receive discharge planning to ensure continuity of care
			 for a reasonable period of time.
							(I)The Department shall maintain complete,
			 confidential medical records for every detainee, which shall be made available
			 within 72 hours upon request to a detainee or individuals authorized by the
			 detainee. Immediately upon an immigration detainee’s transfer from one
			 detention facility to another, the immigration detainee’s complete medical
			 records, including any transfer summary, shall be provided to the receiving
			 facility.
							(2)Transfers of detainees
							(A)NoticeAbsent exigent circumstances, such as a
			 natural disaster or comparable emergency, the Secretary shall provide not less
			 than 72 hours written notice to any detainee before such detainee is
			 transferred to another detention facility. Not later than 24 hours after
			 transfer, the Secretary shall notify by telephone and in writing the detainee’s
			 legal representative or other person designated by the detainee of the
			 transfer.
							(B)ProceduresAbsent exigent circumstances, such as a
			 natural disaster or comparable emergency, the Secretary shall not transfer a
			 detainee to another detention facility if such transfer would impair an
			 existing attorney-client relationship; prejudice the rights of the detainee in
			 any legal proceeding, including any federal, state or administrative
			 proceeding; or negatively affect the detainee’s health including by
			 interrupting the continuity of medical care or provision of prescription
			 medication.
							(C)TransportationThe Secretary shall ensure the safe
			 transport and deportation of each individual detained under the Immigration and
			 Nationality Act, including appropriate use of safety harnesses and occupancy
			 limitations of vehicles.
							(3)Access to telephonesDetention facilities shall provide
			 detainees with reasonable access to telephones not later than 6 hours after the
			 commencement of a detention of an individual that shall include at a minimum
			 one working phone for every 25 detainees. Each detainee has the right to
			 contact, free of charge, legal representatives, designated nongovernmental
			 organizations, consular officials, Federal and State courts where the detainee
			 is or may become involved in a legal proceeding, and all government immigration
			 agencies and adjudicatory bodies including the DHS Office of the Inspector
			 General and the DHS Office for Civil Rights and Civil Liberties through
			 confidential toll-free numbers. Confidential calls at no charge shall be
			 provided to detainees who are subject to expedited removal or who are
			 experiencing personal or family emergencies, including the need to arrange care
			 for dependents. Each detainee has the right to privacy of telephone
			 conversations made for the purpose of obtaining legal representation or related
			 to legal matters. The Secretary shall ensure that rates charged in detention
			 facilities for telephone calls are reasonable and do not significantly impair
			 the detainee’s right to access telephones.
						(4)Physical and sexual abuseNo detainee, whether in a detention
			 facility or short term detention facility, shall be subject to degrading or
			 inhumane treatment such as physical abuse, sexual abuse or harassment, or
			 arbitrary punishment. Detention facilities shall take all necessary measures to
			 prevent sexual abuse and sexual assaults of detainees, to provide medical and
			 mental health treatment to victims of sexual abuse and sexual assaults and
			 shall comply fully with the standards under the Prison Rape Elimination Act of
			 2003 (42 U.S.C. 15601 et seq.)
						(5)Limitations on solitary confinement and
			 strip searchesThe use of
			 solitary confinement, shackling, and strip searches of detainees shall be
			 limited to situations where the use of such techniques is necessitated by
			 extraordinary circumstances when the safety of other persons is at imminent
			 risk. These techniques shall in no event be used for the purpose of humiliating
			 detainees either within or outside the detention facility. Detention facilities
			 shall adopt written policies pertaining to the use of force and the use of
			 restraints and shall train all staff on the proper use of such devices.
			 Solitary confinement, shackling and strip searches shall not be used on
			 pregnant women, nursing mothers, women in labor or delivery or children who are
			 younger than 18 years of age. Strip searches shall not be conducted in front of
			 children who are younger than 21 years of age.
						(6)Location of detention
			 facilitiesAll new detention
			 facilities used by the Department shall be located within 50 miles of a city or
			 municipality in which there is a demonstrated capacity to provide free or
			 low-cost legal representation by non-profit legal aid organizations or pro bono
			 attorneys with expertise in asylum or immigration law. By January 1, 2012, all
			 detention facilities used by the Department shall meet this requirement, and if
			 the Secretary is unable to comply, the Secretary shall submit a report to
			 Congress on that date and annually each year thereafter, explaining the reasons
			 for the failure and the specific plans to meet the requirement.
						(7)Translation capabilitiesDetention facilities and short term
			 detention facilities shall employ facility staff who are professionally
			 qualified in any language spoken by more than 10 percent of its immigration
			 detainee population. All short term detention facilities and detention
			 facilities shall provide alternative translation services in the exceptional
			 circumstances when trained bilingual staff members are unavailable to
			 translate. All such facilities shall provide notices and written materials to
			 detainees translated in any language spoken by more than 5 percent of its
			 immigration detainee population.
						(8)Legal accessDetainees in detention facilities have the
			 right to access legal information, including an on-site law library with
			 up-to-date legal materials and law databases. Each detainee has the right to
			 access free of charge the necessary equipment and materials for legal research
			 and correspondence, such as computers, printers, copiers, and typewriters. The
			 Secretary shall ensure each detainee is provided with information regarding the
			 availability of legal information and services to assist those with limited
			 English proficiency or disabilities. Detention facilities shall also provide
			 access for each detainee to meet confidentially with legal counsel and shall
			 provide services to send confidential legal documents to legal counsel,
			 government offices and legal organizations.
						(9)VisitationsDetainees in detention facilities have the
			 right to meet privately with his or her current or prospective legal
			 representative, interpreters, and other legal support staff a minimum of 8
			 hours per day on regular business days and 4 hours per day on weekends and
			 holidays, subject to appropriate security procedures. Legal visits shall not be
			 restricted absent narrowly defined exceptional circumstances, such as a natural
			 disaster or comparable emergency. Detention facilities shall prominently post
			 official lists, updated semi-annually by the Secretary of Homeland Security, of
			 pro bono legal organizations and their contact information in detainee housing
			 units and other appropriate areas. Each detainee has the right to reasonable
			 access to religious or other qualified individuals to address religious,
			 cultural, or spiritual considerations. Detainees have the right to regular,
			 private contact visits with children who are younger 18 years of age.
						(10)Recreational programs and
			 activitiesDetainees in
			 detention facilities shall be afforded access to at least one hour each day of
			 indoor and outdoor recreational programs and activities for detainees.
						(11)Training of personnelAll personnel in detention facilities and
			 short term detention facilities shall be given a comprehensive specialized
			 training and regular, periodic updates that shall include at a minimum an
			 overview of immigration detention and all detention standards; the
			 characteristics of the non-citizen detainee population including special
			 characteristics of vulnerable groups; and the due process and grievance
			 procedures to protect the rights of detainees.
						(12)Specific detention requirements for short
			 term detention facilitiesAll
			 detainees in short term detention facilities shall receive potable water; food
			 if detained for more than 5 hours; basic toiletries, diapers, sanitary products
			 and blankets; and access to bathroom facilities and telephones. The Secretary
			 or his designates shall provide consular officials with access to detainees
			 held at such facilities. Detainees shall be afforded reasonable access to a
			 licensed health care professional. The Secretary shall ensure that nursing
			 mothers in such facilities have access to their children. Any property the
			 Department confiscates from detainees shall be returned upon repatriation or
			 transfer.
							(A)Protections for children in short-term
			 facilitiesFor purposes of
			 this section, the Secretaryshall provide adequately trained and qualified staff
			 resources at each major port of entry (as defined by the U.S. Customs and
			 Border Protection station assigned to that port having in its custody over the
			 past two fiscal years an average per year of 50 or more unaccompanied alien
			 children (as defined in section 462 of the Homeland Security Act of 2002 (6
			 U.S.C. 279))), including U.S. Customs and Border Protection agents charged
			 primarily with the safe, swift, and humane transportation of unaccompanied
			 alien children to Office of Refugee Resettlement custody and independent
			 licensed social workers dedicated to ensuring the proper temporary care for the
			 children while in Department custody prior to their transfer to the Office of
			 Refugee Resettlement, who will ensure that each child—
								(i)receives emergency medical care;
								(ii)receives mental health care in case of
			 trauma and has access to psychosocial health services;
								(iii)is provided with a pillow, linens, and
			 sufficient blankets to rest at a comfortable temperature, a bed, and a mattress
			 placed in an area specifically designated for residential use;
								(iv)receives adequate nutrition;
								(v)enjoys a safe and sanitary living
			 environment;
								(vi)receives educational materials; and
								(vii)has access to at least three hours per day
			 of indoor and outdoor recreational programs and activities.
								(B)ConfidentialityThe Secretary of Health and Human Services
			 shall maintain the privacy and confidentiality of all information gathered in
			 the course of providing care, custody, placement and follow-up services to
			 unaccompanied alien children, consistent with the best interest of the
			 unaccompanied alien child, by not disclosing such information to other
			 government agencies or nonparental third parties. The Secretary may share
			 information when authorized to do so by the child and when consistent with the
			 child's best interest. The Secretary may provide information to a duly
			 recognized law enforcement entity, if such disclosure would prevent imminent
			 and serious harm to another individual. All disclosures shall be duly recorded
			 in writing and placed in the child's files.
							(13)Vulnerable PopulationsDetention facility conditions and minimum
			 requirements for detention facilities shall recognize and accommodate the
			 unique needs of vulnerable populations as defined by this Act.
						(14)ChildrenThe Secretary shall ensure that
			 unaccompanied alien children (as defined in section 462 of the Homeland
			 Security Act of 2002 (6 U.S.C. 279)) are physically separated from any adult
			 who is not an immediate family member and are separated by sight and sound from
			 immigration detainees and inmates with criminal convictions, pretrial inmates
			 facing criminal prosecution, children who have been adjudicated delinquents or
			 convicted of adult offenses or are pending delinquency or criminal proceedings,
			 and those inmates exhibiting violent behavior while in detention as is
			 consistent with the Juvenile Justice and Delinquency Prevention Act of 1974 (42
			 U.S.C. 5601 et seq.)
						(b)Rulemaking and enforcement
						(1)In general
							(A)Notice of proposed rulemakingNot later than 60 days after the date of
			 the enactment of this Act, the Secretary shall issue a notice of proposed
			 rulemaking regarding the enforcement of this section.
							(B)Final regulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations, binding
			 upon all short term detention facilities and detention facilities, to ensure
			 that the detention requirements under subsection (a) are fully implemented and
			 enforced, and that all facilities comply with the regulations.
							(2)EnforcementThe Secretary shall enforce all regulations
			 promulgated under paragraph (1). Not later than 180 days after the date of the
			 enactment of this Act, the Secretary shall issue guidance for ensuring
			 compliance with all detention requirements, and all regulations and standards
			 promulgated under paragraph (1), by short term detention facilities and
			 detention facilities. Such mechanisms may include the imposition of financial
			 penalties upon noncompliant facilities and, in cases of persistent
			 noncompliance, may include the termination of facilities contract with the
			 Department.
							(A)Such procedures shall include mechanisms
			 for review by the Secretary of any evidence of non-compliance with the
			 provisions of this section. Evidence pertaining to violations of these
			 provisions, including detainee complaints, shall be investigated and determined
			 by the Secretary within 30 days and, if a violation is found, such violations
			 shall be remedied within an additional 30 days. A decision by the Secretary not
			 to pursue such an enforcement action shall constitute final agency
			 action.
							(B)Each detainee has the right to file
			 grievances with the staff of short term detention facilities, detention
			 facilities, and the Department and shall be protected from retaliation.
							(C)Each short term detention facility and
			 detention facility shall designate an officer to ensure compliance with the
			 provisions of this section. Such officer shall investigate all evidence
			 pertaining to a violation of this section and, if a violation is identified,
			 shall remedy the violation within 30 days. A detainee may not seek review in
			 district court until after the passage of the afore-described 30-day
			 period.
							(D)Nothing in the Act may be construed to
			 preclude review of noncompliance with this section under section 1983 of title
			 42, United States Code.
							(E)No individual shall seek remedy in district
			 court without first having complied with the procedures promulgated under
			 paragraph 1 or paragraph 2 of this subsection. No individual may seek punitive
			 damages for violations under this section.
							(c)Detention commission
						(1)AppointmentThe Secretary shall appoint and convene a
			 detention commission comprised of experts from U.S. Immigration and Customs
			 Enforcement, U.S. Customs and Border Protection, the Office of Refugee
			 Resettlement, and Division of Immigration Health Services in the Department of
			 Health and Human Services, and an equal number of independent experts from
			 nongovernmental organizations and intergovernmental organizations with
			 expertise in working on behalf of aliens detained under immigration laws and
			 vulnerable populations.
						(2)DutiesThe commission shall conduct independent
			 investigations, evaluate, and report on the compliance of short term detention
			 facilities, detention facilities and the Department with the requirements set
			 forth in this Act.
						(3)ReportNot later than 60 days after the first
			 September 30 after the date of the enactment of this Act, and biennially
			 thereafter, the commission shall submit a report on the duties set forth in
			 paragraph (2) to—
							(A)the Committee on the Judiciary of the
			 Senate;
							(B)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
							(C)the Committee on the Judiciary of the House of
			 Representatives; and
							(D)the Committee on Homeland Security of the House of
			 Representatives.
							(d)Death in custody reporting
			 requirement
						(1)In generalIf an individual dies while in the custody
			 of the Department or en route to or from custody, the supervising official at a
			 short term detention facility or detention facility shall immediately report
			 such death to the Secretary. Not later than 48 hours after receiving the report
			 of such death, the Secretary shall report the death to the Office of the
			 Inspector General of the Department and the Department of Justice.
						(2)InvestigationsThe Department shall complete an
			 investigation of each detainee death that shall be conducted consistent with
			 established medical practice for morbidity and mortality reviews and examine
			 both individual and systemic contributors to the death. The investigation shall
			 be conducted by a panel of physicians with experience in morbidity and
			 mortality reviews and shall include the medical staff of the facility or
			 facilities that cared for the deceased detainee, physicians from within the
			 Department, and independent physicians not affiliated with the Department or
			 facility. The panel shall complete a report and corrective action plan in each
			 case.
						(3)Reports
							(A)In generalNot later than 60 days after the end of
			 each fiscal year, the Secretary shall submit to the Committee on the Judiciary
			 and the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on the Judiciary and the Committee on Homeland Security of
			 the House of Representatives a report containing detailed information regarding
			 all such deaths during the preceding fiscal year, including each mortality and
			 morbidity report, corrective action plan, and corrective actions taken.
							(B)ContentsThe reports to the Office of the Inspector
			 General and to Congress referenced in paragraph (1) shall, at a minimum,
			 include the name, gender, race, ethnicity, and age of the deceased; the date,
			 time, and location of death; the law enforcement agency that detained,
			 arrested, or was in the process of arresting the deceased; a description of the
			 circumstances surrounding the death; the status and results of any
			 investigation that has been conducted into the circumstances surrounding the
			 death; and all medical records of the deceased.
							250.Access to counselSection 240(b)(4) (8 U.S.C. 1229a(b)(4)) is
			 amended—
					(1)in the matter preceding subparagraph (A),
			 by striking In proceedings under this section, under regulations of the
			 Attorney General and inserting The Attorney General shall
			 promulgate regulations for proceedings under this section, under
			 which—
					(2)in subparagraph (B), by striking ,
			 and at the end and inserting a semicolon;
					(3)by redesignating subparagraph (C) as
			 subparagraph (D); and
					(4)by inserting after subparagraph (B) the
			 following:
						
							(C)the Attorney General, or the designee of
				the Attorney General, may appoint counsel to represent an alien if the fair
				resolution or effective adjudication of the proceedings would be served by
				appointment of counsel;
				and
							.
					251.Group legal orientation
			 presentations
					(a)Establishment of a national legal
			 orientation support and training centerThe Attorney General, in consultation with
			 the Secretary, shall establish a National Legal Orientation Support and
			 Training Center (referred to in this section as the Center) to
			 ensure quality and consistent implementation of group legal orientation
			 programs nationwide.
					(b)DutiesThe Center shall—
						(1)offer training to nonprofit agencies that
			 will offer group legal orientation programs;
						(2)consult with nonprofit agencies offering
			 group legal orientation programs regarding program development and substantive
			 legal issues;
						(3)develop standards for group legal
			 orientation programs; and
						(4)ensure that all detained aliens in
			 immigration and asylum proceedings under sections 235, 238, 240, and 241(b)(5)
			 of the Immigration and Nationality Act (8 U.S.C. 1225, 1228, 1229a, and
			 1231(b)(5)) receive group legal orientation programs.
						(c)ProceduresThe Secretary shall establish procedures
			 for regularly scheduled, group legal orientation presentations.
					(d)Grants authorizedThe Attorney General shall establish a
			 program to award grants to nongovernmental agencies to develop, implement, or
			 expand legal orientation programs for all detainees at a detention facility
			 that offers such programs.
					252.Protections for refugees
					(a)Protection of refugees prior to
			 adjustmentSection 209 (8
			 U.S.C. 1159) is amended—
						(1)in subsection (a)(1), by striking
			 return or be returned to the custody of the Department of Homeland
			 Security for inspection and examination for admission to the United States as
			 an immigrant in accordance with the provisions of sections 235, 240, and
			 241 and inserting be eligible for adjustment of status as an
			 immigrant to the United States;
						(2)in subsection (a)(2), by striking
			 upon inspection and examination; and
						(3)in subsection (c), by adding at the end the
			 following: An application for adjustment under this section may be filed
			 up to 3 months before the date the applicant would first otherwise be eligible
			 for adjustment under this section..
						(b)Procedures for ensuring accuracy and
			 verifiability of sworn statements taken pursuant to expedited removal
			 authority
						(1)In generalThe Secretary shall establish quality
			 assurance procedures to ensure the accuracy and verifiability of signed or
			 sworn statements taken by employees of the Department exercising expedited
			 removal authority under section 235(b) of the Immigration and Nationality Act
			 (8 U.S.C. 1225(b)).
						(2)Recording of interviewsAny sworn or signed written statement taken
			 of an alien as part of the record of a proceeding under section 235(b)(1)(A) of
			 the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A) shall be
			 accompanied by a recording of the interview which served as the basis for that
			 sworn statement.
						(3)Recordings
							(A)In generalThe recording of the interview shall
			 include the written statement, in its entirety, being read back to the alien in
			 a language that the alien claims to understand, and the alien affirming the
			 accuracy of the statement or making any corrections thereto.
							(B)FormatThe recording shall be made in video,
			 audio, or other equally reliable format.
							(4)Exemption authority
							(A)Subsections (b) and (c) shall not apply to
			 interviews that occur at facilities exempted by the Secretary pursuant to this
			 subsection.
							(B)The Secretary or the Secretary’s designee
			 may exempt any facility based on a determination by the Secretary or the
			 Secretary’s designee that compliance with subsections (b) and (c) at that
			 facility would impair operations or impose undue burdens or costs.
							(C)The Secretary or the Secretary’s designee
			 shall report annually to Congress on the facilities that have been exempted
			 pursuant to this subsection.
							(D)The exercise of the exemption authority
			 shall not give rise to a private cause of action.
							(c)InterpretersThe Secretary shall ensure that a
			 professional fluent interpreter is used when the interviewing officer does not
			 speak a language understood by the alien and there is no other Federal, State
			 or local government employee available who is able to interpret effectively,
			 accurately and impartially.
					(d)Recordings in immigration
			 proceedingsRecordings of
			 interviews of aliens described in section (b) shall be included in the record
			 of a proceeding and may be considered as evidence in any further proceedings
			 involving the alien.
					(e)Study on the effect of expedited removal
			 provisions, practices and procedures on asylum claims
						(1)In generalThe United States Commission on
			 International Religious Freedom (referred to in this section as the
			 Commission) is authorized to conduct a study to determine
			 whether immigration officers described in paragraph (2) are engaging in conduct
			 described in paragraph (3).
						(2)Immigration officers
			 describedAn immigration
			 officer described in this paragraph is an immigration officer performing duties
			 under section 235(b) of the Immigration and Nationality Act (8 U.S.C. 1225(b))
			 with respect to aliens who are apprehended after entering the United States and
			 who may be eligible to apply for asylum under such section or section 208 of
			 such Act (8 U.S.C. 1158).
						(3)Conduct describedConduct described in this paragraph is the
			 following:
							(A)Improperly encouraging an alien referred to
			 in paragraph (2) to withdraw or retract claims for asylum.
							(B)Incorrectly failing to refer such an alien
			 for an interview by an asylum officer for a determination of whether the alien
			 has a credible fear of persecution (within the meaning of section
			 235(b)(1)(B)(v) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)(1)(B)(v))).
							(C)Incorrectly removing such an alien to a
			 country where the alien may be persecuted.
							(D)Detaining such an alien improperly or in
			 inappropriate conditions.
							(f)ReportNot later than 24 months after the date on
			 which the Commission initiates the study conducted under subsection (a), the
			 Commission shall submit a report containing the results of the study to—
						(1)the Committee on Homeland Security and Governmental Affairs
			 of the Senate;
						(2)the Committee on the Judiciary of the
			 Senate;
						(3)the Committee on Foreign Relations of the
			 Senate;
						(4)the Committee on Homeland Security of the House of
			 Representatives;
						(5)the Committee on the Judiciary of the House of
			 Representatives; and
						(6)the Committee on Foreign Affairs of the House of
			 Representatives.
						(g)Staff
						(1)From other agenciesAt the request of the Commission, the
			 Secretary, the Attorney General, and the Comptroller General of the United
			 States shall authorize staff designated by the Commission who are recognized
			 for their expertise and knowledge of refugee and asylum issues to assist the
			 Commission in conducting the study under subsection (a).
						(2)Hiring of staffThe Commission may hire additional staff
			 and consultants to conduct the study under subsection (a).
						(3)Access to proceedings
							(A)In generalExcept as provided in subparagraph (B), the
			 Secretary and the Attorney General shall permit staff designated under
			 paragraph (1) or hired under paragraph (2) to have unrestricted access to all
			 stages of all proceedings conducted under section 235(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1225(b)).
							(B)ExceptionsThe Secretary and the Attorney General
			 shall not permit unrestricted access pursuant to subparagraph (A) in any case
			 in which—
								(i)an alien that is subject to a proceeding
			 conducted under section 235(b) of the Immigration and Nationality Act objects
			 to such access; or
								(ii)the Secretary or Attorney General
			 determines that the security of a particular proceeding would be threatened by
			 such access.
								253.Immigration and customs enforcement
			 ombudsman
					(a)EstablishmentSubtitle D of title III of the Homeland
			 Security Act of 2002 (6 U.S.C. 251 et seq.) is amended by adding at the end the
			 following:
						
							447.Immigration and customs enforcement
				ombudsman
								(a)In generalThere established in the Department of
				Homeland Security a position of Immigration and Customs Enforcement Ombudsman
				(referred to in this section as the Ombudsman).
								(b)RequirementsThe Ombudsman shall—
									(1)report directly to the Assistant Secretary
				for Immigration and Customs Enforcement (referred to in this section as the
				Assistant Secretary); and
									(2)have a background in immigration
				law.
									(c)FunctionsThe Ombudsman shall—
									(1)undertake regular and unannounced
				inspections of detention facilities and local offices of United States
				Immigration and Customs Enforcement to determine whether the facilities and
				offices comply with relevant policies, procedures, standards, laws, and
				regulations;
									(2)report all findings of compliance or
				noncompliance of the facilities and local offices described in paragraph (1) to
				the Secretary and the Assistant Secretary;
									(3)develop procedures for detainees or their
				representatives to submit confidential written complaints directly to the
				Ombudsman;
									(4)investigate and resolve all complaints,
				including confidential and anonymous complaints, related to decisions,
				recommendations, acts, or omissions made by the Assistant Secretary or the
				Commissioner of United States Customs and Border Protection in the course of
				custody and detention operations;
									(5)initiate investigations into allegations of
				systemic problems at detention facilities;
									(6)conduct any review or audit relating to
				detention, as directed by the Secretary or Assistant Secretary;
									(7)refer matters, as appropriate, to the
				Office of Inspector General of the Department of Justice, the Office of Civil
				Rights and Civil Liberties of the Department, or any other relevant office or
				agency;
									(8)propose changes in the policies or
				practices of United States Immigration and Customs Enforcement to improve the
				treatment of United States citizens and residents, immigrants, detainees, and
				others subject to immigration-related enforcement operations;
									(9)establish a public advisory group
				consisting of nongovernmental organization representatives and Federal, State,
				and local government officials with expertise in detention and vulnerable
				populations to provide the Ombudsman with input on—
										(A)the priorities of the Ombudsman; and
										(B)current practices of United States
				Immigration and Customs Enforcement; and
										(10)recommend to the Assistant Secretary
				personnel action based on any finding of noncompliance.
									(d)Annual report
									(1)ObjectivesNot later than June 30 of each year, the
				Ombudsman shall prepare and submit a report to the Committee on the Judiciary
				of the Senate and the Committee on the Judiciary of the House of
				Representatives on the objectives of the Office of the Ombudsman for the next
				fiscal year.
									(2)ContentsEach report submitted under paragraph (1)
				shall include—
										(A)full and substantive analysis of the
				objectives of the Office of the Ombudsman;
										(B)statistical information regarding such
				objectives;
										(C)a description of each detention facility
				found to be in noncompliance with the detention standards of the Department of
				Homeland Security or other applicable regulations;
										(D)a description of the actions taken by the
				Department of Homeland Security to remedy any findings of noncompliance or
				other identified problems;
										(E)information regarding whether the actions
				described in subparagraph (D) resulted in compliance with detention
				standards;
										(F)a summary of the most pervasive and serious
				problems encountered by individuals subject to the enforcement operations of
				the Department of Homeland Security, including a description of the nature of
				such problems; and
										(G)such other information as the Ombudsman may
				consider
				advisable.
										.
					(b)AmendmentThe table of contents in section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by
			 inserting after the item relating to section 446 the following:
						
							Sec. 447. Immigration
				and Customs Enforcement Ombudsman.
						
					254.Lawful permanent resident status of
			 refugees and asylum seekers granted asylum
					(a)Admission of emergency situation
			 refugeesSection 207(c) (8
			 U.S.C. 1157(c)) is amended—
						(1)in paragraph (1)—
							(A)by striking Attorney General the
			 first time it appears and inserting `Secretary of Homeland
			 Security;
							(B)by striking Attorney General
			 each additional place it appears and inserting Secretary;
			 and
							(C)by striking (except as otherwise
			 provided under paragraph (3)) as an immigrant under this Act. and
			 inserting (except as provided under subsection (b) and (c) of section
			 209) as an immigrant under this Act. Notwithstanding any numerical limitations
			 specified in this Act, any alien admitted under this paragraph shall be
			 regarded as lawfully admitted to the United States for permanent residence as
			 of the date of such alien's admission to the United States.;
							(2)in paragraph (2)(A)—
							(A)by striking (except as otherwise
			 provided under paragraph (3)) and inserting (except as provided
			 under subsection (b) and (c) of section 209); and
							(B)by striking the last sentence and inserting
			 the following: An alien admitted to the United States as a refugee may
			 petition for his or her spouse or child to follow to join him or her in the
			 United States at any time after such alien's admission, notwithstanding his or
			 her treatment as a lawful permanent resident as of the date of his or her
			 admission to the United States.;
							(3)by striking paragraph (3);
						(4)by redesignating paragraph (4) as paragraph
			 (3); and
						(5)in paragraph (3), as redesignated—
							(A)by striking Attorney General
			 the first time it appears and inserting Secretary of Homeland
			 Security; and
							(B)by striking Attorney General
			 each additional place it appears and inserting Secretary.
							(b)Treatment of spouse and
			 childrenSection 208(b)(3) (8
			 U.S.C. 1158(b)(3)) is amended—
						(1)by redesignating subparagraph (B) as
			 subparagraph (E); and
						(2)by inserting after subparagraph (A) the
			 following:
							
								(B)PetitionAn alien granted asylum under this
				subsection may petition for the same status to be conferred on his or her
				spouse or child at any time after such alien is granted asylum whether or not
				such alien has applied for, or been granted, adjustment to permanent resident
				status under section 209.
								(C)Permanent resident statusNotwithstanding any numerical limitations
				specified in this Act, a spouse or child admitted to the United States as an
				asylee following to join a spouse or parent previously granted asylum shall be
				regarded as lawfully admitted to the United States for permanent residence as
				of the date of such spouse's or child's admission to the United States.
								(D)Application for adjustment of
				statusA spouse or child who
				was not admitted to the United States pursuant to a grant of asylum, but who
				was granted asylum under this subparagraph after his or her arrival as the
				spouse or child of an alien granted asylum under section 208, may apply for
				adjustment of status to that of lawful permanent resident under section 209 at
				any time after being granted
				asylum.
								.
						(c)Refugees
						(1)In generalSection 209 (8 U.S.C. 1159) is amended to
			 read as follows:
							
								209.Treatment of aliens admitted as refugees
				and of aliens granted asylum
									(a)In general
										(1)Treatment of refugeesNotwithstanding any numerical limitations
				specified in this Act, any alien who has been admitted to the United States
				under section 207 shall be regarded as lawfully admitted to the United States
				for permanent residence as of the date of such admission.
										(2)Treatment of spouse and
				childrenNotwithstanding any
				numerical limitations specified in this Act, any alien admitted to the United
				States under section 208(b)(3) as the spouse or child of an alien granted
				asylum under section 208(b)(1) shall be regarded as lawfully admitted to the
				United States for permanent residence as of the date of such admission.
										(3)Adjustment of statusThe Secretary of Homeland Security or the
				Attorney General, in the discretion of the Secretary or the Attorney General,
				and under such regulations as the Secretary or the Attorney General may
				prescribe, may adjust, to the status of an alien lawfully admitted to the
				United States for permanent residence, the status of any alien who, while in
				the United States—
											(A)is granted—
												(i)asylum under section 208(b) (as a principal
				alien or as the spouse or child of an alien granted asylum); or
												(ii)refugee status under section 207 as the
				spouse or child of a refugee;
												(B)applies for such adjustment of status at
				any time after being granted asylum or refugee status;
											(C)is not firmly resettled in any foreign
				country; and
											(D)is admissible (except as otherwise provided
				under subsections (b) and (c)) as an immigrant under this Act at the time of
				examination for adjustment of such alien.
											(4)RecordUpon approval of an application under this
				subsection, the Secretary of Homeland Security or the Attorney General shall
				establish a record of the alien's admission for lawful permanent residence as
				of the date such alien was granted asylum or refugee status.
										(5)Document issuanceAn alien who has been admitted to the
				United States under section 207 or 208 or who adjusts to the status of a lawful
				permanent resident as a refugee or asylee under this section shall be issued
				documentation indicating that such alien is a lawful permanent resident
				pursuant to a grant of refugee or asylum status.
										(b)Inapplicability of certain inadmissibility
				grounds to refugees, aliens granted asylum, and such aliens seeking adjustment
				of status to lawful permanent residentParagraphs (4), (5), and (7)(A) of section
				212(a) shall not apply to—
										(1)any refugee under section 207;
										(2)any alien granted asylum under section 208;
				or
										(3)any alien seeking admission as a lawful
				permanent resident pursuant to a grant of refugee or asylum status.
										(c)Waiver of inadmissibility or deportability
				for refugees, aliens granted asylum, and such aliens seeking adjustment of
				status to lawful permanent resident
										(1)In generalExcept as provided in paragraph (2), the
				Secretary of Homeland Security or the Attorney General may waive any ground of
				inadmissibility under section 212 or any ground of deportability under section
				237 for a refugee admitted under section 207, an alien granted asylum under
				section 208, or an alien seeking admission as a lawful permanent resident
				pursuant to a grant of refugee or asylum status if the Secretary or the
				Attorney General determines that such waiver is justified by humanitarian
				purposes, to ensure family unity, or is otherwise in the public
				interest.
										(2)IneligibilityA refugee under section 207, an alien
				granted asylum under section 208, or an alien seeking admission as a lawful
				permanent resident pursuant to a grant of refugee or asylum status shall be
				ineligible for a waiver under paragraph (1) if it has been established that the
				alien is—
											(A)inadmissible under section 212(a)(2)(C) or
				subparagraph (A), (B), (C), or (E) of section 212(a)(3);
											(B)deportable under section 237(a)(2)(A)(iii)
				for an offense described in section 101(a)(43)(B); or
											(C)deportable under subparagraph (A), (B),
				(C), or (D) of section
				237(a)(4).
											.
						(d)Technical amendments
						(1)Aliens not subject to direct numerical
			 limitationsSection
			 201(b)(1)(B) (8 U.S.C. 1151(b)(1)(B)) is amended to read as follows:
							
								(B)Aliens who are admitted to the United
				States as permanent residents under section 207 or 208 or whose status is
				adjusted under section
				209.
								.
						(2)TrainingSection 207(f)(1) (8 U.S.C. 1157(f)(1)) is
			 amended by striking Attorney General and inserting
			 Secretary of Homeland Security.
						(3)Table of contentsThe table of contents is amended by
			 striking the item relating to section 209 and inserting the following:
							
								
									Sec. 209. Treatment of aliens
				admitted as refugees and of aliens granted
				asylum.
								
								.
						(e)Savings provisions
						(1)In generalNothing in the amendments made by this
			 section may be construed to limit access to the benefits described at chapter 2
			 of title IV of the Immigration and Nationality Act (8 U.S.C. 1521 et
			 seq.).
						(2)ClarificationAliens admitted for lawful permanent
			 residence under section 207 or 208 of the Immigration and Nationality Act (8
			 U.S.C. 1157 and 1158) or who adjust status to lawful permanent resident under
			 section 209 of such Act (8 U.S.C. 1159) shall be considered to be refugees and
			 aliens granted asylum in accordance with sections 402, 403, 412, and 431 of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1612, 1613, 1622, and 1641).
						(f)Effective
			 dateThis section, and the
			 amendments made by this section, shall become effective on the earlier
			 of—
						(1)the date that is 180 days after the date of
			 the enactment of this Act; or
						(2)the date on which a final rule is
			 promulgated to implement this section.
						255.Elimination of time limits on asylum
			 applicationsSection 208(a)(2)
			 (8 U.S.C. 1158(a)(2)) is amended—
					(1)in subparagraph (A), by striking
			 Attorney General each place it appears and inserting
			 Attorney General or the Secretary of Homeland Security;
					(2)by striking subparagraph (B);
					(3)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (B) and (C), respectively;
					(4)in subparagraph (B), as redesignated, by
			 striking subparagraph (D) and inserting subparagraphs (C)
			 and (D); and
					(5)by striking subparagraph (C), as
			 redesignated, and inserting the following:
						
							(C)Changed circumstancesNotwithstanding subparagraph (B), an
				application for asylum of an alien may be considered if the alien demonstrates,
				to the satisfaction of the Attorney General or the Secretary of Homeland
				Security, the existence of changed circumstances that materially affect the
				applicant’s eligibility for asylum.
							(D)Motion to reopen denied asylum
				claimNotwithstanding
				subparagraph (B) or section 240(c)(7), an alien may file a motion to reopen an
				asylum claim during the 2-year period beginning on the date of enactment of
				this subparagraph if the alien—
								(i)was denied asylum based solely upon a
				failure to meet the 1-year application filing deadline in effect on the date on
				which the application was filed;
								(ii)was granted withholding of removal to the
				alien’s country of nationality (or, if stateless, to the country of last
				habitual residence under section 241(b)(3));
								(iii)has not obtained lawful permanent residence
				in the United States pursuant to any other provision of law;
								(iv)is not subject to the safe third country
				exception in section 208(a)(2)(A) or a bar to asylum under section 208(b)(2)
				and should not be denied asylum as a matter of discretion; and
								(v)is physically present in the United States
				when the motion is filed.
								;
				and
					(6)in subparagraph (E), by striking
			 subparagraphs (A) and (B) and inserting subparagraph
			 (A).
					256.Efficient asylum determination process and
			 detention of asylum seekersSection 235(b)(1)(B) (8 U.S.C.
			 1225(b)(1)(B)) is amended—
					(1)in clause (ii), by striking shall be
			 detained for further consideration of the application for asylum and
			 inserting may, in the Secretary's discretion, be detained for further
			 consideration of the application for asylum by an asylum officer designated by
			 the Director of United States Citizenship and Immigration Services. The asylum
			 officer, after conducting a nonadversarial asylum interview, may grant asylum
			 to the alien under section 208 or refer the case to a designee of the Attorney
			 General, for a de novo asylum determination, for relief under the Convention
			 Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
			 done at New York December 10, 1984, or for withholding of removal under section
			 241(b)(3).; and
					(2)in clause (iii)(IV)—
						(A)by amending the subclause heading to read
			 as follows:
							
								(IV)Detention
								;
				and
						(B)by striking shall and
			 inserting may, in the Secretary’s discretion,.
						257.Protection of stateless persons in the
			 United States
					(a)In generalChapter 1 of title II (8 U.S.C. 1151 et
			 seq.) is amended by adding at the end the following:
						
							210A.Protection of stateless persons in the
				United States
								(a)Defined term
									(1)In generalIn this section, the term de jure
				stateless person means an individual who is not considered a national
				under the laws of any country. Individuals who have lost their nationality as a
				result of their voluntary action or knowing inaction after arrival in the
				United States shall not be considered de jure stateless persons.
									(2)Designation of specific de jure
				groupsThe Secretary of
				Homeland Security, in consultation with the Secretary of State, may, in the
				discretion of the Secretary, designate specific groups of individuals who are
				considered de jure stateless persons, for purposes of this section.
									(b)Mechanisms for regularizing the status of
				stateless persons
									(1)Relief for individuals determined to be de
				jure stateless personsThe
				Secretary of Homeland Security or the Attorney General may, in his or her
				discretion, provide conditional lawful status to an alien who is otherwise
				inadmissible or deportable from the United States if the alien—
										(A)is a de jure stateless person;
										(B)applies for such relief;
										(C)is not inadmissible under paragraph (2) or
				(3) of section 212(a); and
										(D)is not described in section
				241(b)(3)(B)(i).
										(2)WaiversThe provisions of paragraphs (4), (5),
				(6)(A), (7)(A), and (9) of section 212(a) shall not be applicable to any alien
				seeking relief under paragraph (1), and the Secretary of Homeland Security or
				the Attorney General may waive any other provision of such section (other than
				paragraph (2)(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)) with
				respect to such an alien for humanitarian purposes, to assure family unity, or
				when it is otherwise in the public interest.
									(3)Submission of passport or travel
				documentAny alien who seeks
				benefits under this section must submit to the Secretary or the Attorney
				General—
										(A)any passport or travel document issued at
				any time to the alien (whether or not the passport or document has expired or
				been cancelled, rescinded, or revoked); or
										(B)an affidavit sworn under penalty of perjury
				stating that the alien has never been issued a passport or travel document, or
				identifying with particularity any such passport or travel document and
				explaining why the alien cannot submit it.
										(4)Work authorizationThe Secretary may—
										(A)authorize an alien who has applied for
				relief under paragraph (1) to engage in employment in the United States while
				such application is being considered; and
										(B)provide such applicant with an employment
				authorized endorsement or other appropriate document signifying authorization
				of employment.
										(5)Treatment of spouses and
				childrenThe spouse or child
				of an alien who has been granted conditional lawful status under paragraph (1)
				shall, if not otherwise eligible for admission under paragraph (1), be granted
				conditional lawful status under this section if accompanying, or following to
				join, such alien, provided that the spouse or child is admissible (except as
				otherwise provided in paragraph (2)), and provided further that the qualifying
				relationship to the principal beneficiary existed on the date on which such
				alien was granted conditional lawful status.
									(c)Adjustment of status
									(1)Inspection and examinationAt the end of the 5-year period beginning
				on the date on which an alien has been granted conditional lawful status under
				subsection (b), the alien may apply for lawful permanent residence in the
				United States if—
										(A)the alien has been physically present in
				the United States for at least 5 years;
										(B)the alien's conditional lawful status has
				not been terminated by the Secretary of Homeland Security or the Attorney
				General, pursuant to such regulations as the Secretary or the Attorney General
				may prescribe; and
										(C)the alien has not otherwise acquired
				permanent resident status.
										(2)Requirements for adjustmentThe Secretary or the Attorney General,
				under such regulations as the Secretary or the Attorney General may prescribe,
				may adjust the status of an alien granted conditional lawful status under
				subsection (b) to that of an alien lawfully admitted for permanent residence if
				such alien—
										(A)is a de jure stateless person;
										(B)properly applies for such adjustment of
				status;
										(C)has been physically present in the United
				States for at least 5 years after being granted conditional lawful status under
				subsection (b);
										(D)is not firmly resettled in any foreign
				country; and
										(E)is admissible (except as otherwise provided
				under subsection (b)(2)) as an immigrant under this chapter at the time of
				examination of such alien for adjustment of status.
										(3)RecordUpon approval of an application under this
				subsection, the Secretary or the Attorney General shall establish a record of
				the alien's admission for lawful permanent residence as of the date that is 5
				years before the date of such approval.
									(d)Proving the claimIn determining an alien's eligibility for
				lawful conditional status or adjustment of status under this subsection, the
				Secretary or the Attorney General shall consider any credible evidence relevant
				to the application. The determination of what evidence is credible and the
				weight to be given that evidence shall be within the sole discretion of the
				Secretary or the Attorney General.
								(e)Review
									(1)Administrative reviewNo appeal shall lie from the denial of an
				application by the Secretary, but such denial will be without prejudice to the
				alien’s right to renew the application in proceedings under section 240 of this
				title.
									(2)Motions to reopenNotwithstanding any limitation imposed by
				law on motions to reopen removal, deportation, or exclusion proceedings, any
				individual who is eligible for relief under this section may file 1 motion to
				reopen removal or deportation proceedings in order to apply for relief under
				this section, except that any such motion must be filed within one year of the
				date of enactment of this section, or within 90 days of the date of entry of a
				final administrative order of removal, deportation, or exclusion, whichever is
				later.
									(f)LimitationThe provisions of this section shall apply
				only to aliens present in the United States. Nothing in this section shall be
				construed to authorize or require (i) the admission of any alien to the United
				States, (ii) the parole of any alien into the United States, or (iii) the grant
				of any motion to reopen or reconsider filed by an alien after departure or
				removal from the United
				States.
								.
					(b)Judicial reviewSection 242(a)(2)(B)(ii) of the Immigration
			 and Nationality Act (8 U.S.C. 1252(a)(2)(B)(ii)) is amended by inserting
			 or 210A after 208(a).
					(c)Clerical amendmentThe table of contents for the Immigration
			 and Nationality Act is amended by inserting after the item relating to section
			 210 the following:
						
							
								210A. Protection of stateless
				persons in the United
				States.
							
							.
					258.Authority to designate certain groups of
			 refugees for consideration
					(a)In generalSection 207(c)(1) (8 U.S.C. 1157(c)(1)) is
			 amended—
						(1)by inserting (A) before
			 Subject to the numerical limitations; and
						(2)by adding at the end the following:
							
								(B)(i)The President, upon a recommendation of the
				Secretary of State made in consultation with the Secretary of Homeland
				Security, and after appropriate consultation (as defined in paragraph (e)), may
				designate specifically defined groups of aliens whose resettlement in the
				United States is justified by humanitarian concerns or is otherwise in the
				national interest and who share common characteristics that identify them as
				targets of persecution on account of race, religion, nationality, membership in
				a particular social group, or political opinion or of other serious harm, or
				who, having been identified as targets of persecution on account of race,
				religion, nationality, membership in a particular social group, or political
				opinion or of other serious harm, share a common need for resettlement due to a
				specific vulnerability.
									(ii)An alien who establishes membership in a
				group designated under clause (i) to the satisfaction of the Secretary of
				Homeland Security shall be considered a refugee for purposes of admission as a
				refugee under this section, unless the Secretary determines that such alien
				ordered, incited, assisted or otherwise participated in the persecution of any
				person on account of race, religion, nationality, membership in a particular
				social group, or political opinion.
									(iii)A designation under clause (i)—
										(I)may be revoked by the President at any time
				after notification to Congress; ‘(II) if not revoked, shall expire at the end
				of each fiscal year; and
										(II)may be renewed by the President after
				appropriate consultation (as defined in paragraph (e)).
										(iv)Categories of aliens established under
				section 599D of title V of Public Law 101-167 (8 U.S.C. 1157 note) shall be
				designated under clause (i) until the end of the first fiscal year commencing
				after the date of enactment of this subparagraph, and thereafter shall be
				eligible for designation at the discretion of the President.
									(v)An
				alien's admission under this subparagraph shall count against the refugee
				admissions goal under subsection (a).
									(vi)A
				designation under clause (i) shall not influence decisions to grant, to any
				alien, asylum under section 208, protection under section 241(b)(3), or
				protection under Article 3 of the Convention Against Torture and Other Cruel,
				Inhuman or Degrading Treatment or Punishment, done at New York December 10,
				1984.
									.
						(b)Written reasons for denials of refugee
			 statusEach decision to deny
			 an application for refugee status of an alien who is within a category
			 established under this section shall be in writing and shall state, to the
			 maximum extent feasible, the reason for the denial.
					(c)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the first day of the first fiscal year that
			 begins after the date of the enactment of this Act.
					259.Admission of refugees in the absence of the
			 annual presidential determinationSection 207(a) (8 U.S.C. 1157(a)) is
			 amended—
					(1)by striking paragraph (1);
					(2)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (1), (2), (3), and (4), respectively;
					(3)in paragraph (1), as redesignated—
						(A)by striking after fiscal year
			 1982; and
						(B)by adding at the end the following:
			 If the President does not issue a determination under this paragraph
			 before the beginning of a fiscal year, the number of refugees that may be
			 admitted under this section in each quarter before the issuance of such
			 determination shall be 25 percent of the number of refugees admissible under
			 this section during the previous fiscal year.; and
						(4)in paragraph (3), as redesignated, by
			 striking (beginning with fiscal year 1992).
					IIIWorksite enforcement
			301.Unlawful employment of aliens
				(a)Section 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended to read as follows:
					
						274A.Unlawful employment of unauthorized
				aliens
							(a)In general
								(1)In generalIt is unlawful for an employer—
									(A)to hire an alien for employment in the
				United States knowing or with reckless disregard that the alien is an
				unauthorized alien (as defined in subsection (b)(1)) with respect to such
				employment; or
									(B)to hire for employment in the United States
				an individual without complying with the requirements of subsections (c) and
				(d).
									(2)Continuing employmentIt is unlawful for an employer, after
				hiring an alien for employment, to continue to employ the alien in the United
				States knowing or with reckless disregard that the alien is (or has become) an
				unauthorized alien with respect to such employment. Nothing in this section
				shall prohibit or require employment of an authorized employee who was
				previously unauthorized.
								(3)Use of labor through contractFor purposes of this section, any person or
				entity who uses a contract, subcontract, or exchange to obtain the labor of an
				alien in the United States knowing or with reckless disregard that the alien is
				an unauthorized alien (as defined in subsection (b)(1)) with respect to
				performing such labor, shall be considered to have hired the alien for
				employment in the United States in violation of subparagraph (a)(1)(A).
									(A)For purposes of ensuring compliance with
				the immigration laws, the Secretary may require by regulation that a person or
				entity include in a written contract or subcontract an effective and
				enforceable requirement that the contractor or subcontractor adhere to the
				immigration laws, including the use of an employment verification system
				(referred to in this section as the System).
									(B)The Secretary may establish procedures by
				which a person or entity may obtain confirmation from the Secretary that the
				contractor or subcontractor has registered with the System and is utilizing the
				System to verify its employees.
									(C)The Secretary may establish such other
				requirements for persons or entities using contractors or subcontractors,
				including procedures adapted to different employment sectors, as the Secretary
				deems necessary to prevent knowing violations of this paragraph.
									(4)DefenseAn employer that establishes that it has
				complied in good faith with the requirements of subsections (c)(1) through
				(c)(4), pertaining to document verification requirements, and subsection (d),
				pertaining to the use of the System, has established an affirmative defense
				that the employer has not violated subsection (a)(1)(A) with respect to such
				hiring; provided that—
									(A)until such time as the Secretary has
				required an employer to participate in the System, or that employer is
				participating on a voluntary basis pursuant to subsection (d), a defense is
				established without a showing of compliance with subsection (d); and
									(B)to establish a defense, the employer must
				also be in compliance with any additional requirements that the Secretary may
				promulgate by regulation pursuant to subsections (c) and (d).
									(5)PresumptionAn employer is presumed to have acted with
				knowledge or reckless disregard if the employer fails to comply with written
				standards, procedures, or instructions issued by the Secretary.
								(b)DefinitionsIn this section:
								(1)EmployerThe term employer—
									(A)means any person or entity hiring an
				individual for employment in the United States, including—
										(i)any person or entity who is an agent acting
				on behalf of an employer; and
										(ii)entities in any branch of the Federal
				Government; and
										(B)does not include a person or entity with
				fewer than 5 full- or part-time employees, for purposes of any requirement to
				participate in the System under subsection (d), except as it relates to
				subsection (d)(2)(H).
									(2)Unauthorized alienThe term unauthorized alien
				means, with respect to the employment of an alien at a particular time, that
				the alien is not—
									(A)an alien lawfully admitted for permanent
				residence; or
									(B)authorized to be so employed by this Act or
				by the Secretary.
									(c)Document verification
				requirementsAny employer
				hiring an individual for employment in the United States shall take the
				following steps, and those provided in subsection (d), to verify that the
				individual is authorized to work in the United States:
								(1)Attestation after examination of
				documentation
									(A)In generalThe employer must attest, under penalty of
				perjury and on a form prescribed by the Secretary, that it has verified the
				identity and employment authorization status of the individual by
				examining—
										(i)a document described in subparagraph (B);
				or
										(ii)a document described in subparagraph (C)
				and a document described in subparagraph (D).
										The form prescribed by the
				Secretary may be electronic or on paper, and may be integrated electronically
				with the requirements under subsection (d), if the Secretary determines that
				combining the requirements in (c) and (d) would improve efficiency of the
				verification requirements. Such attestation may be manifested by either a
				handwritten or digital signature. An employer has complied with the
				requirements of this paragraph with respect to examination of documentation if
				the employer has followed applicable regulations and any written procedures or
				instructions provided by the Secretary, and if a reasonable person would
				conclude that the documentation is genuine and relates to the individual
				presenting it, taking into account any information provided to the employer by
				the Secretary, including photographs and other biometric information.(B)Documents establishing both employment
				authorization and identityA
				document described in this subparagraph is an individual’s—
										(i)United States passport or passport card
				issued pursuant to the Secretary of State’s authority under section 211a of
				title 22, United States Code;
										(ii)permanent resident card or other document
				issued to aliens authorized to work in the United States, as designated by the
				Secretary, if the document—
											(I)contains a photograph of the individual,
				other biometric data such as fingerprints, or such other personal identifying
				information relating to the individual as the Secretary finds, by regulation,
				sufficient for the purposes of this subsection;
											(II)is evidence of authorization for employment
				in the United States; and
											(III)contains security features to make it
				resistant to tampering, counterfeiting, and fraudulent use;
											(iii)enhanced driver’s license, enhanced
				identification card, or enhanced tribal card issued to a citizen of the United
				States, provided that the Secretary has certified by notice published in the
				Federal Register that such enhanced document is suitable for use under this
				subparagraph based upon the accuracy and security of the issuance process,
				security features on the document, and such other factors as the Secretary may
				determine; or
										(iv)a passport issued by the Federated States
				of Micronesia (FSM) or the Republic of the Marshall Islands (RMI) with evidence
				of nonimmigrant admission to the United States under the Compact of Free
				Association between the United States and the FSM or the RMI.
										(C)Documents establishing identity of
				individualA document
				described in this subparagraph includes—
										(i)an individual’s driver’s license or
				identity card issued by a State or an outlying possession of the United States,
				a Federally recognized Indian tribe, or an agency (including military) of the
				Federal government if the driver’s license or identity card includes, at a
				minimum,—
											(I)the individual’s photograph, name, date of
				birth, gender, and driver’s license or identification card number, and
											(II)security features to make it resistant to
				tampering, counterfeiting, and fraudulent use, or
											(ii)for individuals under 18 years of age who
				are unable to present a document listed in clause (i), documentation of
				personal identity of such other type as the Secretary finds provides a reliable
				means of identification, which may include an attestation as to the
				individual’s identity by a person 21 years of age or older under penalty of
				perjury.
										(D)Documents evidencing employment
				authorizationAll documents
				must be unexpired. The following documents may be accepted as evidence of
				employment authorization—
										(i)a Social Security account number card
				issued by the Commissioner of Social Security (referred to in this section as
				the Commissioner) other than a card which specifies on its face
				that the card is not valid for employment in the United States or has other
				similar words of limitation. The Secretary, in consultation with the
				Commissioner, may require by publication of a notice in the Federal Register
				that only a social security account number card described in section 304 of the
				CIR Act of 2010 be accepted for
				this purpose; or
										(ii)any other documentation evidencing
				authorization of employment in the United States which the Secretary
				determines, by notice published in the Federal Register, to be acceptable for
				purposes of this section, provided that the document, including any electronic
				security measures linked to the document, contains security features to make it
				resistant to tampering, counterfeiting, and fraudulent use.
										(E)Authority to prohibit use of certain
				documentsIf the Secretary
				finds that any document or class of documents described in subparagraph (B),
				(C), or (D) does not reliably establish employment authorization or identity or
				is being used fraudulently to an unacceptable degree, the Secretary may
				prohibit or restrict the use of that document or class of documents for
				purposes of this subsection.
									(2)Individual attestation of employment
				authorizationThe individual
				must attest, under penalty of perjury in the form prescribed by the Secretary,
				that the individual is a citizen or national of the United States, an alien
				lawfully admitted for permanent residence, or an alien who is authorized under
				this Act or by the Secretary to be hired for such employment. Such attestation
				may be manifested by either a hand-written or digital signature. The individual
				must also provide any Social Security Account Number issued to the individual
				on such form.
								(3)Retention of verification
				recordAfter completion of
				such form in accordance with paragraphs (1) and (2), the employer must retain a
				paper, microfiche, microfilm, or electronic version of the form, according to
				such standards as the Secretary may provide, and make it available for
				inspection by officers or employees of the Department of Homeland Security (or
				persons designated by the Secretary), the Special Counsel for
				Immigration-Related Unfair Employment Practices, or the Department of Labor
				during a period beginning on the date of the hiring of the individual and
				ending 7 years after such date of hiring, or 2 years after the date the
				individual’s employment is terminated, whichever is later.
								(4)Copying of documentation and recordkeeping
				required
									(A)Notwithstanding any other provision of law,
				the employer shall copy all documents presented by an individual pursuant to
				this subsection and shall retain a paper, microfiche, microfilm, or electronic
				copy, but only (except as otherwise permitted under law) for the purposes of
				complying with the requirements of this section and section 274B. Such copies
				may be required to reflect the signatures of the employer and the employee, as
				well as the date of receipt. The Secretary may authorize or require an
				alternative method of storing and authenticating the employee’s documentation
				information if the Secretary determines that such alternative method is more
				secure or efficient.
									(B)The employer shall maintain records of all
				actions and copies of any correspondence or action taken by the employer to
				clarify or resolve any issue as to the validity of the individual’s identity or
				employment authorization.
									(C)The employer shall maintain the records
				described in this paragraph for any employee for the period of time required by
				paragraph (3) for retention of that employee’s verification form. The Secretary
				may prescribe the manner of recordkeeping and may require that additional
				records be kept or that additional documents be copied and maintained. The
				Secretary in furtherance of an investigation based on reasonable suspicion of a
				violation of this act, may require that these documents be transmitted
				electronically for purposes of authorized inspections or other enforcement
				actions, and may develop automated capabilities to request such
				documents.
									(D)An employer shall safeguard any information
				retained under this paragraph and paragraph (3) and protect any means of access
				to such information to ensure that such information is not used for any purpose
				other than as authorized in this paragraph or paragraph (3) or to determine the
				identity and employment eligibility of the individual, and to protect the
				confidentiality of such information, including ensuring that such information
				is not provided to any person other than a person who carries out the
				employer’s responsibilities under this subsection, except as provided in
				paragraph (3).
									(5)PenaltiesAn employer that fails to comply with any
				requirement of this subsection shall be penalized under subsection
				(e)(4)(B).
								(6)Protection of civil rights
									(A)Nothing in this section shall be construed
				to prohibit any reasonable accommodation necessary to protect the religious
				freedom of any individual, or to ensure access to employment opportunities of
				any disabled individual.
									(B)The employer shall use the procedures for
				document verification set forth in this paragraph for all employees without
				regard to race, sex, national origin, or, unless specifically permitted in this
				section, to citizenship status.
									(7)ReceiptsThe Secretary must provide for the use of
				receipts for replacement documents, and temporary evidence of employment
				authorization by an individual to meet a documentation requirement of this
				subsection on a temporary basis not to exceed 1 year, pending satisfaction by
				the individual of such requirement.
								(d)The employment verification system
								(1)In general
									(A)The Secretary, in consultation with the
				Commissioner, shall implement and specify the procedures for the System. The
				participating employers shall timely register with the System and shall use the
				System as described in subsection (d)(5).
									(B)The Secretary shall create the necessary
				processes to monitor the functioning of the System, including the volume of the
				workflow, the speed of processing of queries, the speed and accuracy of
				responses, misuse of the System, fraud or identity theft, whether use of the
				System results in wrongful adverse actions or discrimination based upon a
				prohibited factor against U.S. citizens or employment authorized aliens, and
				the security, integrity and privacy of the program.
									(2)Implementation schedule
									(A)Federal governmentAll employers within the Executive,
				Legislative, or Judicial Branches of the Federal Government shall participate
				in the System on or after the date of enactment of this subsection as
				follows—
										(i)as of the date of enactment, to the extent
				required by section 402(e)(1) of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 as already implemented by each Branch; or
										(ii)on or after the date that is 60 days after
				the date of enactment of this subsection;
										whichever is earlier, with respect
				to all newly hired employees and employees with expiring employment
				authorization.(B)Federal contractorsFederal contractors shall participate in
				the System as provided in the final rule published at 73 Federal Register
				67,651 (Nov. 14, 2008), or any subsequent amendments to such rule, for which
				purpose references to E-Verify in the final rule shall be construed to apply to
				the System.
									(C)Critical infrastructureAs of the date that is 1 year after the
				date of enactment of this subsection, the Secretary, in the Secretary’s
				discretion, with notice to the public provided in the Federal Register, may
				require any employer or industry which the Secretary determines to be part of
				the critical infrastructure or directly related to the national security or
				homeland security of the United States to participate in the System with
				respect to all newly hired employees and employees with expiring employment
				authorization. The Secretary shall notify employers subject to this
				subparagraph no less than 60 days prior to such required participation.
									(D)Employers with more than 1,000
				employeesNot later than 2
				years after the date of enactment of this subsection, all employers with more
				than 1,000 employees shall participate in the System with respect to all newly
				hired employees and employees with expiring employment authorization.
									(E)Employers with more than 500
				employeesNot later than 3
				years after the date of enactment of this subsection, all employers with more
				than 500 employees shall participate in the System with respect to all newly
				hired employees and employees with expiring employment authorization.
									(F)Employers with more than 100
				employeesNot later than 4
				years after the date of enactment of this subsection, all employers with more
				than 100 employees shall participate in the System with respect to all newly
				hired employees and employees with expiring employment authorization.
									(G)All employersNot later than 5 years after the date of
				enactment of this subsection, all employers shall participate in the System
				with respect to all newly hired employees and employees with expiring
				employment authorization.
									(H)Immigration law violatorsAn order finding any employer to have
				violated section 274A, 274B, or 274C shall require the employer to participate
				in the System with respect to newly hired employees and employees with expiring
				employment authorization, if such employer is not otherwise required to
				participate in the System by this section. The Secretary shall monitor such
				employer’s compliance with System procedures.
									(3)Participation in the systemThe Secretary may—
									(A)permit any employer that is not required
				under this section to participate in the System to do so on a voluntary basis;
				and
									(B)require any employer that is required to
				participate in the System with respect to its newly hired employees also to do
				so with respect to its current workforce if the employer is determined by the
				Secretary or other appropriate authority to have engaged in any violation of
				the immigration laws.
									(4)Consequence of failure to
				participateIf an employer is
				required under this subsection to participate in the System and fails to comply
				with the requirements of such program with respect to an individual—
									(A)such failure shall be treated as a
				violation of subsection (a)(1)(B) of this section with respect to that
				individual, and
									(B)a rebuttable presumption is created that
				the employer has violated subsection (a)(1)(A) or (a)(2) of this section,
				except in the case of any criminal prosecution.
									(5)Procedures for participants in the
				system
									(A)In generalAn employer participating in the System
				must register such participation with the Secretary and conform to the
				following procedures in the event of hiring any individual for employment in
				the United States—
										(i)Registration of employersThe Secretary, through notice in the
				Federal Register, shall prescribe procedures that employers must follow to
				register with the System. In prescribing these procedures, the Secretary shall
				have authority to require employers to provide—
											(I)employer’s name;
											(II)employer’s Employment Identification Number
				(EIN) and such other employer identification information as the Secretary may
				designate;
											(III)company address;
											(IV)name, date of birth, and position of the
				employer’s employees accessing the System;
											(V)the information described in subclauses (I)
				through (IV) of this clause with respect to any agent, contractor, or other
				service provider accessing the System on the employer’s behalf; and
											(VI)such other information as the Secretary
				deems necessary to ensure proper use and security of the System.
											(ii)Updating informationThe employer is responsible for providing
				notice of any change to the information required under subclauses (I) through
				(V) of clause (i) before conducting any further inquiries within the System, or
				on such other schedule as the Secretary may provide.
										(iii)TrainingThe Secretary shall require employers to
				undergo such training to ensure proper use, protection of civil rights and
				civil liberties, privacy, integrity and security of the System. To the extent
				practicable, such training shall be made available electronically.
										(iv)Notification to employeesThe employer shall post notice or otherwise
				inform individuals hired for employment of the use of the System, that the
				System may be used for immigration enforcement purposes, and that the System
				cannot be used to discriminate or to take adverse action against U.S. citizens
				or employment authorized aliens.
										(v)Provision of additional
				informationThe employer
				shall obtain from the individual (and the individual shall provide) and shall
				record in such manner as the Secretary may specify—
											(I)the individual's social security account
				number, or any other information relevant to determining citizenship as the
				Secretary of Homeland Security may specify,
											(II)if the individual does not attest to United
				States nationality under subsection (c)(2) of this section, such identification
				or authorization number established by the Department of Homeland Security as
				the Secretary of Homeland Security shall specify, and
											(III)such other information as the Secretary may
				require to determine the identity and employment authorization of an
				employee.
											(vi)Presentation of documentationThe employer, and the individual whose
				identity and employment eligibility are being confirmed, shall fulfill the
				requirements of subsection (c) of this section.
										(B)Seeking confirmation
										(i)The employer shall use the System to
				provide to the Secretary all required information in order to initiate
				confirmation of the identity and employment eligibility of any individual no
				earlier than the date upon which the individual has accepted an offer of
				employment, and no later than 3 business days, or such other reasonable period
				as the Secretary may provide, after the date when employment begins. An
				employer may not, however, make the starting date of an individual’s employment
				or training or any other term and condition of employment dependent on the
				receipt of a confirmation of identity and employment eligibility.
										(ii)For reverification of an individual with a
				limited period of employment authorization, all required System procedures must
				be initiated no later than 3 business days after the date the individual’s
				employment authorization expires.
										(iii)For those employers required by the
				Secretary to verify their entire workforce, the System can be used for initial
				verification of an individual hired before the employer is subject to the
				System, and the employer must initiate all required procedures on or before
				such date as the Secretary shall specify.
										(iv)The Secretary shall provide, and the
				employer shall utilize, as part of the System, a method of notifying employers
				of a confirmation or nonconfirmation of an individual’s identity and employment
				eligibility, or a notice that further action is required to verify such
				identity or employment eligibility (further action notice). The
				Secretary and the Commissioner shall establish procedures to directly notify
				the individual, as well as the employer, of a confirmation, nonconfirmation, or
				further action notice, and provide information about filing an administrative
				appeal pursuant to paragraph (7). The Secretary and the Commissioner may
				provide for a phased-in implementation of the notification requirements of this
				clause as appropriate, but the notification system shall cover all inquiries
				not later than 5 years after the date of the enactment of the
				CIR Act of 2010.
										(C)Confirmation or nonconfirmation
										(i)Initial responseThe System shall provide a confirmation of
				an individual’s identity and employment eligibility or a further action notice
				at the time of the inquiry, unless for technological reasons or due to
				unforeseen circumstances, the System is unable to provide such confirmation or
				further action notice. In such situations, the System shall provide a
				confirmation or further action notice within 3 business days of the initial
				inquiry. If providing a confirmation or further action notice, the System shall
				provide an appropriate code indicating such confirmation or such further action
				notice.
										(ii)Confirmation upon initial
				inquiryWhen the employer
				receives an appropriate confirmation of an individual’s identity and employment
				eligibility under the System, the employer shall record the confirmation in
				such manner as the Secretary may specify.
										(iii)Further action notice and later
				confirmation or nonconfirmation
											(I)Notification and acknowledgment that
				further action is requiredWithin 3 business days of an employer’s
				receipt of a further action notice of an individual’s identity or employment
				eligibility under the System, the employer shall notify the individual for whom
				the confirmation is sought of the further action notice and any procedures
				specified by the Secretary for addressing such notice. The further action
				notice must be given to the individual in writing. The individual must
				affirmatively acknowledge in writing, or in such other manner as the Secretary
				may specify, the receipt of the further action notice from the employer. If the
				individual refuses to acknowledge the receipt of the further action notice, or
				acknowledges in writing that he or she will not contest the further action
				notice under subclause (II), the employer shall notify the Secretary in such
				manner as the Secretary may specify.
											(II)ContestWithin 10 business days of receiving
				notification of a further action notice under subclause (I), the individual
				must contact the appropriate Federal agency and, if the Secretary so requires,
				appear in person for purposes of verifying the individual’s identity and
				employment eligibility. The employer shall provide the individual with time as
				needed during daytime hours to contest the further action notice. The
				Secretary, in consultation with the Commissioner and other appropriate Federal
				agencies, shall specify an available secondary verification procedure to
				confirm the validity of information provided and to provide a confirmation or
				nonconfirmation.
											(III)No contestIf the individual refuses to acknowledge
				receipt of the further action notice, acknowledges that he or she will not
				contest the further action notice as provided in subclause (I), or does not
				contact the appropriate Federal agency within the period specified in subclause
				(II), a nonconfirmation shall issue. The employer shall record the
				nonconfirmation in such manner as the Secretary may specify and terminate the
				individual’s employment. An individual’s failure to contest a further action
				notice shall not be considered an admission of guilt with respect to any
				violation of this section or any provision of law.
											(IV)Confirmation or
				nonconfirmationUnless the
				period is extended in accordance with this subclause, the System shall provide
				a confirmation or nonconfirmation within 15 business days from the date that
				the individual contests the further action notice under subclause (II). If the
				Secretary determines that good cause exists, including to permit the individual
				to obtain and provide needed evidence of identity or employment eligibility,
				the Secretary shall extend the period for providing confirmation or
				nonconfirmation for stated periods beyond 15 business days. When confirmation
				or nonconfirmation is provided, the confirmation system shall provide an
				appropriate code indicating such confirmation or nonconfirmation.
											(V)Re-examinationNothing in this section shall prevent the
				Secretary from establishing procedures to reexamine a case where a confirmation
				or nonconfirmation has been provided if subsequently received information
				indicates that the confirmation or nonconfirmation may not have been
				correct.
											(VI)Employee protectionsIn no case shall an employer terminate
				employment or take any other adverse action against an individual solely
				because of a failure of the individual to have identity and employment
				eligibility confirmed under this subsection until a nonconfirmation has been
				issued, and if the further action notice was contested, the period to timely
				file an administrative appeal has expired without an appeal, or in the case
				where an administrative appeal has been filed, the appeal has been denied or a
				stay of the nonconfirmation has been terminated.
											(iv)Notice of nonconfirmationWithin 3 business days of an employer’s
				receipt of a nonconfirmation, the employer shall notify the individual who is
				the subject of the nonconfirmation, and provide information about filing an
				administrative appeal pursuant to paragraph (7). The nonconfirmation notice
				must be given to the individual in writing. The individual must affirmatively
				acknowledge in writing, or in such other manner as the Secretary may specify,
				the receipt of the nonconfirmation notice from the employer. If the individual
				refuses or fails to acknowledge the receipt of the nonconfirmation notice, the
				employer shall notify the Secretary in such manner as the Secretary may
				specify.
										(D)Consequences of nonconfirmation
										(i)Termination of continued
				employmentExcept as provided
				in clause (iii), if the employer has received a nonconfirmation regarding an
				individual and has notified the individual as required by subparagraph (C)(iv),
				the employer shall terminate employment of the individual upon the expiration
				of the time period as specified in paragraph(7)(A) for filing an administrative
				appeal, or immediately if the further action notice was not contested.
										(ii)Continued employment after
				nonconfirmationIf the
				employer, in violation of subclause (i), continues to employ an individual
				after receiving nonconfirmation, a rebuttable presumption is created that the
				employer has violated subsections (a)(1)(A) and (a)(2) of this section. The
				previous sentence shall not apply in any prosecution under subsection (l)(1) of
				this section.
										(iii)Effect of administrative
				appealIf an individual files
				an administrative appeal of the nonconfirmation within the time period
				specified in paragraph (7)(A), and provides a copy of such appeal to the
				employer, the employer shall not terminate the individual’s employment under
				this subparagraph prior to the resolution of the administrative appeal unless
				the Secretary or Commissioner terminates the stay under paragraph
				(7)(B).
										(E)Obligation to respond to queries and
				additional information
										(i)Employers are required to comply with
				requests for information from the Secretary, including queries concerning
				current and former employees (within the time frame during which records are
				required to be maintained under this section regarding such former employees)
				that relate to the functioning of the System, the accuracy of the responses
				provided by the System, and any suspected misuse, discrimination, fraud, or
				identity theft in the use of the System. Failure to comply with such a request
				is a violation of section (a)(1)(B).
										(ii)Individuals being verified through the
				System may be required to take further action to address irregularities
				identified by the Secretary or the Commissioner in the documents relied upon
				for purposes of subsection (c). The employer shall communicate to the
				individual within 3 business days any such requirement for further actions and
				shall record the date and manner of such communication. The individual must
				acknowledge in writing, or in such other manner as the Secretary may specify,
				the receipt of this communication from the employer. Failure to communicate
				such a requirement is a violation of section (a)(1)(B).
										(iii)The Secretary is authorized, with notice to
				the public provided in the Federal Register, to implement, clarify, and
				supplement the requirements of this paragraph in order to facilitate the
				functioning, accuracy, and fairness of the System or to prevent misuse,
				discrimination, fraud, or identity theft in the use of the System.
										(F)The Secretary may establish a process to
				certify, on an annual basis or such other time frame as the Secretary may
				provide, designated agents and other System service providers seeking access to
				the System to perform verification queries on behalf of employers, based upon
				training, usage, and security standards designated by the Secretary.
									(G)No later than 3 months after the date of
				enactment of this section, the Secretary of Homeland Security, in consultation
				with the Secretary of Labor, the Secretary of Agriculture, the Commissioner of
				Social Security, the Attorney General, the Equal Employment Opportunity
				Commission, Office of Special Counsel for Unfair Immigration Related Employment
				Practices, and the Administrator of the Small Business Administration, shall
				commence a campaign to disseminate information respecting the procedures,
				rights, and remedies prescribed under this section. Such campaign shall be
				aimed at increasing the knowledge of employers, employees, and the general
				public concerning employer and employee rights, responsibilities, and remedies
				under this section. The Secretary shall assess the success of the campaign in
				achieving its goals.
										(i)In order to carry out and assess the
				campaign under this paragraph, the Secretary of Homeland Security may, to the
				extent deemed appropriate and subject to the availability of appropriations,
				contract with public and private organizations for outreach and assessment
				activities under the campaign.
										(ii)There are authorized to be appropriated to
				carry out this paragraph $40,000,000 for each fiscal year 2011 through
				2013.
										(H)Based on a regular review of the System and
				the document verification procedures to identify misuse or fraudulent use and
				to assess the security of the documents and processes being used to establish
				identity or employment authorization, the Secretary, in consultation with the
				Commissioner, may modify the documents or information that must be presented to
				the employer, the information that must be provided to the System by the
				employer, and the procedures that must be followed by employers with respect to
				any aspect of the System if the Secretary, in the Secretary’s discretion,
				concludes that the modification is necessary to ensure that the System
				accurately and reliably determines the identity and employment authorization of
				employees while providing protection against misuse, discrimination, fraud, and
				identity theft.
									(I)Subject to appropriate safeguards to
				prevent misuse of the system, the Secretary, in consultation with the
				Commissioner, shall establish a secure self-verification procedure to permit an
				individual who seeks to verify the individual’s own employment eligibility
				prior to obtaining or changing employment to contact the appropriate agency
				and, in a timely manner, correct or update the information used by the
				System.
									(J)The Secretary may, upon notice provided in
				the Federal Register, adjust the time periods described in this
				paragraph.
									(6)Protection from liability for actions taken
				on the basis of information provided by the systemNo
				employer participating in the System who complies with all System procedures as
				required in this Act shall be liable under this Act for any employment-related
				action taken with respect to the employee in good faith reliance on information
				provided through the confirmation system.
								(7)Administrative review
									(A)In generalAn individual who is notified pursuant to
				paragraph (5)(C)(iv) of a nonconfirmation by the employer may, not later than
				15 business days after the date that such notice is received, file an
				administrative appeal of such nonconfirmation. An individual subject to a
				nonconfirmation may file an appeal thereof after the 15-day period if the
				appeal is accompanied by evidence that the individual did not receive timely
				notice of a nonconfirmation, or that there was good cause for the failure to
				file an appeal within the 15-day period. All administrative appeals shall be
				filed as follows:
										(i)Citizens or nationals of the United
				StatesAn individual claiming
				to be a citizen or national of the United States shall file the administrative
				appeal with the Commissioner.
										(ii)AliensAn individual claiming to be an alien
				authorized to work in the United States shall file the administrative appeal
				with the Secretary.
										(B)Administrative stay of
				nonconfirmationThe
				nonconfirmation shall be automatically stayed upon the timely filing of an
				administrative appeal, and the stay shall remain in effect until the resolution
				of the appeal, unless the Secretary or the Commissioner terminates the stay
				based on a determination that the administrative appeal is frivolous or filed
				for purposes of delay.
									(C)Review for errorThe Secretary and the Commissioner shall
				develop procedures for resolving administrative appeals regarding
				nonconfirmations based upon the information that the individual has provided,
				including any additional evidence or argument that was not previously
				considered. Any such additional evidence or argument shall be filed within 15
				days of the date the appeal was originally filed. Appeals shall be resolved
				within 30 days after the individual has submitted all evidence and arguments he
				or she wishes to submit, or has stated in writing that there is no additional
				evidence that he or she wishes to submit. The Secretary and the Commissioner
				may, on a case by case basis for good cause, extend the filing and submission
				period in order to ensure accurate resolution of an appeal before him or her.
				Administrative review under this paragraph shall be limited to whether the
				nonconfirmation notice is supported by the weight of the evidence.
									(D)Compensation for errorIf the individual was denied a stay under
				subparagraph (B) and the Secretary makes a determination that the
				nonconfirmation issued for an individual was not caused by an act or omission
				of the individual or the employer, the Secretary shall compensate the
				individual for lost wages in an amount not exceeding $75,000 and reasonable
				costs and attorneys’ fees incurred during administrative and judicial review
				which shall not exceed $50,000. Amounts under this clause may be adjusted to
				account for inflation pursuant to the US Consumer Price Index - All Urban
				Consumers (CPI-U) compiled by the Bureau of Labor Statistics.
										(i)Calculation of lost wagesLost wages shall be calculated based on the
				wage rate and work schedule that prevailed prior to termination. The individual
				shall be compensated for wages lost beginning on the first scheduled work day
				after employment was terminated and ending 180 days after completion of the
				administrative review process described in this paragraph, or judicial review
				if any, or the day after the individual is reinstated or obtains employment
				elsewhere, whichever occurs first. If the individual obtains employment
				elsewhere at a lower wage rate, the individual shall be compensated for the
				difference in wages for the period ending 180 days after completion of the
				administrative review process or judicial review, if any.
										(ii)Limitation on compensationFor purposes of determining an individual's
				compensation for the loss of employment, such compensation shall not include
				any period in which the individual was ineligible for employment in the United
				States.
										(iii)Source of fundsCompensation or reimbursement provided
				under this paragraph shall not be provided from funds appropriated in annual
				appropriations Acts to the Secretary for the Department of Homeland
				Security.
										(8)Judicial review
									(A)In generalAfter the Secretary or the Commissioner
				makes a final determination on an appeal filed by an individual under paragraph
				(7), the individual may obtain judicial review of such determination in a civil
				action commenced not later than 90 days after notice of such decision.
									(B)JurisdictionA civil action for such judicial review
				shall be brought in the district court of the United States for the judicial
				district in which the plaintiff resides or, if the plaintiff does not reside
				within any such judicial district, in the District Court of the United States
				for the District of Columbia.
									(C)ServiceThe defendant is either the Secretary or
				the Commissioner, but not both, depending upon who issued the administrative
				order under paragraph (7). In addition to serving the defendant, the plaintiff
				must also serve the Attorney General.
									(D)AnswerAs part of the Secretary's or the
				Commissioner’s answer to a complaint for such judicial review, the Secretary or
				the Commissioner shall file a certified copy of the administrative record
				compiled during the administrative review under paragraph (7), including the
				evidence upon which the findings and decision complained of are based. The
				court shall have power to enter, upon the pleadings and the administrative
				record, a judgment affirming or reversing the result of that administrative
				review, with or without remanding the cause for a rehearing.
									(E)Standard of review
										(i)The burden shall be on the plaintiff to
				show that the administrative order was erroneous. Administrative findings of
				fact are conclusive unless any reasonable adjudicator would be compelled to
				conclude to the contrary. The court, upon good cause shown, may in its
				discretion remand to the Secretary or the Commissioner for additional
				fact-finding or other proceedings.
										(ii)If the plaintiff meets his or her burden to
				show that the administrative order was erroneous, the court shall, upon request
				of the plaintiff, determine whether the plaintiff can establish by the
				preponderance of the evidence that the error was caused by the decision rules,
				processes, or procedures utilized by the System or erroneous system information
				that was not the result of acts or omissions of the individual.
										(F)Compensation for error
										(i)In generalIn cases in which the judicial review
				reverses the final determination of the Secretary or the Commissioner made
				under paragraph (7), and the court finds that the final determination was
				erroneous by reason of the decision rules, processes, or procedures utilized by
				the System or erroneous system information that was not the result of acts or
				omissions of the individual, the court may award to the individual lost wages
				not exceeding $75,000, reasonable costs and attorneys’ fees incurred during
				administrative and judicial review which shall not exceed $50,000, and
				compensatory damages in an amount deemed necessary by the court. Amounts under
				this clause may be adjusted to account for inflation pursuant to the US
				Consumer Price Index - All Urban Consumers (CPI-U) compiled by the Bureau of
				Labor Statistics.
										(ii)Calculation of lost wagesLost wages shall be calculated based on the
				wage rate and work schedule that prevailed prior to termination. The individual
				shall be compensated for wages lost beginning on the first scheduled work day
				after employment was terminated and ending 180 days after completion of the
				judicial review described in this paragraph or the day after the individual is
				reinstated or obtains employment elsewhere, whichever occurs first. If the
				individual obtains employment elsewhere at a lower wage rate, the individual
				shall be compensated for the difference in wages for the period ending 180 days
				after completion of the judicial review process. No lost wages shall be awarded
				for any period of time during which the individual was not authorized to be
				employed in the United States.
										(iii)Payment of compensationNotwithstanding any other law, payment of
				compensation for lost wages, costs and attorneys’ fees under this paragraph, or
				compromise settlements of the same, shall be made as provided by section 1304
				of title 31, United States Code. Appropriations made available to the Secretary
				or the Commissioner, accounts provided for under section 286 of the Immigration
				and Nationality Act (8 U.S.C. 1356), and funds from the Federal Old-Age and
				Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund
				shall not be available to pay such compensation.
										(iv)Exclusive remedyAwards of compensation for lost wages,
				costs, and attorneys’ fees under this paragraph shall be the exclusive remedy
				for a finding under clause (i) that a final determination of the Secretary or
				the Commissioner made under paragraph (7) was erroneous by reason of the
				negligence or recklessness of the Secretary or the Commissioner.
										(9)Private right of actionIf the nonconfirmation issued for an
				individual was caused by negligence or other misconduct on the part of the
				employer, the individual may seek recovery of damages, reinstatement, back pay,
				and other appropriate remedies in a civil action against the employer. Such
				action must be commenced not later than 90 days after notice of the Secretary’s
				or the Commissioner’s decision on an administrative appeal as described in
				paragraph (7), or 90 days after termination of the individual as a result of
				the final nonconfirmation if no such administrative appeal is taken. The action
				shall be brought in the district court of the United States for the judicial
				district in which the plaintiff resides or, if the plaintiff does not reside
				within any such judicial district, in the District Court of the United States
				for the District of Columbia. In such action, no prior administrative or
				judicial finding relating to the employer in any proceeding to which the
				employer was not a party may be given any res judicata or collateral estoppel
				effect against the employer.
								(10)Limit on injunctive reliefRegardless of the nature of the action or
				claim or of the identity of the party or parties bringing the action, no court
				(other than the Supreme Court) shall have jurisdiction or authority to enjoin
				or restrain the operation of the provisions in this section, other than with
				respect to the application of such provisions to an individual
				plaintiff.
								(11)Annual study and report
									(A)Requirement for studyThe Comptroller General of the United
				States shall conduct an annual study of the System as described in this
				paragraph.
									(B)Purpose of the studyThe Comptroller General shall, for each
				year, undertake a study to determine whether the System meets the following
				requirements:
										(i)Demonstrated accuracy of the
				databasesNew information and
				information changes submitted by an individual to the System is updated in all
				of the relevant databases not later than 3 working days after submission in at
				least 99 percent of all cases.
										(ii)Low error rates and delays in
				verification
											(I)Rates of incorrect nonconfirmation
				notices
												(aa)That, during a year, the number of
				incorrect nonconfirmations provided through the System for individuals who are
				native-born U.S. citizens is not more than 1 percent.
												(bb)That, during a year, the number of
				incorrect nonconfirmations provided through the System for individuals who are
				foreign-born, work-authorized individuals is not more than 3 percent.
												(II)Stability or improvement in error
				ratesThat, during a year,
				the rate of incorrect nonconfirmations shall not have increased by more than 3
				percent over the previous year.
											(iii)Measurable employer compliance with system
				requirements
											(I)No discrimination based on system
				operationsThe System has not
				and will not result in increased discrimination or cause reasonable employers
				to conclude that individuals of certain races or ethnicities are more likely to
				have difficulties when offered employment caused by the operation of the
				System.
											(II)Requirement for independent
				studyThe determination
				described in subclause (I) shall be based on an independent study commissioned
				by the Comptroller General in each phase of expansion of the System.
											(iv)Protection of workers’ private
				informationAt least 97
				percent of employers who participate in the System are in full compliance with
				the privacy requirements described in this subsection.
										(v)Adequate agency staffing and
				fundingThe Secretary and
				Commissioner of Social Security have sufficient funding to meet all of the
				deadlines and requirements of this subsection.
										(C)ConsultationIn conducting a study under this paragraph,
				the Comptroller General shall consult with representatives of business, labor,
				immigrant communities, State governments, privacy advocates, and appropriate
				departments of the United States.
									(D)Requirement for reportsNot later than 21 months after the date of
				the enactment of the Act, and annually thereafter, the Comptroller General
				shall submit to the Secretary and to Congress a report containing the findings
				of the study carried out under this paragraph and shall include the
				following:
										(i)An assessment of the accuracy of the
				databases utilized by the System and of the timeliness and accuracy of the
				responses provided through the System to employers.
										(ii)An assessment of the privacy and
				confidentiality of the System and of the overall security of the System with
				respect to cybertheft and theft or misuse of private data.
										(iii)An assessment of whether the System is
				being implemented in a nondiscriminatory and nonretaliatory manner.
										(iv)An assessment of the most common causes for
				the erroneous issuance of nonconfirmations by the System and recommendations to
				correct such causes.
										(v)The recommendations of the Comptroller
				General regarding whether or not the System should be modified prior to further
				expansion.
										(E)CertificationIf the Comptroller General determines that
				the System meets the requirements set out in clauses (i) through (v) of
				subparagraph (B) for a year, the Comptroller shall certify such determination
				and submit such certification to Congress with the report required by
				subparagraph (D).
									(12)Annual audit and report
									(A)Purpose of the audit and
				reportThe Office for Civil
				Rights and Civil Liberties shall conduct annual audits of E–Verify described in
				section 403(a) of the Illegal Immigration Reform and Responsibility Act of
				1996, Public Law No. 104–208, Div. C, 110 Stat. 3009–546, to assess employer
				compliance with System requirements, including civil rights and civil liberties
				protections, and compliance with the System rules and procedures set forth in
				the Memorandum of Understanding between employers and the Social Security
				Administration and the Department of Homeland Security.
									(B)Requirements of auditAnnual audits shall include, but are not
				limited to, the following activities:
										(i)Use of testers to check if employers’ are
				using E-Verify as outlined in the Memorandum of Understanding between employers
				and the Department of Homeland Security and the Social Security Administration,
				including if employers are misusing of the system to prescreen job applicants,
				if employers are giving proper notification to employees’ regarding
				nonconfirmations, and if employers are taking adverse actions against workers
				based upon nonconfirmations.
										(ii)Random audits of employers to confirm that
				employers are using the system as outlined in the Memorandum of Understanding
				and in a manner consistent with civil rights and civil liberties protections;
				and
										(iii)Periodic audits of employers for which the
				Special Counsel has received information or complaints and/or actual charges of
				citizenship/national origin discrimination or document abuse.
										(C)Authority of office for civil rights and
				civil libertiesThe Office
				shall have the authority to obtain from users of E-Verify relevant documents
				and testimony and answers to written interrogatories. The Office shall also
				have the authority to conduct site visits, and interview employees.
									(D)Failure of employers to
				cooperateEmployers that fail
				to cooperate with the Office for Civil Rights and Civil Liberties shall be
				noted in the annual report set forth below in this subsection.
									(E)Requirement for reportsNot later than 18 months after the date of
				enactment of the Act, and annually thereafter, the Office for Civil Rights and
				Civil Liberties shall submit to the President of the Senate, the Speaker of the
				House of Representatives, and the appropriate committees and subcommittees of
				Congress a report containing the findings of the audit carried out under this
				paragraph.
									(13)Management of the system
									(A)In generalThe Secretary is authorized to establish,
				manage, and modify the System, which shall—
										(i)respond to inquiries made by participating
				employers at any time through the internet, or such other means as the
				Secretary may designate, concerning an individual’s identity and whether the
				individual is authorized to be employed;
										(ii)maintain records of the inquiries that were
				made, of confirmations provided (or not provided), and of the codes provided to
				employers as evidence of their compliance with their obligations under the
				System; and
										(iii)provide information to, and require action
				by, employers and individuals using the System.
										(B)Design and operation of
				systemThe System shall be
				designed and operated—
										(i)to maximize its reliability and ease of use
				by employers consistent with protecting the privacy and security of the
				underlying information, and ensuring full notice of such use to
				employees;
										(ii)to maximize its ease of use by employees,
				including notification of its use, of results, and ability to challenge
				results;
										(iii)to respond accurately to all inquiries made
				by employers on whether individuals are authorized to be employed and to
				register any times when the system is unable to receive inquiries;
										(iv)to maintain appropriate administrative,
				technical, and physical safeguards to prevent unauthorized disclosure of
				personal information, misuse by employers and employees, and
				discrimination;
										(v)to allow for auditing of the use of the
				System to detect misuse, discrimination, fraud, and identity theft, and to
				preserve the integrity and security of the information in all of the System,
				including but not limited to the following—
											(I)to develop and use tools and processes to
				detect or prevent fraud and identity theft, such as multiple uses of the same
				identifying information or documents to fraudulently gain employment;
											(II)to develop and use tools and processes to
				detect and prevent misuse of the system by employers and employees;
											(III)to develop tools and processes to detect
				anomalies in the use of the system that may indicate potential fraud or misuse
				of the system;
											(IV)to audit documents and information
				submitted by employees to employers, including authority to conduct interviews
				with employers and employees, and obtain information concerning employment from
				the employer;
											(vi)to confirm identity and employment
				authorization through verification and comparison of records maintained by the
				Secretary, other Federal departments, states, or outlying possessions of the
				United States, or other available information, as determined necessary by the
				Secretary, including—
											(I)records maintained by the Social Security
				Administration;
											(II)birth and death records maintained by vital
				statistics agencies of any state or other United States jurisdiction;
											(III)passport and visa records (including
				photographs) maintained by the Department of State; and
											(IV)state driver's license or identity card
				information (including photographs) maintained by State departments of motor
				vehicles;
											(vii)to confirm electronically the issuance of
				the employment authorization or identity document and to display the digital
				photograph that the issuer placed on the document so that the employer can
				compare the photograph displayed to the photograph on the document presented by
				the employee. If a photograph is not available from the issuer, the Secretary
				shall specify alternative procedures for confirming the authenticity of the
				document; and
										(viii)to include, notwithstanding section 6103 of
				title 26, U.S. Code, procedures for verification by the Secretary of the
				Treasury of the validity of any employer identification number and related
				information provided by an employer to the Secretary for the purpose of
				participating in the System.
										(C)Access to information
										(i)Notwithstanding any other provision of law,
				the Secretary of Homeland Security shall have access to relevant records
				described in subparagraphs (B)(vi) and (viii), for the purposes of preventing
				identity theft, fraud and misuse in the use of the System and administering and
				enforcing the provisions of this section governing employment verification. Any
				governmental agency or entity possessing such relevant records shall provide
				such assistance and cooperation in resolving further action notices and
				nonconfirmations relating to such records, or otherwise to improve the accuracy
				of the System, as the Secretary may request. A state or other non-Federal
				jurisdiction that does not provide such access, assistance, and cooperation
				shall not be eligible for any grant or other program of financial assistance
				administered by the Secretary or by the Commissioner.
										(ii)The Secretary, in consultation with the
				Commissioner and other appropriate Federal and State agencies, shall develop
				policies and procedures to ensure protection of the privacy and security of
				personally identifiable information and identifiers contained in the records
				accessed or maintained by the System. The Secretary, in consultation with the
				Commissioner and other appropriate Federal and State agencies, shall develop
				and deploy appropriate privacy and security training for the Federal and State
				employees accessing the records under the System.
										(iii)The Secretary, acting through the Chief
				Privacy Officer of the Department of Homeland Security, shall conduct regular
				privacy audits of the policies and procedures established under clause (ii),
				including any collection, use, dissemination, and maintenance of personally
				identifiable information and any associated information technology systems, as
				well as scope of requests for this information. The Chief Privacy Officer shall
				review the results of the audits and recommend to the Secretary any changes
				necessary to improve the privacy protections of the program.
										(D)Responsibilities of the Secretary of
				homeland security
										(i)As part of the System, the Secretary shall
				maintain a reliable, secure method, which, operating through the System and
				within the time periods specified, compares the name, alien identification or
				authorization number, or other information as determined relevant by the
				Secretary, provided in an inquiry against such information maintained or
				accessed by the Secretary in order to confirm (or not confirm) the validity of
				the information provided, the correspondence of the name and number, whether
				the alien is authorized to be employed in the United States (or, to the extent
				that the Secretary determines to be feasible and appropriate, whether the
				records available to the Secretary verify the identity or status of a national
				of the United States), and such other information as the Secretary may
				prescribe.
										(ii)As part of the System, the Secretary shall
				establish a reliable, secure method, which, operating through the System,
				displays the digital photograph described in subparagraph (B)(vii).
										(iii)The Secretary shall have authority to
				prescribe when a confirmation, nonconfirmation, or further action notice shall
				be issued.
										(iv)The Secretary shall perform regular audits
				under the System, as described in subparagraph (B)(v) and shall utilize the
				information obtained from such audits, as well as any information obtained from
				the Commissioner pursuant to section 304 of the CIR ACT OF 2010, for the
				purposes of this section, to administer and enforce the immigration laws, and
				to ensure employee rights are protected under the System.
										(v)The Secretary may make appropriate
				arrangements to allow employers or employees who are otherwise unable to access
				the System to use Federal Government facilities or public facilities or other
				available locations in order to utilize the program.
										(vi)The Secretary shall, in consultation with
				the Commissioner, establish a program which shall provide a reliable, secure
				method by which victims of identity fraud and other individuals may suspend or
				limit the use of their Social Security account number or other identifying
				information for System purposes. The Secretary may implement the program on a
				limited pilot program basis before making it fully available to all
				individuals.
										(vii)The Secretary, in consultation with the
				Commissioner of Social Security, shall establish procedures for an Enhanced
				Verification System under paragraph (X).
										(viii)The Secretary and the Commissioner shall
				establish a program in which Social Security account numbers that have been
				identified to be subject to unusual multiple use in the System, or that are
				otherwise suspected or determined to have been compromised by identity fraud or
				other misuse, shall be blocked from use for System purposes unless the
				individual using such number is able to establish, through secure and fair
				additional security procedures, that he or she is the legitimate holder of the
				number.
										(ix)The Secretary shall establish a monitoring
				and compliance unit to detect and reduce identity fraud and other misuse of the
				program.
										(x)The Secretary, acting through the Officer
				for Civil Rights and Civil Liberties of the Department of Homeland Security,
				shall conduct regular civil rights and civil liberties assessments of the
				System, including participation by employers, other private entities, other
				Federal agencies, and state and local government. The Officer shall review the
				results of the assessment and recommend to the Secretary any changes necessary
				to improve the civil rights and civil liberties protections of the
				program.
										(E)Responsibilities of the Secretary of
				StateAs part of the System,
				the Secretary of State shall provide to the Secretary access to passport and
				visa information as needed to confirm that a passport or passport card
				presented under subsection (c)(1)(B) confirms the identity of the subject of
				the System check, or that a passport, passport card or visa photograph matches
				the Secretary of State’s records, and shall provide such assistance as the
				Secretary may request in order to resolve further action notices or
				nonconfirmations relating to such information.
									(F)Updating informationThe Commissioner and the Secretaries of
				Homeland Security and State shall update their information in a manner that
				promotes maximum accuracy and shall provide a process for the prompt correction
				of erroneous information.
									(14)Limitation on use of the
				systemNotwithstanding any
				other provision of law, nothing in this subsection shall be construed to permit
				or allow any department, bureau, or other agency of the United States
				Government to utilize any information, database, or other records assembled
				under this subsection for any purpose other than for verification as provided
				by this subsection the enforcement and administration of the immigration laws,
				or the enforcement of Federal laws for violations relating to use of the
				System.
								(15)Conforming amendmentSections 401 to 405 of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (division C of
				Public Law 104–208, as amended; 8 U.S.C. 1234a note) are repealed, provided
				that nothing in this subsection shall be construed to limit the authority of
				the Secretary to allow or continue to allow the participation in the System of
				employers who have participated in the E–Verify program established by such
				sections.
								(16)NondiscriminationThe employer shall use the procedures for
				the System specified in this section for all employees without regard to race,
				sex, national origin, or, unless specifically permitted in this section, to
				citizenship status.
								(e)Compliance
								(1)Complaints and investigationsThe Secretary of Homeland Security shall
				establish procedures—
									(A)for individuals and entities to file
				complaints respecting potential violations of subsections (a) or (f)(1);
									(B)for the investigation of those complaints
				which the Secretary deems appropriate to investigate; and
									(C)for such other investigations of violations
				of subsections (a) or (f)(1) as the Secretary determines to be
				appropriate.
									(2)Authority in investigationsIn conducting investigations and hearings
				under this subsection—
									(A)immigration officers shall have reasonable
				access to examine evidence of any employer being investigated;
									(B)immigration officers designated by the
				Secretary, and administrative law judges and other persons authorized to
				conduct hearings under this section, may compel by subpoena the attendance of
				witnesses and the production of evidence at any designated place in an
				investigation or case under this subsection. In case of refusal to fully comply
				with a subpoena lawfully issued under this paragraph, the Secretary may request
				that the Attorney General apply in an appropriate district court of the United
				States for an order requiring compliance with the subpoena, and any failure to
				obey such order may be punished by the court as contempt. Failure to cooperate
				with the subpoena shall be subject to further penalties, including but not
				limited to further fines and the voiding of any mitigation of penalties or
				termination of proceedings under paragraph (4)(D); and
									(C)the Secretary, in cooperation with the
				Commissioner and Attorney General, and in consultation with other relevant
				agencies, shall establish a Joint Employment Fraud Task Force consisting of, at
				a minimum, the System’s compliance personnel, immigration law enforcement
				officers, Special Counsel for Unfair Immigration-Related Employment Practices
				personnel, Department of Homeland Security Office for Civil Rights and Civil
				Liberties personnel, and Social Security Administration fraud division
				personnel.
									(3)Compliance procedures
									(A)Pre-penalty noticeIf the Secretary has reasonable cause to
				believe that there has been a civil violation of this section, the Secretary
				shall issue to the employer concerned a written notice of the Department’s
				intention to issue a claim for a monetary or other penalty. Such pre-penalty
				notice shall:
										(i)describe the violation;
										(ii)specify the laws and regulations allegedly
				violated;
										(iii)disclose the material facts which establish
				the alleged violation;
										(iv)describe the penalty sought to be imposed;
				and
										(v)inform such employer that he or she shall
				have a reasonable opportunity to make representations as to why a monetary or
				other penalty should not be imposed.
										(B)Employer’s responseWhenever any employer receives written
				pre-penalty notice of a fine or other penalty in accordance with subparagraph
				(A), the employer may, within 30 days from receipt of such notice, file with
				the Secretary its written response to the notice. The response may include any
				relevant evidence or proffer of evidence that the employer wishes to present
				with respect to whether the employer violated this section and whether, if so,
				the penalty should be mitigated, and shall be filed and considered in
				accordance with procedures to be established by the Secretary.
									(C)Penalty claimAfter considering the employer’s response
				under subparagraph (B), the Secretary shall determine whether there was a
				violation and promptly issue a written final determination setting forth the
				findings of fact and conclusions of law on which the determination is based. If
				the Secretary determines that there was a violation, the Secretary shall issue
				the final determination with a written penalty claim. The penalty claim shall
				specify all charges in the information provided under clauses (i) through (iii)
				of subparagraph (A) and any mitigation of the penalty that the Secretary deems
				appropriate under paragraph (4)(D).
									(4)Civil penaltiesAll penalties in this section may be
				adjusted periodically to account for inflation as provided by law.
									(A)Hiring or continuing to employ unauthorized
				aliensAny employer that
				violates any provision of subsection (a)(1)(A) or (a)(2) shall:
										(i)pay a civil penalty of not less than $2,000
				and not more than $5,000 for each unauthorized alien with respect to which each
				violation of either subsection (a)(1)(A) or (a)(2) occurred;
										(ii)if the employer has previously been fined
				under this paragraph, pay a civil penalty of not less than $4,000 and not more
				than $10,000 for each unauthorized alien with respect to which a violation of
				either subsection (a)(1)(A) or (a)(2) occurred; and
										(iii)if the employer has previously been fined
				more than once under this paragraph, pay a civil penalty of not less than
				$8,000 and not more than $25,000 for each unauthorized alien with respect to
				which a violation of either subsection (a)(1)(A) or (a)(2) occurred.
										(B)Enhanced penaltyIf an employer is determined to have
				committed within the 5 years immediately preceding the date of any violation of
				subsection (a)(1)(A) or (a)(2) a civil or criminal violation of a Federal or
				State law relating to wage and hour or other employment standards, workplace
				safety, collective bargaining, civil rights, or immigration, by a court or an
				administrative agency with jurisdiction over such violation, for which a
				monetary penalty of at least $500, a judicial injunction, or other equitable
				relief, or any term of imprisonment has been imposed, any civil money penalty
				or criminal fine otherwise applicable under this section shall be trebled. In
				any proceeding under this section, the Secretary of Homeland Security,
				administrative law judge, or court, as appropriate, shall determine whether a
				court or administrative agency has imposed such penalty for such previous
				violation of other law, but the validity and appropriateness of such prior
				action shall not be subject to review.
									(C)Recordkeeping or verification
				practicesAny employer that
				violates or fails to comply with any requirement of subsection (a)(1)(B), shall
				pay a civil penalty as follows:
										(i)not less than $500 and not more than $2,000
				for each violation;
										(ii)if an employer has previously been fined
				under this paragraph, not less than $1,000 and not more than $4,000 for each
				violation; and
										(iii)if an employer has previously been fined
				more than once under this paragraph, not less than $2,000 and not more than
				$8,000 for each violation.
										(D)Other penaltiesThe Secretary may impose additional
				penalties for violations, including cease and desist orders, specially designed
				compliance plans to prevent further violations, suspended fines to take effect
				in the event of a further violation, and in appropriate cases, the remedy
				provided by paragraph (f)(2).
									(E)MitigationThe Secretary is authorized, upon such
				terms and conditions as the Secretary deems reasonable and just and in
				accordance with such procedures as the Secretary may establish, to reduce or
				mitigate penalties imposed upon employers, based upon factors including, but
				not limited to, the employer's hiring volume, compliance history, good-faith
				implementation of a compliance program, and voluntary disclosure of violations
				of this subsection to the Secretary. The Secretary shall not mitigate a penalty
				below the minimum penalty provided by this section, except that the Secretary
				may, in the case of an employer subject to penalty for record-keeping or
				verification violations only who has not previously been penalized under this
				section, in the Secretary’s discretion, mitigate the penalty below the
				statutory minimum or remit it entirely.
									(5)Order of internal review and certification
				of complianceIf the
				Secretary has reasonable cause to believe that an employer has failed to comply
				with this section, the Secretary is authorized, at any time, to require that
				the employer certify that it is in compliance with this section, or has
				instituted a program to come into compliance. Within 60 days of receiving a
				notice from the Secretary requiring such a certification, the employer’s chief
				executive officer or similar official with responsibility for, and authority to
				bind the company on, all hiring and immigration compliance notices shall
				certify under penalty of perjury that the employer is in conformance with the
				requirements of subsections (c)(1) through (c)(4), pertaining to document
				verification requirements, and with subsection (d), pertaining to the System
				(once that system is implemented with respect to that employer according to the
				requirements of subsection (d)(1)), and with any additional requirements that
				the Secretary may promulgate by regulation pursuant to subsections (c) or (d)
				or that the employer has instituted a program to come into compliance with
				these requirements. At the request of the employer, the Secretary may extend
				the 60-day deadline for good cause. The Secretary is authorized to publish in
				the Federal Register standards or methods for such certification, require
				specific recordkeeping practices with respect to such certifications, and audit
				the records thereof at any time. This authority shall not be construed to
				diminish or qualify any other penalty provided by this section.
								(6)Judicial review
									(A)In generalNotwithstanding any other provision of law
				(statutory or nonstatutory) including sections 1361 and 1651 of title 28, no
				court shall have jurisdiction to consider a final determination or penalty
				claim issued under paragraph (3)(C), except as specifically provided by this
				paragraph. Judicial review of a final determination under paragraph (4) is
				governed only by chapter 158 of title 28, except as specifically provided
				below. The Secretary is authorized to require that the petitioner provide,
				prior to filing for review, security for payment of fines and penalties through
				bond or other guarantee of payment acceptable to the Secretary.
									(B)Requirements for review of a final
				determinationWith respect to
				judicial review of a final determination or penalty claim issued under
				paragraph (3)(C), the following requirements apply:
										(i)DeadlineThe petition for review must be filed no
				later than 30 days after the date of the final determination or penalty claim
				issued under paragraph (3)(C).
										(ii)Venue and formsThe petition for review shall be filed with
				the court of appeals for the judicial circuit where the employer’s principal
				place of business was located when the final determination or penalty claim was
				issued. The record and briefs do not have to be printed. The court of appeals
				shall review the proceeding on a typewritten or electronically filed record and
				briefs.
										(iii)ServiceThe respondent is the Secretary of Homeland
				Security. In addition to serving the respondent, the petitioner must also serve
				the Attorney General.
										(iv)Petitioner’s briefThe petitioner shall serve and file a brief
				in connection with a petition for judicial review not later than 40 days after
				the date on which the administrative record is available, and may serve and
				file a reply brief not later than 14 days after service of the brief of the
				respondent, and the court may not extend these deadlines, except for good cause
				shown. If a petitioner fails to file a brief within the time provided in this
				paragraph, the court shall dismiss the appeal unless a manifest injustice would
				result.
										(v)Scope and standard for reviewThe court of appeals shall decide the
				petition only on the administrative record on which the final determination is
				based. The burden shall be on the petitioner to show that the final
				determination was arbitrary, capricious, an abuse of discretion, not supported
				by substantial evidence, or otherwise not in accordance with law.
										(C)Exhaustion of administrative
				remediesA court may review a
				final determination under paragraph (3)(C) only if—
										(i)the petitioner has exhausted all
				administrative remedies available to the petitioner as of right; and
										(ii)another court has not decided the validity
				of the order, unless the reviewing court finds that the petition presents
				grounds that could not have been presented in the prior judicial proceeding or
				that the remedy provided by the prior proceeding was inadequate or ineffective
				to test the validity of the order.
										(D)Limit on injunctive reliefRegardless of the nature of the action or
				claim or of the identity of the party or parties bringing the action, no court
				(other than the Supreme Court) shall have jurisdiction or authority to enjoin
				or restrain the operation of the provisions in this section, other than with
				respect to the application of such provisions to an individual
				petitioner.
									(7)Enforcement of ordersIf the final determination issued against
				the employer under this subsection is not subject to review as provided in
				paragraph (6), the Attorney General, upon request by the Secretary, may bring a
				civil action to enforce compliance with the final determination in any
				appropriate district court of the United States. The court, on a proper
				showing, shall issue a temporary restraining order or a preliminary or
				permanent injunction requiring that the employer comply with the final
				determination issued against that employer under this subsection. In any such
				civil action, the validity and appropriateness of the final determination shall
				not be subject to review.
								(8)Liens
									(A)Creation of lienIf any employer liable for a fee or penalty
				under this section neglects or refuses to pay such liability and fails to file
				a petition for review (if applicable) as provided in paragraph (6), such
				liability is a lien in favor of the United States on all property and rights to
				property of such person as if the liability of such person were a liability for
				a tax assessed under the Internal Revenue Code of 1986. If a petition for
				review is filed as provided in paragraph (6), the lien (if any) shall arise
				upon the entry of a final judgment by the court. The lien continues for 20
				years or until the liability is satisfied, remitted, set aside, or
				terminated.
									(B)Effect of filing notice of
				lienUpon filing of a notice
				of lien in the manner in which a notice of tax lien would be filed under
				section 6323(f)(1) and (2) of the Internal Revenue Code of 1986, the lien shall
				be valid against any purchaser, holder of a security interest, mechanic’s lien
				or judgment lien creditor, except with respect to properties or transactions
				specified in subsection (b), (c), or (d) of section 6323 of the Internal
				Revenue Code of 1986 for which a notice of tax lien properly filed on the same
				date would not be valid. The notice of lien shall be considered a notice of
				lien for taxes payable to the United States for the purpose of any State or
				local law providing for the filing of a notice of a tax lien. A notice of lien
				that is registered, recorded, docketed, or indexed in accordance with the rules
				and requirements relating to judgments of the courts of the State where the
				notice of lien is registered, recorded, docketed, or indexed shall be
				considered for all purposes as the filing prescribed by this section. The
				provisions of section 3201(e) of chapter 176 of title 28 shall apply to liens
				filed as prescribed by this section.
									(C)Enforcement of a lienA lien obtained through this process shall
				be considered a debt as defined by 28 U.S.C. section 3002 and enforceable
				pursuant to the Federal Debt Collection Procedures Act.
									(9)Transition provisionThe Attorney General shall have
				jurisdiction to adjudicate administrative proceedings under this subsection,
				pursuant to procedures for hearings before administrative law judges as in
				effect under section 274A(e) of this Act and its implementing regulations on
				the day immediately before the date of the enactment of the
				CIR Act of 2010, until the date
				that regulations promulgated by the Secretary, in consultation with the
				Attorney General, for the adjudication of cases under this subsection are in
				effect. Such regulations may provide for the continuing jurisdiction of the
				Attorney General over cases pending before the Attorney General on such date
				that the regulations are promulgated. Sections 1512 and 1517 of the Homeland
				Security Act (6 U.S.C. 552 and 557) shall apply to any transfer of jurisdiction
				to adjudicate cases under this subsection from the Attorney General to the
				Secretary as if such transfer is a transfer under the Homeland Security Act;
				provided that, nothing in this sentence shall be construed to require any
				transfer of personnel from the Department of Justice to the Department of
				Homeland Security.
								(f)Prohibition of indemnity bonds
								(1)ProhibitionIt is unlawful for an employer, in the
				hiring of any individual, to require the individual to post a bond or security,
				to pay or agree to pay an amount, or otherwise to provide a financial guarantee
				or indemnity, against any potential liability arising under this section
				relating to such hiring of the individual.
								(2)Civil penaltyAny employer who is determined, after
				notice and opportunity for mitigation of the monetary penalty under subsection
				(e), to have violated paragraph (1) of this subsection shall be subject to a
				civil penalty of $10,000 for each violation and to an administrative order
				requiring the return of any amounts received in violation of such paragraph to
				the employee or, if the employee cannot be located, to the general fund of the
				Treasury.
								(g)Government contracts
								(1)Contractors and recipientsWhenever an employer who holds Federal
				contracts, grants, or cooperative agreements, or reasonably may be expected to
				submit offers for or be awarded a government contract, is determined by the
				Secretary to be a repeat violator of this section or is convicted of a crime
				under this section, the employer shall be subject to debarment from the receipt
				of Federal contracts, grants, or cooperative agreements for a period of up to 5
				years in accordance with the procedures and standards prescribed by the Federal
				Acquisition Regulation. Prior to debarring the employer, the Secretary, in
				cooperation with the Administrator of General Services, shall advise all
				agencies holding contracts, grants, or cooperative agreements with the employer
				of the proceedings to debar the employer from the receipt of new Federal
				contracts, grants, or cooperative agreements for a period of up to 5 years.
				After consideration of the views of agencies holding contracts, grants or
				cooperative agreements with the employer, the Secretary may, in lieu of
				proceedings to debar the employer from the receipt of new Federal contracts,
				grants, or cooperative agreements for a period of up to 5 years, waive
				operation of this subsection, limit the duration or scope of the proposed
				debarment, or may refer to an appropriate lead agency the decision of whether
				to seek debarment of the employer, for what duration, and under what scope in
				accordance with the procedures and standards prescribed by the Federal
				Acquisition Regulation. However, any administrative determination of liability
				for civil penalty by the Secretary or the Attorney General shall not be
				reviewable in any debarment proceeding.
								(2)Effect of indictments or other
				actionsIndictments for
				violations of this section or adequate evidence of actions that could form the
				basis for debarment under this subsection shall be considered a cause for
				suspension under the procedures and standards for suspension prescribed by the
				Federal Acquisition Regulation.
								(3)Inadvertent violationsInadvertent violations of recordkeeping or
				verification requirements, in the absence of any other violations of this
				section, shall not be a basis for determining that an employer is a repeat
				violator for purposes of this subsection.
								(4)Other remedies availableNothing in this subsection shall be
				construed to modify or limit any remedy available to any agency or official of
				the Federal Government for violation of any contractual requirement to
				participate in the System, as provided in the final rule published at 73
				Federal Register 67,651 (Nov. 14, 2008), or any subsequent amendments
				thereto.
								(h)PreemptionThe provisions of this section preempt any
				State or local law, contract license, or other standard, requirement, action or
				instrument from—
								(1)imposing sanctions or liabilities for
				employing, or recruiting or referring for employment, unauthorized aliens, or
				for working without employment authorization;
								(2)requiring those hiring, recruiting, or
				referring individuals for employment to ascertain or verify the individuals’
				employment authorization or to participate in an employment authorization
				verification system, or requiring individuals to demonstrate employment
				authorization; and
								(3)requiring, authorizing or permitting the
				use of an employment verification system, unless otherwise mandated by Federal
				law, for any other purpose including, but without limitation, such purposes as
				verifying the status of renters, determining eligibility for receipt of
				benefits, enrollment in school, obtaining or retaining a business license or
				other license, or conducting a background check.
								(i)Backpay remediesNeither backpay nor any other monetary
				remedy for unlawful employment practices, workplace injuries or other causes of
				action giving rise to liability shall be denied to a present or former employee
				on account of—
								(1)the employer's or the employee's failure to
				comply with the requirements of this section in establishing or maintaining the
				employment relationship; the employees violation of the provisions of
				federal law related to the employment verification system set forth in
				subsection (a); or
								(2)the employee's continuing status as an
				unauthorized alien both during and after termination of employment.
								(j)Deposit of amounts receivedExcept as otherwise specified, civil
				penalties collected under this section shall be deposited by the Secretary into
				the Immigration Reform Penalty Account.
							(k)Challenges to validity of the
				system
								(1)In generalAny right, benefit, or claim not otherwise
				waived or limited pursuant to this section is available in an action instituted
				in the United States District Court for the District of Columbia, but shall be
				limited to determinations of—
									(A)whether this section, or any regulation
				issued to implement this section, violates the Constitution of the United
				States; or
									(B)whether such a regulation issued by or
				under the authority of the Secretary to implement this section, is contrary to
				applicable provisions of this section or was issued in violation of title 5,
				chapter 5, United States Code.
									(2)Deadlines for bringing
				actionsAny action instituted
				under this subsection must be filed no later than 180 days after the date the
				challenged section or regulation described in subparagraph (A) or (B) of
				paragraph (1) is first implemented.
								(3)Rule of constructionIn determining whether the Secretary's
				interpretation regarding any provision of this section is contrary to law, a
				court shall accord to such interpretation the maximum deference permissible
				under the Constitution.
								(l)Private right of actionAny person or entity who is injured in his
				business or property by reason of the employment of an unauthorized alien by
				any other person or entity may sue such other person or entity in any district
				court of the United States in the district in which the defendant resides or is
				found or has an agent, without respect to the amount in controversy, and shall
				recover threefold the damages sustained, and the cost of suit, including
				reasonable attorney’s fees. The award of interest, and the amount of damages
				payable to foreign states and instrumentalities of foreign states, shall be
				determined in the manner provided by section 15 of title 15, United States
				Code. The provision shall become effective 3 years after the date of the
				enactment of the CIR Act of
				2010 and shall apply only to injury occurring after the effective
				date.
							(m)Criminal penalties and injunctions for
				pattern or practice violations
								(1)Pattern and practiceAny employer who engages in a pattern or
				practice of knowing violations of subsection (a)(1)(A) or (a)(2) shall be fined
				under title 18, United States Code, imprisoned for not more than 3 years for
				the entire pattern or practice, or both.
								(2)Enjoining of pattern or practice
				violationsWhenever the
				Secretary or the Attorney General has reasonable cause to believe that an
				employer is engaged in a pattern or practice of employment in violation of
				subsection (a)(1)(A) or (a)(2), the Attorney General may bring a civil action
				in the appropriate district court of the United States requesting such relief,
				including a permanent or temporary injunction, restraining order, or other
				order against the employer, as the Secretary or Attorney General deems
				necessary.
								(n)Criminal penalties for unlawful
				employment
								(1)Unauthorized aliensAny person who, during any 12-month period,
				knowingly employs or hires for employment 10 or more individuals within the
				United States knowing that the individuals are unauthorized aliens (as defined
				in subsection (b)(1) of this section) shall be fined under title 18, United
				States Code, or imprisoned for not more than 5 years, or both.
								(2)Abusive employmentAny person who, during any 12-month period,
				knowingly employs or hires for employment 10 or more individuals within the
				United States—
									(A)knowing that the individuals are
				unauthorized aliens; and
									(B)under conditions that violate section 206
				or 207 of Title 29 (relating to minimum wages and maximum hours of
				employment),
									shall be fined under title 18, United
				States Code, or imprisoned for not more than 10 years, or both.(3)Attempt and conspiracyAny person who attempts or conspires to
				commit any offense under this subsection shall be punished in the same manner
				as a person who completes the
				offense.
								.
				(b)Conforming amendmentSection 274(a)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(a)(3)) is repealed.
				302.Disclosure of certain taxpayer information
			 to assist in immigration enforcementSection 6103(l) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(21)Disclosure of certain taxpayer identity
				information by social security administration to department of homeland
				security
						(A)In generalFrom taxpayer identity information or other
				information which has been disclosed or otherwise made available to the Social
				Security Administration and upon written request by the Secretary of Homeland
				Security, the Commissioner of Social Security shall disclose directly to the
				Department of Homeland Security—
							(i)the taxpayer identity information of
				persons within the specifications of the written request who have filed an
				information return required by reason of section 6051 or section 6041(a) after
				calendar year 2010 that contains—
								(I)10 (or any greater number the Secretary of
				Homeland Security shall request) names and addresses of employees (within the
				meaning of section 6041(a)) with the same taxpayer identifying number,
				and
								(II)the taxpayer identity and date of birth of
				each such employee, and
								(ii)the taxpayer identity of each person who
				has filed an information return required by reason of section 6051 or 6041(a)
				after calendar year 2010 that contains the taxpayer identifying number
				(assigned under section 6109) of an employee (within the meaning of section
				6051) or a recipient (within the meaning of section 6041(a))—
								(I)who is under the age of 14 (or any lesser
				age the Secretary of Homeland Security shall request), according to the records
				maintained by the Commissioner of Social Security, or
								(II)whose date of death, according to the
				records so maintained, occurred in a calendar year preceding the calendar year
				for which the information return was filed, and
								(iii)the taxpayer identity and date of birth of
				each such employee.
							(B)Restriction on disclosureThe taxpayer identities disclosed under
				subparagraph (A) may be used by officers, employees, and contractors of the
				Department of Homeland Security only for purposes of, and to the extent
				necessary to—
							(i)prevent identity fraud, and
							(ii)prevent unauthorized aliens from obtaining
				or continuing employment in the United States.
							(C)ReimbursementThe Secretary of Homeland Security shall
				transfer to the Commissioner of Social Security the funds necessary to cover
				the additional cost directly incurred by the Commissioner in carrying out the
				searches requested by the Secretary of Homeland Security.
						(D)Information returns under section
				6041For purposes of this
				paragraph, any reference to information returns required by reason of section
				6041(a) shall only be a reference to such information returns relating to
				payments for
				labor.
						.
			303.Compliance by department of homeland
			 security contractors with confidentiality safeguards
				(a)In generalSection 6103(p) of the Internal Revenue
			 Code is amended by adding at the end the following new paragraph:
					
						(9)Disclosure to department of homeland
				securityNotwithstanding any
				other provision of this section, no return or return information shall be
				disclosed to any contractor of the Department of Homeland Security unless such
				Department, to the satisfaction of the Secretary of the Treasury—
							(A)has requirements in effect that require
				each such contractor that would have access to returns or return information to
				provide safeguards (within the meaning of paragraph (4)) to protect the
				confidentiality of such returns or return information;
							(B)agrees to conduct an on-site review every 3
				years (mid-point review in the case of contracts or agreements of less than 3
				years in duration) of each contractor to determine compliance with such
				requirements;
							(C)submits the findings of the most recent
				review conducted under subparagraph (B) to the Secretary as part of the report
				required by paragraph (4)(E);and
							(D)certifies to the Secretary for the most
				recent annual period that such contractor is in compliance with all such
				requirements.
							The certification required by
				subparagraph (D) shall include the name and address of each contractor, a
				description of the contract or agreement with such contractor, and the duration
				of such contract or
				agreement..
				(b)Conforming amendments
					(1)Section 6103(p)(8)(B) of such Code is
			 amended by inserting or paragraph (9) after subparagraph
			 (A).
					(2)Section 7213(a)(2) of such Code is amended
			 by striking or (20) and inserting (20), or
			 (21).
					(c)Repeal of reporting requirements
					(1)Report on earnings of aliens not authorized
			 to workSubsection (c) of
			 section 290 of the Immigration and Nationality Act (8 U.S.C. 1360) is
			 repealed.
					(2)Report on fraudulent use of Social Security
			 account numbersSubsection
			 (b) of section 414 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1360
			 note) is repealed.
					304.Increasing security and integrity of Social
			 Security cards
				(a)Fraud resistant, tamper-resistant, and
			 wear-resistant Social Security cards
					(1)Issuance
						(A)Preliminary workNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner of Social Security shall begin work
			 to administer and issue fraud-resistant, tamper-resistant, and wear-resistant
			 Social Security cards.
						(B)CompletionNot later than 2 years after the date of
			 the enactment of this Act, the Commissioner of Social Security shall issue only
			 fraud-resistant, tamper-resistant and wear-resistant Social Security
			 cards.
						(2)AmendmentSection 205(c)(2)(G) of the Social Security
			 Act (42 U.S.C. 405(c)(2)(G)) is amended to read—
						
							(i)The Commissioner of Social Security shall
				issue a social security card to each individual at the time of the issuance of
				a social security account number to such individual. The social security card
				shall be fraud-resistant, tamper-resistant and
				wear-resistant.
							.
					(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subsection and the amendments made by this subsection.
					(b)Multiple
			 cardsSection 205(c)(2)(G) of
			 the Social Security Act (42 U.S.C. 405(c)(2)(G)) is further amended by adding
			 at the end the following:
					
						(ii)The Commissioner of Social Security shall
				not issue a replacement Social Security card to any individual unless the
				Commissioner determines that the purpose for requiring the issuance of the
				replacement document is
				legitimate.
						.
				(c)Criminal penaltiesSection 208(a) of the Social Security Act
			 (42 U.S.C. 408(a)) is amended—
					(1)by amending existing paragraph (7) to read
			 as follows:
						
							(7)for any purpose—
								(A)knowingly uses a social security account
				number or social security card knowing that the number or card was obtained
				from the Commissioner of Social Security by means of fraud or false statement
				with the intent to defraud the actual holder of the number or card;
								(B)knowingly and falsely represents a number
				to be the social security account number assigned by the Commissioner of Social
				Security to him or to another person, when in fact such number is not the
				social security account number assigned by the Commissioner of Social Security
				to him or to such other person with the intent to defraud the actual holder of
				the number or card;
								(C)knowingly sells, or possesses with intent
				sell a social security account number or a social security card that is or
				purports to be a number or card issued by the Commissioner of Social Security;
				or
								(D)knowingly alters, counterfeits, forges, or
				falsely makes a social security account number or a social security
				card;
								(E)knowingly distributes a social security
				account number or a social security card knowing the number or card to be
				altered, counterfeited, forged, falsely made, or stolen;
				or;
								;
					(2)in paragraph (8)—
						(A)by inserting the word
			 knowingly immediately before the word
			 discloses;
						(B)by inserting the word
			 account immediately after the word security;
			 and
						(C)by adding or at the end of
			 the paragraph;
						(3)by inserting immediately after paragraph
			 (8) the following:
						
							(9)without lawful authority, knowingly
				produces or acquires for any person a social security account number, a social
				security card, or a number or card that purports to be a social security
				account number or social security
				card;
							;
					(4)in the undesignated penalty language at the
			 end of subsection (a), by striking the word five and inserting
			 the word ten.
					(d)Conspiracy and disclosureSection 208 of the Social Security Act (42
			 U.S.C. 408) is amended by adding at the end the following:
					
						(f)Whoever attempts or conspires to violate
				any criminal provision within this section shall be punished in the same manner
				as a person who completes a violation of that provision.
						(g)(1)Notwithstanding any other provision of law
				and subject to paragraph (2), the Commissioner of Social Security shall
				disclose the following records of the Social Security Administration to any
				federal law enforcement agency that requests such records for the purpose of
				investigating a violation of this section or section 274A, section 274B, or
				section 274C of the Immigration and Nationality Act, provided that such request
				is in writing and from an officer in a supervisory position or higher
				official:
								(A)records concerning the identity, address,
				location, or financial institution accounts of the holder of a social security
				account number or social security card;
								(B)records concerning the application for and
				issuance of a social security account number or social security card;
				and
								(C)records concerning the existence or
				non-existence of a social security account number or social security
				card.
								(2)The Commissioner of Social Security shall
				not disclose any tax return or tax return information pursuant to this
				subsection.
							.
				305.Increasing security and integrity of
			 immigration documentsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall—
				(1)issue only machine-readable,
			 tamper-resistant employment authorization documents that use biometric
			 identifiers; and
				(2)submit a report to Congress that describes
			 the feasibility, advantages, and disadvantages of issuing a document described
			 in paragraph (1) to any nonimmigrant alien authorized for employment with a
			 specific employer.
				306.Responsibilities of the Social Security
			 AdministrationSection
			 205(c)(12) of the Social Security Act, 42 U.S.C. 405(c)(2), is amended by
			 adding at the end the following new subparagraph:
				
					(A)Responsibilities of the commissioner of
				Social Security
						(i)As part of the verification system, the
				Commissioner of Social Security shall, subject to the provisions of section
				274A(d) of the Immigration and Nationality Act, establish a reliable, secure
				method that, operating through the System and within the time periods specified
				in section 274A(d) of the Immigration and Nationality Act:
							(I)Compares the name, date of birth, social
				security account number and available citizenship information provided in an
				inquiry against such information maintained by the Commissioner in order to
				confirm (or not confirm) the validity of the information provided regarding an
				individual whose identity and employment eligibility must be confirmed.
							(II)Determines the correspondence of the name,
				number, and any other identifying information.
							(III)Determines whether the name and number
				belong to an individual who is deceased.
							(IV)Determines whether an individual is a
				national of the United States (when available).
							(V)Determines whether the individual has
				presented a social security account number that is not valid for
				employment.
							The System shall not disclose or release
				social security information to employers through the confirmation system (other
				than such confirmation or nonconfirmation, information provided by the employer
				to the System, or the reason for the issuance of a further action
				notice).(ii)Social Security administration database
				improvementsFor purposes of
				preventing identity theft, protecting employees, and reducing burden on
				employers, and notwithstanding section 6103 of title 26, United States Code,
				the Commissioner of Social Security, in consultation with the Secretary of
				Homeland Security, shall review the Social Security Administration databases
				and information technology to identify any deficiencies and discrepancies
				related to name, birth date, citizenship status, or death records of the social
				security accounts and social security account holders likely to contribute to
				fraudulent use of documents, or identity theft, or to affect the proper
				functioning of the System, and shall correct any identified errors. The
				Commissioner shall ensure that a system for identifying and correcting such
				deficiencies and discrepancies is adopted to ensure the accuracy of the Social
				Security Administration’s databases.
						(iii)Notification to suspend use of Social
				Security numberThe
				Commissioner of Social Security, in consultation with the Secretary of Homeland
				Security, may establish a secure process whereby an individual can request that
				the Commissioner preclude any confirmation under the System based on that
				individual's Social Security number until it is reactivated by that
				individual.
						.
			307.Antidiscrimination protections
				(a)AmendmentsSection 274B (8 U.S.C. 1324b) is
			 amended—
					(1)by amending subsection (a) to read as
			 follows—
						
							(a)Prohibition of discrimination based on
				national origin or citizenship status
								(1)In generalIt is an unfair immigration-related
				employment practice for a person or other entity to discriminate against any
				individual, because of such individual’s national origin or citizenship status,
				with respect to the hiring of the individual for employment, the verification
				of the individual’s eligibility for employment through the System described in
				section 274A(d), the compensation, terms, conditions, or privileges of the
				employment of the individual, or the discharging of the individual from
				employment.
								(2)ExceptionsParagraph (1) shall not apply to—
									(A)a person or other entity that employs 3 or
				fewer employees, except for an employment agency, as defined in paragraph
				(9);
									(B)a person’s or entity’s discrimination
				because of an individual’s national origin if the discrimination with respect
				to that person or entity and that individual is covered under section 703 of
				the Civil Rights Act of 1964 (42 U.S.C. 2000e–2);
									(C)discrimination because of citizenship
				status which is otherwise required in order to comply with law, regulation, or
				executive order, or required by Federal, State, or local government contract,
				or which the Attorney General determines to be essential for an employer to do
				business with an agency or department of the Federal, State, or local
				government.
									(3)Additional exception providing right to
				prefer equally qualified citizensNotwithstanding any other provision of this
				section, it is not an unfair immigration-related employment practice for a
				person or other entity to prefer to hire, recruit, or refer an individual who
				is a citizen or national of the United States over another individual who is an
				alien if the two individuals are equally qualified.
								(4)Unfair immigration-related employment
				practices and the systemIt
				is also an unfair immigration-related employment practice for a person or other
				entity—
									(A)to terminate the employment of an
				individual or take any adverse employment action with respect to that
				individual (including, but not limited to, any change in the terms and
				conditions of employment of the individual) due to a further action notice
				issued by the System, or the individual’s decision to challenge or appeal any
				System determination;
									(B)to use the System with regard to any person
				who is not an employee;
									(C)to use the System to reverify the
				employment authorization of a current employee, other than reverification upon
				expiration of employment authorization, or as otherwise authorized under
				section 274A(d) or by Executive Order;
									(D)to use the System selectively to exclude
				certain individuals from consideration for employment as a result of a
				perceived likelihood that additional verification will be required, beyond what
				is required for most newly hired individuals;
									(E)to fail to provide any required notice to a
				current employee within the relevant time period;
									(F)to use the System to deny workers’
				employment benefits or otherwise interfere with their labor rights;
									(G)to use the System for any discriminatory or
				retaliatory purpose; and
									(H)to use an immigration status verification
				system or service other than those described in section 274A for purposes of
				verifying employment eligibility under that section.
									(5)Prohibition of intimidation or
				retaliationIt is also an
				unfair immigration-related employment practice for a person or other entity to
				intimidate, threaten, coerce, or retaliate against any individual for the
				purpose of interfering with any right or privilege secured under this section
				or because the individual intends to file or has filed a charge or a complaint,
				testified, assisted, or participated in any manner in an investigation,
				proceeding, or hearing under this section.
								(6)Treatment of certain documentary practices
				as employment practicesA
				person’s or other entity’s request, for purposes of satisfying the requirements
				of section 274A(b), for more or different documents than are required under
				such section or refusing to honor documents tendered that reasonably appear to
				be genuine shall be treated as an unfair immigration-related employment
				practice in violation of paragraph (1).
								(7)Burden of proof in disparate impact
				cases
									(A)An unlawful immigration-related employment
				practice or unfair employment practice case based on disparate impact is
				established only if:
										(i)A complaining party demonstrates that a
				respondent uses a particular employment practice that causes a disparate impact
				on the basis of national origin or citizenship status and the respondent fails
				to demonstrate that the challenged practice is job related for the position in
				question and consistent with business necessity.
										(ii)The complaining party demonstrates that an
				alternative employment practice is available and the respondent refuses to
				adopt such an alternative employment practice. An alternative employment
				practice is defined as a policy that would satisfy the employer’s legitimate
				interests without having a disparate impact on a protected class.
										(B)With respect to demonstrating that a
				particular employment practice causes a disparate impact as described in
				subparagraph (A), the complaining party shall demonstrate that each particular
				challenged employment practice causes a disparate impact, except that if the
				complaining party can demonstrate to the court that the elements of a
				respondent’s decision-making process are not capable of separation for
				analysis, the decision-making process may be analyzed as one employment
				practice.
									(C)If the respondent demonstrates that a
				specific employment practice does not cause the disparate impact, the
				respondent shall not be required to demonstrate that such practice is required
				by business necessity.
									(D)A demonstration that an employment practice
				is required by business necessity may not be used as a defense against a claim
				of intentional discrimination under this statute.
									(8)Motivating factorExcept as otherwise provided in this Act,
				an unlawful immigration-related unfair employment practice is established when
				the charging party demonstrates that citizenship status or national origin was
				a motivating factor for any employment practice, even though other factors also
				motivated the practice.
								(9)Employment agency definedAs used in this section, the term
				employment agency means any person or entity regularly
				undertaking with or without compensation to procure employees for an employer
				or to procure for employees opportunities to work for an employer and includes
				an agent of such person or
				entity.
								;
					(2)in subsection (d)—
						(A)by amending paragraphs (1) and (2) to read
			 as follows—
							
								(1)The Special Counsel shall investigate each
				charge received and determine whether or not there is reasonable cause to
				believe that the charge is true and whether or not to bring a complaint with
				respect to the charge before an administrative law judge. The Special Counsel
				may, on his or her own initiative, conduct investigations respecting unfair
				immigration-related employment practices or unfair employment practices and,
				based on such an investigation, file a complaint before such judge.
								(2)If the Special Counsel, after receiving
				such a charge respecting an unfair immigration-related employment practice or
				an unfair employment practice which alleges discriminatory activity or a
				pattern or practice of discriminatory activity, has not filed a complaint
				before an administrative law judge with respect to such charge within 120 days,
				the Special Counsel shall notify the person making the charge of the
				determination not to file such a complaint during such period and the person
				making the charge may file a complaint directly before such judge within 90
				days after the date of receipt of the
				notice.
								;
						(3)in subsection (g)(2)—
						(A)in subparagraph (A), by inserting before
			 the period and which requires such affirmative action as may be
			 appropriate, or any other individual equitable relief as the administrative law
			 judge determines appropriate.;
						(B)in subparagraph (B)—
							(i)in clause (iii), by inserting before the
			 semicolon , and to provide such other relief as the administrative law
			 judge determines appropriate to make the individual whole; and
							(ii)by amending clause (iv) to read as
			 follows—
								
									(iv)to pay any applicable civil penalties
				proscribed below, the amounts of which may be adjusted periodically to account
				for inflation as provided by law—
										(I)except as provided in subclauses (II)
				through (IV), to pay a civil penalty of not less than $2,000 and not more than
				$5,000 for each individual subjected to an unfair immigration related
				employment practice;
										(II)except as provided in subclauses (III) and
				(IV), in the case of a person or entity previously subject to a single order
				under this paragraph, to pay a civil penalty of not less than $4,000 and not
				more than $10,000 for each individual subjected to an unfair immigration
				related employment practice;
										(III)except as provided in subclause (IV), in
				the case of a person or entity previously subject to more than one order under
				this paragraph, to pay a civil penalty of not less than $8,000 and not more
				than $25,000 for each individual subjected to an unfair immigration related
				employment practice; and
										(IV)in the case of an unfair
				immigration-related employment practice described in subsection (a)(6) of this
				section, to pay a civil penalty of not less than $500 and not more than $5,000
				for each individual subjected to an unfair immigration related employment
				practice.
										;
							(C)in clause (vii) by striking
			 and;
						(D)in clause (viii) by striking the period and
			 inserting ; and; and (E) by adding a new clause (ix) to read as
			 follows—
							
								(i)(I)An order of the administrative law judge
				may not require the admission or reinstatement of an individual as a member of
				a union, or the hiring, reinstatement, or promotion of an individual as an
				employee, if such individual was refused admission, suspended, or expelled, or
				was refused employment or advancement or was suspended or discharged more
				likely that not, for any reason other than discrimination on account of
				citizenship status or national origin or in violation of this section.
									(II)On a claim in which an individual proves a
				violation under paragraph (a)(9) and a respondent demonstrates that the
				respondent would have taken the same action in the absence of the impermissible
				motivating factor, the administrative law judge may grant declaratory relief,
				injunctive relief (except as provided in clause (b)(2)), and attorney’s fees
				and costs demonstrated to be directly attributable only to the pursuit of a
				claim under paragraph (a)(9); and shall not award damages or issue an order
				requiring any admission, reinstatement, hiring, promotion, or payment,
				described in subparagraph
				(I).
									;
						(4)in subsection (l)(3) by inserting
			 and an additional $40,000,000 for each of fiscal years 2011 through
			 2013 before the period at the end; and
					(5)by adding new subsections (m) and (n) to
			 read as follows—
						
							(m)ReportsThe Secretary of Homeland Security shall
				make transactional data and citizenship status data related to the System
				available upon request by the Special Counsel.
							(n)RecordsEvery employer, employment agency, and
				labor organization subject to this section shall—
								(1)make and keep such records relevant to the
				determinations of whether unlawful employment practices have been or are being
				committed;
								(2)preserve such records for such periods;
				and
								(3)make such reports therefrom as the Special
				Counsel shall prescribe by regulation or order, after public hearing, as
				reasonable, necessary, or appropriate for the enforcement of this section or
				the regulations or orders thereunder.
								The Special Counsel may cooperate
				with State and local agencies charged with the administration of State fair
				employment practices laws and, with the consent of such agencies, may, for the
				purpose of carrying out its functions and duties under this section and within
				the limitation of funds appropriated specifically for such purpose, engage in
				and contribute to the cost of research and other projects of mutual interest
				undertaken by such agencies, and utilize the services of such agencies and
				their employees, and, notwithstanding any other provision of law, pay by
				advance or reimbursement such agencies and their employees for services
				rendered to assist the Special Counsel in carrying out this section. In
				furtherance of such cooperative efforts, the Special Counsel may enter into
				written agreements with such State or local agencies and such agreements may
				include provisions under which the Special Counsel shall refrain from
				processing a charge in any cases or class of cases specified in such agreements
				or under which the Special Counsel shall relieve any person or class of persons
				in such State or locality from requirements imposed under this section. The
				Special Counsel shall rescind any such agreement whenever it determines that
				the agreement no longer serves the interest of effective enforcement of this
				section..
					(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply to violations occurring on or after such date.
				308.Immigration enforcement support by the
			 internal revenue service and the Social Security administration
				(a)Increase in penalty on employer failing to
			 file correct information returnsSection 6721 of the Internal Revenue Code
			 of 1986(relating to failure to file correct information returns), as amended by
			 section 2101 of the Small Business Jobs Act of 2010, is amended as
			 follows—
					(1)in subsection (a)(1)—
						(A)by striking $100 and
			 inserting $200; and
						(B)by striking $1,500,000 and
			 inserting $2,000,000;
						(2)in subsection (b)(1)(A), by striking
			 $15 in lieu of $50 and inserting $60 in lieu of
			 $200;
					(3)in subsection (b)(1)(B), by striking
			 $250,000 and inserting $300,000;
					(4)in subsection (b)(2)(A), by striking
			 $30 in lieu of $50 and inserting $120 in lieu of
			 $200;
					(5)in subsection (b)(2)(B), by striking
			 $500,000 and inserting $600,000;
					(6)in subsection (d)—
						(A)in paragraph (1)(B) by striking
			 $75,000 for $250,000 and inserting
			 $100,000 for $300,000;
						(B)in paragraph (1)(C) by striking
			 $200,000 for $500,000 and
			 inserting $200,000 for
			 $600,000;
						(C)in paragraph (2)(A), by striking
			 $5,000,000 and inserting $2,000,000; and
						(D)in the heading, by striking
			 $5,000,000 and inserting $2,000,000;
						(7)in subsection (e)—
						(A)in paragraph (2) in the matter preceding
			 subparagraph (A) by striking $250 and inserting
			 $400;
						(B)in paragraph (2)(C)(i) by striking
			 $25,000 and inserting $100,000;
						(C)in paragraph (2)(C)(ii) by striking
			 $100,000 and inserting $400,000; and
						(D)in paragraph (3)(A), by striking
			 $1,500,000 and inserting $2,000,000.
						(b)Effective
			 dateThe amendments made by
			 subsection (c) shall apply to failures occurring after the date of enactment of
			 this section.
				309.Enhanced Verification System
				(a)Right to review and correct system
			 informationThe Secretary, in
			 consultation with the Commissioner of Social Security, shall establish—
					(1)procedures to permit an individual—
						(A)to verify the individual’s eligibility for
			 employment in the United States before obtaining or changing employment;
						(B)to view the individual’s own records in the
			 Enhanced Verification System in order to ensure the accuracy of such records;
			 and
						(C)to correct or update the information used
			 by the System regarding the individual by electronic means, to the greatest
			 extent practicable; and
						(2)procedures for establishing an Enhanced
			 Verification System under subsection (b) through which an individual who has
			 viewed the individual’s own record may electronically—
						(A)block the use of the individual’s Social
			 Security number under the System; and
						(B)remove such block in order to—
							(i)prevent the fraudulent or other misuse of a
			 Social Security account number;
							(ii)prevent employer misuse of the
			 system;
							(iii)protect privacy; and
							(iv)limit erroneous nonconfirmations during
			 employment verification.
							(b)Enhanced Verification System
					(1)In generalThe Secretary, in consultation with the
			 Commissioner of Social Security, shall establish a voluntary self-verification
			 system to allow an individual to submit biometric information, verify the
			 individual’s own record, and to block and unblock the use of the individual’s
			 Social Security number in order to prevent the fraudulent or other misuse of
			 the individual’s Social Security Number during employment verification, to
			 prevent employer misuse of the system, to protect privacy, and to limit
			 erroneous non-confirmations during employment verification.
					(2)Voluntary enrollmentAn individual may enroll in the Enhanced
			 Verification System on a voluntary basis.
					(3)Electronic accessThe Secretary shall establish procedures
			 allowing individuals to use a Personal Identification Number (PIN) or other
			 biographic information to authenticate the individual’s identity and to block
			 and unblock the individual’s Social Security number electronically.
					(4)Use of enhanced verification system receipt
			 for purpose of employment verificationThe Secretary shall establish procedures to
			 allow an individual who has authenticated the individual’s identity and
			 unblocked the individual’s Social Security number to receive a single –use code
			 as a receipt indicating that the individual is work authorized and has
			 self-verified, and procedures to allow the individual to use the single-use
			 code in place of the identity and eligibility documents described in this
			 section.
					(5)Expedited review processThe Secretary shall establish an expedited
			 review process to allow an individual who has authenticated the individual’s
			 identity and unblocked the individual’s Social Security number immediately to
			 correct user or system errors which result in an erroneous non-confirmation of
			 work eligibility.
					(6)Reports
						(A)System assessmentNot later than 3 months after the end of
			 the third and fourth years in which the programs are in effect, the Secretary
			 shall submit reports to the Committee on
			 the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of
			 Representatives on the Enhanced Verification System
			 that—
							(i)assesses the degree of fraudulent attesting
			 of United States citizenship;
							(ii)assesses the benefits of the Enhanced
			 Verification System to employers and the degree to which it assists in the
			 enforcement of section 274A of the Immigration and Nationality Act;
							(iii)assesses the benefits of the Enhanced
			 Verification System to individuals and the degree to which they prevent misuse
			 of the System and erroneous non-confirmations during employment
			 verification;
							(iv)determines whether the Enhanced
			 Verification System reduces discrimination during the employment verification
			 process;
							(v)assesses the degree to which the Enhanced
			 Verification System protects employee civil liberties and privacy; and
							(vi)includes recommendations on whether the
			 Enhanced Verification System should be continued or modified.
							(B)Report on expansionNot later than September 30, 2015, the
			 Secretary shall submit a report shall to the committees referred to in
			 subparagraph (A) that—
							(i)evaluates whether the problems identified
			 by the reports submitted under subparagraph (A) have been substantially
			 resolved; and
							(ii)describes the actions to be taken by the
			 Secretary before requiring any individual to participate in the Enhanced
			 Verification System.
							(7)Limitation on Use of the Confirmation
			 System and Any Related SystemsNotwithstanding any other provision of law,
			 nothing in this section may be construed to permit any department, bureau, or
			 other agency of the United States Government to utilize any information,
			 database, or other records assembled under this section for any other purpose
			 other than as provided for under the Enhanced Verification System.
					310.Authorization of appropriations
				(a)Department of Homeland
			 SecurityThere are authorized
			 to be appropriated to the Department such sums as may be necessary to carry out
			 this title, and the amendments made by this title, including the
			 following:
					(1)In each of the 5 years beginning on the
			 date of the enactment of this Act, the appropriations necessary to increase to
			 a level not less than 4500, by the end of such five-year period, the total
			 number of personnel of the Department of Homeland Security assigned exclusively
			 or principally to an office or offices in U.S. Citizenship and Immigration
			 Services and U.S. Immigration and Customs Enforcement (and consistent with the
			 missions of such agencies), dedicated to administering the System, and
			 monitoring and enforcing compliance with sections 274A, 274B, and 274C of the
			 Immigration and Nationality Act (8 U.S.C. 1324a, 1324b, and 1324c), including
			 compliance with the requirements of the System. These personnel shall perform
			 compliance and monitoring functions, including the following:
						(A)Verify Employment Identification Numbers of
			 employers participating in the System.
						(B)Verify compliance of employers
			 participating in the System with the requirements for participation that are
			 prescribed by the Secretary.
						(C)Monitor the System for multiple uses of
			 Social Security Numbers and immigration identification numbers that could
			 indicate identity theft or fraud.
						(D)Monitor the System to identify
			 discriminatory or unfair practices.
						(E)Monitor the System to identify employers
			 who are not using the system properly, including employers who fail to make
			 available appropriate records with respect to their queries and any notices of
			 confirmation, nonconfirmation, or further action.
						(F)Identify instances where employees allege
			 that an employer violated their privacy, civil or labor rights, or misused the
			 System, and create procedures for employees to report such allegations.
						(G)Analyze and audit the use of the System and
			 the data obtained through the System to identify fraud trends, including fraud
			 trends across industries, geographical areas, or employer size.
						(H)Analyze and audit the use of the System and
			 the data obtained through the System to develop compliance tools as necessary
			 to respond to changing patterns of fraud.
						(I)Provide employers with additional training
			 and other information on the proper use of the System, including but not
			 limited to privacy training and employee rights.
						(J)Perform threshold evaluation of cases for
			 referral to the Special Counsel for Unfair Immigration-Related Employment
			 Practices or the Equal Employment Opportunity Commission, and other officials
			 or agencies with responsibility for enforcing anti-discrimination, civil
			 rights, privacy or worker protection laws, as may be appropriate.
						(K)Any other compliance and monitoring
			 activities that, in the Secretary's judgment, are necessary to ensure the
			 functioning of the System.
						(L)Investigate identity theft and fraud
			 detected through the System and undertake the necessary enforcement or referral
			 actions.
						(M)Investigate use of or access to fraudulent
			 documents and undertake the necessary enforcement actions.
						(N)Perform any other investigations that, in
			 the Secretary's judgment, are necessary to ensure the lawful functioning of the
			 System, and undertake any enforcement actions necessary as a result of these
			 investigations.
						(2)The appropriations necessary to acquire,
			 install and maintain technological equipment necessary to support the
			 functioning of the System and the connectivity between U.S. Citizenship and
			 Immigration Services and U.S. Immigration and Customs Enforcement, Department
			 of Justice, and other agencies or officials with respect to the sharing of
			 information to support the System and related immigration enforcement
			 actions.
					(3)The appropriations necessary to establish a
			 robust redress process for employees who wish to appeal contested
			 nonconfirmations to ensure the accuracy and fairness of the System.
					(4)The appropriations necessary to provide a
			 means by which individuals may access their own employment authorization data
			 to ensure its accuracy independent of their employer.
					(5)The appropriations necessary to establish a
			 Joint Employment Fraud Task Force to promote employer compliance with the
			 system and ensure a coordinated response to noncompliance.
					(6)The appropriations necessary for the Office
			 for Civil Rights and Civil Liberties and the Office of Privacy to perform their
			 responsibilities as they relate to the System.
					(7)The appropriations necessary to make grants
			 to states to support them in assisting the federal government in carrying out
			 the provisions of this title.
					(b)Social Security
			 AdministrationThere are
			 authorized to be appropriated to the Social Security Administration such sums
			 as may be necessary to carry out its responsibilities under this title,
			 including section 308.
				(c)Department of JusticeThere are authorized to be appropriated to
			 the Department of Justice such sums as may be necessary to carry out its
			 responsibilities under this title, including enforcing compliance with section
			 274B of the Act, as amended by section 307 of this Act.
				(d)Department of StateThere are authorized to be appropriated to
			 the Department of State such sums as may be necessary to carry out its
			 responsibilities under this title.
				IVReforming
			 America’s Legal Immigration System
			ANew worker
			 program and the creation of a standing commission
				401.Standing
			 Commission on Immigration, Labor Markets, and the National Interest
					(a)Establishment
			 of Commission
						(1)In
			 generalThere is established an independent Federal agency within
			 the Executive Branch to be known as the Standing Commission on Immigration,
			 Labor Markets, and the National Interest (referred to in this section as the
			 Commission).
						(2)PurposesThe
			 purposes of the Commission are to—
							(A)establish
			 employment-based immigration policies that promote America's economic growth
			 and competitiveness while minimizing job displacement, wage depression and
			 unauthorized employment in the United States;
							(B)create and
			 implement a policy-focused research agenda on the economic impacts of
			 immigration at the national, regional, State, industry and occupation
			 levels;
							(C)collect and
			 analyze information about employment-based immigration and the labor market and
			 share the data and analysis with lawmakers, researchers and the American
			 public;
							(D)recommend to the
			 Congress and the President on a regular basis an evidence-based methodology for
			 determining the level of employment-based immigration;
							(E)recommend to
			 Congress and the President the numeric levels and characteristics of workers to
			 be admitted in various employment-based visa categories; and
							(F)to collect and
			 analyze information about the economic, labor, security, and foreign policy
			 impacts of our Nation’s immigration policies.
							(3)MembershipThe
			 Commission shall be composed of—
							(A)7 voting
			 members—
								(i)who
			 shall be appointed by the President, with the advice and consent of the Senate,
			 not later than 6 months after the establishment of this Act;
								(ii)who shall serve
			 for 5-year staggered terms;
								(iii)one of whom the
			 President shall appoint as Chair of the Commission to serve a 6-year term,
			 which can be extended for 1 additional 3-year term;
								(iv)who shall have
			 expertise in economics, demography, sociology, labor, business, civil rights,
			 immigration, or other pertinent qualifications or experience;
								(v)who
			 may not be an employee of the Federal Government or of any State or local
			 government; and
								(vi)not more than 4
			 of whom may be members of the same political party.
								(B)7 ex-officio
			 members, including—
								(i)the
			 Secretary;
								(ii)the Secretary of
			 State;
								(iii)the Attorney
			 General;
								(iv)the Secretary of
			 Labor;
								(v)the
			 Secretary of Commerce;
								(vi)the Secretary of
			 Health and Human Services;
								(vii)the Secretary
			 of Agriculture; and
								(viii)the
			 Commissioner of Social Security.
								(4)VacanciesAny
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment.
						(5)Meetings
							(A)Initial
			 meetingThe Commission shall meet and begin carrying out the
			 duties described in subsection (b) as soon as practicable.
							(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the Chair or a majority of its members.
							(C)QuorumFour
			 voting members of the Commission shall constitute a quorum.
							(b)Duties of the
			 CommissionThe Commission shall collect, analyze, and publish
			 data regarding—
						(1)the historic
			 migration patterns to and from the United States and demographic trends,
			 including the birth rate, education levels, and age profiles of the immigrant
			 and native population of the United States;
						(2)the national,
			 regional, State, and local impacts of employment-based immigration—
							(A)within industries
			 and business sectors;
							(B)on wages, labor
			 standards, occupations, and employment levels;
							(C)on small
			 business;
							(D)on employment and
			 unemployment levels;
							(E)on economic
			 growth, productivity, and competitiveness;
							(F)on national and
			 border security; and
							(G)on local
			 communities;
							(3)the development
			 and implementation of the new worker program to admit H–2C nonimmigrants
			 (referred to in this section as the Program), including—
							(A)the criteria for
			 the admission of workers under the Program; and
							(B)the formula and
			 methodologies for determining the annual numerical limitations of the
			 Program;
							(4)the current and
			 anticipated needs of employers for skilled and unskilled labor;
						(5)the national
			 interest;
						(6)the current and
			 anticipated supply of skilled and unskilled labor;
						(7)the impact of
			 employment-based immigration on the economic growth, competitiveness, labor
			 standards, labor conditions, and wages;
						(8)the extent and
			 impact of unauthorized employment in the United States;
						(9)the factors that
			 determine the economic success of immigrants to the United States;
						(10)specific aspects
			 of the Nation’s immigration policies and programs that Congress has requested
			 the Commission to examine or analyze; and
						(11)any other
			 matters regarding the impact of employment-based immigration that the
			 Commission considers appropriate.
						(c)Annual
			 reports
						(1)Program
			 evaluationNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter, the Commission shall submit a
			 report to the President and Congress that—
							(A)assesses the
			 economic, labor, security, and foreign policy impacts of the nation’s
			 immigration policies;
							(B)evaluates the
			 Program and defines a formula and methodologies for measuring the need for H–2C
			 nonimmigrants in States, industries, and occupations and determines the numeric
			 limitations of the H–2C Program;
							(C)recommends
			 adjustments, based on the established methodologies, to the Program’s numeric
			 allocations for the subsequent fiscal year; and
							(D)reviews the
			 issuance and allocations of employment-based immigrant and nonimmigrant visa
			 categories.
							(2)Effect on
			 employment levelsNot later than February 1 of each year, the
			 Commission shall submit a report to Congress that contains—
							(A)the Commission’s
			 recommendations on the increase or decrease in the number of employment-based
			 immigrant visas to be made available for temporary or permanent employment
			 under the Immigration and Nationality Act and a statement of the reasons for
			 such recommendations; and
							(B)the Commission’s
			 recommendations on how many immigrant visas from the discretionary national
			 interest pool described in section 411(e) should be added to the subsequent
			 fiscal year’s annual immigrant visa allocations to comport with the increases
			 recommended in subparagraph (A) and to which employment preference categories
			 such visas should be added.
							(3)Effect of
			 congressional inactionIf Congress does not enact a law to
			 approve or disapprove the Commission’s recommendations under paragraph (2) not
			 later than 90 days after receiving a report under such paragraph, the number of
			 employment-based immigrant visas shall remain at the level authorized for the
			 previous fiscal year.
						(d)National
			 interest definedFor purposes of determining whether immigrant
			 visas should be allocated from the discretionary national interest pool in a
			 given fiscal year, the term national interest shall be broadly
			 defined and shall take into consideration—
						(1)national and
			 regional unemployment rates;
						(2)unemployment
			 rates by industry and sector;
						(3)national and
			 regional demographic and industry projections;
						(4)wage and labor
			 impact;
						(5)immigrant visa
			 backlogs and length of familial separation;
						(6)national security
			 and border security;
						(7)community impact
			 assessments; and
						(8)competitiveness
			 and economic growth.
						(e)Powers of the
			 CommissionThe Commission, by vote of a majority of the members
			 present and voting, shall have the power to—
						(1)establish general
			 policies and promulgate such rules and regulations for the Commission as are
			 necessary to carry out the purposes of this section;
						(2)appoint and fix
			 the salary and duties of the Staff Director of the Commission, who shall serve
			 at the discretion of the Commission and who shall be compensated at a rate not
			 to exceed the highest rate now or hereafter prescribed for Level 6 of the
			 Senior Executive Service Schedule (5 U.S.C. 5382), and such other personnel as
			 may be necessary to enable the Commission to carry out its functions;
						(3)deny, revise, or
			 ratify any request for regular, supplemental, or deficiency appropriations
			 prior to any submission of such request to the Office of Management and Budget
			 by the Chair;
						(4)utilize, with
			 their consent, the services, equipment, personnel, information, and facilities
			 of other Federal, State, local, and private agencies and instrumentalities with
			 or without reimbursement for such utilization;
						(5)without regard to
			 section 3324 of title 31, United States Code, enter into and perform such
			 contracts, leases, cooperative agreements, and other transactions as may be
			 necessary in the conduct of the functions of the Commission, with any public
			 agency, or with any person, firm, association, corporation, educational
			 institution, or nonprofit organization;
						(6)accept and
			 employ, in carrying out the provisions of this title, voluntary and
			 uncompensated services, notwithstanding the provisions of section 1342 of title
			 31, United States Code, however, individuals providing such services shall not
			 be considered Federal employees except for purposes of chapter 81 of title 5,
			 United States Code, with respect to job-incurred disability and title 28,
			 United States Code, with respect to tort claims;
						(7)request such
			 information, data, and reports from any Federal agency as the Commission may
			 from time to time require and as may be produced consistent with other
			 law;
						(8)arrange with the
			 head of any other Federal agency for the performance by such agency of any
			 function of the Commission, with or without reimbursement;
						(9)establish a
			 research and development program within the Commission for the purpose of
			 understanding and documenting the effects of immigration and the admission of
			 foreign workers on the labor market and national competitiveness;
						(10)collect
			 systematically the data obtained from studies, research, and the empirical
			 experience of public and private agencies concerning the need for and effects
			 of immigration;
						(11)interview and
			 confer with state and local officials, representatives of labor and industry,
			 and experts in academia to obtain information about the need for or benefit of
			 additional immigrant or nonimmigrant workers;
						(12)make
			 recommendations to Congress concerning the numeric limitations of the H–2C
			 program and all immigrant and nonimmigrant employment-based visa categories and
			 recommend modifications or the enactment of statutes relating to matters that
			 the Commission finds to be necessary and advisable to carry out an effective
			 immigration policy;
						(13)hold hearings
			 and call witnesses to assist the Commission in the exercise of its powers or
			 duties;
						(14)retain and, in
			 its discretion pay reasonable attorneys' fees out if its appropriated funds to,
			 private attorneys who—
							(A)shall provide
			 legal advice to the Commission in the conduct of its work, or to appear for or
			 represent the Commission in any case in which the Commission is authorized by
			 law to represent itself, or in which the Commission is representing itself with
			 the consent of the Department of Justice; and
							(B)when serving as
			 officers or employees of the United States, shall be considered special
			 government employees as defined in section 202(a) of title 18;
							(15)grant incentive
			 awards to its employees pursuant to chapter 45 of title 5, United States Code;
			 and
						(16)perform such
			 other functions as may be necessary to carry out the purposes of this section,
			 which may be delegated to any member or designated person, as
			 appropriate.
						(f)Information and
			 Assistance From Federal Agencies
						(1)InformationThe
			 head of any Federal department or agency that receives a request from the
			 Commission for information, including suggestions, estimates, and statistics,
			 as the Commission considers necessary to carry out the provisions of this
			 section, shall furnish such information to the Commission, to the extent
			 allowed by law.
						(2)Assistance
							(A)General
			 services administrationThe Administrator of General Services
			 shall, on a reimbursable basis, provide the Commission with administrative
			 support and other services for the performance of the Commission’s
			 functions.
							(B)Other Federal
			 agenciesThe departments and agencies of the United States may
			 provide the Commission with such services, funds, facilities, staff, and other
			 support services as the heads of such departments and agencies determine
			 advisable and authorized by law.
							(g)Personnel
			 matters
						(1)Staff
							(A)Appointment and
			 compensationThe Chair, in accordance with rules agreed upon by
			 the Commission, may appoint and fix the compensation of a staff director and
			 such other personnel as may be necessary to enable the Commission to carry out
			 its functions.
							(B)Federal
			 employees
								(i)In
			 generalExcept as provided under clause (ii), the executive
			 director and any personnel of the Commission who are employees shall be
			 considered to be employees under section 2105 of title 5, United States Code,
			 for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such
			 title.
								(ii)Commission
			 membersClause (i) shall not apply to members of the
			 Commission.
								(2)DetaileesAny
			 employee of the Federal Government may be detailed to the Commission without
			 reimbursement from the Commission. Such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
						(3)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate paid a person occupying a position at level
			 IV of the Executive Schedule under section 5315 of such title 5.
						(h)Compensation
			 and Travel Expenses
						(1)CompensationEach
			 voting member of the Commission may be compensated at a rate not to exceed the
			 daily equivalent of the annual rate of basic pay in effect for a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day during which that member is engaged in the actual
			 performance of the duties of the Commission.
						(2)Travel
			 expensesMembers of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under section 5703(b) of title 5, United States Code,
			 while away from their homes or regular places of business in the performance of
			 services for the Commission.
						(i)Determination
			 of new levels of program visasThe numeric levels for visas under
			 the Program shall be set by the Commission unless Congress enacts superseding
			 legislation.
					(j)FundingFees
			 and fines deposited into the New Worker Program and Conditional Nonimmigrants
			 Fee Account established under section 286(w) of the Immigration and Nationality
			 Act, as added by subsection (k), may be used by the Commission to carry out its
			 duties under this section.
					(k)Establishment
			 of account; use of feesSection 286 (8 U.S.C. 1356) is amended by
			 adding at the end the following:
						
							(w)New worker
				program and conditional nonimmigrants fee account
								(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the New Worker Program and
				Conditional Nonimmigrants Fee Account.
								(2)DepositsNotwithstanding
				any other provision of law, there shall be deposited as offsetting receipts
				into the account all fees and fines collected under this title.
								(3)Use of
				feesFees collected under this section may only be used by the
				Secretary of Homeland Security to administer and operate the New Worker Program
				and Conditional Nonimmigrants Fee Account
				Program.
								.
					402.H–2C
			 nonimmigrant worker program
					(a)DefinitionSection 101(a)(15)(H) (8 U.S.C.
			 1101(a)(15)(H)) is amended—
						(1)in clause (i)—
							(A)by redesignating subclause (c) as subclause
			 (d); and
							(B)by inserting after subclause (b) the
			 following:
								
									(c)who is coming temporarily to the United States to
				initially perform temporary labor or services other than the labor or services
				described in clause (i)(b), (i)(b)(1), (i)(d), (ii)(a), or (iii), subparagraph
				(D), (E), (I), (L), (O), (P), or (R), or section 214(e) (if United States
				workers who are able, willing, and qualified to perform such labor or services
				cannot be found in the United States);
				and
									;
				and
							(2)by adding at the
			 end the following:
							
								(iv)who—
									(I)is the spouse or
				minor child of an alien described in this subparagraph; and
									(II)is accompanying
				or following to join such
				alien.
									.
						(b)Admission of
			 H–2C nonimmigrant workersChapter 2 of title II (8 U.S.C. 1181 et
			 seq.) is amended by inserting after section 218 the following:
						
							218A.Admission of
				H–2C nonimmigrants
								(a)AuthorizationThe
				Secretary of State may grant a visa to an H–2C nonimmigrant who demonstrates an
				intent to perform labor or services in the United States (other than the labor
				or services described in clause (i)(b), (i)(b)(1), (i)(c), (ii)(a), or (iii) of
				section 101(a)(15)(H), subparagraph (D), (E), (I), (L), (O), (P), or (R) of
				section 101(a)(15), or section 214(e) (if United States workers who are able,
				willing, and qualified to perform such labor or services cannot be found in the
				United States).
								(b)Requirements
				for admissionAn alien shall be eligible for H–2C nonimmigrant
				status if the alien meets the following requirements:
									(1)Eligibility to
				workThe alien shall establish that the alien is capable of
				performing the labor or services required for an occupation described in
				section 101(a)(15)(H)(ii)(c).
									(2)Evidence of
				employment offerEvidence of an alien’s employment offer shall be
				provided in accordance with the requirements issued by the Secretary of State,
				in consultation with the Secretary of Labor. In carrying out this paragraph,
				the Secretary may consider evidence from employers, employer associations, and
				labor representatives.
									(3)FeeThe
				alien shall pay a $100 visa issuance fee in addition to the cost of processing
				and adjudicating such application. Nothing in this paragraph shall be construed
				to affect consular procedures for charging reciprocal fees.
									(4)Medical
				examinationThe alien shall undergo a medical examination
				(including a determination of immunization status), at the alien’s expense,
				that conforms to generally accepted standards of medical practice.
									(5)Application
				content and waiver
										(A)Application
				formThe alien shall submit to the Secretary of State a completed
				application, which contains evidence that the requirements under paragraphs (1)
				and (2) have been met.
										(B)ContentIn
				addition to any other information that the Secretary requires to determine an
				alien’s eligibility for H–2C nonimmigrant status, the Secretary of State shall
				require an alien to provide information concerning the alien’s—
											(i)physical and
				mental health;
											(ii)criminal history
				and gang membership;
											(iii)immigration
				history; and
											(iv)involvement with
				groups or individuals that have engaged in terrorism, genocide, persecution, or
				who seek the overthrow of the United States government.
											(C)KnowledgeThe
				alien shall include with the application submitted under this paragraph a
				signed certification in which the alien certifies that—
											(i)the alien has
				read and understands all of the questions and statements on the application
				form;
											(ii)the alien
				certifies under penalty of perjury under the laws of the United States that the
				application, and any evidence submitted with it, are all true and correct;
				and
											(iii)the applicant
				authorizes the release of any information contained in the application and any
				attached evidence for law enforcement purposes.
											(c)Grounds of
				inadmissibility
									(1)In
				generalIn determining an alien’s admissibility as an H–2C
				nonimmigrant—
										(A)paragraphs (5),
				(6) (except subparagraphs (E) and (G)), (7), (9), and (10)(B) of section 212(a)
				may not apply with respect to conduct that occurred before the effective date
				of this Act;
										(B)the Secretary of
				Homeland Security may not waive the application of—
											(i)subparagraph (A),
				(B), (C), (D), (E), (G), (H), or (I) of section 212(a)(2);
											(ii)section
				212(a)(3); or
											(iii)subparagraph
				(A), (C) or (D) of section 212(a)(10);
											(C)the Secretary of
				State may waive the application of any provision of section 212(a) not listed
				in subparagraph (B) on behalf of an individual alien—
											(i)for humanitarian
				purposes;
											(ii)to ensure family
				unity; or
											(iii)if such a
				waiver is otherwise in the public interest; and
											(D)nothing in this
				paragraph shall be construed as affecting the authority of the Secretary other
				than under this paragraph to waive the provisions of section 212(a).
										(2)Renewal of
				authorized admission and subsequent admissionsAn alien seeking
				renewal of authorized admission or subsequent admission as an H–2C nonimmigrant
				shall establish that the alien is not inadmissible under section 212(a).
									(3)Background
				checksThe Secretary of Homeland Security shall not admit, and
				the Secretary of State shall not issue a visa to, an alien seeking H–2C
				nonimmigrant status unless all appropriate background checks have been
				completed.
									(d)Period of
				Authorized Admission
									(1)Authorized
				periodThe initial period of authorized admission as an H–2C
				nonimmigrant shall be 3 years.
									(2)RenewalBefore
				the expiration of the initial period under paragraph (1), an H–2C nonimmigrant
				may submit an application to the Secretary of Homeland Security to extend H–2C
				nonimmigrant status for 1 additional 3-year period. The Secretary may not
				require an applicant under this paragraph to depart the United States as a
				condition for granting such extension.
									(3)Loss of
				employment
										(A)In
				general
											(i)Period of
				unemploymentSubject to clause (ii) and subsection (c), the
				period of authorized admission of an H–2C nonimmigrant shall terminate if the
				alien is unemployed for 60 or more consecutive days.
											(ii)ExceptionThe
				period of authorized admission of an H–2C nonimmigrant shall not terminate if
				the alien is unemployed for 60 or more consecutive days if the alien submits
				documentation to the Secretary of Homeland Security that establishes that such
				unemployment was caused by—
												(I)a period of
				physical or mental disability of the alien or the spouse, son, daughter, or
				parent (as defined in section 101 of the Family and Medical Leave Act of 1993
				(29 U.S.C. 2611)) of the alien;
												(II)a period of
				vacation, medical leave, maternity leave, or similar leave from employment
				authorized by employer policy, State law, or Federal law; or
												(III)any other
				period of temporary unemployment that is the direct result of a major disaster
				or emergency.
												(iii)ExtensionThe
				Secretary of Labor and the Secretary of Homeland Security shall promulgate
				regulations to establish procedures for granting an extension of the 60-day
				period described in clause (i) in accordance with the conditions described in
				section 218B(g).
											(B)Return to
				foreign residenceAny alien whose period of authorized admission
				terminates under subparagraph (A) shall be required to leave the United
				States.
										(C)Period of visa
				validityAny alien, whose period of authorized admission
				terminates under subparagraph (A), who leaves the United States under
				subparagraph (B), may reenter the United States as an H–2C nonimmigrant to work
				for an employer, if the alien has complied with the requirements of subsection
				(b).
										(4)Visits outside
				the United States
										(A)In
				generalUnder regulations established by the Secretary of
				Homeland Security, an H–2C nonimmigrant—
											(i)may travel
				outside of the United States; and
											(ii)may be
				readmitted without having to obtain a new visa if the period of authorized
				admission has not expired.
											(B)Effect on
				period of authorized admissionTime spent outside the United
				States under subparagraph (A) shall not extend the period of authorized
				admission in the United States.
										(5)Bars to
				extension or admissionAn alien may not be granted H–2C
				nonimmigrant status, or an extension of such status, if—
										(A)the alien has
				violated any material term or condition of such status granted previously,
				including failure to comply with the change of address reporting requirements
				under section 265;
										(B)the alien is
				inadmissible as a nonimmigrant except that grounds of inadmissibility that are
				waived under section 218(a) of the Immigration and Nationality Act as amended
				by this Act shall not apply; or
										(C)the granting of
				such status or extension of such status would allow the alien to exceed 6 years
				as an H–2C nonimmigrant, unless the alien has resided and been physically
				present outside the United States for at least 1 year after the expiration of
				such H–2C nonimmigrant status.
										(e)Evidence of
				Nonimmigrant StatusEach H–2C nonimmigrant shall be issued
				documentary evidence of nonimmigrant status, which—
									(1)shall be
				machine-readable, tamper-resistant, and allow for biometric
				authentication;
									(2)shall, during the
				alien’s authorized period of admission under subsection (f), serve as a valid
				entry document for the purpose of applying for admission to the United
				States—
										(A)instead of a
				passport and visa if the alien—
											(i)is a national of
				a foreign territory contiguous to the United States; and
											(ii)is applying for
				admission at a land border port of entry; and
											(B)in conjunction
				with a valid passport, if the alien is applying for admission at an air or sea
				port of entry;
										(3)may be accepted
				during the period of its validity by an employer as evidence of employment
				authorization and identity under section 274A(b)(1)(B); and
									(4)shall be issued
				to the H–2C nonimmigrant by the Secretary of Homeland Security promptly after
				final adjudication of such status or, at the discretion of the Secretary of
				Homeland Security, may be issued by the Secretary of State at a consulate
				instead of a visa.
									(f)Penalties for
				Failure to DepartIf an H–2C nonimmigrant fails to depart the
				United States by the date that the alien’s authorized admission as an H–2C
				nonimmigrant concludes, the visa of the alien shall be void under section
				222(g)(1) and the alien shall be ineligible to be readmitted to the United
				States under section 222(g)(2). The alien may be removed if found to be within
				1 or more of the classes of deportable aliens described in section 237.
								(g)PortabilityA
				nonimmigrant alien described in this section, who was previously issued a visa
				or otherwise provided H–2C nonimmigrant status, may accept a new offer of
				employment with a subsequent employer, if—
									(1)the employer
				complies with section 218B; and
									(2)the alien, after
				lawful admission to the United States, did not work without
				authorization.
									(h)Change of
				AddressAn H–2C nonimmigrant shall comply with the change of
				address reporting requirements under section 265 through electronic or paper
				notification.
								(i)Collection of
				FeesAll fees (other than the application filing fee) collected
				under this section shall be deposited in the Treasury in accordance with
				section
				286(w).
								.
					(c)Clerical
			 AmendmentThe table of contents (8 U.S.C. 1101 et seq.) is
			 amended by inserting after the item relating to section 218 the
			 following:
						
							
								Sec. 218A. Admission of H–2C
				nonimmigrants.
							
							.
					(d)Employer
			 obligations
						(1)In
			 generalTitle II (8 U.S.C. 1201 et seq.) is amended by inserting
			 after section 218A, as added by subsection (b), the following:
							
								218B.Employer
				obligations
									(a)General
				requirementsEach employer that seeks to employ an H–2C
				nonimmigrant shall—
										(1)file a petition
				with the Secretary of Labor in accordance with subsections (b) and (c);
				and
										(2)be required to
				pay—
											(A)an application
				filing fee for each alien, based on the cost of carrying out the processing
				duties under this subsection;
											(B)for an initial
				application, a secondary fee, to be deposited in the Treasury in accordance
				with section 286(w), of—
												(i)$500, in the case
				of an employer employing 25 employees or less;
												(ii)$750, in the
				case of an employer employing between 26 and 150 employees;
												(iii)$1,250, in the
				case of an employer employing between 151 and 500 employees; or
												(iv)$1,500, in the
				case of an employer employing more than 500 employees; and
												(C)a secondary fee
				shall only be required once for each alien applying for the H–2C program and
				shall not be required for subsequent applications to new employers.
											(b)Required
				ProcedureUnless the Secretary of Labor determines that there is
				a shortage of United States workers in the occupation and area of intended
				employment to which the H–2C nonimmigrant is sought, each employer that employs
				an H–2C nonimmigrant shall comply with the following requirements:
										(1)Efforts to
				recruit United States workersDuring the period beginning not
				later than 90 days before the date on which a petition is filed under
				subsection (a)(1), and ending on the date that is 14 days before such filing
				date, the employer involved shall recruit United States workers for the
				position for which the H–2C nonimmigrant is sought under the petition,
				by—
											(A)submitting a copy
				of the job opportunity, including a description of the wages and other terms
				and conditions of employment and the minimum education, training, experience,
				and other requirements of the job, to the State Employment Service Agency that
				serves the area of employment in the State in which the employer is
				located;
											(B)authorizing the
				employment service agency of the State to post the job opportunity on the
				Internet website established under Section 405 of this Act with local job
				banks, and with unemployment agencies and other labor referral and recruitment
				sources pertinent to the job involved;
											(C)authorizing the
				employment service agency of the State to notify—
												(i)labor
				organizations in the State in which the job is located; and
												(ii)if applicable,
				the office of the local union which represents the employees in the same or
				substantially equivalent job classification of the job opportunity;
												(D)posting the
				availability of the job opportunity for which the employer is seeking a worker
				in conspicuous locations at the place of employment for all employees to
				see;
											(E)advertising the
				availability of the job opportunity for which the employer is seeking a worker
				in a publication with the highest circulation in the labor market that is
				likely to be patronized by a potential worker for not fewer than 10 consecutive
				days; and
											(F)based on
				recommendations by the local job service, advertising the availability of the
				job opportunity in professional, trade, or ethnic publications that are likely
				to be patronized by a potential worker.
											(2)Efforts to
				employ United States workersAn employer that seeks to employ an
				H–2C nonimmigrant shall first offer the job to any eligible United States
				worker who applies, is qualified for the job and is available at the time of
				need, notwithstanding any other valid employment criteria.
										(c)PetitionA
				petition to hire an H–2C nonimmigrant under this section shall include an
				attestation by the employer that the employer has complied with the following
				requirements:
										(1)Protection of
				United States workersThe employment of an H–2C
				nonimmigrant—
											(A)will not
				adversely affect the wages and working conditions of workers in the United
				States similarly employed; and
											(B)did not and will
				not cause the separation from employment of a United States worker employed by
				the employer within the 180-day period beginning 90 days before the date on
				which the petition is filed.
											(2)Wages
											(A)In
				generalThe employer has offered to United States workers during
				the period of recruitment described in subsection (b)(1), and is offering and
				will pay H–2C nonimmigrants during the period of authorized employment not less
				than the greater of—
												(i)the actual wage
				level paid by the employer to all other individuals with similar experience and
				qualifications for the specific employment in question; or
												(ii)the prevailing
				wage level for the occupational classification in the area of employment, as
				determined in accordance with subparagraph (C), taking into account experience
				and skill levels of employees.
												(B)CalculationThe
				wage levels under subparagraph (A) shall be calculated based on the best
				information available at the time of the filing of the application.
											(C)Prevailing wage
				levelFor purposes of subparagraph (A)(ii), the prevailing wage
				level shall be determined as follows:
												(i)If the job
				opportunity is covered by a collective bargaining agreement between a union and
				the employer, the prevailing wage shall be the wage rate set forth in the
				collective bargaining agreement.
												(ii)If the job
				opportunity is not covered by such an agreement and it is in an occupation that
				is covered by a wage determination under a provision of subchapter IV of
				chapter 31 of title 40, United States Code, or the Service Contract Act of 1965
				(41 U.S.C. 351 et seq.), the prevailing wage level shall be the appropriate
				statutory wage.
												(iii)(I)If clauses (i) and (ii)
				do not apply, the prevailing wage rate shall be not less than the median rate
				of the highest 66 percent of the wage date for the occupation provided by the
				Bureau of Labor Statistics, including the Occupational Employment Statistics
				survey, Current Employment Statistics data, National Compensation Survey, and
				Occupational Employment Projections program. If the Bureau of Labor Statistics
				does not have wage data applicable to such occupation, the employer may base
				the prevailing wage level on another wage survey approved by the Secretary of
				Labor.
													(II)The Secretary shall promulgate
				regulations applicable to approval of such other wage surveys that require,
				among other things, that the Bureau of Labor Statistics determine such surveys
				are statistically viable.
													(3)Working
				conditionsAll workers in the occupation at the place of
				employment at which the H–2C nonimmigrant will be employed will be provided the
				working conditions and benefits that are normal to workers similarly employed
				in the area of intended employment.
										(4)Labor
				disputeThere is not a strike, lockout, or work stoppage in the
				course of a labor dispute in the occupation at the place of employment at which
				the H–2C nonimmigrant will be employed. If such strike, lockout, or work
				stoppage occurs following submission of the petition, the employer will provide
				notification in accordance with regulations promulgated by the Secretary of
				Labor.
										(5)Provision of
				insuranceIf the position for which the H–2C nonimmigrant is
				sought is not covered by the State workers’ compensation law, the employer will
				provide, at no cost to the H–2C nonimmigrant, insurance covering injury and
				disease arising out of, and in the course of, the worker’s employment, which
				will provide benefits at least equal to those provided under the State workers’
				compensation law for comparable employment.
										(6)Notice to
				employees
											(A)In
				generalThe employer has provided notice of the filing of the
				petition to the bargaining representative of the employer’s employees in the
				occupational classification and area of employment for which the H–2C
				nonimmigrant is sought.
											(B)No bargaining
				representativeIf there is no such bargaining representative, the
				employer has—
												(i)posted a notice
				of the filing of the petition in a conspicuous location at the place or places
				of employment for which the H–2C nonimmigrant is sought; or
												(ii)electronically
				disseminated such a notice to the employer’s employees in the occupational
				classification for which the H–2C nonimmigrant is sought.
												(7)RecruitmentThe
				following conditions must be met:
											(A)There are not
				sufficient workers who are able, willing, and qualified, and who will be
				available at the time and place needed, to perform the labor or services
				involved in the petition.
											(B)Good faith
				efforts have been taken to recruit United States workers, in accordance with
				regulations promulgated by the Secretary of Labor, which efforts
				included—
												(i)the completion of
				recruitment during the period beginning on the date that is 90 days before the
				date on which the petition was filed with the Department of Homeland Security
				and ending on the date that is 14 days before such filing date; and
												(ii)the actual wage
				paid by the employer for the occupation in the areas of intended employment was
				used in conducting recruitment.
												(8)IneligibilityThe
				employer is not currently ineligible from using the H–2C nonimmigrant program
				described in this section.
										(9)Construction
				and metal worker occupationsNo petition by an employer may be
				granted for an H–2C nonimmigrant worker if the employer seeks to employ an H–2C
				nonimmigrant in an any construction or metal worker occupation.
										(10)Bona fide
				offer of employmentThe job for which the H–2C nonimmigrant is
				sought is a bona fide job—
											(A)for which the
				employer needs labor or services;
											(B)which has been
				and is clearly open to any United States worker; and
											(C)for which the
				employer will be able to place the H–2C nonimmigrant on the payroll.
											(11)Public
				availability and records retentionA copy of each petition filed
				under this section and documentation supporting each attestation, in accordance
				with regulations promulgated by the Secretary of Labor, will—
											(A)be provided to
				every H–2C nonimmigrant employed under the petition;
											(B)be made available
				for public examination at the employer’s place of business or work site;
											(C)be made available
				to the Secretary of Labor during any audit; and
											(D)remain available
				for examination for 5 years after the date on which the petition is
				filed.
											(12)Notification
				upon separation from or transfer of employmentThe employer will
				notify the Secretary of Labor and the Secretary of Homeland Security of an H–2C
				nonimmigrant’s separation from employment or transfer to another employer not
				more than 3 business days after the date of such separation or transfer, in
				accordance with regulations promulgated by the Secretary of Homeland
				Security.
										(13)Actual need
				for labor or servicesThe petition was filed not more than 60
				days before the date on which the employer needed labor or services for which
				the H–2C nonimmigrant is sought.
										(14)Waiver of
				rights prohibitedAn H–2C nonimmigrant may not be required to
				waive any rights or protections under this Actor the amendments made by such
				Act. Nothing in this paragraph may be construed to affect the interpretation of
				other laws.
										(15)No threatening
				of employeesIt shall be a violation of this subsection for an
				employer that has filed a petition under this section to threaten the H–2C
				nonimmigrant beneficiary with withdrawal of the petition for exercising a right
				protected by this Actor any amendment made by such Act.
										(d)Audit of
				attestations
										(1)Referrals by
				Secretary of homeland securityThe Secretary of Homeland Security
				shall refer all approved petitions for H–2C nonimmigrants to the Secretary of
				Labor for potential audit.
										(2)Audits
				authorizedThe Secretary of Labor may audit any approved petition
				referred pursuant to paragraph (1), in accordance with regulations promulgated
				by the Secretary of Labor.
										(e)Ineligible
				employers
										(1)In
				generalThe Secretary of Labor shall not approve an employer’s
				petitions, applications, certifications, or attestations under any immigrant or
				nonimmigrant program if the Secretary of Labor determines, after notice and an
				opportunity for a hearing, that the employer submitting such documents—
											(A)has, with respect
				to the attestations required under subsection (b)—
												(i)misrepresented a
				material fact;
												(ii)made a
				fraudulent statement; or
												(iii)failed to
				comply with the terms of such attestations; or
												(B)failed to
				cooperate in the audit process in accordance with regulations promulgated by
				the Secretary of Labor.
											(2)Length of
				ineligibilityAn employer described in paragraph (1) shall be
				ineligible to participate in the labor certification programs of the Secretary
				of Labor for not less than the time period determined by the Secretary, not to
				exceed 3 years.
										(3)Employers in
				high unemployment areasThe Secretary of Labor may not approve
				any employer’s petition under subsection (b) if the work to be performed by the
				H–2C nonimmigrant is not agriculture based and is located in a metropolitan or
				micropolitan statistical area (as defined by the Office of Management and
				Budget) in which the unemployment rate for workers who have not completed any
				education beyond a high school diploma during the most recently completed
				6-month period averaged more than 10 percent.
										(f)Regulation of
				Foreign Labor Contractors
										(1)CoverageNotwithstanding
				any other provision of law, an H–2C nonimmigrant may not be treated as an
				independent contractor.
										(2)Applicability
				of lawsAn H–2C nonimmigrant shall not be denied any right or any
				remedy under Federal, State, or local labor or employment law that would be
				applicable to a United States worker employed in a similar position with the
				employer because of the alien’s status as a nonimmigrant worker.
										(3)Tax
				responsibilitiesWith respect to each employed H–2C nonimmigrant,
				an employer shall comply with all applicable Federal, State, and local tax and
				revenue laws.
										(g)Whistleblower
				ProtectionIt shall be unlawful for an employer or a labor
				contractor of an H–2C nonimmigrant to intimidate, threaten, restrain, coerce,
				retaliate, discharge, or in any other manner, discriminate against an employee
				or former employee because the employee or former employee—
										(1)discloses
				information to the employer or any other person that the employee or former
				employee reasonably believes demonstrates that a violation of this Act has
				occurred; or
										(2)cooperates or
				seeks to cooperate in an investigation or other proceeding concerning
				compliance with the requirements of this Act.
										(h)Labor
				Recruiters
										(1)In
				generalEach employer that engages in foreign labor contracting
				activity and each foreign labor contractor shall ascertain and disclose, to
				each such worker who is recruited for employment at the time of the worker’s
				recruitment—
											(A)the place of
				employment;
											(B)the compensation
				for the employment;
											(C)a description of
				employment activities;
											(D)the period of
				employment;
											(E)any other
				employee benefit to be provided and any costs to be charged for each
				benefit;
											(F)any travel or
				transportation expenses to be assessed;
											(G)the existence of
				any labor organizing effort, strike, lockout, or other labor dispute at the
				place of employment;
											(H)the existence of
				any arrangement with any owner, employer, foreign contractor, or its agent
				where such person receives a commission from the provision of items or services
				to workers;
											(I)the extent to
				which workers will be compensated through workers’ compensation, private
				insurance, or otherwise for injuries or death, including—
												(i)work-related
				injuries and death during the period of employment;
												(ii)the name of the
				State workers’ compensation insurance carrier or the name of the policyholder
				of the private insurance;
												(iii)the name and
				the telephone number of each person who must be notified of an injury or death;
				and
												(iv)the time period
				within which such notice must be given;
												(J)any education or
				training to be provided or required, including—
												(i)the nature and
				cost of such training;
												(ii)the entity that
				will pay such costs; and
												(iii)whether the
				training is a condition of employment, continued employment, or future
				employment; and
												(K)a statement, in a
				form specified by the Secretary of Labor, describing the protections of this
				Act for workers recruited abroad.
											(2)False or
				misleading informationNo foreign labor contractor or employer
				who engages in foreign labor contracting activity shall knowingly provide
				materially false or misleading information to any worker concerning any matter
				required to be disclosed in paragraph (1).
										(3)LanguagesThe
				information required to be disclosed under paragraph (1) shall be provided in
				writing in English or, as necessary and reasonable, in the language of the
				worker being recruited. The Secretary of Labor shall make forms available in
				English, Spanish, and other languages, as necessary, which may be used in
				providing workers with information required under this section.
										(4)FeesA
				person conducting a foreign labor contracting activity shall not assess any fee
				to a worker for such foreign labor contracting activity.
										(5)TermsNo
				employer or foreign labor contractor shall, without justification, violate the
				terms of any agreement made by that contractor or employer regarding employment
				under this program.
										(6)Travel
				costsThe employer shall cover the costs of transporting the
				alien from the alien’s home residence to the place of employment.
										(7)Other worker
				protections
											(A)NotificationNot
				less frequently than once every 2 years, each employer shall notify the
				Secretary of Labor of the identity of any foreign labor contractor engaged by
				the employer in any foreign labor contractor activity for, or on behalf of, the
				employer.
											(B)Registration of
				foreign labor contractors
												(i)In
				generalNo person shall engage in foreign labor recruiting
				activity unless such person has a certificate of registration from the
				Secretary of Labor specifying the activities that such person is authorized to
				perform. An employer who retains the services of a foreign labor contractor
				shall only use those foreign labor contractors who are registered under this
				subparagraph.
												(ii)IssuanceThe
				Secretary shall promulgate regulations to establish an efficient electronic
				process for the investigation and approval of an application for a certificate
				of registration of foreign labor contractors not later than 14 days after such
				application is filed, including—
													(I)requirements
				under paragraphs (1), (4), and (5) of section 102 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1812);
													(II)an expeditious
				means to update registrations and renew certificates; and
													(III)any other
				requirements that the Secretary may prescribe.
													(iii)TermUnless
				suspended or revoked, a certificate under this subparagraph shall be valid for
				2 years.
												(iv)Refusal to
				issue; revocation; suspensionIn accordance with regulations
				promulgated by the Secretary of Labor, the Secretary may refuse to issue or
				renew, or may suspend or revoke, a certificate of registration under this
				subparagraph if—
													(I)the application
				or holder of the certification has knowingly made a material misrepresentation
				in the application for such certificate;
													(II)the applicant
				for, or holder of, the certification is not the real party in interest in the
				application or certificate of registration and the real party in
				interest—
														(aa)is
				a person who has been refused issuance or renewal of a certificate;
														(bb)has had a
				certificate suspended or revoked; or
														(cc)does not qualify
				for a certificate under this paragraph; or
														(III)the applicant
				for, or holder of, the certification has failed to comply with this Act.
													(C)Remedy for
				violationsAn employer engaging in foreign labor contracting
				activity and a foreign labor contractor that violates the provisions of this
				subsection shall be subject to remedies for foreign labor contractor violations
				under subsections (k) and (l). If a foreign labor contractor acting as an agent
				of an employer violates any provision of this subsection, the employer shall be
				subject to remedies under subsections (k) and (l). An employer that violates a
				provision of this subsection relating to employer obligations shall be subject
				to remedies under subsections (k) and (l).
											(D)Employer
				notificationAn employer shall notify the Secretary of Labor if
				the employer becomes aware of a violation of this subsection by a foreign labor
				recruiter.
											(E)Written
				agreementsA foreign labor contractor may not violate the terms
				of any written agreements made with an employer relating to any contracting
				activity or worker protection under this subsection.
											(F)Bonding
				requirementThe Secretary of Labor may require a foreign labor
				contractor to post a bond in an amount sufficient to ensure the protection of
				individuals recruited by the foreign labor contractor. The Secretary may
				consider the extent to which the foreign labor contractor has sufficient ties
				to the United States to adequately enforce this subsection.
											(i)Waiver of
				rights prohibitedAn H–2C nonimmigrant may not be required to
				waive any rights or protections under this Act. Nothing under this subsection
				shall be construed to affect the interpretation of other laws.
									(j)No threatening
				of employeesIt shall be a violation of this section for an
				employer who has filed a petition under this section to threaten the alien
				beneficiary of such a petition with the withdrawal of such a petition in
				retaliation for the beneficiary’s exercise of a right protected by this
				Act.
									(k)Enforcement
										(1)In
				generalThe Secretary of Labor shall promulgate regulations for
				the receipt, investigation, and disposition of complaints by an aggrieved
				person respecting a violation of this section.
										(2)Filing
				deadlineNo investigation or hearing shall be conducted on a
				complaint concerning a violation under this section unless the complaint was
				filed not later than 12 months after the date of such violation.
										(3)Reasonable
				causeThe Secretary of Labor shall conduct an investigation under
				this subsection if there is reasonable cause to believe that a violation of
				this section has occurred. The process established under this subsection shall
				provide that, not later than 30 days after a complaint is filed, the Secretary
				shall determine if there is reasonable cause to find such a violation.
										(4)Notice and
				hearing
											(A)In
				generalNot later than 60 days after the Secretary of Labor makes
				a determination of reasonable cause under paragraph (4), the Secretary shall
				issue a notice to the interested parties and offer an opportunity for a hearing
				on the complaint, in accordance with section 556 of title 5, United States
				Code.
											(B)ComplaintIf
				the Secretary of Labor, after receiving a complaint under this subsection, does
				not offer the aggrieved person or organization an opportunity for a hearing
				under subparagraph (A), the Secretary shall notify the aggrieved person or
				organization of such determination and the aggrieved party or organization may
				seek a hearing on the complaint in accordance with such section 556.
											(C)Hearing
				deadlineNot later than 60 days after the date of a hearing under
				this paragraph, the Secretary of Labor shall make a finding on the matter in
				accordance with paragraph (5).
											(5)Attorney’s
				feesA complainant who prevails with respect to a claim under
				this subsection shall be entitled to an award of reasonable attorney’s fees and
				costs.
										(6)Power of the
				SecretaryThe Secretary may bring an action in any court of
				competent jurisdiction—
											(A)to seek remedial
				action, including injunctive relief;
											(B)to recover the
				damages described in subsection (i); or
											(C)to ensure
				compliance with terms and conditions described in subsection (g).
											(7)Solicitor of
				laborExcept as provided in section 518(a) of title 28, United
				States Code, the Solicitor of Labor may appear for and represent the Secretary
				of Labor in any civil litigation brought under this subsection. All such
				litigation shall be subject to the direction and control of the Attorney
				General.
										(8)Procedures in
				addition to other rights of employeesThe rights and remedies
				provided to workers under this section are in addition to any other contractual
				or statutory rights and remedies of the workers, and are not intended to alter
				or affect such rights and remedies.
										(l)Penalties
										(1)In
				generalIf, after notice and an opportunity for a hearing, the
				Secretary of Labor finds a violation of subsection (b), (e), (f), or (g), the
				Secretary may impose administrative remedies and penalties, including—
											(A)back
				wages;
											(B)benefits;
				and
											(C)civil monetary
				penalties.
											(2)Civil
				penaltiesThe Secretary of Labor may impose, as a civil
				penalty—
											(A)for a violation
				of subsection (e) or (f)—
												(i)a
				fine in an amount not to exceed $2,000 per violation per affected
				worker;
												(ii)if the violation
				was willful, a fine in an amount not to exceed $5,000 per violation per
				affected worker;
												(iii)if the
				violation was willful and if in the course of such violation a United States
				worker was harmed, a fine in an amount not to exceed $25,000 per violation per
				affected worker; and
												(B)for a violation
				of subsection (g)—
												(i)a
				fine in an amount not less than $500 and not more than $4,000 per violation per
				affected worker;
												(ii)if the violation
				was willful, a fine in an amount not less than $2,000 and not more than $5,000
				per violation per affected worker; and
												(iii)if the
				violation was willful and if in the course of such violation a United States
				worker was harmed, a fine in an amount not less than $6,000 and not more than
				$35,000 per violation per affected worker.
												(3)Use of civil
				penaltiesAll penalties collected under this subsection shall be
				deposited in the Treasury in accordance with section 286(w).
										(4)Criminal
				penaltiesIf a willful and knowing violation of subsection (g)
				causes extreme physical or financial harm to an individual, the person in
				violation of such subsection may be imprisoned for not more than 6 months,
				fined in an amount not more than $35,000, or both.
										(m)DefinitionsIn
				this section and in sections 218A, 218C, and 218D:
										(1)Aggrieved
				personThe term aggrieved person means a person
				adversely affected by an alleged violation of this section, including—
											(A)a worker whose
				job, wages, or working conditions are adversely affected by the violation;
				and
											(B)a representative
				for workers whose jobs, wages, or working conditions are adversely affected by
				the violation who brings a complaint on behalf of such worker.
											(2)Area of
				employmentThe terms area of employment and
				area of intended employment mean the area within normal commuting
				distance of the worksite or physical location at which the work of the worker
				is or will be performed. If such worksite or location is within a metropolitan
				statistical area, any place within such area is deemed to be within the area of
				employment.
										(3)Eligible
				individualThe term eligible
				individual means, with respect to employment, an individual who
				is not an unauthorized alien (as defined in section 274A) with respect to that
				employment.
										(4)Employ;
				employee; employerThe terms employ,
				employee, and employer have the meanings given such
				terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
				203).
										(5)Foreign labor
				contractorThe term foreign labor contractor means
				any person who for any compensation or other valuable consideration paid or
				promised to be paid, performs any foreign labor contracting activity.
										(6)Foreign labor
				contracting activityThe term foreign labor contracting
				activity means recruiting, soliciting, hiring, employing, or furnishing,
				an individual who resides outside of the United States for employment in the
				United States as a nonimmigrant alien described in section
				101(a)(15)(H)(ii)(c).
										(7)H–2c
				NonimmigrantThe term H–2C nonimmigrant means a
				nonimmigrant described in section 101(a)(15)(H)(ii)(c).
										(8)Separation from
				employmentThe term separation from employment
				means the worker’s loss of employment, other than through a discharge for
				inadequate performance, violation of workplace rules, cause, voluntary
				departure, voluntary retirement, or the expiration of a grant or contract. The
				term does not include any situation in which the worker is offered, as an
				alternative to such loss of employment, a similar employment opportunity with
				the same employer at equivalent or higher compensation and benefits than the
				position from which the employee was discharged, regardless of whether the
				employee accepts the offer. Nothing in this paragraph shall limit an employee’s
				rights under a collective bargaining agreement or other employment
				contract.
										(9)United States
				workerThe term United States worker means an
				employee who is—
											(A)a citizen or
				national of the United States; or
											(B)an alien who
				is—
												(i)lawfully admitted
				for permanent residence;
												(ii)admitted as a
				refugee under section 207;
												(iii)granted asylum
				under section 208; or
												(iv)otherwise
				authorized, under this Act or by the Secretary of Homeland Security, to be
				employed in the United
				States.
												.
						(2)Clerical
			 amendmentThe table of contents is amended by inserting after the
			 item relating to section 218A, as added by subsection (b)(2), the
			 following:
							
								
									Sec. 218B. Employer
				obligations.
								
								.
						(e)Numerical
			 limitationsSection 214(g)(1)
			 (8 U.S.C. 1184(g)) is amended—
						(1)by striking
			 (beginning with fiscal year 1992);
						(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(C)under section
				101(a)(15)(H)(ii)(c), may not exceed—
									(i)the number of
				visas recommended by the Commission on Immigration and the National Interest
				created by this Act in its annual report to Congress submitted on the first of
				March every year; or
									(ii)if the
				Commission fails to make a recommendation, the number designated by the
				Commission in the prior fiscal
				year.
									.
						(f)Admission of
			 nonimmigrants
						(1)Presumption of
			 nonimmigrant statusSection 214(b) (8 U.S.C. 1184(b)) is amended
			 by striking and other than and inserting a nonimmigrant
			 described in section 101(a)(15)(H)(ii)(c)), and.
						(2)Evidence to
			 abandon foreign residenceSection 214(h) (8 U.S.C. 1184(h)) is
			 amended by striking H(i)(b) or (c), and inserting
			 (H)(i)(b), H(i)(c), (H)(ii)(c),.
						(g)Rulemaking;
			 effective date
						(1)RulemakingNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 of Labor shall promulgate regulations, in accordance with the notice and
			 comment provisions of section 553 of title 5, United States Code, to carry out
			 the provisions of sections 218A and 218B of the Immigration and Nationality
			 Act, as added by this section.
						(2)Effective
			 dateThe amendments made by subsections (b), (c), and section 403
			 shall take effect on the date that is 1 year after the date of the enactment of
			 this Act with regard to aliens, who, on such effective date, are in the foreign
			 country where they maintain residence.
						403.Recruitment of
			 United States workers
					(a)Electronic Job
			 RegistryThe Secretary of Labor shall establish a publicly
			 accessible web page on the Internet website of the Department of Labor that
			 provides a single Internet link to each State workforce agency’s statewide
			 electronic registry of jobs available throughout the United States to United
			 States workers.
					(b)Recruitment of
			 United States workers
						(1)PostingAn
			 employer shall attest that the employer has posted an employment opportunity at
			 a prevailing wage level (as described in section 218B(c)(2)(C) of the
			 Immigration and Nationality Act).
						(2)RecordsAn
			 employer shall maintain records for not less than 1 year after the date on
			 which an H–2C nonimmigrant is hired that describe the reasons for not hiring
			 any of the United States workers who may have applied for such position.
						(c)Oversight and
			 maintenance of recordsThe Secretary of Labor shall promulgate
			 regulations regarding the maintenance of electronic job registry records for
			 the purpose of audit or investigation.
					(d)Access to
			 electronic job registryThe Secretary of Labor shall ensure that
			 job opportunities advertised on an electronic job registry established under
			 this section are accessible—
						(1)by the State
			 workforce agencies, which may further disseminate job opportunity information
			 to other interested parties; and
						(2)through the
			 Internet, for access by workers, employers, labor organizations, and other
			 interested parties.
						404.Adjustment to
			 lawful permanent resident statusSection 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the
			 following:
					
						(n)(1)For purposes of
				adjustment of status under subsection (a), employment-based immigrant visas
				shall be made available to an alien having nonimmigrant status described in
				section 101(a)(15)(H)(ii)(c) upon the filing of a petition for such a
				visa—
								(A)by the alien’s employer; or
								(B)by the alien, if the alien has been
				employed as an H–2C nonimmigrant in the United States for a cumulative total of
				4 years.
								(2)An alien applying for adjustment of
				status shall—
								(A)pay an application fee of $100, in
				addition to the fee established by the Secretary of Homeland Security to
				process an application for adjustment of status;
								(B)be physically present in the United
				States;
								(C)establish evidence of continuous
				lawful employment; and
								(D)(i)meet the requirements
				under section 312 of the Immigration and Nationality Act; or
									(ii)be satisfactorily pursuing a course
				of study to achieve such an understanding of English and knowledge and
				understanding of the history and Government of the United States.
									(3)An alien shall demonstrate evidence
				of employment.
								(A)An alien may conclusively establish
				employment status in compliance with paragraph (2) by submitting records to the
				Secretary that demonstrate such employment, and have been maintained by the
				Social Security Administration, the Internal Revenue Service, or any other
				Federal, State, or local government agency.
								(B)Other documentsAn
				alien who is unable to submit a document described in subparagraph (A) may
				satisfy the requirement under paragraph (1) by submitting to the Secretary at
				least 2 other types of reliable documents that provide evidence of employment,
				including—
									(i)bank records;
									(ii)business records;
									(iii)employer records;
									(iv)records of a labor union, day
				labor center, or organization that assists workers in employment;
									(v)sworn affidavits from nonrelatives
				who have direct knowledge of the alien’s work, that contain—
										(I)the name, address, and telephone number
				of the affiant;
										(II)the nature and duration of the
				relationship between the affiant and the alien; and
										(III)other verification or information;
				and
										(vi)remittance records.
									(C)Additional documents and
				restrictionsThe Secretary may—
									(i)designate additional documents to
				evidence employment in the United States; and
									(ii)set such terms and conditions on
				the use of affidavits as is necessary to verify and confirm the identity of any
				affiant or otherwise prevent fraudulent submissions.
									(4)An alien who demonstrates that the
				alien meets the requirements of section 312 may be considered to have satisfied
				the requirements of that section for purposes of becoming naturalized as a
				citizen of the United States under title III.
							(5)Filing a petition under paragraph (1)
				on behalf of an alien or otherwise seeking permanent residence in the United
				States for such alien shall not constitute evidence of the alien’s
				ineligibility for nonimmigrant status under section
				101(a)(15)(H)(ii)(c).
							(6)The limitation regarding the period
				of authorized stay under section 218A(d) shall not apply to an H–2C
				nonimmigrant if—
								(A)a labor certification application
				filed under section 203(b) on behalf of such alien is pending;
								(B)an immigrant visa petition filed under
				section 204(b) on behalf of such alien is pending; or
								(C)an application for adjustment of
				status is pending.
								(7)The Secretary of Homeland Security
				shall extend the stay of an alien who qualifies for an exemption under
				paragraph (6) in 1-year increments until a final decision is made on the
				alien’s lawful permanent residence.
							(8)Nothing in this subsection shall be
				construed to prevent an alien having nonimmigrant status described in section
				101(a)(15)(H)(ii)(c) from filing an application for adjustment of status under
				this section in accordance with any other provision of
				law.
							.
				405.Employer
			 compliance
					(a)Compliance
			 investigatorsThe Secretary
			 of Labor, subject to the availability of appropriations for such purpose, shall
			 annually increase, by not less than 2,000, the number of positions for
			 compliance investigators dedicated to enforcing compliance with this title, and
			 the amendments made by this title.
					(b)Increased
			 penalties for violating employersAny employer of a nonimmigrant alien
			 described in section 101(a)(15)(H) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)), as amended by section 402, that is subject to a fine
			 under section 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216) or
			 section 17 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 666)
			 for a violation with respect to such alien or other affected workers, shall be
			 required to pay a fine equal to twice the fine that would otherwise be assessed
			 under such sections.
					(c)Ensuring
			 employer compliance with Federal labor and employment laws
						(1)ComplianceSection
			 274A(d), as amended by section 301, is further amended—
							(A)in paragraph (2),
			 by adding at the end the following:
								
									(D)MisrepresentationUnited
				States Immigration and Customs Enforcement officials may not misrepresent to
				employees or employers that they are a member of any agency or organization
				that provides domestic violence services, enforces health and safety law or
				other labor laws, provides health care services, or any other services intended
				to protect life and safety.
									;
				and
							(B)by adding at the
			 end the following:
								
									(8)CoordinationAn
				investigation under paragraph (1) shall be coordinated with the appropriate
				regional office of the National Labor Relations Board, the Department of Labor,
				and all relevant State and local agencies that are charged with enforcing
				workplace standards. Such coordination shall include gathering evidence from
				such agencies about past and pending charges filed against the entity under
				investigation not later than 3 years after the commencement of the
				investigation. Evidence gathered from such agencies shall be considered in
				determining whether the entity under investigation has violated subsection
				(a).
									.
							(2)RemediesSection
			 274A(i), as amended by section 301, is further amended by adding at the end the
			 following:
							
								(3)RemediesA
				court may not deny back pay or any other monetary damages to a current or
				former employee based on the—
									(A)failure of the
				employer or employee to comply with the requirements of this section;
									(B)violation by the
				employer or employee of a provision of Federal law related to the Electronic
				Employment Verification System described in subsection (c) in establishing or
				maintaining the employment relationship; or
									(C)status of the
				employee before or after the termination of
				employment.
									.
						(3)Protection
			 Against DiscriminationSection 274B (8 U.S.C. 1324b) is
			 amended—
							(A)in subsection
			 (a)—
								(i)by
			 amending paragraph (1) to read as follows:
									
										(1)In
				generalIt is an unfair immigration-related employment practice
				for a person or other entity to discriminate against any individual (other than
				an unauthorized alien defined in section 274A(h)(3)) with respect to—
											(A)the hiring, or
				recruitment or referral for a fee, of the individual for employment or the
				discharging of the individual from employment—
												(i)because of such
				individual’s national origin; or
												(ii)in the case of a
				protected individual, because of such individual’s citizenship status;
				or
												(B)the compensation,
				terms, conditions, or privileges of the employment of the
				individual.
											;
				and
								(ii)in
			 paragraph (6), by striking if made for the purpose or with the intent of
			 discriminating against an individual in violation of paragraph (1) and
			 inserting in violation of paragraph (1),;
								(B)in subsection
			 (d)—
								(i)in
			 paragraph (1), by striking and, based on such an investigation and
			 subject to paragraph (3), file a complaint before such a judge and
			 inserting Any such investigation shall begin not later than 180 days
			 after the alleged discriminatory act. Any such complaint filed with an
			 administrative law judge shall be filed not later than 1 year after the
			 commencement of the independent investigation.; and
								(ii)by
			 striking paragraph (3); and
								(C)in subsection
			 (g)(2)(B), by amending clause (iii) to read as follows:
								
									(iii)(I)to hire individuals
				directly and adversely affected, with back pay; and
										(II)to provide such other relief as the
				administrative law judge determines appropriate to make the individual
				whole;
										.
							(d)Enforcing
			 workplace safety for immigrant workersSection 6(b) of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 655(b)) is amended by adding at the end the
			 following:
						
							(9)(A)In this paragraph, the
				term required personal protective equipment has the meaning given the term
				personal protective equipment under section 1910.132(a) of title 29, Code of
				Federal Regulations.
								(B)(i)Not later than 30 days
				after the date of the enactment of this Act, the Secretary shall amend section
				1910.132(a) of title 29, Code of Federal Regulations, to require employers to
				provide employees with required personal protective equipment at no cost to the
				employee.
									(ii)In promulgating any future standard
				under this section, the Secretary shall specify that the required personal
				protective equipment shall be provided at no cost to the
				employee.
									.
					406.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title, and the amendments made by this title.
				BFamily and
			 employment visa reforms
				1Family and
			 Employment Based Immigrant Visas
					411.Recapture of
			 immigrant visas lost to bureaucratic delay
						(a)Worldwide level
			 of family-sponsored immigrantsSection 201(c) (8 U.S.C. 1151(c))
			 is amended to read as follows:
							
								(c)Worldwide level
				of family-sponsored immigrants
									(1)In
				generalSubject to subparagraph (B), the worldwide level of
				family-sponsored immigrants under this subsection for a fiscal year is equal to
				the sum of—
										(A)480,000;
				and
										(B)the sum
				of—
											(i)the number
				computed under paragraph (2); and
											(ii)the number
				computed under paragraph (3).
											(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
										(A)the worldwide
				level of family-sponsored immigrant visas established for the previous fiscal
				year; and
										(B)the number of
				visas issued under section 203(a), subject to this subsection, during the
				previous fiscal year.
										(3)Unused visa
				numbers from fiscal years 1992 through 2007The number computed
				under this paragraph is the difference, if any, between—
										(A)the difference,
				if any, between—
											(i)the sum of the
				worldwide levels of family-sponsored immigrant visas established for fiscal
				years 1992 through 2007; and
											(ii)the number of
				visas issued under section 203(a), subject to this subsection, during such
				fiscal years; and
											(B)the number of
				unused visas from fiscal years 1992 through 2007 that were issued after fiscal
				year 2007 under section 203(a), subject to this
				subsection.
										.
						(b)Worldwide level
			 of employment-based immigrantsSection 201(d) (8 U.S.C. 1151(d))
			 is amended to read as follows:
							
								(d)Worldwide level
				of employment-based immigrants
									(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
										(A)140,000;
										(B)the number
				computed under paragraph (2); and
										(C)the number
				computed under paragraph (3).
										(2)Unused visa
				numbers from previous fiscal yearThe number computed under this
				paragraph for a fiscal year is the difference, if any, between—
										(A)the worldwide
				level of employment-based immigrant visas established for the previous fiscal
				year; and
										(B)the number of
				visas issued under section 203(b), subject to this subsection, during the
				previous fiscal year.
										(3)Unused visa
				numbers from fiscal years 1992 through 2007The number computed
				under this paragraph is the difference, if any, between—
										(A)the difference,
				if any, between—
											(i)the sum of the
				worldwide levels of employment-based immigrant visas established for each of
				fiscal years 1992 through 2007; and
											(ii)the number of
				visas issued under section 203(b), subject to this subsection, during such
				fiscal years; and
											(B)the number of
				unused visas from fiscal years 1992 through 2007 that were issued after fiscal
				year 2007 under section 203(b), subject to this
				subsection.
										.
						(c)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) (8
			 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
							
								(F)A derivative
				beneficiary as described in section 203(d) of an employment-based immigrant
				under section 203(b).
								(G)Aliens with
				extraordinary ability in the sciences, arts, education, business, or athletics
				which has been demonstrated by sustained national or international acclaim,
				if:
									(i)the achievements
				of such alien have been recognized in the field through extensive
				documentation;
									(ii)such alien seeks
				to enter the United States to continue work in the area of extraordinary
				ability; and
									(iii)the entry of
				such alien into the United States will substantially benefit prospectively the
				United States.
									(H)Aliens who have
				earned an advanced degree in the sciences (not including the social sciences),
				technology, engineering, or mathematics from a United States institution of
				higher education (as defined in section 1001(a) of title 20) and have been
				working in a field related to their degree subject in the United States under a
				nonimmigrant visa during the 2-year period preceding their application for an
				immigrant visa under section 203(b).
								(I)Alien physicians
				who have completed service requirements of a waiver or exemption requested by
				an interested State agency or by an interested Federal agency under section
				214(l), including those alien physicians who completed such service before the
				date of the enactment of this subparagraph.
								(J)Aliens who are
				eligible for adjustment of status under section 245(n)(1) as an alien who
				described in section
				101(a)(15)(H)(ii)(c).
								
						(d)Requirement to
			 satisfy eligibility requirementsSection 203 (8 U.S.C. 1153) is
			 amended by adding at the end the following new subsection:
							
								(i)Requirement to
				satisfy eligibility requirementsNotwithstanding the
				inapplicability of the worldwide levels specified in sections 201(c) and (d) to
				aliens described in section 201(b)(1), aliens described in section 201(b)(1)
				(H) and (I) must satisfy the requirements for eligibility for an immigrant visa
				under one of the preference categories under subsection
				(b).
								.
						(e)Discretionary
			 national interest poolThe discretionary national interest pool
			 is the number that is the average of the difference between—
							(1)the number of
			 legal immigrant visas issued annually from fiscal year 1995 through fiscal year
			 2010; and
							(2)the number of
			 legal immigrant visas issued annually plus unauthorized entries estimated
			 annually by the Secretary of Homeland Security from fiscal year 1995 through
			 fiscal year 2010.
							(f)ApplicabilityThe
			 amendments made by subsection (c) shall apply to any immigrant petition or
			 immigrant visa application—
							(1)pending on the
			 date of the enactment of this Act; or
							(2)filed on or after
			 such date of enactment.
							(g)Elimination of
			 the EB–1A preference categorySection 203(b)(1) (8 U.S.C.
			 1153(b)(1)) is amended—
							(1)by striking
			 subparagraph (A); and
							(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
							(h)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first fiscal year that commences no earlier than 9 months
			 after the date of the enactment of the Comprehensive Immigration Reform Act of
			 2010.
						412.Reclassification
			 of spouses and minor children of legal permanent residents as immediate
			 relatives
						(a)In
			 generalSection 201(b)(2) (8 U.S.C. 1151(b)(2)) is amended to
			 read as follows:
							
								(2)Immediate
				relative
									(A)In
				general
										(i)Immediate
				relative definedIn this subparagraph, the term immediate
				relative means a child, spouse, or parent of a citizen of the United
				States or a child or spouse of a lawful permanent resident (and for each family
				member of a citizen or lawful permanent resident under this subparagraph, such
				individual’s spouse or child who is accompanying or following to join the
				individual), except that, in the case of parents, such citizens shall be at
				least 21 years of age. In the case of an alien who was the spouse of a citizen
				of the United States and was not legally separated from the citizen at the time
				of the citizen’s death, the alien (and each child of the alien) shall be
				considered, for purposes of this subsection, to remain an immediate relative
				after the date of the citizen’s death but only if the spouse files a petition
				under section 204(a)(1)(A)(ii) within 2 years after such date and only until
				the date the spouse remarries. For purposes of this clause, an alien who has
				filed a petition under clause (iii) or (iv) of section 204(a)(1)(A) of this Act
				remains an immediate relative in the event that the United States citizen or
				lawful permanent resident spouse or parent loses United States citizenship on
				account of the
				abuse.
										.
						(b)Allocation of
			 immigrant visasSection 203(a) (8 U.S.C. 1153(a)) is
			 amended—
							(1)in paragraph (1),
			 by striking 23,400 and inserting 127,200;
							(2)by striking
			 paragraph (2) and inserting the following:
								
									(2)Unmarried sons
				and unmarried daughters of permanent resident aliensQualified
				immigrants who are the unmarried sons or unmarried daughters (but are not the
				children) of an alien lawfully admitted for permanent residence shall be
				allocated visas in a number not to exceed 80,640, plus any visas not required
				for the class specified in paragraph
				(1).
									;
							(3)in paragraph (3),
			 by striking 23,400 and inserting 80,640;
			 and
							(4)in paragraph (4),
			 by striking 65,000 and inserting 191,520.
							(c)Technical and
			 conforming amendments
							(1)Rules for
			 determining whether certain aliens are immediate
			 relativesSection 201(f) (8 U.S.C. 1151(f)) is amended—
								(A)in paragraph (1),
			 by striking paragraphs (2) and (3), and inserting
			 paragraph (2),;
								(B)by striking
			 paragraph (2);
								(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
								(D)in paragraph (3),
			 as redesignated by subparagraph (C), by striking through (3) and
			 inserting and (2).
								(2)Numerical
			 limitation to any single foreign StateSection 202 (8 U.S.C.
			 1152) is amended—
								(A)in subsection
			 (a)(4)—
									(i)by
			 striking subparagraphs (A) and (B);
									(ii)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B),
			 respectively; and
									(iii)in subparagraph
			 (A), as redesignated by clause (ii), by striking section
			 203(a)(2)(B) and inserting section 203(a)(2); and
									(B)in subsection
			 (e), in the flush matter following paragraph (3), by striking , or as
			 limiting the number of visas that may be issued under section 203(a)(2)(A)
			 pursuant to subsection (a)(4)(A).
								(3)Allocation of
			 immigration visasSection 203(h) (8 U.S.C. 1153(h)) is
			 amended—
								(A)in paragraph
			 (1)—
									(i)in
			 the matter preceding subparagraph (A), by striking subsections (a)(2)(A)
			 and (d) and inserting subsection (d);
									(ii)in
			 subparagraph (A), by striking becomes available for such alien (or, in
			 the case of subsection (d), the date on which an immigrant visa number became
			 available for the alien’s parent), and inserting became
			 available for the alien’s parent,; and
									(iii)in subparagraph
			 (B), by striking applicable;
									(B)by amending
			 paragraph (2) to read as follows:
									
										(2)Petitions
				describedThe petition described in this paragraph is a petition
				filed under section 204 for classification of the alien’s parent under
				subsection (a), (b), or (c).
										;
				and
								(C)in paragraph (3),
			 by striking subsections (a)(2)(A) and (d) and inserting
			 subsection (d).
								(4)Procedure for
			 granting immigrant statusSection 204 (8 U.S.C. 1154) is
			 amended—
								(A)in subsection
			 (a)(1)—
									(i)in
			 subparagraph (A)—
										(I)in clause (i), by
			 inserting or lawful permanent resident after
			 citizen;
										(II)in clause (ii),
			 by striking described in the second sentence of section 201(b)(2)(A)(i)
			 also and inserting , alien child, or alien parent described in
			 section 201(b)(2)(A);
										(III)in clause
			 (iii)—
											(aa)in
			 subclause (I)(aa), by inserting or legal permanent resident
			 after citizen; and
											(bb)in
			 subclause (II)(aa)—
												(AA)in subitems (AA)
			 and (BB), by inserting or legal permanent resident; after
			 citizen each place that term appears;
												(BB)in subitem (CC),
			 by inserting or legal permanent resident after
			 citizen each place that term appears; and
												(CC)in subitem
			 (CC)(bbb), by inserting or legal permanent resident after
			 citizenship;
												(IV)in clause (iv),
			 by inserting or legal permanent resident after
			 citizen each place that term appears;
										(V)in clause (v)(I),
			 by inserting or legal permanent resident after
			 citizen; and
										(VI)in clause
			 (vi)—
											(aa)by
			 inserting or legal permanent resident status after
			 renunciation of citizenship; and
											(bb)by
			 inserting or legal permanent resident after abuser’s
			 citizenship;
											(ii)by
			 striking subparagraph (B);
									(iii)in subparagraph
			 (C), by striking subparagraph (A)(iii), (A)(iv), (B)(ii), or
			 (B)(iii) and inserting clause (iii) or (iv) of subparagraph
			 (A); and
									(iv)in
			 subparagraph (J), by striking or clause (ii) or (iii) of subparagraph
			 (B);
									(B)in subsection
			 (a), by striking paragraph (2);
								(C)in subsection
			 (c)(1), by striking or preference status; and
								(D)in subsection
			 (h), by striking or a petition filed under subsection
			 (a)(1)(B)(ii).
								(d)Country
			 limitSection 202(a)(2) (8
			 U.S.C. 1152(a)(2)) is amended to read as follows:
							
								(2)Per country
				levels for family-sponsored and employment-based
				immigrantsSubject to paragraphs (3), (4), and (5) the total
				number of immigrant visas made available to natives of any single foreign state
				under subsection (a) of section 203 in any fiscal year may not exceed 15
				percent of the total number of such visas made available under such subsection
				in that fiscal
				year.
								.
						413.Promoting
			 family unity
						(a)Unlawfully
			 present aliensSection 212(a)(9) (8 U.S.C. 1182(a)(9)) is
			 amended—
							(1)by striking
			 subparagraph (B) and inserting the following:
								
									(B)Aliens
				unlawfully present
										(i)In
				generalSubject to the provisions of clause (iii), any alien
				(other than an alien lawfully admitted for permanent residence) who has been
				unlawfully present in the United States for one year or more is inadmissible
				until such time as the alien departs or is removed and remains outside of the
				United States for a period of 3 consecutive years.
										(ii)Construction
				of unlawful presenceFor purposes of this paragraph, an alien is
				deemed to be unlawfully present in the United States if the alien is present in
				the United States after the expiration of the period of stay authorized by the
				Secretary or is present in the United States without being admitted or
				paroled.
										(iii)Exceptions
											(I)MinorsNo
				period of time in which an alien is under 21 years of age shall be taken into
				account in determining the period of unlawful presence in the United States
				under clause (i).
											(II)AsyleesNo
				period of time in which an alien has a bona fide application for asylum pending
				under section shall be taken into account in determining the period of unlawful
				presence in the United States under clause (i) unless the alien during such
				period was employed without authorization in the United States.
											(III)Family
				unityNo period of time in which the alien is a beneficiary of
				family unity protection pursuant to section of the Immigration Act of 1990
				shall be taken into account in determining the period of unlawful presence in
				the United States under clause (I).
											(IV)Battered women
				and childrenClause (i) shall not apply to an alien who would be
				described in paragraph (6)(A)(ii) if violation of the terms of the
				alien's nonimmigrant visa were substituted for unlawful entry
				into the United States in subclause (III) of that paragraph.
											(V)Trafficking
				victimsClause (i) shall not apply to an alien who demonstrates
				that the severe form of trafficking (as that term is defined in section 103 of
				the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) was at least
				one central reason for the alien's unlawful presence in the United
				States.
											(VI)Immigrant
				visasClause (i) shall not apply to an alien for whom an
				immigrant visa is available or was available on or before the date of the
				enactment of the Comprehensive Immigration Reform Act of 2011, and is otherwise
				admissible to the United States for permanent residence.
											(VII)Unlawful
				presence prior to the CIR Act of 2010Any unlawful presence
				accrued by an alien as of the date of enactment of this Comprehensive
				Immigration Reform Act of 2011 shall not be considered unlawful presence for
				the purpose of this subparagraph if such alien was as of the date of enactment
				of this Comprehensive Immigration Reform Act of 2011—
												(aa)the beneficiary
				of a pending or approved petition for classification as an immediate relative
				(as described in section 201(b)(2));
												(bb)the beneficiary
				of a pending or approved petition under section 203(a) or (b); or
												(cc)a
				derivative beneficiary of a pending or approved petition for classification as
				an immediate relative or under section 203(a) or (b).
												(iv)Tolling for
				good causeIn the case of an alien who—
											(I)has been lawfully
				admitted or paroled into the United States;
											(II)has filed a
				nonfrivolous application for a change or extension of status before the date of
				expiration of the period of stay authorized by the Secretary; and
											(III)has not been
				employed without authorization in the United States before or during the
				pendency of such application, the calculation of the period of time specified
				in clause (i)(I) shall be tolled during the pendency of such application, but
				not to exceed 120 days.
											(v)WaiverThe
				Secretary has sole discretion to waive clause (i) in the case of an immigrant
				who is the spouse, son, daughter or parent of a United States citizen or of an
				alien lawfully admitted for permanent residence, if it is established to the
				satisfaction of the Secretary that the refusal of admission to such immigrant
				alien would result in hardship to the alien or to the citizen or lawfully
				resident spouse, son, daughter, or parent of such alien or if the Secretary
				determines in her unreviewable discretion that a waiver is necessary for
				humanitarian purposes or the public interest or to ensure family unity in the
				case of an alien who is eligible for an immigrant visa under section 201 or
				203. Clause (i) may also be waived by the Secretary, in her sole and
				unreviewable discretion, if she permits the alien to depart the United States
				voluntarily pursuant to section 240B(a)(1). No court shall have jurisdiction to
				review a decision or action by the Attorney General regarding a waiver under
				this clause.
										;
				and
							(2)by striking
			 subparagraph (C).
							(b)False claims
			 and misrepresentationsTitle II (8 U.S.C. 1151 et seq.) is
			 amended—
							(1)in section 212 (8
			 U.S.C. 1182)—
								(A)in subsection
			 (a)(6)(C)—
									(i)in
			 clause (ii), by inserting and willfully after
			 falsely each place such term appears; and
									(ii)in
			 clause (iii), by striking of clause (i); and
									(B)in subsection
			 (i), by amending paragraph (1) to read as follows:
									
										(1)The Attorney
				General or the Secretary of Homeland Security may, in the discretion of the
				Attorney General or the Secretary, waive the application of subsection
				(a)(6)(C) if it is established to the satisfaction of the Attorney General or
				the Secretary that the refusal of admission to the United States would—
											(A)result in extreme
				hardship to the alien or, in the case of an immigrant who is the parent,
				spouse, son, or daughter of a United States citizen or of an alien lawfully
				admitted for permanent residence, to the citizen or lawfully resident parent,
				spouse, son, or daughter; or
											(B)in the case of a
				VARA self-petitioner, result in significant hardship to the alien or the
				alien’s United States citizen, lawful permanent resident, or qualified alien
				parent or child.
											;
				and
								(2)in section
			 237(a)(3)(D) (8 U.S.C. 1227(a)(3)(D)), by inserting and
			 willfully after falsely each place such term
			 appears.
							414.Discretionary
			 authority with respect to removal or deportation of citizen and resident
			 immediate family membersSection 240(c)(4) (8 U.S.C. 1229a(c)(4)) is
			 amended by adding at the end the following:
						
							(D)Judicial
				discretionIn the case of an alien subject to removal,
				deportation, or exclusion, the immigration judge may exercise discretion to
				decline to order the alien removed, deported or excluded from the United States
				if the judge determines that such removal, deportation, or exclusion is against
				the public interest or would result in hardship to the alien’s United States
				citizen or permanent resident parent, spouse or child except that this
				subparagraph shall not apply to an alien whom the judge determines—
								(i)is described in
				subparagraphs (B), (C), (D)(ii), (E), (H), (I), or (J) of section
				212(a)(2);
								(ii)is described in
				section 212(a)(3);
								(iii)subparagraphs
				(A), (C), or (D) of section 212(a)(10);
								(iv)is described in
				section 237(a)(4); or
								(v)has engaged in
				conduct described in paragraph (8) or (9) of section 103 of the Trafficking
				Victims Protection Act of 2000 (22 U.S.C.
				7102).
								.
					415.Military
			 families
						(a)In
			 generalThe Secretary or the Attorney General shall adjust the
			 status of an alien described in subsection (b) to that of an alien lawfully
			 admitted for permanent residence if the alien—
							(1)applies for such
			 adjustment;
							(2)is admissible to
			 the United States as an immigrant, except as provided in subsection (d);
							(3)pays a fee in an
			 amount determined by the Secretary for the processing of such application
			 (unless such fee is waived by the Secretary); and
							(4)is physically
			 present in the United States.
							(b)Aliens eligible
			 for adjustment of statusThe benefits provided under subsection
			 (a) shall only apply to an alien who is—
							(1)a parent, spouse,
			 child, son, or daughter (and their spouse, child, son, or daughter, if any)
			 of—
								(A)a living Armed
			 Forces member described in subsection (c); or
								(B)a deceased Armed
			 Forces member described in subsection (c) if—
									(i)the
			 Armed Forces member died as a result of injury or disease incurred in or
			 aggravated by the Armed Forces member's service; and
									(ii)the alien
			 applies for such adjustment—
										(I)if the death of
			 the Armed Forces member occurred prior to the date of the enactment of this
			 Act, not later than 2 years after the date of such enactment; or
										(II)if the death of
			 the Armed Forces member occurred after the date of the enactment of this Act,
			 not later than 2 years after the death of the Armed Forces member; or
										(2)a son or daughter
			 described in paragraph (1) or (3) of section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) who has a Filipino parent who was
			 naturalized pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C.
			 1440 note).
							(c)Armed forces
			 member definedIn this section, the term Armed Forces
			 member means any person who—
							(1)is, or was at the
			 time of the person's death described in subsection (b)(1)(B)(i), a United
			 States citizen or lawfully admitted for permanent residence;
							(2)is serving, or
			 has served honorably on or after October 7, 2001, as a member of the National
			 Guard or the Selected Reserve of the Ready Reserve, or in an active-duty status
			 in the military, air, or naval forces of the United States; and
							(3)if separated from
			 the service described in paragraph (2), was separated under honorable
			 conditions.
							(d)Waiver of
			 certain grounds of inadmissibility
							(1)In
			 generalThe provisions of paragraphs (4), (5), (6)(A), (7)(A),
			 and (9)(B) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)) shall not apply to adjustment of status under this Act.
							(2)Additional
			 waiversThe Secretary of Homeland Security or the Attorney
			 General may waive any other provision of section 212(a) of such Act (other than
			 paragraph (2)(C) and subparagraphs (A), (B), (C), (E), and (F) of paragraph
			 (3)) with respect to an adjustment of status under this Act—
								(A)for humanitarian
			 purposes;
								(B)to assure family
			 unity; or
								(C)if such waiver is
			 otherwise in the public interest.
								(e)Record of
			 adjustmentUpon the approval of an application for adjustment of
			 status under this Act, the Secretary of Homeland Security shall create a record
			 of the alien's admission as an alien lawfully admitted for permanent
			 residence.
						(f)No offset in
			 number of visas available
							(1)In
			 generalIf an alien is lawfully admitted for permanent residence
			 under this Act, the Secretary of State shall not reduce the number of immigrant
			 visas authorized to be issued under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
							(2)Exemption from
			 direct numerical limitationsSection 201(b)(1) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the
			 following:
								
									(F)Aliens who are
				described in paragraph (1) or (3) of section 203(a) and have a Filipino parent
				who was naturalized pursuant to section 405 of the Immigration Act of 1990 (8
				U.S.C. 1440
				note).
									.
							416.Equal
			 treatment for all stepchildrenSection 101(b)(1)(B) (8 U.S.C.
			 1101(b)(1)(B)) is amended by striking , provided the child had not
			 reached the age of eighteen years at the time the marriage creating the status
			 of stepchild occurred.
					417.Widows,
			 widowers, and orphans
						(a)Protection for
			 certain surviving relativesSection 204(l)(1) (8 U.S.C.
			 1154(l)(1) is amended by adding at the end the following: An alien is
			 not required to reside in the United States to qualify to have his or her
			 petition or application adjudicated under this paragraph if the alien is
			 described in subparagraph (A), (B), or (C) of paragraph (2) and his or her
			 priority date was current at the time of the qualifying relative’s death or is
			 described in subparagraph (D), (E), or (F) of paragraph (2).
							
								(1)In
				generalAn alien described in paragraph (2) who resided in the
				United States at the time of the death of the qualifying relative and who
				continues to reside in the United
				States
								.
						(b)Continued
			 waiver eligibility for widows, widowers, and orphansSection
			 212(a)(1)(B) (8 U.S.C. 1182(a)(1)(B)) is amended to read as follows:
							
								(B)Waiver for
				widows, widowers, and orphansAn alien who would have been
				statutorily eligible for a waiver of inadmissibility under this Act, if his or
				her qualifying relative had not died, may be considered for any waiver under
				this Act notwithstanding such death, which shall constitute the functional
				equivalent of extreme hardship to the qualifying
				relative.
								.
						(c)Naturalization
			 of surviving relativesSection 319(a) (8 U.S.C. 1430(a)) is
			 amended by inserting (or, if the spouse is deceased, the spouse was a
			 citizen of the United States) after citizen of the United
			 States.
						418.Fiancé child
			 status protection
						(a)DefinitionSection
			 101(a)(15)(K)(iii) (8 U.S.C. 1101(a)(15)(K)(iii)) is amended by inserting
			 , provided that a determination of the age of such minor child is made
			 using the age of the alien on the date on which the petition is filed with the
			 Secretary of Homeland Security to classify the alien’s parent as the fiancé or
			 fiancé of a United States citizen (in the case of an alien parent described in
			 clause (i)) or as the spouse of a United States citizen under section
			 201(b)(2)(A)(i) (in the case of an alien parent described in clause
			 (ii)); before the semicolon at the end.
						(b)Adjustment of
			 status authorizedSection 214(d) (8 U.S.C. 1184(d)(1)) is
			 amended—
							(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
							(2)in paragraph (1),
			 by striking In the event and inserting the following:
								
									(2)(A)If an alien does not
				marry the petitioner under paragraph (1) within 3 months after the alien and
				the alien’s minor children are admitted into the United States, such alien and
				children shall be required to depart from the United States. If such aliens
				fail to depart from the United States, they shall be removed in accordance with
				sections 240 and 241.
										(B)Subject to subparagraphs (C) and (D),
				if an alien marries the petitioner described in section 101(a)(15)(K)(i) within
				3 months after the alien is admitted into the United States, the Secretary of
				Homeland Security or the Attorney General, subject to the provisions of section
				245(d), may adjust the status of the alien, and any minor children accompanying
				or following to join the alien, to that of an alien lawfully admitted for
				permanent residence on a conditional basis under section 216 if the alien and
				any such minor children apply for such adjustment and are not determined to be
				inadmissible to the United States.
										(C)Paragraphs (5) and (7)(A) of section
				212(a)) shall not apply to an alien who is eligible to apply for adjustment of
				his or her status to an alien lawfully admitted for permanent residence under
				this section.
										(D)An alien eligible for a waiver of
				inadmissibility as otherwise authorized under this Act shall be permitted to
				apply for adjustment of his or her status to that of an alien lawfully admitted
				for permanent residence under this
				section.
										.
							(c)Age
			 determinationSection 245(d) (8 U.S.C. 1155(d)) is
			 amended—
							(1)by inserting
			 (1) before The Attorney General; and
							(2)by adding at the
			 end the following:
								
									(2)A determination
				of the age of an alien admitted to the United States under section
				101(a)(15)(K)(iii) shall be made, for purposes of adjustment to the status of
				an alien lawfully admitted for permanent residence on a conditional basis under
				section 216, using the age of the alien on the date on which the petition is
				filed with the Secretary of Homeland Security to classify the alien’s parent as
				the fiancé or fiancé of a United States citizen (in the case of an alien parent
				admitted to the United States under section 101(a)(15)(K)(i)) or as the spouse
				of a United States citizen under section 201(b)(2)(A)(i) (in the case of an
				alien parent admitted to the United States under section
				101(a)(15)(K)(ii)).
									.
							(d)Effective
			 date
							(1)In
			 generalThe amendments made by this subsection shall be effective
			 as if included in the Immigration Marriage Fraud Amendments of 1986 (Public Law
			 99–639).
							(2)ApplicabilityThe
			 amendments made by this subsection shall apply to all petitions or applications
			 described in such amendments that—
								(A)are pending as of
			 the date of the enactment of this Act; or
								(B)have been denied,
			 but would have been approved if such amendments had been in effect at the time
			 of adjudication of the petition or application.
								(3)Motion to
			 reopen or reconsiderA motion to reopen or reconsider a petition
			 or application described in subparagraph (B)(ii) shall be granted if such
			 motion is filed with the Secretary or the Attorney General not later than 2
			 years after the date of the enactment of this Act.
							419.Special
			 humanitarian visasSection 103
			 (8 U.S.C. 1103) is amended by adding at the end the following:
						
							(i)Authority to
				waive eligibility requirements for special humanitarian
				considerationsNotwithstanding any other provision of law, the
				Secretary of Homeland Security may waive any requirements under this Act on
				behalf of not more than 1,000 aliens whose circumstances involve special
				humanitarian
				considerations.
							.
					420.Exemption from
			 immigrant visa limit for certain veterans from the PhilippinesSection 201(b)(1) (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
						
							(F)Aliens who are eligible for an
				immigrant visa under paragraph (1) or (3) of section 203(a) and who have a
				parent who was naturalized pursuant to section 405 of the Immigration Act of
				1990 (8 U.S.C. 1440
				note).
							.
					420A.Determinations
			 under the Haitian Refugee Immigration Fairness Act of 1998
						(a)In
			 generalSection 902(d) of the Haitian Refugee Immigration
			 Fairness Act of 1998 (8 U.S.C. 1255 note) is amended by adding at the end the
			 following:
							
								(3)Determinations
				with respect to children
									(A)Use of
				application filing dateDeterminations made under this subsection
				as to whether an individual is a child of a parent shall be made using the age
				and marital status of the individual on October 21, 1998.
									(B)Application
				submission by parentNotwithstanding paragraph (1)(C), an
				application under this subsection filed based on status as a child may be filed
				for the benefit of such child by a parent or guardian of the child, if the
				child is physically present in the United States on such filing
				date.
									.
						(b)New
			 applications and motions to reopen
							(1)New
			 applicationsNotwithstanding section 902(a)(1)(A) of the Haitian
			 Refugee Immigration Fairness Act of 1998, an alien who is eligible for
			 adjustment of status under such Act may submit an application for adjustment of
			 status under such Act not later than the later of—
								(A)2 years after the
			 date of the enactment of the Comprehensive Immigration Reform Act of 2011;
			 or
								(B)1 year after the
			 date on which final regulations are promulgated to implement this section and
			 the amendment made by subsection (a).
								(2)Motions to
			 reopenThe Secretary shall establish procedures for the reopening
			 and reconsideration of applications for adjustment of status under the Haitian
			 Refugee Immigration Fairness Act of 1998 that are affected by the amendment
			 made by subsection (a).
							(3)Relationship of
			 application to certain ordersSection 902(a)(3) of the Haitian
			 Refugee Immigration Fairness Act of 1998 shall apply to an alien present in the
			 United States who has been ordered excluded, deported, removed, or ordered to
			 depart voluntarily, and who files an application under paragraph (1) or a
			 motion under paragraph (2), in the same manner as such section 902(a)(3)
			 applied to aliens filing applications for adjustment of status under such Act
			 prior to April 1, 2000.
							(c)Inadmissibility
			 determinationSection 902 of the Haitian Refugee Immigration
			 Fairness Act of 1998 (8 U.S.C. 1255 note) is amended—
							(1)in subsection
			 (a)(1)(B), by inserting (6)(C)(i), after (6)(A),;
			 and
							(2)in subsection
			 (d)(1)(D), by inserting (6)(C)(i), after
			 (6)(A),.
							420B.Affidavit of
			 supportSection 213A (8 U.S.C.
			 1183a) is amended—
						(1)in subsection
			 (a)(1)(A) by striking 125 and inserting
			 100;
						(2)in subsection
			 (f)(1)(E), by striking 125 and inserting
			 100;
						(3)in subsection
			 (f)(4)(B)(i), by striking 125 and inserting 100;
			 and
						(4)in subsection
			 (f)(5)(A), by striking 125 and inserting
			 100.
						420C.Retaining
			 workers subject to green card backlog
						(a)Adjustment of
			 status
							(1)In
			 generalSection 245 (8 U.S.C. 1255), as amended by section 404,
			 is further amended by adding at the end the following:
								
									(o)Adjustment of
				status for employment-based immigrants
										(1)EligibilityThe
				Secretary of Homeland Security shall promulgate regulations to provide for the
				filing of an application for adjustment of status by an alien (and any eligible
				dependents of such alien), regardless of whether an immigrant visa is
				immediately available at the time the application is filed, if the
				alien—
											(A)has an approved
				petition under subparagraph (E) or (F) of section 204(a)(1); or
											(B)at the discretion
				of the Secretary, has a pending petition under subparagraph (E) or (F) of
				section 204(a)(1).
											(2)Visa
				availabilityAn application filed pursuant to paragraph (1) may
				not be approved until an immigrant visa becomes available.
										(3)FeesIf
				an application is filed pursuant to paragraph (1), the beneficiary of such
				application shall pay a supplemental fee of $500. Such fee may not be charged
				to any dependent accompanying or following to join such beneficiary.
										(4)Extension of
				employment authorization and advanced parole document
											(A)In
				generalThe Secretary of Homeland Security shall provide
				employment authorization and advanced parole documents, in 3-year increments,
				to beneficiaries of an application for adjustment of status based on a petition
				that is filed or, at the discretion of the Secretary, pending, under
				subparagraph (E) or (F) of section 204(a)(1).
											(B)Fee
				adjustmentsApplication fees under this subsection may be
				adjusted in accordance with the 3-year period of validity assigned to the
				employment authorization or advanced parole documents under subparagraph
				(A).
											.
							(b)Use of
			 feesSection 286 (8 U.S.C. 1356) is amended—
							(1)in subsection
			 (m)—
								(A)by striking
			 Notwithstanding any other provisions of law, and inserting the
			 following:
									
										(c)Immigration
				examinations fee account
											(1)In
				generalNotwithstanding any other provision of law, all fees
				collected under section 245(o)(3)
				and
											;
								(B)by striking
			 : Provided, however, That all and inserting the
			 following:
									
										(2)Virgin Islands;
				GuamAll
										;
				and
								(C)by striking
			 : Provided further, That fees and inserting the
			 following:
									
										(3)Cost
				recoveryFees
										.
								(2)in subsection
			 (n)—
								(A)by striking
			 (n) All deposits and inserting the following:
									
										(4)Use of
				funds
											(A)In
				generalExcept as provided under subparagraph (B), all
				deposits
											;
				and
								(B)adding at the end
			 the following:
									
										(C)Supplemental
				fee for adjustment of status of employment-based immigrantsAny
				amounts deposited into the Immigration Examinations Fee Account that were
				collected under section 245(o)(3) shall remain available until expended by the
				Secretary of Homeland Security for backlog reduction and clearing security
				background check
				delays.
										;
								(3)in subsection
			 (o), by striking (o) The Attorney General and inserting the
			 following:
								
									(5)Annual
				financial report to CongressThe Attorney
				General
									;
				and
							(4)in subsection
			 (p), by striking (p) The provisions set forth in subsections (m), (n),
			 and (o) of this section and inserting the following:
								
									(6)ApplicabilityThe
				provisions set forth in this subsection
				shall
									.
							420D.Return of
			 Talent Program
						(a)Short
			 titleThis section may be cited as the Return of Talent Act.
						(b)Establishment
							(1)In
			 generalTitle III (8 U.S.C. 1401 et seq.) is amended by inserting
			 after section 317 the following:
								
									317A.Temporary
				absence of persons participating in the Return of Talent Program
										(a)In
				generalThe Secretary of Homeland Security, in consultation with
				the Secretary of State, shall establish the Return of Talent Program to permit
				eligible aliens to temporarily return to the alien’s country of citizenship in
				order to make a material contribution to that country if the country is engaged
				in post-conflict or natural disaster reconstruction activities, for a period
				not longer than 2 years, unless an exception is granted under subsection
				(d).
										(b)Eligible
				alienAn alien is eligible to participate in the Return of Talent
				Program established under subsection (a) if the alien meets the special
				immigrant description under section 101(a)(27)(N).
										(c)Family
				membersThe spouse, parents, siblings, and any minor children of
				an alien who participates in the Return of Talent Program established under
				subsection (a) may return to such alien’s country of citizenship with the alien
				and reenter the United States with the alien.
										(d)Extension of
				timeThe Secretary of Homeland Security may extend the 2-year
				period referred to in subsection (a) upon a showing that circumstances warrant
				that an extension is necessary for post-conflict or natural disaster
				reconstruction efforts.
										(e)Residency
				requirementsAn immigrant described in section 101(a)(27)(N) who
				participates in the Return of Talent Program established under subsection (a),
				and the spouse, parents, siblings, and any minor children who accompany such
				immigrant to that immigrant’s country of citizenship, shall be considered,
				during such period of participation in the program—
											(1)for purposes of
				section 316(a), physically present and residing in the United States for
				purposes of naturalization within the meaning of that section; and
											(2)for purposes of
				section 316(b), to meet the continuous residency requirements in that
				section.
											(f)Oversight and
				enforcementThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall oversee and enforce the requirements of this
				section.
										.
							(2)Table of
			 contentsThe table of contents (8 U.S.C. 1101 et seq.) is amended
			 by inserting after the item relating to section 317 the following:
								
									
										Sec. 317A. Temporary absence of persons participating in the
				Return of Talent
				Program.
									
									.
							(c)Eligible
			 immigrantsSection 101(a)(27) (8 U.S.C. 1101(a)(27)), as amended
			 by section 517, is further amended by adding at the end the following:
							
								(O)an immigrant
				who—
									(i)has been lawfully
				admitted to the United States for permanent residence;
									(ii)demonstrates an
				ability and willingness to make a material contribution to the post-conflict or
				natural disaster reconstruction in the alien’s country of citizenship;
				and
									(iii)as determined
				by the Secretary of State in consultation with the Secretary of Homeland
				Security—
										(I)is a citizen of a
				country in which Armed Forces of the United States are engaged, or have engaged
				in the 10 years preceding such determination, in combat or peacekeeping
				operations;
										(II)is a citizen of
				a country where authorization for United Nations peacekeeping operations was
				initiated by the United Nations Security Council during the 10 years preceding
				such determination; or
										(III)is a citizen of
				a country which received, during the preceding 2 years, funding from the Office
				of Foreign Disaster Assistance of the United States Agency for International
				Development in response to a declared disaster in such country by the United
				States Ambassador, the Chief of the U.S. Mission, or the appropriate Assistant
				Secretary of State, that is beyond the ability of such country’s response
				capacity and warrants a response by the United States
				Government.
										.
						(d)Report to
			 congressNot later than 2 years after the date of the enactment
			 of this Act, the Secretary, in consultation with the Secretary of State, shall
			 submit a report to Congress that describes—
							(1)the countries of
			 citizenship of the participants in the Return of Talent Program established
			 under section 317A of the Immigration and Nationality Act, as added by
			 subsection (b);
							(2)the post-conflict
			 or natural disaster reconstruction efforts that benefitted, or were made
			 possible, through participation in the program; and
							(3)any other
			 information that the Secretary determines to be appropriate.
							(e)RegulationsNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall promulgate regulations to carry out this section and the amendments made
			 by this section.
						(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 United States Citizenship and Immigration Services such sums as may be
			 necessary to carry out this section and the amendments made by this
			 section.
						2Uniting American
			 Families Act
					421.Short
			 titleThis chapter may be
			 cited as the Uniting American Families
			 Act of 2010.
					422.Definitions
						(a)Permanent
			 partner and permanent partnershipSection 101(a) (8 U.S.C. 1101(a)) is
			 amended by adding at the end the following:
							
								(52)The term
				permanent partner means an individual 18 years of age or older
				who—
									(A)is in a
				committed, intimate relationship with another individual 18 years of age or
				older in which both parties intend a lifelong commitment;
									(B)is financially
				interdependent with that other individual;
									(C)is not married to
				or in a permanent partnership with anyone other than that other
				individual;
									(D)is unable to
				contract with that other individual a marriage cognizable under this Act;
				and
									(E)is not a first,
				second, or third degree blood relation of that other individual.
									(53)The term
				permanent partnership means the relationship that exists between 2
				permanent partners.
								(54)The term
				alien permanent partner means the individual in a permanent
				partnership who is being sponsored for a
				visa.
								.
						(b)Derivative
			 status for permanent partners of nonimmigrant visa holdersSection 101(a)(15) (8 U.S.C. 1101(a)(15))
			 is amended—
							(1)in subparagraph
			 (E), by inserting or permanent partner after
			 spouse;
							(2)in subparagraph
			 (F)(ii), by inserting or permanent partner after
			 spouse;
							(3)in subparagraph
			 (G)(i), by inserting , which shall include his or her permanent
			 partner after members of his or their immediate
			 family;
							(4)in subparagraph
			 (G)(ii), by inserting , which shall include permanent partners,
			 after the members of their immediate families;
							(5)in subparagraph
			 (G)(iii), by inserting , which shall include his permanent
			 partner, after the members of his immediate
			 family;
							(6)in subparagraph
			 (G)(iv), by inserting , which shall include permanent partners
			 after the members of their immediate families;
							(7)in subparagraph
			 (G)(v), by inserting , which shall include permanent partners
			 after the members of the immediate families;
							(8)in subparagraph
			 (H)(iii), by inserting or permanent partner after
			 spouse;
							(9)in subparagraph
			 (I), by inserting or permanent partner after
			 spouse;
							(10)in subparagraph
			 (J), by inserting or permanent partner after
			 spouse;
							(11)in subparagraph
			 (K)(ii), by inserting or permanent partnership after
			 marriage;
							(12)in subparagraph
			 (L), by inserting or permanent partner after
			 spouse;
							(13)in subparagraph
			 (M)(ii), by inserting or permanent partner after
			 spouse;
							(14)in subparagraph
			 (O)(iii), by inserting or permanent partner after
			 spouse;
							(15)in subparagraph
			 (P)(iv), by inserting or permanent partner after
			 spouse;
							(16)in subparagraph
			 (Q)(ii)(II), by inserting or permanent partner after
			 spouse;
							(17)in subparagraph
			 (R), by inserting or permanent partner after
			 spouse;
							(18)in subparagraph
			 (S), by inserting or permanent partner after
			 spouse;
							(19)in subparagraph
			 (T)(ii)(I), by inserting or permanent partner after
			 spouse;
							(20)in subparagraph
			 (T)(ii)(II), by inserting or permanent partner after
			 spouse;
							(21)in subparagraph
			 (U)(ii)(I), by inserting or permanent partner after
			 spouse;
							(22)in subparagraph
			 (U)(ii)(II), by inserting or permanent partner after
			 spouse; and
							(23)in subparagraph
			 (V), by inserting permanent partner or after beneficiary
			 (including a.
							(c)ChildSection 101(b)(1) (8 U.S.C. 1101(b)(1)) is
			 amended by adding at the end the following:
							
								(H)(i)a biological child of
				an alien permanent partner if the child was under the age of 18 at the time the
				permanent partnership was formed; or
									(ii)a child adopted by an alien
				permanent partner while under the age of 16 years if the child has been in the
				legal custody of, and has resided with, such adoptive parent for at least 2
				years and if the child was under the age of 18 at the time the permanent
				partnership was
				formed.
									.
						423.Availability
			 of immigrant visas for permanent partners
						(a)Worldwide level
			 of immigrationSection
			 201(b)(2)(A)(i) (8 U.S.C. 1151(b)(2)(A)(i)) is amended—
							(1)by inserting
			 permanent partners, after spouses,;
							(2)by inserting
			 or permanent partner after spouse each place it
			 appears;
							(3)by inserting
			 (or, in the case of a permanent partnership, whose permanent partnership
			 was not terminated) after was not legally separated from the
			 citizen; and
							(4)by striking
			 remarries. and inserting remarries or enters a permanent
			 partnership with another person..
							(b)Numerical
			 limitations on individual foreign states
							(1)Per country
			 levelsSection 202(a)(4) (8 U.S.C. 1152(a)(4)) is amended—
								(A)in the heading,
			 by inserting , permanent
			 partners, after spouses;
								(B)in the heading of
			 subparagraph (A), by inserting , permanent partners, after
			 spouses; and
								(C)in the heading of
			 subparagraph (C), by striking and daughters
			 inserting without
			 permanent partners and unmarried daughters without permanent
			 partners.
								(2)Rules for
			 chargeabilitySection 202(b)(2) (8 U.S.C. 1152(b)(2)) is
			 amended—
								(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
								(B)by inserting
			 or permanent partners after husband and
			 wife.
								(c)Allocation of
			 immigrant visas
							(1)Preference
			 allocation for family members of permanent resident
			 aliensSection 203(a)(2) (8 U.S.C. 1153(a)(2)) is amended—
								(A)in the
			 heading—
									(i)by
			 striking and after spouses and inserting ,
			 permanent
			 partners,; and
									(ii)by
			 inserting without
			 permanent partners after sons and after
			 daughters;
									(B)in subparagraph
			 (A), by inserting , permanent partners, after
			 spouses; and
								(C)in subparagraph
			 (B), by inserting without permanent partners after
			 sons and after daughters.
								(2)Preference
			 allocation for sons and daughters of citizensSection 203(a)(3)
			 (8 U.S.C. 1153(a)(3)) is amended—
								(A)in the heading,
			 by inserting and daughters
			 and sons with permanent partners after
			 daughters; and
								(B)by inserting
			 , or daughters or sons with permanent partners, after
			 daughters.
								(3)Employment
			 creationSection 203(b)(5)(A)(ii) (8 U.S.C. 1153(b)(5)(A)(ii)) is
			 amended by inserting permanent partner, after
			 spouse,.
							(4)Treatment of
			 family membersSection 203(d) (8 U.S.C. 1153(d)) is amended by
			 inserting , permanent partner, after spouse each
			 place it appears.
							423A.Procedure for
			 granting immigrant status
						(a)Classification
			 petitionsSection 204(a)(1) (8 U.S.C. 1154(a)(1)) is
			 amended—
							(1)in subparagraph
			 (A)(ii), by inserting or permanent partner after
			 spouse;
							(2)in subparagraph
			 (A)(iii)—
								(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
								(B)in subclause (I),
			 by inserting or permanent partnership after
			 marriage each place it appears;
								(3)in subparagraph
			 (A)(v)(I), by inserting permanent partner, after is the
			 spouse,;
							(4)in subparagraph
			 (A)(vi)—
								(A)by inserting
			 or termination of the permanent partnership after
			 divorce; and
								(B)by inserting
			 , permanent partner, after spouse; and
								(5)in subparagraph
			 (B)—
								(A)by inserting
			 or permanent partner after spouse each place it
			 appears;
								(B)by inserting
			 or permanent partnership after marriage in clause
			 (ii)(I)(aa) and the first place it appears in clause (ii)(I)(bb); and
								(C)in clause
			 (ii)(II)(aa)(CC)(bbb), by inserting (or the termination of the permanent
			 partnership) after termination of the marriage.
								(b)Immigration
			 fraud preventionSection 204(c) (8 U.S.C. 1154(c)) is
			 amended—
							(1)by inserting
			 or permanent partner after spouse each place it
			 appears; and
							(2)by inserting
			 or permanent partnership after marriage each
			 place it appears.
							424.Admission of
			 refugees and asylees
						(a)Annual
			 admission of refugees and admission of emergency situation
			 refugeesSection 207(c) (8
			 U.S.C. 1157(c)) is amended—
							(1)in paragraph
			 (2)—
								(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
								(B)by inserting
			 or permanent partner's after spouse's; and
								(2)in paragraph (4),
			 by inserting or permanent partner after
			 spouse.
							(b)AsylumSection 208(b)(3) (8 U.S.C. 1158(b)(3)) is
			 amended—
							(1)in the heading,
			 by inserting or permanent
			 partner after spouse; and
							(2)in the text, by
			 inserting or permanent partner after
			 spouse.
							(c)Adjustment of
			 status of refugeesSection
			 209(b)(3) (8 U.S.C. 1159(b)(3)) is amended by inserting or permanent
			 partner after spouse.
						425.Inadmissible
			 and deportable aliens
						(a)Classes of
			 aliens ineligible for visas or admissionSection 212(a) (8 U.S.C.
			 1182(a)) is amended—
							(1)in paragraph
			 (3)(D)(iv), by inserting permanent partner, after
			 spouse,;
							(2)in paragraph
			 (4)(C)(i)(I), by inserting , permanent partner, after
			 spouse,;
							(3)in paragraph
			 (6)(E)(ii), by inserting permanent partner, after
			 spouse,; and
							(4)in paragraph
			 (9)(B)(v), by inserting , permanent partner, after
			 spouse,.
							(b)WaiversSection
			 212(d) (8 U.S.C. 1182(d)) is amended—
							(1)in paragraph
			 (11), by inserting permanent partner, after
			 spouse,; and
							(2)in paragraph
			 (12), by inserting , permanent partner, after
			 spouse.
							(c)Waivers of
			 inadmissibility on health-related groundsSection 212(g)(1)(A) (8
			 U.S.C. 1182(g)(1)(A)) is amended by inserting or permanent
			 partner after spouse.
						(d)Waivers of
			 inadmissibility on criminal and related groundsSection
			 212(h)(1)(B) (8 U.S.C. 1182(h)(1)(B)) is amended by inserting permanent
			 partner, after spouse,.
						(e)Waiver of
			 inadmissibility for misrepresentationSection 212(i)(1) (8 U.S.C.
			 1182(i)(1)) is amended by inserting permanent partner, after
			 spouse,.
						(f)Deportable
			 aliensSection 237(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended—
							(1)in paragraph
			 (1)(D)(i), by inserting or permanent partners after
			 spouses each place it appears;
							(2)in paragraphs
			 (1)(E)(ii), (1)(E)(iii), and (1)(H)(i)(I), by inserting or permanent
			 partner after spouse;
							(3)by adding at the
			 end of paragraph (1) the following new subparagraph:
								
									(I)Permanent
				partnership fraudAn alien shall be considered to be deportable
				as having procured a visa or other documentation by fraud (within the meaning
				of section 212(a)(6)(C)(i)) and to be in the United States in violation of this
				Act (within the meaning of subparagraph (B)) if—
										(i)the alien obtains
				any admission to the United States with an immigrant visa or other
				documentation procured on the basis of a permanent partnership entered into
				less than 2 years prior to such admission and which, within 2 years subsequent
				to such admission, is terminated because the criteria for permanent partnership
				are no longer fulfilled, unless the alien establishes to the satisfaction of
				the Secretary of Homeland Security that such permanent partnership was not
				contracted for the purpose of evading any provisions of the immigration laws;
				or
										(ii)it appears to
				the satisfaction of the Secretary of Homeland Security that the alien has
				failed or refused to fulfill the aliens permanent partnership which in
				the opinion of the Secretary of Homeland Security was made for the purpose of
				procuring the aliens admission as an
				immigrant.
										
				and
							(4)in paragraphs
			 (2)(E)(i) and (3)(C)(ii), by inserting or permanent partner
			 after spouse each place it appears.
							426.Nonimmigrant
			 and conditional permanent resident status
						(a)Nonimmigrant
			 status for permanent partners awaiting the availability of an immigrant
			 visaSection 214(r) (8 U.S.C.
			 1184(r)) is amended—
							(1)in paragraph (1),
			 by inserting or permanent partner after spouse;
			 and
							(2)by inserting
			 or permanent partnership after marriage each
			 place it appears.
							(b)Conditional
			 permanent resident status for certain alien spouses, permanent partners, and
			 sons and daughters
							(1)Section
			 heading
								(A)In
			 generalThe heading for section 216 (8 U.S.C. 1186a) is amended
			 by inserting and permanent
			 partners after Spouses.
								(B)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216 to read as follows:
									
										
											Sec. 216. Conditional permanent resident status for certain
				alien spouses and permanent partners and sons and
				daughters.
										
										.
								(2)In
			 generalSection 216(a) (8 U.S.C. 1186a(a)) is amended—
								(A)in paragraph (1),
			 by inserting or permanent partner after
			 spouse;
								(B)in paragraph
			 (2)(A), by inserting or permanent partner after
			 spouse;
								(C)in paragraph
			 (2)(B), by inserting permanent partner, after
			 spouse,; and
								(D)in paragraph
			 (2)(C), by inserting permanent partner, after
			 spouse,.
								(3)Termination of
			 status if finding that qualifying marriage improperSection
			 216(b) of such Act (8 U.S.C. 1186a(b)) is amended—
								(A)in the heading,
			 by inserting or Permanent
			 Partnership after Marriage;
								(B)in paragraph
			 (1)(A), by inserting or permanent partnership after
			 marriage; and
								(C)in paragraph
			 (1)(A)(ii)—
									(i)by
			 inserting or has ceased to satisfy the criteria for being considered a
			 permanent partnership under this Act, after terminated,;
			 and
									(ii)by
			 inserting or permanent partner after
			 spouse.
									(4)Requirements of
			 timely petition and interview for removal of conditionSection
			 216(c) (8 U.S.C. 1186a(c)) is amended—
								(A)in paragraphs
			 (1), (2)(A)(ii), (3)(A)(ii), (3)(C), (4)(B), and (4)(C), by inserting or
			 permanent partner after spouse each place it appears;
			 and
								(B)in paragraph
			 (3)(A), in the matter following clause (ii), and in paragraph (3)(D), (4)(B),
			 and (4)(C), by inserting or permanent partnership after
			 marriage each place it appears.
								(5)Contents of
			 petitionSection 216(d)(1) of such Act (8 U.S.C. 1186a(d)(1)) is
			 amended—
								(A)in the heading of
			 subparagraph (A), by inserting or permanent partnership after
			 marriage;
								(B)in subparagraph
			 (A)(i), by inserting or permanent partnership after
			 marriage;
								(C)in subparagraph
			 (A)(i)(I), by inserting before the comma at the end , or is a permanent
			 partnership recognized under this Act;
								(D)in subparagraph
			 (A)(i)(II)—
									(i)by
			 inserting or has not ceased to satisfy the criteria for being considered
			 a permanent partnership under this Act, after
			 terminated,; and
									(ii)by
			 inserting or permanent partner after
			 spouse;
									(E)in subparagraph
			 (A)(ii), by inserting or permanent partner after
			 spouse; and
								(F)in subparagraph
			 (B)(i)—
									(i)by
			 inserting or permanent partnership after
			 marriage; and
									(ii)by
			 inserting or permanent partner after
			 spouse.
									(6)DefinitionsSection
			 216(g) (8 U.S.C. 1186a(g)) is amended—
								(A)in paragraph
			 (1)—
									(i)by
			 inserting or permanent partner after spouse each
			 place it appears; and
									(ii)by
			 inserting or permanent partnership after marriage
			 each place it appears;
									(B)in paragraph (2),
			 by inserting or permanent partnership after
			 marriage;
								(C)in paragraph (3),
			 by inserting or permanent partnership after
			 marriage; and
								(D)in paragraph
			 (4)—
									(i)by
			 inserting or permanent partner after spouse each
			 place it appears; and
									(ii)by
			 inserting or permanent partnership after
			 marriage.
									(c)Conditional
			 permanent resident status for certain alien entrepreneurs, spouses, permanent
			 partners, and children
							(1)Section
			 heading
								(A)In
			 generalThe heading for section 216A (8 U.S.C. 1186b) is amended
			 by inserting Or permanent
			 partners after Spouses.
								(B)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216A to read as follows:
									
										
											Sec. 216A. Conditional permanent resident status for certain
				alien entrepreneurs, spouses or permanent partners, and
				children.
										
										.
								(2)In
			 generalSection 216A(a) (8 U.S.C. 1186b(a)) is amended, in
			 paragraphs (1), (2)(A), (2)(B), and (2)(C), by inserting or permanent
			 partner after spouse each place it appears.
							(3)Termination of
			 status if finding that qualifying entrepreneurship
			 improperSection 216A(b)(1) (8 U.S.C. 1186b(b)(1)) is amended by
			 inserting or permanent partner after spouse in
			 the matter following subparagraph (C).
							(4)Requirements of
			 timely petition and interview for removal of conditionSection
			 216A(c) (8 U.S.C. 1186b(c)) is amended, in paragraphs (1), (2)(A)(ii), and
			 (3)(C), by inserting or permanent partner after
			 spouse.
							(5)DefinitionsSection
			 216A(f)(2) (8 U.S.C. 1186b(f)(2)) is amended by inserting or permanent
			 partner after spouse each place it appears.
							427.Removal,
			 cancellation of removal, and adjustment of status
						(a)Removal
			 proceedingsSection 240 (8
			 U.S.C. 1229a) is amended—
							(1)in the heading of
			 subsection (c)(7)(C)(iv), by inserting permanent partners, after
			 spouses,; and
							(2)in subsection
			 (e)(1), by inserting or permanent partner after
			 spouse.
							(b)Cancellation of
			 removal; adjustment of statusSection 240A(b) (8 U.S.C. 1229b(b)) is
			 amended—
							(1)in paragraph
			 (1)(D), by inserting or permanent partner after
			 spouse;
							(2)in the heading
			 for paragraph (2), by inserting , permanent partner, after
			 Spouse; and
							(3)in paragraph
			 (2)(A), by inserting , permanent partner, after
			 spouse each place it appears.
							(c)Adjustment of
			 status of nonimmigrant to that of person admitted for permanent
			 residence
							(1)Prohibition on
			 adjustment of statusSection 245(d) (8 U.S.C. 1255(d)) is amended
			 by inserting or permanent partnership after
			 marriage.
							(2)Avoiding
			 immigration fraudSection 245(e) (8 U.S.C. 1255(e)) is
			 amended—
								(A)in paragraph (1),
			 by inserting or permanent partnership after
			 marriage; and
								(B)by adding at the
			 end the following new paragraph:
									
										(4)Paragraph (1) and
				section 204(g) shall not apply with respect to a permanent partnership if the
				alien establishes by clear and convincing evidence to the satisfaction of the
				Secretary of Homeland Security that the permanent partnership was entered into
				in good faith and in accordance with section 101(a)(52) and the permanent
				partnership was not entered into for the purpose of procuring the alien's
				admission as an immigrant and no fee or other consideration was given (other
				than a fee or other consideration to an attorney for assistance in preparation
				of a lawful petition) for the filing of a petition under section 204(a) or
				214(d) with respect to the alien permanent partner. In accordance with
				regulations, there shall be only one level of administrative appellate review
				for each alien under the previous
				sentence.
										.
								(3)Adjustment of
			 status for certain aliens paying feeSection 245(i)(1) (8 U.S.C.
			 1255(i)(1)) is amended by inserting or permanent partner after
			 spouse each place it appears.
							428.Application of
			 criminal penalties for misrepresentation and concealment of facts regarding
			 permanent partnershipsSection
			 275(c) (8 U.S.C. 1325(c)) is amended to read as follows:
						
							(c)Any individual
				who knowingly enters into a marriage or permanent partnership for the purpose
				of evading any provision of the immigration laws shall be imprisoned for not
				more than 5 years, or fined not more than $250,000, or
				both.
							.
					429.Naturalization
			 requirements
						(a)Requirements as
			 to residence, good moral character, attachment to the principles of the
			 constitutionSection 316(b)
			 (8 U.S.C. 1427(b)) is amended by inserting or permanent partner
			 after spouse.
						(b)Naturalization
			 for permanent partners of citizensSection 319 (8 U.S.C. 1430) is
			 amended—
							(1)in subsection
			 (a), by inserting or permanent partner after
			 spouse each place it appears;
							(2)in subsection
			 (a), by inserting or permanent partnership after marital
			 union;
							(3)in subsection
			 (b)(1), by inserting or permanent partner after
			 spouse;
							(4)in subsection
			 (b)(3), by inserting or permanent partner after
			 spouse;
							(5)in subsection
			 (d)—
								(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
								(B)by inserting
			 or permanent partnership after marital
			 union;
								(6)in subsection
			 (e)(1)—
								(A)by inserting
			 or permanent partner after spouse; and
								(B)by inserting
			 or permanent partnership after marital union;
			 and
								(7)in subsection
			 (e)(2), by inserting or permanent partner after
			 spouse.
							430.Application of
			 family unity provisions to other laws
						(a)Application of
			 family unity provisions to permanent partners of certain LIFE Act
			 beneficiariesSection 1504 of
			 the LIFE Act (division B of the Miscellaneous Appropriations Act, 2001, as
			 enacted into law by section 1(a)(4) of Public Law 106–554) is amended—
							(1)in the heading,
			 by inserting , permanent partners, after
			 spouses;
							(2)in subsection
			 (a), by inserting , permanent partner, after
			 spouse; and
							(3)in each of
			 subsections (b) and (c)—
								(A)in the subsection
			 headings, by inserting ,
			 Permanent Partners, after Spouses; and
								(B)by inserting
			 , permanent partner, after spouse each place it
			 appears.
								(b)Application to
			 Cuban Adjustment Act
							(1)In
			 generalThe first section of Public Law 89–732 (November 2, 1966;
			 8 U.S.C. 1255 note) is amended—
								(A)in the next to
			 last sentence, by inserting , permanent partner, after
			 spouse the first 2 places it appears; and
								(B)in the last
			 sentence, by inserting , permanent partners, after
			 spouses.
								(2)Conforming
			 amendments
								(A)Immigration and
			 nationality actSection 101(a)(51)(D) (8 U.S.C. 1101(a)(51)(D))
			 is amended by striking or spouse and inserting , spouse,
			 or permanent partner.
								(B)Violence
			 against women actSection 1506(c)(2)(A)(i)(IV) of the Violence
			 Against Women Act of 2000 (8 U.S.C. 1229a note; division B of Public Law
			 106–386) is amended by striking or spouse and inserting ,
			 spouse, or permanent partner.
								3Reforms to
			 specific employment-Based visa categories
					AReforms to the
			 EB–5 Program
						431.EB–5 Regional
			 Center Program fees
							(a)In
			 generalSection 610 of the Departments of Commerce, Justice, and
			 State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
			 1153 note) is amended—
								(1)by striking
			 pilot each place it appears;
								(2)in subsection
			 (b), by striking for 15 years; and
								(3)by adding at the
			 end the following:
									
										(e)In addition to
				any other fees authorized by law, the Secretary of Homeland Security shall
				impose a fee of $2,500 to apply for designation as a regional center under this
				section. Fees collected under this subsection shall be deposited in the
				Treasury in accordance with section 286(x) of the Immigration and Nationality
				Act.
										.
								(b)Establishment
			 of account; use of feesSection 286 (8 U.S.C. 1356) is amended by
			 adding at the end the following:
								
									(x)Immigrant
				entrepreneur regional center account
										(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the Immigrant Entrepreneur
				Regional Center Account. Notwithstanding any other provision of law,
				there shall be deposited as offsetting receipts into the account all fees
				collected under section 610(b) of the Departments of Commerce, Justice, and
				State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
				1153 note) and any fees collected in connection with forms I–526 or
				I–829.
										(2)Use of
				feesFees collected under this section may only be used by the
				Secretary of Homeland Security to administer and operate the employment
				creation program described in section
				203(b)(5).
										.
							(c)Premium
			 processing fee for EB–5 immigrant investorsSection 286(u) (8 U.S.C. 1356(u)) is
			 amended by adding at the end the following: In the case of a petition
			 filed under section 204(a)(1)(H) for classification under section 203(b)(5), if
			 the petitioner desires a guarantee of a decision on the petition in 60 days or
			 less, the premium fee under this subsection shall be set at $2,500 and shall be
			 deposited as offsetting receipts in the Immigrant Entrepreneur Regional Center
			 Account established under subsection (x)..
							(d)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall prescribe regulations to implement the amendments
			 made by this section.
							(e)Effective
			 dateThe amendments made by subsections (a)(3) and (b) shall take
			 effect on the effective date of the regulations prescribed pursuant to
			 subsection (c). The remaining amendments made by this section shall take effect
			 on the date of the enactment of this Act.
							432.Adjustment of
			 status
							(a)Eligibility for
			 adjustment of statusSection
			 245(k) (8 U.S.C. 1255(k)) is amended, in the matter preceding paragraph (1), by
			 striking (1), (2), or (3) and inserting (1), (2), (3), or
			 (5).
							(b)Concurrent
			 filing of EB–5 petitions and applications for adjustment of
			 statusSection 245 (8 U.S.C.
			 1255) is amended by adding at the end the following:
								
									(n)If, at the time a
				petition is filed for classification through a regional center under section
				203(b)(5), approval of the petition would make a visa immediately available to
				the alien beneficiary, the alien beneficiary's adjustment application under
				this section shall be considered to be properly filed whether the application
				is submitted concurrently with, or subsequent to, the visa
				petition.
									.
							433.Set-aside
			 programs
							(a)Improved
			 set-aside for targeted employment areasSection 203(b)(5)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)(B)) is amended as follows:
								(1)Targeted
			 employment area definedClause (ii) is amended to read as
			 follows:
									
										(ii)Targeted
				employment area definedIn this paragraph, the term
				targeted employment area means, at the time a petition for
				classification under this paragraph is filed, any of the following:
										(iii)A rural
				area.
										(iv)An area that has
				experienced high unemployment (of at least 150 percent of the national average
				rate).
										(v)A
				county that has had a 20 percent or more decrease in population since
				1970.
										(vi)An area that is
				within the boundaries established for purposes of a State or Federal economic
				development incentive program, including areas defined as Enterprise Zones,
				Renewal Communities and Empowerment Zones.
										(vii)An area
				designated by a State agency to which the Governor has delegated the authority
				to designate targeted employment areas within the
				State.
										.
								(2)Rural area
			 definedClause (iii) is amended by striking other than an
			 area within a metropolitan statistical area or.
								(3)Effect of prior
			 determinationSuch section is amended by adding at the end the
			 following:
									
										(iv)Effect of
				prior determinationIn a case in which a geographic area is
				determined under clause (ii) to be a targeted employment area, such
				determination shall remain in effect during the 2-year period beginning on the
				date of the determination for purposes of any alien seeking a visa reserved
				under this
				subparagraph.
										.
								(b)Set-aside of
			 visas for regional center programSection 610(b) of the Departments of
			 Commerce, Justice, and State, the Judiciary, and Related Agencies
			 Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended by striking
			 3,000 and inserting 10,000.
							434.Expansion of
			 EB–5 Program
							(a)EB–5
			 extensionSubparagraph (A) of
			 section 216A(d)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1186b(d)(2)(A)) is amended by adding at the end the following: A date
			 specified by the applicant (but not later than the fourth anniversary) shall be
			 substituted for the second anniversary in applying the preceding sentence if
			 the applicant demonstrates that the applicant has attempted to follow his
			 business model in good faith, provides an explanation for the delay in filing
			 the petition that is based on circumstances outside of the applicant's control,
			 and demonstrates that such circumstances will be able to be resolved within the
			 specified period..
							(b)EB–5 program
			 study
								(1)In
			 generalThe Secretary, in appropriate consultation with the
			 Secretary of Commerce and other interested parties, shall conduct a study
			 concerning—
									(A)current job
			 creation counting methodology and initial projections under section 203(b)(5)
			 of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)); and
									(B)how best to
			 promote the employment creation program described in such section overseas to
			 potential immigrant investors.
									(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Congress containing the results of the study
			 conducted under paragraph (1).
								(c)EB–5 full-time
			 equivalents
								(1)In
			 generalSection 203(b)(5)(A)(ii) (8 U.S.C. 1153(b)(5)(A)(ii)) is
			 amended by inserting (or full-time equivalent) after
			 full-time.
								(2)DefinitionSection
			 203(b)(5)(D) (8 U.S.C. 1153(b)(5)(D)) is amended to read as follows:
									
										(D)Employment-related
				definitions
											(i)Full-time
				employment definedIn this paragraph, the term full-time
				employment means employment in a position that requires at least 35
				hours of service per week at any time, regardless of who fills the
				position.
											(ii)Full-time
				equivalent employment definedIn this paragraph, the term
				full-time equivalent employment means employment representing
				the number of full-time employees that could have been employed if the reported
				number of hours worked by part-time employees had been worked by full-time
				employees. This shall be calculated by dividing the part-time hours paid by the
				standard number of hours for full-time
				employees.
											.
								BAdjustments to
			 other select visa programs
						435.Elimination of
			 sunset provisions
							(a)Special
			 immigrant nonminister religious worker programSection 101(a)(27)(C)(ii) (8 U.S.C. 1101
			 (a)(27)(C)(ii)) is amended by striking September 30, 2012 each
			 place such term appears.
							(b)Conrad State 30
			 programSection 220(c) of the
			 Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182
			 note) is amended by striking and before September 30,
			 2012..
							436.Permanent
			 authorization of the nonimmigrant nurses in health professional shortage areas
			 program
							(a)In
			 generalSection 2(e)(2) of the Nursing Relief for Disadvantaged
			 Areas Act of 1999 (8 U.S.C. 1182 note) is amended to read as follows:
								
									(e)Application of
				nonimmigrant changesThe amendments made by this section shall
				apply to classification petitions filed for nonimmigrant status only—
										(1)during the
				period—
											(A)beginning on the
				date that interim or final regulations are first promulgated under subsection
				(d); and
											(B)ending on the
				date that is 3 years after the date of the enactment of the Nursing Relief for
				Disadvantaged Areas Reauthorization Act of 2005; and
											(2)beginning on the
				date of enactment of the CIR Act of
				2010.
										.
							(b)Inapplicability
			 of certain regulatory requirementsThe requirements of chapter 5
			 of title 5, United States Code (commonly referred to as the
			 Administrative Procedure Act) or any other law relating to
			 rulemaking, information collection or publication in the Federal Register,
			 shall not apply to any action to implement the amendments made by section 2 to
			 the extent the Secretary Homeland of Security, the Secretary of Labor, or the
			 Secretary of Health and Human Services determines that compliance with any such
			 requirement would impede the expeditious implementation of such
			 amendments.
							437.Incentives for
			 physicians to practice in medically underserved communitiesSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended—
							(1)in subsection
			 (g), by adding at the end the following:
								
									(12)An alien
				physician described in section 212(j)(2)(B) who entered the United States as a
				nonimmigrant described in section 101(a)(15)(H)(i)(b) to pursue graduate
				medical education or training shall not be subject to the limitations described
				in paragraphs (1) and (4), provided that the period of authorized admission of
				such alien as an H–1B nonimmigrant may not extend beyond the 6-year period
				beginning on the date on which the alien receives the exemption described in
				subparagraph (A), if—
										(A)an interested
				State agency submits a request for an exemption under section 214(l)(1)(B), but
				not 1 of the 10 waivers or exemptions described in subsection (l)(1)(D)(ii);
				and
										(B)the Secretary of
				State recommends that the alien be exempted from such
				limitations.
										;
				and
							(2)in subsection
			 (l)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking the Attorney General shall not grant such waiver unless
			 and inserting or for an exemption from the limitations described in
			 paragraphs (1) and (4) of subsection (g) on behalf of an alien described in
			 subsection (g)(12), the Secretary shall not grant such waiver or exemption
			 unless;
									(ii)in
			 subsection (A), by inserting or exemption before the semicolon
			 at the end;
									(iii)in subsection
			 (B), by striking would not cause the number of waivers allotted for that
			 State for that fiscal year to exceed 30 and inserting or
			 exemption would not cause the total number of waivers plus the total number of
			 exemptions allotted for that State for that fiscal year to exceed 30, unless
			 such allotment is increased pursuant to paragraph (4);
									(iv)in
			 subsection (C)(ii), by inserting or exemption after
			 waiver; and
									(v)in
			 subsection (D)—
										(I)in clause (ii),
			 by striking would not cause the number of the waivers and
			 inserting or exemption would not cause the total number of waivers and
			 exemptions; and
										(II)in clause (iii),
			 by inserting or exemption after waiver;
										(B)in paragraph
			 (2)(A), by striking status of an alien and inserting status of an alien
			 described in 212(e)(iii); and
								(C)by adding at the
			 end the following:
									
										(4)If at least 90
				percent of the total number of waivers and exemptions allotted under paragraph
				(1)(B) to States that were granted not fewer than 5 such waivers or exemptions,
				in the aggregate, during any 1 of the 3 previous fiscal years are granted, on a
				nationwide basis, in the current fiscal year, the allotment of such waivers and
				exemptions in the current fiscal year shall be increased from 30 to 35 for each
				State. Such allotments shall be further increased in increments of 5 each time
				such 90 percent threshold of the adjusted allotment level is reached, on a
				nationwide basis. The allotment for each State shall reset to 30 at the
				beginning of each fiscal
				year.
										.
								438.Student visa
			 reform
							(a)In
			 general
								(1)Nonimmigrant
			 classificationSection 101(a)(15)(F) (8 U.S.C. 1101(a)(15)(F)) is
			 amended to read as follows:
									
										(F)an alien—
											(i)who—
												(I)is a bona fide
				student qualified to pursue a full course of study in mathematics, engineering,
				technology, or the sciences leading to a bachelors or graduate degree and who
				seeks to enter the United States for the purpose of pursuing such a course of
				study consistent with section 214(m) at an institution of higher education (as
				defined by section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a))) in the United States, particularly designated by the alien and
				approved by the Secretary of Homeland Security, after consultation with the
				Secretary of Education, which institution or place of study shall have agreed
				to report to the Secretary the termination of attendance of each nonimmigrant
				student, and if any such institution of learning or place of study fails to
				make reports promptly the approval shall be withdrawn; or
												(II)is engaged in
				temporary employment for optional practical training related to such alien’s
				area of study following completion of the course of study described in
				subclause (I) for a period or periods of not more than 24 months;
												(ii)who—
												(I)has a residence
				in a foreign country which the alien has no intention of abandoning, who is a
				bona fide student qualified to pursue a full course of study, and who seeks to
				enter the United States temporarily and solely for the purpose of pursuing such
				a course of study consistent with section 214(m) at an established college,
				university, seminary, conservatory, academic high school, elementary school, or
				other academic institution or in a language training program in the United
				States, particularly designated by the alien and approved by the Secretary of
				Homeland Security, after consultation with the Secretary of Education, which
				institution or place of study shall have agreed to report to the Secretary the
				termination of attendance of each nonimmigrant student, and if any such
				institution of learning or place of study fails to make reports promptly the
				approval shall be withdrawn; or
												(II)is engaged in
				temporary employment for optional practical training related to such alien’s
				area of study following completion of the course of study described in
				subclause (I) for a period or periods of not more than 24 months;
												(iii)who is the
				spouse or minor child of an alien described in clause (i) or (ii) if
				accompanying or following to join such an alien;
											(iv)who—
												(I)is a national of
				Canada or Mexico, who maintains actual residence and place of abode in the
				country of nationality, who is described in clause (i) or (ii) except that the
				alien’s qualifications for and actual course of study may be full- or
				part-time, and who commutes to the United States institution or place of study
				from Canada or Mexico; or
												(II)is engaged in
				temporary employment for optional practical training related to such student’s
				area of study following completion of the course of study described in
				subclause (I) for a period or periods of not more than 24 months; or
												(v)who—
												(I)maintains actual
				residence and place of abode in the alien’s country of nationality; and
												(II)is described in
				clause (i), except that the alien’s actual course of study may involve a
				distance learning program, for which the alien is temporarily visiting the
				United States for a period of up to 30
				days.
												.
								(2)AdmissionSection
			 214(b) (8 U.S.C. 1184(b)) is amended by inserting (F)(i), before
			 (L) or (V).
								(3)Conforming
			 amendmentSection 214(m)(1) (8 U.S.C. 1184(m)(1)) is amended, in
			 the matter preceding subparagraph (A), by striking (i) or (iii)
			 and inserting (i), (ii), (iv), or (v).
								(b)Off-campus work
			 authorization for foreign students
								(1)In
			 generalAliens admitted as nonimmigrant students described in
			 section 101(a)(15)(F), as amended by subsection (a), (8 U.S.C. 1101(a)(15)(F))
			 may be employed in an off-campus position unrelated to the alien’s field of
			 study if—
									(A)the alien has
			 enrolled full-time at the educational institution and is maintaining good
			 academic standing;
									(B)the employer
			 provides the educational institution and the Secretary of Labor with an
			 attestation that the employer—
										(i)has
			 spent at least 21 days recruiting United States citizens to fill the position;
			 and
										(ii)will pay the
			 alien and other similarly situated workers at a rate not less than the greater
			 of—
											(I)the actual wage
			 level for the occupation at the place of employment; or
											(II)the prevailing
			 wage level for the occupation in the area of employment; and
											(C)the alien will
			 not be employed more than—
										(i)20
			 hours per week during the academic term; or
										(ii)40
			 hours per week during vacation periods and between academic terms.
										(2)DisqualificationIf
			 the Secretary of Labor determines that an employer has provided an attestation
			 under paragraph (1)(B) that is materially false or has failed to pay wages in
			 accordance with the attestation, the employer, after notice and opportunity for
			 a hearing, shall be disqualified from employing an alien student under
			 paragraph (1).
								439.Temporary
			 visas for individuals from Ireland
							(a)DefinitionSection 101(a)(15)(E)(iii) (8 U.S.C.
			 1101(a)(15)(E)) is amended by inserting or solely to perform services as
			 an employee who meets the requirements of section 203(d)(2) if the alien is a
			 national of the republic of Ireland after
			 Australia.
							(b)Temporary
			 admission of inadmissible aliensClause (i) of section
			 212(a)(d)(3)(A) (8 U.S.C. 1182(d)(3)(A)) is amended by inserting before the
			 semicolon the following: provided that such recommendation and approval
			 shall not be required for the issuance of a visa pursuant to section
			 101(a)(15)(E) for ineligibility under paragraphs (6), (7) or (9) of section
			 212(a) that is based on conduct occurring prior to the date of enactment of
			 this Act.
							(c)Numerical
			 limitationsSection 214(g)(11)(B)(8 U.S.C. 1184(g)(11)(B)) is
			 amended by inserting for each of the nationalities included in section
			 101(a)(15)(E)(iii) before the period.
							440.S
			 visas
							(a)Expansion of
			 S visa classificationSection
			 101(a)(15)(S) (8 U.S.C. 1101(a)(15)(S)) is amended—
								(1)in clause
			 (i)—
									(A)by striking
			 Attorney General each place that term appears and inserting
			 Secretary of Homeland Security;
									(B)in subclause (I),
			 by inserting before the semicolon, , including a criminal enterprise
			 undertaken by a foreign government, its agents, representatives, or
			 officials;
									(C)in subclause
			 (III), by inserting if the information concerns a criminal enterprise
			 undertaken by an individual or organization that is not a foreign government,
			 its agents, representatives, or officials, before whose;
			 and
									(D)by striking
			 or at the end; and
									(2)in clause
			 (ii)—
									(A)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
									(B)by striking
			 1956, and all that follows through the alien; and
			 inserting the following: “1956; or
										
											(iii)who the
				Secretary of Homeland Security and the Secretary of State, in consultation with
				the Director of Central Intelligence, jointly determine—
												(I)is in possession
				of critical reliable information concerning the activities of governments or
				organizations, or their agents, representatives, or officials, with respect to
				weapons of mass destruction and related delivery systems, if such governments
				or organizations are at risk of developing, selling, or transferring such
				weapons or related delivery systems; and
												(II)is willing to
				supply or has supplied, fully and in good faith, information described in
				subclause (I) to appropriate persons within the United States Government;
				and
												if the
				Secretary of Homeland Security (or with respect to clauses (ii) and (iii), the
				Secretary of State and the Secretary of Homeland Security jointly) considers it
				to be appropriate, the spouse, children, married and unmarried sons and
				daughters, and parents of an alien described in clause (i), (ii), or (iii) if
				accompanying, or following to join, the
				alien;.
									(b)Numerical
			 limitationSection 214(k)(1) (8 U.S.C. 1184(k)(1)) is amended to
			 read as follows:
								
									(1)The number of
				aliens who may be provided a visa as nonimmigrants under section 101(a)(15)(S)
				in any fiscal year may not exceed
				1,000.
									.
							(c)Reports
								(1)ContentSection
			 214(k)(4) (8 U.S.C. 1184(k)(4)) is amended—
									(A)in the matter
			 preceding subparagraph (A)—
										(i)by
			 striking Attorney General and inserting Secretary of
			 Homeland Security; and
										(ii)by
			 striking concerning and inserting that
			 includes;
										(B)in subparagraph
			 (D), by striking and at the end;
									(C)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
									(D)by adding at the
			 end the following:
										
											(F)if the total
				number of such nonimmigrants admitted is fewer than 25 percent of the total
				number provided for under paragraph (1)—
												(i)the reasons for
				the reduced number of such nonimmigrants;
												(ii)the efforts made
				by the Secretary of Homeland Security to admit such nonimmigrants; and
												(iii)any extenuating
				circumstances that contributed to the reduced number of such
				nonimmigrants.
												.
									(2)Form of
			 reportSection 214(k) (8 U.S.C. 1184(k)) is amended by adding at
			 the end the following:
									
										(5)To the extent
				required by law and if it is in the interests of national security or the
				security of such nonimmigrants that are admitted, as determined by the
				Secretary of Homeland Security—
											(A)the information
				contained in a report described in paragraph (4) may be classified; and
											(B)the Secretary of
				Homeland Security shall, to the extent feasible, submit a non-classified
				version of the report to the Committee on the Judiciary of the House of
				Representatives and the Committee on the Judiciary of the
				Senate.
											.
								4Protection of
			 H–2B nonimmigrants and workers recruited abroad
					441.Definitions
						(a)In
			 generalExcept as otherwise provided by this title, the terms
			 used in this title shall have the same meanings, respectively, as are given
			 those terms in section 3 of the Fair Labor Standards Act of 1938.
						(b)Other
			 definitionsAs used in this chapter:
							(1)Area of
			 employmentThe term area of employment means the
			 area within normal commuting distance of the worksite or physical location
			 where the work of the H–2B nonimmigrant is or will be performed. If such
			 worksite or location is within a Metropolitan Statistical Area, any place
			 within such area shall be deemed to be within the area of employment.
							(2)Building and
			 grounds cleaning and maintenance occupationThe term
			 Building and Grounds Cleaning and Maintenance occupation means any
			 occupation listed as a Building and Grounds Cleaning and Maintenance occupation
			 in the Department of Labor’s Standard Occupational Classification (as published
			 by such Department).
							(3)Construction
			 occupationThe term construction occupation means
			 any occupation listed as a construction or extraction occupation in the
			 Department of Labor’s Standard Occupational Classification (as published by
			 such Department), except that it does not include any occupation listed in such
			 classification as an extraction worker occupation.
							(4)DisplaceIn
			 the case of an application with respect to one or more H–2B non immigrants by
			 an employer, the employer is considered to displace a United
			 States worker from a job if the employer lays off the worker from a job that is
			 essentially the equivalent of the job for which the nonimmigrant or non
			 immigrants is or are sought. A job shall not be considered to be essentially
			 equivalent of an other job unless it involves essentially the same
			 responsibilities, was held by a United States worker with substantially
			 equivalent qualifications and experience, and is located in the same area of
			 employment as the other job.
							(5)Foreign labor
			 contracting activityThe term foreign labor contracting
			 activity means recruiting, soliciting for hire, or furnishing an
			 individual who resides outside of the United States to be employed in the
			 United States. The term shall not include such activity performed by labor
			 organizations, including labor organizations representing agricultural
			 laborers.
							(6)Foreign labor
			 contractorThe term foreign labor contractor means
			 any person who performs any foreign labor contracting activity. The term shall
			 not include labor organizations, including labor organizations representing
			 agricultural laborers.
							(7)Foreign worker
			 programThe term foreign worker program means any
			 program authorized by the Immigration and Nationality Act to employ
			 nonimmigrants described in subparagraphs (B), (E), (H), (J), (L), (O), (P), or
			 (R) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)).
							(8)H–2B
			 nonimmigrantThe term H–2B nonimmigrant means an
			 alien admitted or provided status as a nonimmigrant described in section
			 101(a)(15)(H)(ii)(B).
							(9)Lays
			 off
								(A)In
			 generalThe term lays off, with respect to a
			 worker—
									(i)means to cause
			 the worker’s loss of employment, other than through a discharge for inadequate
			 performance, violation of workplace rules, cause, voluntary departure,
			 voluntary retirement, or the expiration of a grant or contract (other than a
			 temporary employment contract entered into in order to evade a condition
			 described in paragraph (1)(E)); and
									(ii)does not include
			 any situation in which the worker is offered, as an alternative to such loss of
			 employment, a similar employment opportunity with the same employer at
			 equivalent or higher compensation and benefits than the position from which the
			 employee was discharged, regard less of whether or not the employee accepts the
			 offer.
									(B)ConstructionNothing
			 in this subparagraph is intended to limit an employee’s rights under a
			 collective bargaining agreement or other employment contract.
								(10)Metal Workers
			 occupationThe term Metal Workers occupation means
			 any occupation listed as a metal worker or plastic worker occupation in the
			 Department of Labor’s Standard Occupational Classification (as published by
			 such Department).
							(11)Registered
			 H–2B employerThe term registered H–2B employer
			 means an employer that has been registered by the Secretary of Labor under
			 paragraph (2) to employ an H–2B nonimmigrant.
							(12)SecretaryThe
			 term Secretary means the Secretary of Labor.
							(13)StateThe
			 term State means any State of the United States and includes the
			 District of Columbia, Puerto Rico, Guam, American Samoa, the Commonwealth of
			 the Northern Mariana Islands, and the Virgin Islands of the United
			 States.
							(14)Substantial
			 failureThe term substantial failure means the
			 willful failure to comply with the requirements of this section that
			 constitutes a significant deviation from the terms and conditions of an
			 application.
							(15)United States
			 workerThe term United States worker means an
			 employee who—
								(A)is a citizen or
			 national of the United States; or
								(B)is an alien who
			 is lawfully admitted for permanent residence, is admitted as a refugee under
			 section 207, is granted asylum under section 208, or is an immigrant otherwise
			 authorized, by this Act or by the Secretary of Homeland Security, to be
			 employed.
								(16)WorkerThe
			 term worker means an individual who is the subject of foreign
			 labor contracting activity.
							442.Protections
			 for workers recruited abroad
						(a)Disclosure of
			 working conditionsAny person who engages in foreign labor
			 contracting activity shall ascertain and disclose, to each worker who is
			 recruited for employment at the time of the worker’s recruitment—
							(1)the place of
			 employment;
							(2)the compensation
			 for the employment;
							(3)a description of
			 employment activities;
							(4)the period of
			 employment;
							(5)any travel or
			 transportation expenses to be assessed;
							(6)any other
			 employee benefit to be provided and any costs to be charged for each
			 benefit;
							(7)the existence of
			 any strike or lockout in the course of a labor dispute at the place of
			 employment;
							(8)the existence of
			 any arrangement with any person involving the receipt of a commission or any
			 other benefit for the provision of items or services to workers;
							(9)the extent to
			 which workers will be compensated through workers’ compensation, private
			 insurance, or otherwise for injuries or death, including—
								(A)work related
			 injuries and death during the period of employment;
								(B)the name of the
			 State workers’ compensation insurance carrier or the name of the policyholder
			 of the private insurance;
								(C)the name and
			 telephone number of each person who must be notified of an injury or death;
			 and
								(D)the time period
			 within which such notice must be given;
								(10)any education or
			 training to be provided or required, including—
								(A)the nature and
			 cost of such training;
								(B)the person that
			 will pay such costs; and
								(C)whether the
			 training is a condition of employment, continued employment, or future
			 employment; and
								(11)a statement, in
			 a form specified by the Secretary of Labor, describing the protections of this
			 section and of the Trafficking Victims Protection Act of 2000 (division A of
			 Public Law 106–486), including relevant complaint line information, for workers
			 recruited abroad.
							(b)False or
			 misleading informationNo person who engages in foreign labor
			 contracting activity shall knowingly provide materially false or misleading
			 information to any worker concerning any matter required to be disclosed in
			 paragraph (1).
						(c)Form of
			 disclosureThe information required to be disclosed under
			 paragraph (1) shall be provided in writing in English or, as necessary and
			 reasonable, in the language of the worker being recruited. The Secretary of
			 Labor shall make forms available in English, Spanish, and other languages, as
			 necessary and reasonable, which may be used in providing workers with
			 information required under this section.
						(d)Recruitment
			 feesNo person conducting foreign labor contracting activity
			 shall assess any fee to a worker for such foreign labor contracting
			 activity.
						(e)Transportation
			 costsThe employer shall bear the transportation costs, including
			 subsistence costs during the period of travel, for the worker from the worker’s
			 home residence at the time of recruitment to the place of employment either
			 through direct payment or reimbursement in the first workweek and from the
			 place of employment to such worker's place of permanent residence.
						(f)Unlawful
			 discrimination
							(1)Discrimination
			 prohibitedIt shall be unlawful for an employer or a foreign
			 labor contractor to discharge any individual, or otherwise discriminate against
			 an individual with respect to compensation, terms, conditions, or privileges of
			 employment because such individual's race, color, creed, sex, national origin,
			 religion, age, or disability.
							(2)DeterminationFor
			 the purposes of determining the existence of unlawful discrimination under
			 paragraph (1)—
								(A)in the case of a
			 claim of discrimination based on race, color, creed, sex, national origin, or
			 religion, the same legal standards shall apply as are applicable under title
			 VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);
								(B)in the case of a
			 claim of discrimination based on unlawful discrimination based on age, the same
			 legal standards shall apply as are applicable under the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 621 et seq.); and
								(C)in the case of a
			 claim of discrimination based on disability, the same legal standards shall
			 apply as are applicable under title I of the Americans With Disabilities Act
			 (42 U.S.C. 12101 et seq.).
								(g)Discrimination
			 prohibited against workers seeking relief under this chapterNo
			 person shall intimidate, threaten, restrain, coerce, blacklist, discharge, or
			 in any manner discriminate against any worker because such worker has, with
			 just cause, filed any complaint or instituted, or caused to be instituted, any
			 proceeding under or related to this chapter, or has testified or is about to
			 testify in any such proceedings, or because of the exercise, with just cause,
			 by such worker on behalf of himself or others of any right or protection
			 afforded by this chapter.
						(h)Procedures in
			 addition to other rights of employeesThe rights and remedies provided to workers
			 under this chapter are in addition to any other contractual or statutory rights
			 and remedies of the workers, and are not intended to alter or affect such
			 rights and remedies.
						(i)Authority to
			 prescribe regulationsThe
			 Secretary of Labor shall prescribe such regulations as may be necessary to
			 carry out this chapter.
						443.Enforcement
			 provisions
						(a)Complaints and
			 investigations
							(1)In
			 generalThe Secretary of Labor shall establish a process for the
			 receipt, investigation, and disposition of complaints respecting the
			 application of a predominant wage level proposed by an employer seeking
			 certification under this subsection, an employer’s failure to meet a condition
			 specified in an application submitted under paragraph (2) or (3) or an
			 applicant’s misrepresentation of material facts in such an application but not
			 the methodology used to calculate the predominant wage level itself. Complaints
			 may be filed by any aggrieved person or organization (including bargaining
			 representatives). No investigation or hearing shall be conducted on a complaint
			 concerning such a failure or misrepresentation unless the complaint was filed
			 not later than 12 months after the date of the failure or misrepresentation,
			 respectively. The Secretary shall conduct an investigation under this paragraph
			 if there is reasonable cause to believe that such a failure or
			 misrepresentation has occurred.
							(2)InvestigationsThe
			 Secretary of Labor may initiate an investigation of any employer that employs
			 nonimmigrants described in section 101(a)(15)(H)(ii)(b) or (c) if the Secretary
			 of Labor has reasonable cause to believe that the employer is not in compliance
			 with this subsection. The Secretary of Labor may consider information submitted
			 by an employer to the Secretary of Homeland Security or the Secretary of Labor
			 for purposes of securing the employment of a nonimmigrant described in section
			 101(a)(15)(H)(ii)(b) or (c) when determining whether the Secretary of Labor has
			 reasonable cause to believe that an employer is not in compliance with this
			 section. An investigation initiated and conducted under this subparagraph may
			 be considered a complaint under the process established pursuant to
			 subparagraph (A).
							(3)Reasonable
			 basisUnder the process established pursuant to subparagraph (A),
			 the Secretary of Labor shall determine, not later than 30 days after the date
			 such a complaint is filed, whether a reasonable basis exist to make a finding
			 described in subparagraph (B). If the Secretary determines that such a
			 reasonable basis exists, the Secretary shall provide for notice of such
			 determination to the interested parties and an opportunity for a hearing on the
			 complaint, in accordance with section 556 of title 5, United States Code, not
			 later than 60 days after the date of the determination. If such a hearing is
			 requested, the Secretary shall make a finding concerning the matter by not
			 later than 60 days after the date of the hearing. In the case of similar
			 complaints respecting the same applicant, the Secretary may consolidate the
			 hearings under this subparagraph on such complaints.
							(4)PenaltiesIf
			 the Secretary of Labor finds, after notice and an opportunity for a hearing, a
			 substantial failure to meet any of the conditions of the application described
			 under paragraph (2) or (3), a willful misrepresentation of a material fact in
			 such application, or a violation of subparagraph (F)—
								(A)the Secretary of
			 Labor shall notify the Secretary of Homeland Security of such finding and may,
			 in addition to any other remedy authorized by law, impose such administrative
			 remedies (including civil monetary penalties in an amount not to exceed $10,000
			 per violation) as the Secretary of Labor determines to be appropriate;
								(B)the Secretary of
			 Labor may not approve applications filed with respect to that employer under
			 paragraph (2) or (3) during a period of at least 1 year but not more than 5
			 years for aliens to be employed by the employer; and
								(C)the Secretary of
			 Homeland Security may not approve petitions filed with respect to that employer
			 under section 204 or 214(c) during a period of at least 1 year for aliens to be
			 employed by the employer.
								(5)Criminal
			 sanctionsWhoever knowingly violates this chapter shall be fined
			 up to $3,000 per violation or imprisoned not more than one year, or both. Upon
			 conviction, after a first conviction under this section, for a second or
			 subsequent violation of this chapter, the defendant shall be fined up to
			 $10,000 or imprisoned not more than three years, or both.
							(6)Highest
			 penaltiesIn determining the level of penalties to be assessed
			 under subparagraph (D), the highest penalties shall be reserved for willful
			 failures to meet any of the conditions of the application that involve harm to
			 United States workers.
							(7)Discrimination
			 or retaliation prohibitedIt is a violation of this subparagraph
			 for an employer who has filed an application under this subsection to
			 intimidate, threaten, restrain, coerce, discharge, or in any other manner
			 discriminate or retaliate against an employee (including a former employee or
			 an applicant for employment) because the employee—
								(A)has disclosed
			 information to the employer, or to any other person, that the employee
			 reasonably believes evidences a violation of this subsection, or any rule or
			 regulation pertaining to this subsection; or
								(B)cooperates, or
			 seeks to cooperate, in an investigation or other proceeding concerning the
			 employer's compliance with the requirements of this subsection, or any rule or
			 regulation pertaining to this subsection.
								(b)Authority To
			 ensure complianceThe Secretary of Labor may bring an action in
			 any court of competent jurisdiction as may be necessary to assure employer
			 compliance with terms and conditions of employment under this subsection,
			 including imposing appropriate penalties and seeking appropriate injunctive
			 relief and specific performance of contractual obligations. The rights and
			 remedies provided to H–2B workers by this subsection are in addition to, and
			 not in lieu of, any other contractual or statutory rights and remedies of such
			 workers, and are not intended to alter or affect such rights and
			 remedies.
						444.Transfer of
			 forest, conservation, nursery, and logging workers to the H–2A agricultural
			 worker program
						(a)Classification
			 as agricultural laborAny farming, fishing, or forestry
			 occupation (as included in this major group the Standard Occupational
			 Classification published by the Department of Labor’s Bureau of Labor
			 Statistics) shall be considered agricultural labor for the purposes of
			 employing nonimmigrants described in section101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)).
						(b)Simultaneous
			 classificationAny workers currently considered seasonal
			 agricultural workers under the Migrant Seasonal Worker Protection Act (29
			 U.S.C. 1801 et seq.) shall retain their simultaneous classification under such
			 Act.
						445.H–2B
			 nonimmigrant labor certification application fees
						(a)Establishment
			 of feesSection 212(a)(5)(A) (8 U.S.C. 1182(a)(5)(A)) is amended
			 by adding the following:
							
								(v)Establishment
				of H–2b employment certification application fee
									(I)In
				generalThe Secretary of Labor shall impose a fee on an employer
				that submits an application for an employment certification for aliens granted
				nonimmigrant status under section 101(a)(15)(H)(ii)(b) to the Secretary of
				Labor under this subparagraph.
									(II)Fee during
				initial yearDuring the 12-month period beginning on the date of
				the enactment of this clause, the fee imposed under subclause (I) shall be $800
				for each application.
									(III)Additional
				fee per workerIn addition to the application fee required under
				clause (i), the Secretary shall require each employer to pay a fee of $300, to
				be deposited in the Treasury in accordance with section 286(x), for each H–2B
				worker position requested in an application described in subparagraph
				(A).
									(IV)Fee after
				initial yearAfter the expiration of the period described in
				subclause (II), the fee imposed under subclause (I) shall be set at a level the
				Secretary of Labor determines will—
										(aa)ensure recovery
				of the full costs of carrying out labor certification activities under this
				subparagraph; and
										(bb)recover any
				additional costs associated with the administration of the fees
				collected.
										(V)Prohibition on
				employer accepting reimbursement of fee
										(aa)In
				generalAn employer subject to a fee under this clause may not
				require or accept reimbursement, directly or indirectly, of or other
				compensation for all or part of the cost of such fee.
										(bb)Civil
				penaltyIf the Secretary of Labor determines, after notice and
				opportunity for a hearing, that an employer has violated item (aa), the
				Secretary of Labor may impose a civil penalty in an amount not to exceed $5,000
				per violation.
										(VI)Deposit of
				fees and penaltiesFees and civil penalties collected under this
				clause shall be deposited in the H–2B Employment Certification
				Application Fee Account established under section
				286(x).
									.
						(b)Establishment
			 of account and use of fundSection 286 (8 U.S.C. 1356) is amended
			 by adding at the end the following:
							
								(x)H–2B
				employment certification application fee account
									(1)Establishment
				of accountThere is established in the general fund of the
				Treasury a separate account, which shall be known as the H–2B Employment
				Certification Application Fee Account. Notwithstanding any other
				provision of this title, there shall be deposited as offsetting receipts into
				the account all amounts from the fees and civil penalties collected under
				section 212(a)(5)(A)(v).
									(2)Use of
				feesOf the amounts deposited into the H–2B Employment
				Certification Application Fee Account under this subsection in each fiscal
				year, the Secretary of Labor shall use such amounts as the Secretary of Labor
				determines are necessary for the costs of Federal administration, including
				personnel, in carrying out labor certification activities under section
				212(a)(5)(A), and to assist the States, as appropriate, in the determination of
				prevailing wages for purposes of carrying out such section.
									(3)Availability of
				fundsThe fees deposited into the H–2B Employment Certification
				Application Fee Account under this subsection shall remain available until
				expended for the activities described in paragraph
				(2).
									.
						(c)Program
			 integritySection 212(a)(5)(A) (8 U.S.C. 1182(a)(5)(A)), as
			 amended by subsection (a), is further amended by adding at the end the
			 following:
							
								(vi)Program
				integrity regulationsThe Secretary of Labor may prescribe such
				regulations as may be necessary to ensure the integrity of the labor
				certification process carried out under this subparagraph, including standards
				and procedures under which employers and their representatives are excluded
				from participation in the labor certification process under this
				subparagraph.
								.
						446.Labor
			 agreement provisions
						(a)Recruitment of
			 United States workersSection
			 212 (8 U.S.C. 1182) is amended—
							(1)in subsection
			 (p)(3), by striking (a)(5)(A), (n)(1)(A)(i)(II), and inserting
			 (n)(1)(A)(i)(II);
							(2)by redesignating
			 subsection (t) (as added by section 1(b)(2)(B) of Public Law 108–449) as
			 subsection (u); and
							(3)by adding at the
			 end the following:
								
									(v)(1)Except as provided
				under paragraph (5), an employer that seeks to employ an alien described in
				section 101(a)(15)(H)(ii)(b) (referred to in this subsection as an H–2B
				nonimmigrant) shall take the following steps to recruit United States
				workers for the position for which the alien is sought not later than 14 days
				before filing an application under paragraph (3):
											(A)The employer shall submit a copy of
				the job offer, including a description of wages and other terms and conditions
				of employment, to the State workforce agency that serves the area of employment
				in the State in which the employer is located (referred to in this subsection
				as the SWA). The SWA shall provide the employer with an
				acknowledgment of receipt of such documentation in accordance with this
				paragraph.
											(B)The employer shall authorize the SWA
				to post the job opportunity on the Internet, with local job banks, with other
				State workforce agencies, and with unemployment agencies and other labor
				referral and recruitment sources pertinent to such job opportunity.
											(C)The employer shall authorize the SWA
				to provide notification of the job opportunity to—
												(i)the central office of the State
				Federation of Labor in the State in which the job is located; and
												(ii)the office of the local union
				which represents the employees in the same or substantially equivalent job
				classification, if applicable.
												(D)The employer shall—
												(i)provide notice of the job
				opportunity to the bargaining representative (if any) of the employer’s
				employees in the occupational classification and area for which the employer is
				seeking a worker, or
												(ii)if there is no such bargaining
				representative, post the availability of the job opportunity for which the
				employer is seeking a worker in conspicuous locations at the place or places of
				employment or in some other manner that provides reason able notification to
				all employees in the occupational classification and in the same area of
				intended employment for which H–2B nonimmigrants are sought.
												(E)The employer shall advertise the
				availability of the job opportunity for which the employer is seeking a worker
				in one or more publications in the labor market that is likely to be patronized
				by potential applicants (as determined by the SWA). Such advertisement, at a
				minimum, shall—
												(i)describe the job opportunity and
				term of employment;
												(ii)state the wage rate to be
				offered;
												(iii)summarize the employer’s minimum
				job requirements; ‘‘(iv) offer training if the job opportunity is the type for
				which employers normally provide training; and‘‘(v) be posted for 3 consecutive
				issues during the first half of the 21-day recruitment period.
												(F)If the job involved in the application
				requires a particular skill or an advanced degree, and a professional or trade
				journal normally would be used to advertise the job opportunity, the local job
				service may require the employer to place an advertisement in the journal most
				likely to bring responses from able, willing, qualified, and available United
				States workers.
											(G)In no event shall the employer
				advertise such job opportunity to United States workers using wages or other
				terms and conditions of employment which are less favorable for United States
				workers than those to be offered to an H–2B nonimmigrant of similar
				qualifications.
											(2)Exception for non-registered h–2b
				employers
											(A)In generalAn employer
				that is not registered under paragraph (2) but that seeks to employ an H–2B
				nonimmigrant in an occupational classification may file an application under
				paragraph (3) to employ one or more H–2B nonimmigrants if the employer
				demonstrates to the Secretary of Labor that:
												(i)the failure to hire such workers to
				address a temporary need for labor or services would directly result in the
				loss of jobs for United States workers and would deprive the impacted community
				of a substantial economic benefit (as certified by a State or regional economic
				development authority, including consultation with any relevant union);
												(ii)labor, geographical, or other
				conditions substantially prevent the employer from meeting such need for labor
				or services with workers in the United States;
												(iii)the employer has not been found
				to have violated, within the last 5 years, applicable Federal, State and local
				employment-related laws and regulations, including employment-related health
				and safety laws; and
												(iv)the employer has not been found to
				have violated, within the last 5 years, a material term or condition of any
				foreign worker program.
												(B)LimitationThe number
				of H–2B nonimmigrants admitted under this paragraph may not exceed
				1,000.
											(3)Limitations on employment
											(A)Duration of
				employmentCertification of an H–2B nonimmigrant for employment
				with an employer in the United States shall be limited to a maximum of 10
				months per employer. An H–2B nonimmigrant shall not be certified for more than
				5 years without returning to his country of origin. The Secretary of State and
				Secretary of Homeland Security may allow admission of the H–2B nonimmigrant
				into the United States for additional periods, of no more than 60 days in the
				aggregate, to allow for travel to and from the worksite and transfer between
				H–2B employers.
											(B)Transfer of h–2b nonimmigrants
				between employers
												(i)In generalAn H–2B
				nonimmigrant may not accept employment from any employer in the United States
				other than an employer with an approved H–2B application filed on behalf of
				such nonimmigrant under paragraph (3). An employer may not trade, transfer, or
				otherwise provide an H–2B nonimmigrant to any other employer for employment in
				the United States.
												(ii)ConstructionNothing
				in this paragraph prohibits an H–2B nonimmigrant in the United States from
				accepting new employment with a new employer upon approval of a petition filed
				by such employer on the H–2B nonimmigrant’s behalf.
												(C)Availability of United States
				workerThe employer shall be required to provide employment to
				any able and qualified United States worker who applies to the employer prior
				to 30 days before the commencement of the H–2B nonimmigrant’s
				employment.
											(4)Compliance and statistics
											(A)Public examinationThe
				Secretary of Labor shall make available for public examination, including by
				posting over the Internet, the following:
												(i)within 60 days of the close of the
				registration period under paragraph (2), a list of all employers registered
				under such paragraph;
												(ii)upon the filing of an application
				by an employer under paragraph (3), a copy of such application, except that the
				Secretary shall redact any proprietary in formation from such application;
				and
												(iii)a list (by employer, location and
				occupational classification), compiled on a current basis, of the applications
				filed under this subsection. Such list shall include the wage rate, number of
				aliens sought, period of intended employment, and dates of need.
												(B)Maintenance of
				documentationThe employer shall maintain for at least 3 years
				after the filing of the application or the employment relationship is
				terminated, whichever is later, documentation evidencing compliance with the
				conditions in paragraph (3) and recruitment efforts in paragraph (4).
											(C)Audit authorityOn a
				yearly basis, the Secretary of Labor shall audit at least 5 percent of
				employers employing H–2B nonimmigrants to determine compliance with the terms
				and conditions of this subsection.
											(5)Complaints and
				investigations
											(A)In generalThe
				Secretary of Labor shall establish a process for the receipt, investigation,
				and disposition of complaints respecting the application of a predominant wage
				level proposed by an employer seeking certification under this subsection, but
				not the methodology used to calculate the predominant wage level itself, an
				employer’s failure to meet a condition specified in an application submitted
				under paragraph (2) or (3) or an applicant’s misrepresentation of material
				facts in such an application. Complaints may be filed by any aggrieved person
				or organization (including bargaining representatives). No investigation or
				hearing shall be conducted on a complaint concerning such a failure or
				misrepresentation unless the complaint was filed not later than one year after
				the date of the failure or misrepresentation, respectively. The Secretary shall
				conduct an investigation under this paragraph if there is reasonable cause to
				believe that such a failure or misrepresentation has
				occurred.
											.
							(b)Petitions by
			 employers that have signed labor agreements with unions that operate hiring
			 hallsSection 212(v), as
			 added by subsection (a), is amended by adding at the end the following:
							
								(6)An employer that
				seeks to hire an H–2B nonimmigrant may file an application with the Secretary
				of Labor in accordance with this paragraph, instead of complying with
				paragraphs (1) through (4), if—
									(A)the employer has
				signed a labor agreement with a labor organization (as defined in section 2(5)
				of the Labor-Management Relations Act (29 U.S.C. 152(5)) under which the labor
				organization is responsible for referring applicants for employment to the
				employer under a procedure commonly known as a hiring hall or
				referral hall; and
									(B)the application
				is accompanied by a written statement prepared by the labor organization
				attesting that—
										(i)the labor
				organization operates a hiring hall that, pursuant to contractual agreement and
				actual practice, is a source of employees in the same or substantially
				equivalent occupational classification in which the employer seeks to employ an
				H–2B nonimmigrant;
										(ii)the labor
				organization does not have a sufficient number of qualified applicants
				available for referral in the same or substantially equivalent occupational
				classification in which the employer seeks to employ an H–2B
				nonimmigrant;
										(iii)the labor
				organization has advertised, for at least 5 consecutive days, the availability
				of the job opportunity for which the employer is seeking to employ an H–2B
				nonimmigrant in the publication with the highest circulation in the labor
				market that is likely to be patronized by potential applicants;
										(iv)the employer is
				contractually obligated to pay all employees, in the same or substantially
				equivalent occupational classification in which the employer seeks to employ an
				H–2B nonimmigrant, wages and benefits set forth in a labor agreement with the
				labor organization, which equals or exceeds the prevailing wage rate the
				employer would be obligated to pay; and
										(v)the H–2B
				nonimmigrants who the employer seeks to employ will be paid not less than the
				same wages and benefits and be subject to the same terms and conditions of
				employment set forth in the employer's labor agreement with the labor
				organization.
										.
						(c)Prevailing
			 wages for United States workers and H–2B workersSection 212 (8 U.S.C. 1182), as amended by
			 this section, is further amended by adding at the end the following:
							
								(w)(1)No alien may be
				admitted or provided status as a nonimmigrant under section
				101(a)(15)(H)(ii)(b) in an occupational classification unless the Secretary of
				Labor certifies that the employer—
										(A)is offering and will offer during the
				period of authorized employment to aliens admitted or provided such status the
				wage rate set forth in the collective bargaining agreement, if the job
				opportunity is covered by a collective bargaining agreement;
										(B)if the job opportunity is not covered
				by a collective bargaining agreement, the wage the employer is offering and
				will offer, to any alien or United States worker employed by or offered
				employment by the employer, during the period of authorized employment for
				aliens admitted or provided such status, wages that are not less than the
				higher of—
											(i)the wage determination, if any,
				issued pursuant to subchapter IV of chapter 31 of title 40, United States Code
				(commonly known as the Davis-Bacon Act);
											(ii)the wage determination, if any,
				issued pursuant to the Service Contract Act of 1965 (41 U.S.C. 351 et
				seq.);
											(iii)the median rate of the highest 66
				percent of the wage data applicable to such occupational classification under
				the most recently published Occupational Employment Statistics Survey, compiled
				by the Bureau of Labor Statistics; or
											(iv)a wage that is not less than 150
				percent of the Federal minimum wage in effect under the Fair Labor Standards
				Act (29 U.S.C. 201 et seq.); and
											(C)will provide working conditions for
				such alien that will not adversely affect the working conditions of workers
				similarly employed.
										(2)An employer may not appeal a decision
				of the Secretary of Labor concerning the wages required to be paid under
				paragraph (1)(A) unless United States workers and their labor representatives
				are given the opportunity to submit contrary evidence or appeal that such
				required wages are too low.
									(3)An employer may not hire a
				nonimmigrant described in section 101(a)(15)(H)(ii)(b) unless—
										(A)real prevailing wages in the
				occupational classification in which such nonimmigrant is to be hired are at
				least 3 percent higher than such wages during the preceding year under the
				Occupational Employment Statistics Survey compiled by the Bureau of Labor
				Statistics; or
										(B)the employer offers to pay the H–2B
				worker or a United States worker a wage in the occupational classification in
				which such worker is to be hired that is at least 3 percent higher during the
				preceding year, after adjusting for inflation under the Occupational Employment
				Survey.
										.
						447.Enforcement of
			 Federal labor laws
						(a)H–2B
			 nonagricultural guest workersSection 214(c)(14) (8 U.S.C.
			 1184(c)(14)) is amended—
							(1)in subparagraph
			 (A), by striking of Homeland Security each place it appears and
			 inserting of Labor;
							(2)by striking
			 subparagraph (B);
							(3)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively;
			 and
							(4)by adding at the
			 end the following:
								
									(D)The Secretary of Labor is authorized
				to take such actions, including imposing appropriate penalties and seeking
				appropriate injunctive relief and specific performance of contractual
				obligations, as may be necessary to assure employer compliance with the terms
				and conditions required under this Act for employing nonimmigrant workers
				described in section 101(a)(15)(H)(ii)(b) or (c). The authority of the
				Secretary of Labor under this subparagraph shall not preempt any other rights
				which affected persons may have under Federal or State law.
									(E)Any aggrieved person whose wages or
				working conditions have been directly and adversely affected by an employer in
				violation of applicable laws and regulations governing the employment of
				nonimmigrant workers described in section 101(a)(15)(H)(ii)(b) or (c), or by a
				violation of the terms and conditions of employment, may bring a civil action
				against such employer in the appropriate district court of the United States.
				Such cause of action shall not be subject to exhaustion of administrative
				remedies and shall be in addition to any other causes of action and remedies
				that may exist.
									(F)Notwithstanding any other provision
				of law, the Legal Services Corporation may provide legal services on behalf of
				nonimmigrant workers described in section 101(a)(15)(H)(ii)(b) or (c) regarding
				the terms and conditions of employment, transportation, and housing and other
				provisions of law applicable to the employment of such
				nonimmigrants.
									.
							(b)Certification
			 requirement; protection for workersSection 214(c)(14), as amended by
			 subsection (a), is further amended by adding at the end the following:
							
								(G)A petition by an employer seeking to
				hire an alien described in section 101(a)(15)(H)(ii)(b) shall not be approved
				until the employer has provided written certification, under penalty of
				perjury, to the Secretary of Labor that—
									(i)the employer has not been required
				under law to provide a notice of a mass layoff pursuant to the Worker
				Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.) during the
				12-month period immediately preceding the date on which the alien is to be
				hired; and
									(ii)the employer does not intend to
				provide a notice of a mass layoff pursuant to such Act.
									(H)If an employer is required under law
				to provide a notice of a mass layoff pursuant to such Act after hiring
				nonimmigrants granted status under section 101(a)(15)(H)(ii)(b), the status of
				such nonimmigrants shall expire on the date that is 60 days after the date on
				which such notice is provided.
								(I)An employer shall be exempt from the
				requirements under subparagraphs (G) and (H) if the employer provides written
				certification, under penalty of perjury, that the total number of the
				employer's employees in the United States will not be reduced as a result of a
				mass layoff.
								(J)Employers who hire nonimmigrants
				described in section 101(a)(15)(H)(ii)(b) shall pay up front or reimburse in
				the first workweek the nonimmigrants reasonable cost of transportation incurred
				by such nonimmigrants and United States workers to initially reach the job site
				and, once the period of employment for the job opportunity is completed, to
				return to their countries of origin or to the next place of employment, if the
				worker has contracted with a subsequent employer who has not agreed to provide
				or pay for the worker's transportation to such subsequent employer's place of
				employment. The amount of reimbursement for reasonable cost of transportation
				expenses shall not exceed the lesser of—
									(i)the actual cost to the worker or alien
				of the transportation and subsistence involved; or
									(ii)the most economical and reasonable
				common carrier transportation charges and subsistence costs for the distance
				involved.
									(K)In the case of an H–2B nonimmigrant
				who is dismissed from employment by the employer before the end of the period
				of authorized admission, the employer shall be liable for the reasonable costs
				of return transportation of the alien abroad.
								(L)(i)Employers who hire
				nonimmigrants described in section 101(a)(15)(H)(ii)(b) shall guarantee to
				offer the worker employment for 100 percent of the workdays of the total
				periods during which the work contract and all extensions of such contract are
				in effect, beginning with the first workday after the arrival of the worker at
				the place of employment and ending on the expiration date specified in the work
				contract or in its extensions, if any.
									(ii)If the employer affords a worker
				during the total work contract period less employment than that required under
				this subparagraph, the employer shall pay the worker the amount which the
				worker would have earned had the worker worked for the guaranteed number of
				days.
									(iii)In this subparagraph, the term
				workday—
										(I)means a day in which the worker is
				offered the number of hours stated in the job order; and
										(II)excludes the worker's Sabbath and
				Federal holidays.
										(iv)A work guarantee does not meet the
				requirements under this subparagraph unless the number of hours of work offered
				by the employer is equal to not less than the product of—
										(I)75 percent of the workdays; multiplied
				by
										(II)the average number of hours per day
				stated in the job order.
										(v)A worker may be offered more than the
				specified hours of work on a single workday.
									(vi)The employer may not require, for
				purposes of meeting the work guarantee, that the worker work longer than the
				number of hours specified in the job order on a workday, the worker's Sabbath,
				or a Federal holiday.
									(M)If the job opportunity is not covered
				by the State workers' compensation law, the employer will provide, at no cost
				to the worker, insurance covering injury and disease arising out of, and in the
				course of, the worker's employment which will provide benefits at least equal
				to those provided under the State's workers compensation law for comparable
				employment.
								(N)Agreements by employees purporting to
				waive or to modify their rights under this Act shall be void as contrary to
				public policy.
								(O)Consistent with section 292 and
				notwithstanding any other provision of law, the Legal Services Corporation may
				provide legal services on behalf of an H–2B
				nonimmigrant.
								.
						(c)ReportSection
			 214(g)(10) (8 U.S.C. 1184(g)(10)) is amended—
							(1)by inserting
			 (A) after (10); and
							(2)by adding at the
			 end the following:
								
									(B)Each employer that hires a
				nonimmigrant worker described in section 101(a)(15)(H)(ii)(b) shall—
										(i)notify the Secretary of Labor not
				later than 30 days after the conclusion of each such nonimmigrant's term of
				employment; and
										(ii)submit to the Secretary of Labor
				employment payroll records and similar documentation showing that the employer
				complied with the recruitment provisions herein and paid the required
				prevailing wage and transportation, and other expenses required under this
				section and section
				212.
										.
							(d)H–2B
			 portabilitySection 214(n) (8
			 U.S.C. 1184(n)) is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 section 101(a)(15)(H)(i)(b) and inserting clause (i)(b)
			 or (ii)(b) of section 101(a)(15)(H); and
								(B)by inserting
			 A nonimmigrant described in 101(a)(15)(H)(ii)(b) is authorized to accept
			 new employment immediately, if a petition for unnamed workers is already in
			 place, upon the filing by the prospective employer of a new petition, or upon
			 the filing of a temporary labor certification covering the petition with the
			 Department of Labor, which may be filed not earlier than 45 days before the
			 need for new employees after provided under subsection
			 (a); and
								(2)in paragraph
			 (2)(B), by inserting (or labor certification if the alien is described
			 in 101(a)(15)(H)(ii)(b)) after nonfrivolous
			 petition.
							5H–2B and L–1 visa
			 reforms
					AH–1B employer
			 application requirements
						451.Application
			 requirements
							(a)Modification of
			 application requirements
								(1)Internet
			 posting requirementSection 212(n)(1)(C) (8 U.S.C. 1182(n)(1)(C))
			 is amended—
									(A)by redesignating
			 clause (ii) as subclause (II);
									(B)by striking
			 (i) has provided and inserting the following: (ii)(I) has
			 provided; and
									(C)by inserting
			 before clause (ii), as redesignated by paragraph (2) of this subsection, the
			 following:
										
											(i)has posted on the
				Internet website described in paragraph (3), for at least 30 calendar days, a
				detailed description of each position for which a nonimmigrant is sought that
				includes a description of—
												(I)the wages and
				other terms and conditions of employment;
												(II)the minimum
				education, training, experience, and other requirements for the position;
				and
												(III)the process for
				applying for the position;
				and
												.
									(2)Outplacement
			 restrictionSection 212(n)(1)(F) (8 U.S.C. 1182(n)(1)(F)) is
			 amended—
									(A)by inserting
			 (ii) before In the case of an application;
									(B)by renumbering
			 clauses (i) and (ii) as subclauses (I) and (II); and
									(C)by inserting the
			 following at the beginning as clause (i):
										
											(i)The employer will
				not place, outsource, lease, or otherwise contract to provide the services of
				the H–1B nonimmigrant at the worksite of an employer other than the petitioning
				employer or its affiliate, subsidiary, or parent unless:
												(I)the H–1B
				nonimmigrant will be controlled and supervised principally by the petitioning
				employer; and
												(II)the placement of
				the H–1B nonimmigrant at the worksite of the unaffiliated employer is not
				essentially an arrangement to provide labor for hire for the unaffiliated
				employer.
												.
									(b)New application
			 requirementsSection
			 212(n)(1) (8 U.S.C. 1182(n)(1)) is amended by adding at the end the
			 following:
								
									(H)(i)The employer has not
				advertised any available position specified in the application in an
				advertisement that states or indicates that—
											(I)such position is only available to
				an individual who is or will be an H–1B nonimmigrant; or
											(II)an individual who is or will be an
				H–1B nonimmigrant shall receive priority or a preference in the hiring process
				for such position.
											(ii)The employer has not solely recruited
				individuals who are or who will be H–1B nonimmigrants to fill such
				position.
										(I)If the employer employs 50 or more
				employees in the United States, the sum of the number of such employees who are
				H–1B nonimmigrants who are not intending immigrants as defined in section 463
				of the CIR Act of 2010 plus the
				number of such employees who are nonimmigrants described in section
				101(a)(15)(L) who are not intending immigrants as defined in section 463 of the
				CIR Act of 2010 may not exceed
				50 percent of the total number of employees.
									(J)If the employer, in such previous
				period as the Secretary shall specify, employed 1 or more H–1B nonimmigrants,
				the employer shall submit to the Secretary the Internal Revenue Service Form
				W–2 Wage and Tax Statement filed by the employer with respect to the H–1B
				nonimmigrants for such
				period.
									.
							(c)Application
			 review requirements
								(1)Technical
			 amendmentSection 212(n)(1) (8 U.S.C. 1182(n)(1)), as amended by
			 this Act, is further amended in the undesignated paragraph at the end, by
			 striking The employer and inserting the following: (K)
			 The employer..
								(2)Application
			 review requirementsSection 212(n)(1)(K), as designated by
			 paragraph (1), is amended—
									(A)by inserting
			 and through the Department of Labor's website, without charge.
			 after D.C.;
									(B)by striking
			 only for completeness and inserting for completeness and
			 clear indicators of fraud or misrepresentation of material
			 fact,;
									(C)by striking
			 or obviously inaccurate and inserting , presents clear
			 indicators of fraud or misrepresentation of material fact, or is obviously
			 inaccurate;
									(D)by striking
			 within 7 days of and inserting not later than 14 days
			 after; and
									(E)by adding at the
			 end the following: If the Secretary's review of an application
			 identifies clear indicators of fraud or misrepresentation of material fact, the
			 Secretary may conduct an investigation and hearing in accordance with paragraph
			 (2)..
									BInvestigation and
			 disposition of complaints against H–1B employers
						452.Investigation
			 procedures
							(a)General
			 modification of procedures for investigation and dispositionSection 212(n)(2)(A) (8 U.S.C. 1182(n)(2))
			 is amended—
								(1)by striking
			 (A) Subject and inserting (A)(i) Subject;
								(2)by striking
			 12 months and inserting 24 months;
								(3)by striking the
			 last sentence; and
								(4)by adding at the
			 end the following:
									
										(i)(I)Upon the receipt of
				such a complaint, the Secretary may initiate an investigation to determine if
				such a failure or misrepresentation has occurred.
											(II)The Secretary may conduct surveys of the
				degree to which employers comply with the requirements of this subsection and
				may conduct annual compliance audits of employers that employ H–1B, H–2B, or
				H–2C nonimmigrants.
											(III)The Secretary shall—
												(aa)conduct annual compliance audits of
				not less than 1 percent of the employers that employ H–1B nonimmigrants during
				the applicable calendar year;
												(bb)conduct annual compliance audits of
				each employer with more than 100 employees who work in the United States if
				more than 15 percent of such employees are H–1B nonimmigrants; and
												(cc)make available to the public an
				executive summary or report describing the general findings of the audits
				carried out pursuant to this
				subclause.
												.
								(b)Investigation,
			 working conditions, and penaltiesSection 212(n)(2)(C) (8 U.S.C. 1182(n)(2))
			 is amended—
								(1)in clause
			 (i)—
									(A)in the matter
			 preceding subclause (I)—
										(i)by
			 striking a condition of paragraph (1)(B), (1)(E), or (1)(F) and
			 inserting a condition under subparagraph (A), (B), (C)(i), (E), (F),
			 (G)(i)(I), (H), (I), or (J) of paragraph (1); and
										(ii)by
			 striking (1)(C) and inserting (1)(C)(ii);
			 and
										(B)in subclause
			 (I)—
										(i)by
			 striking $1,000 and inserting $2,000; and
										(ii)by
			 striking and at the end;
										(C)in subclause
			 (II), by striking the period at the end and inserting a semicolon and
			 and;
									(D)by adding at the
			 end the following:
										
											(III)an employer
				that violates such subparagraph (A) shall be liable to the employees harmed by
				such violations for lost wages and
				benefits.
											;
				and
									(2)in clause
			 (ii)—
									(A)in subclause
			 (I)—
										(i)by
			 striking may and inserting shall; and
										(ii)by
			 striking $5,000 and inserting $10,000; and
										(B)in subclause
			 (II), by striking the period at the end and inserting a semicolon and
			 and;
									(C)by adding at the
			 end the following:
										
											(III)an employer
				that violates such subparagraph (A) shall be liable to the employees harmed by
				such violations for lost wages and
				benefits.
											;
				and
									(3)in clause
			 (iii)—
									(A)in the matter
			 preceding subclause (I), by striking 90 days both places it
			 appears and inserting 180 days;
									(B)in subclause
			 (I)—
										(i)by
			 striking may and inserting shall; and
										(ii)by
			 striking and at the end;
										(C)in subclause
			 (II), by striking the period at the end and inserting a semicolon and
			 and; and
									(D)by adding at the
			 end the following:
										
											(III)an employer
				that violates subparagraph (A) of such paragraph shall be liable to the
				employees harmed by such violations for lost wages and
				benefits.
											;
									(4)in clause
			 (iv)—
									(A)by inserting
			 to take, fail to take, or threaten to take or fail to take, a personnel
			 action, or before to intimidate;
									(B)by inserting
			 (I) after (iv); and
									(C)by adding at the
			 end the following:
										
											(II)An employer that
				violates this clause shall be liable to the employees harmed by such violation
				for lost wages and benefits.
											;
				and
									(5)in clause
			 (vi)—
									(A)by amending
			 subclause (I) to read as follows:
										
											(I)It is a violation
				of this clause for an employer who has filed an application under this
				subsection—
												(aa)to
				require an H–1B nonimmigrant to pay a penalty for ceasing employment with the
				employer prior to a date agreed to by the nonimmigrant and the employer (the
				Secretary shall determine whether a required payment is a penalty, and not
				liquidated damages, pursuant to relevant State law); and
												(bb)to
				fail to offer to an H–1B nonimmigrant, during the nonimmigrant's period of
				authorized employment, on the same basis, and in accordance with the same
				criteria, as the employer offers to United States workers, benefits and
				eligibility for benefits, including—
													(AA)the opportunity
				to participate in health, life, disability, and other insurance plans;
													(BB)the opportunity
				to participate in retirement and savings plans; and
													(CC)cash bonuses and
				noncash compensation, such as stock options (whether or not based on
				performance).
													;
				and
									(B)in subclause
			 (III), by striking $1,000 and inserting
			 $2,000.
									(c)Initiation of
			 investigationsSection
			 212(n)(2)(G) (8 U.S.C. 1182(n)(2)) is amended—
								(1)in clause (i), by
			 striking if the Secretary and all that follows and inserting
			 with regard to the employer's compliance with the requirements of this
			 subsection.;
								(2)in clause (ii),
			 by striking and whose identity and all that follows through
			 failure or failures. and inserting the Secretary of Labor
			 may conduct an investigation into the employer's compliance with the
			 requirements of this subsection.;
								(3)in clause (iii),
			 by striking the last sentence;
								(4)by striking
			 clauses (iv) and (v);
								(5)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (iv), (v), and (vi),
			 respectively;
								(6)in clause (iv),
			 as so redesignated, by striking meet a condition described in clause
			 (ii), unless the Secretary of Labor receives the information not later than 12
			 months and inserting comply with the requirements under this
			 subsection, unless the Secretary of Labor receives the information not later
			 than 24 months;
								(7)by amending
			 clause (v), as so redesignated, to read as follows:
									
										(v)The Secretary of
				Labor shall provide notice to an employer of the intent to conduct an
				investigation. The notice shall be provided in such a manner, and shall contain
				sufficient detail, to permit the employer to respond to the allegations before
				an investigation is commenced. The Secretary is not required to comply with
				this clause if the Secretary determines that such compliance would interfere
				with an effort by the Secretary to investigate or secure compliance by the
				employer with the requirements of this subsection. A determination by the
				Secretary under this clause shall not be subject to judicial
				review.
										;
								(8)in clause (vi),
			 as so redesignated, by striking An investigation and all that
			 follows through the determination. and inserting If the
			 Secretary of Labor, after an investigation under clause (i) or (ii), determines
			 that a reasonable basis exists to make a finding that the employer has failed
			 to comply with the requirements under this subsection, the Secretary shall
			 provide interested parties with notice of such determination and an opportunity
			 for a hearing in accordance with section 556 of title 5, United States Code,
			 not later than 120 days after the date of such determination.;
			 and
								(9)by adding at the
			 end the following:
									
										(vii)If the
				Secretary of Labor, after a hearing, finds a reasonable basis to believe that
				the employer has violated the requirements under this subsection, the Secretary
				shall impose a penalty under subparagraph
				(C).
										.
								(d)Conforming
			 amendmentSection
			 212(n)(2)(F) (8 U.S.C. 1182(n)(2)(F)) is amended by striking The
			 preceding sentence shall apply to an employer regardless of whether or not the
			 employer is an H–1B-dependent employer..
							(e)Information
			 sharingSection 212(n)(2)(H)
			 (8 U.S.C. 1182(n)(2)(H)) is amended to read as follows:
								
									(H)The Director of United States
				Citizenship and Immigration Services shall provide the Secretary of Labor with
				any information contained in the materials submitted by employers of H–1B
				nonimmigrants as part of the adjudication process that indicates that the
				employer is not complying with visa program requirements for H–1B
				nonimmigrants. The Secretary may initiate and conduct an investigation and
				hearing under this paragraph after receiving information of noncompliance under
				this
				subparagraph.
									.
							COther
			 Protections
						453.H–1B
			 government authority and requirements
							(a)Immigration
			 documentsSection 204 of the Immigration and Nationality Act (8
			 U.S.C. 1154) is amended by adding at the end the following:
								
									(m)Employer to
				provide immigration paperwork exchanged with Federal agenciesNot
				later than 21 business days after receiving a written request from a former,
				current, or future employee or beneficiary, an employer shall provide such
				employee or beneficiary with the original (or a certified copy of the original)
				of all petitions, notices, and other written communication exchanged between
				the employer and the Department of Labor, the Department of Homeland Security,
				or any other Federal agency or department that is related to an immigrant or
				nonimmigrant petition filed by the employer for such employee or
				beneficiary.
									.
							(b)Report on job
			 classification and wage determinationsNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall prepare a report analyzing the accuracy and effectiveness
			 of the Secretary of Labor's current job classification and wage determination
			 system. The report shall—
								(1)specifically
			 address whether the systems in place accurately reflect the complexity of
			 current job types as well as geographic wage differences; and
								(2)make
			 recommendations concerning necessary updates and modifications.
								(c)Minor
			 violationsSection
			 212(n)(2)(C)(i)(II) (8 U.S.C. 1182(n)(2)(C)(i)(II)) is amended by striking
			 shall and inserting may.
							(d)Posting
			 available positions through Department of Labor
								(1)Department of
			 labor websiteSection 212(n)(3) (8 U.S.C. 1182(n)) is amended to
			 read as follows:
									
										(3)(A)Not later than 90 days
				after the date of the enactment of the Comprehensive Immigration Reform Act of
				2010, the Secretary of Labor shall establish a searchable
				Internet website for posting positions as required by paragraph (1)(C), which
				shall be available to the public without charge.
											(B)The Secretary may work with private
				companies or nonprofit organizations to develop and operate the Internet
				website described in subparagraph (A).
											(C)The Secretary may promulgate rules,
				after notice and a period for comment, to carry out the requirements of this
				paragraph.
											.
								(2)Requirement for
			 publicationThe Secretary of Labor shall submit to Congress and
			 publish in the Federal Register and other appropriate media a notice of the
			 date that the Internet website required under section 212(n)(3) of the
			 Immigration and Nationality Act will be operational.
								(3)ApplicationThe
			 amendments made by paragraph (1) shall apply to an application filed on or
			 after the date that is 30 days after the date described in paragraph
			 (2).
								454.H–1B and L–1
			 visa requirements
							(a)Additional H–1B
			 visa reforms
								(1)In
			 generalSection 214(g)(5) (8 U.S.C. 1184(g)(5)) is
			 amended—
									(A)in subparagraph
			 (B)—
										(i)by
			 striking nonprofit research and inserting
			 nonprofit;
										(ii)by
			 inserting Federal, State, or local before
			 governmental; and
										(iii)by striking
			 or at the end;
										(B)in subparagraph
			 (C) by adding at the end or has been awarded a medical specialty
			 certification based on post-doctoral training and experience in the United
			 States.; and
									(2)ApplicabilityThe
			 amendments made by subsection (a) shall apply to any petition or visa
			 application pending on the date of enactment of this Act and any petition or
			 visa application filed on or after such date.
								(b)Requirements
			 for information for H–1B and L–1 nonimmigrantsSection 214 (8 U.S.C. 1184) is amended by
			 adding at the end the following:
								
									(s)Requirements
				for information for H–1B and L–1 nonimmigrants
										(1)In
				generalUpon issuing a visa to an applicant for nonimmigrant
				status pursuant to subparagraph (H)(i)(b) or (L) of section 101(a)(15) who is
				outside the United States, the issuing office shall provide the applicant
				with—
											(A)a brochure
				outlining the obligations of the applicant's employer and the rights of the
				applicant with regard to employment under Federal law, including labor and wage
				protections;
											(B)the contact
				information for appropriate Federal agencies or departments that offer
				additional information or assistance in clarifying such obligations and rights;
				and
											(C)a copy of the
				application submitted for the nonimmigrant under section 212(n) or the petition
				submitted for the nonimmigrant under subsection (c)(2)(A), as
				appropriate.
											(2)Upon the issuance
				of a visa to an applicant referred to in paragraph (1) who is inside the United
				States, the issuing officer of the Department of Homeland Security shall
				provide the applicant with the material described in clauses (i), (ii), and
				(iii) of subparagraph
				(A).
										.
							455.Additional
			 department of labor employees
							(a)In
			 generalThe Secretary of Labor is authorized to hire 200
			 additional employees to administer, oversee, investigate, and enforce programs
			 involving nonimmigrant employees described in section
			 101(a)(15)(H)(i)(B).
							(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
							DL–1 visa fraud
			 and abuse protections
						456.L–1 employer
			 petition requirements
							(a)Employment at
			 new officesSection 214(c)(2)
			 (8 U.S.C. 1184(c)(2)) is amended by adding at the end the following:
								
									(G)(i)If the beneficiary of a
				petition under this paragraph is coming to the United States to open, or be
				employed in, a new office, the petition may be approved for up to 12 months
				only if—
											(I)the alien has not been the beneficiary
				of 2 or more petitions under this subparagraph during the immediately preceding
				2 years; and
											(II)the employer operating the new office
				has—
												(aa)an adequate business plan;
												(bb)sufficient physical premises to
				carry out the proposed business activities; and
												(cc)the financial ability to commence
				doing business immediately upon the approval of the petition.
												(ii)An extension of the approval period
				under clause (i) may not be granted until the importing employer submits an
				application to the Secretary of Homeland Security that contains—
											(I)evidence that the importing employer
				meets the requirements of this subsection;
											(II)evidence that the beneficiary of the
				petition is eligible for nonimmigrant status under section
				101(a)(15)(L);
											(III)a statement summarizing the original
				petition;
											(IV)evidence that the importing employer
				has fully complied with the business plan submitted under clause (i)(I);
											(V)evidence of the truthfulness of any
				representations made in connection with the filing of the original
				petition;
											(VI)evidence that the importing employer,
				for the entire period beginning on the date on which the petition was approved
				under clause (i), has been doing business at the new office through regular,
				systematic, and continuous provision of goods and services;
											(VII)a statement of the duties the
				beneficiary has performed at the new office during the approval period under
				clause (i) and the duties the beneficiary will perform at the new office during
				the extension period granted under this clause;
											(VIII)a statement describing the staffing
				at the new office, including the number of employees and the types of positions
				held by such employees;
											(IX)evidence of wages paid to
				employees;
											(X)evidence of the financial status of
				the new office; and
											(XI)any other evidence or data prescribed
				by the Secretary.
											(iii)A new office employing the
				beneficiary of an L-1 petition approved under this paragraph shall do business
				only through regular, systematic, and continuous provision of goods and
				services for the entire period for which the petition is sought.
										(iv)Notwithstanding clause (ii), and
				subject to the maximum period of authorized admission set forth in subparagraph
				(D), the Secretary of Homeland Security, in the Secretary's discretion, may
				approve a subsequently filed petition on behalf of the beneficiary to continue
				employment at the office described in this subparagraph for a period beyond the
				initially granted 12-month period if the importing employer has been doing
				business at the new office through regular, systematic, and continuous
				provision of goods and services for the 6 months immediately preceding the date
				of extension petition filing and demonstrates that the failure to satisfy any
				of the requirements described in those subclauses was directly caused by
				extraordinary circumstances, as determined by the Secretary in the Secretary's
				discretion.
										.
							(b)Cooperation
			 with Secretary of StateSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as
			 amended by subsection (a), is further amended by adding at the end the
			 following:
								
									(H)For purposes of approving petitions
				under this paragraph, the Secretary of Homeland Security shall work
				cooperatively with the Secretary of State to verify the existence or continued
				existence of a company or office in the United States or in a foreign
				country.
									.
							(c)Investigation
			 and disposition of complaints against L-1 employersSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as
			 amended by this section, is further amended by adding at the end the
			 following:
								
									(I)(i)The Secretary of
				Homeland Security may initiate an investigation of any employer that employs
				nonimmigrants described in section 101(a)(15)(L) with regard to the employer's
				compliance with the requirements of this subsection.
										(ii)If the Secretary receives specific
				credible information from a source who is likely to have knowledge of an
				employer's practices, employment conditions, or compliance with the
				requirements under this subsection, the Secretary may conduct an investigation
				into the employer's compliance with the requirements of this subsection. The
				Secretary may withhold the identity of the source from the employer, and the
				source's identity shall not be subject to disclosure under section 552 of title
				5, United States Code.
										(iii)The Secretary shall establish a
				procedure for any person desiring to provide to the Secretary information
				described in clause (ii) that may be used, in whole or in part, as the basis
				for the commencement of an investigation described in such clause, to provide
				the information in writing on a form developed and provided by the Secretary
				and completed by or on behalf of the person.
										(iv)No investigation described in clause
				(ii) (or hearing described in clause (vi) based on such investigation) may be
				conducted with respect to information about a failure to comply with the
				requirements under this subsection, unless the Secretary receives the
				information not later than 24 months after the date of the alleged
				failure.
										(v)Before commencing an investigation of
				an employer under clause (i) or (ii), the Secretary shall provide notice to the
				employer of the intent to conduct such investigation. The notice shall be
				provided in such a manner, and shall contain sufficient detail, to permit the
				employer to respond to the allegations before an investigation is commenced.
				The Secretary is not required to comply with this clause if the Secretary
				determines that to do so would interfere with an effort by the Secretary to
				investigate or secure compliance by the employer with the requirements of this
				subsection. There shall be no judicial review of a determination by the
				Secretary under this clause.
										(vi)If the Secretary, after an
				investigation under clause (i) or (ii), determines that a reasonable basis
				exists to make a finding that the employer has failed to comply with the
				requirements under this subsection, the Secretary shall provide the interested
				parties with notice of such determination and an opportunity for a hearing in
				accordance with section 556 of title 5, United States Code, not later than 120
				days after the date of such determination. If such a hearing is requested, the
				Secretary shall make a finding concerning the matter by not later than 120 days
				after the date of the hearing.
										(vii)If the Secretary, after a hearing,
				finds a reasonable basis to believe that the employer has violated the
				requirements under this subsection, the Secretary shall impose a penalty under
				subparagraph (L).
										(viii)(I)The Secretary may
				conduct surveys of the degree to which employers comply with the requirements
				under this section.
											(II)The Secretary shall—
												(aa)conduct annual compliance audits of
				not less than 1 percent of the employers that employ nonimmigrants described in
				section 101(a)(15)(L) during the applicable fiscal year;
												(bb)conduct annual compliance audits of
				each employer with more than 100 employees who work in the United States if
				more than 15 percent of such employees are nonimmigrants described in
				101(a)(15)(L); and
												(cc)make available to the public an
				executive summary or report describing the general findings of the audits
				carried out pursuant to this
				subclause.
												.
							(d)Wage rate and
			 working conditions for L–1 nonimmigrant
								(1)In
			 generalSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as amended by
			 this section, is further amended by adding at the end the following:
									
										(J)(i)If an employer, in such
				previous period specified by the Secretary of Homeland Security, employed 1 or
				more such nonimmigrants, the employer shall provide to the Secretary of
				Homeland Security the Internal Revenue Service Form W-2 Wage and Tax Statement
				filed by the employer with respect to such nonimmigrants for such
				period.
											(ii)It is a failure to meet a condition
				under this subparagraph for an employer who has filed a petition to import 1 or
				more aliens as nonimmigrants described in section 101(a)(15)(L)—
												(I)to require such a nonimmigrant to pay
				a penalty for ceasing employment with the employer before a date mutually
				agreed to by the nonimmigrant and the employer; or
												(II)to fail to offer to such a
				nonimmigrant, during the nonimmigrant's period of authorized employment, on the
				same basis, and in accordance with the same criteria, as the employer offers to
				United States workers, benefits and eligibility for benefits, including—
													(aa)the opportunity to participate in
				health, life, disability, and other insurance plans;
													(bb)the opportunity to participate in
				retirement and savings plans; and
													(cc)cash bonuses and noncash
				compensation, such as stock options (whether or not based on
				performance).
													(iii)The Secretary of Homeland Security
				shall determine whether a required payment under clause (iii)(I) is a penalty
				(and not liquidated damages) pursuant to relevant State
				law.
											.
								(2)RulemakingThe
			 Secretary of Homeland Security shall promulgate rules, after notice and a
			 period of comment, to implement the requirements of section 214(c)(2)(J) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(c)(2)), as added by paragraph
			 (1). In promulgating rules under this paragraph, the Secretary shall take into
			 consideration any special circumstances relating to intracompany
			 transfers.
								(e)PenaltiesSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as
			 amended by this section, is further amended by adding at the end the
			 following:
								
									(K)(i)If the Secretary of
				Homeland Security finds, after notice and an opportunity for a hearing, a
				failure by an employer to meet a condition under subparagraph (F), (G), (J), or
				(L) or a misrepresentation of material fact in a petition to employ 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L)—
											(I)the Secretary shall impose such
				administrative remedies (including civil monetary penalties in an amount not to
				exceed $2,000 per violation) as the Secretary determines to be
				appropriate;
											(II)the Secretary may not, during a
				period of at least 1 year, approve a petition for that employer to employ 1 or
				more aliens as such nonimmigrants; and
											(III)in the case of a violation of
				subparagraph (J) or (L), the employer shall be liable to the employees harmed
				by such violation for lost wages and benefits.
											(ii)If the Secretary finds, after notice
				and an opportunity for a hearing, a willful failure by an employer to meet a
				condition under subparagraph (F), (G), (J). or (L) or a willful
				misrepresentation of material fact in a petition to employ 1 or more aliens as
				nonimmigrants described in section 101(a)(15)(L)—
											(I)the Secretary shall impose such
				administrative remedies (including civil monetary penalties in an amount not to
				exceed $10,000 per violation) as the Secretary determines to be
				appropriate;
											(II)the Secretary may not, during a
				period of at least 2 years, approve a petition filed for that employer to
				employ 1 or more aliens as such nonimmigrants; and
											(III)in the case of a violation of
				subparagraph (J) or (L), the employer shall be liable to the employees harmed
				by such violation for lost wages and
				benefits.
											.
							(f)Prohibition on
			 retaliation against L–1 nonimmigrantsSection 214(c)(2) (8 U.S.C. 1184(c)(2)), as
			 amended by this section, is further amended by adding at the end the
			 following:
								
									(L)(i)It is a violation of
				this subparagraph for an employer who has filed a petition to import 1 or more
				aliens as nonimmigrants described in section 101(a)(15)(L) to take, fail to
				take, or threaten to take or fail to take, a personnel action, or to
				intimidate, threaten, restrain, coerce, blacklist, discharge, or discriminate
				in any other manner against an employee because the employee—
											(I)has disclosed information that the
				employee reasonably believes evidences a violation of this subsection, or any
				rule or regulation pertaining to this subsection; or
											(II)cooperates or seeks to cooperate with
				the requirements of this subsection, or any rule or regulation pertaining to
				this subsection.
											(ii)In this subparagraph, the term
				employee includes—
											(I)a current employee;
											(II)a former employee; and
											(III)an applicant for
				employment.
											.
							(g)Technical
			 amendmentsSection 214(c)(2)
			 (8 U.S.C. 1184(c)(2)), as amended by this section, is further amended by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
							(h)Reports on L–1
			 nonimmigrantsSection
			 214(c)(8) (8 U.S.C. 1184(c)(8)) is amended by inserting (L),
			 after (H),.
							457.ApplicationExcept as specifically otherwise provided,
			 the amendments made by this section and subchapter C shall apply to
			 applications filed on or after the date of the enactment of this Act.
						458.Report on L–1
			 blanket petition process
							(a)Requirement for
			 reportNot later than 6 months after the date of the enactment of
			 this Act, the Inspector General of the Department of Homeland Security shall
			 submit a report to the appropriate committees of Congress regarding the use of
			 blanket petitions under section 214(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(c)(2)(A)).
							(b)ContentsThe
			 report submitted under subsection (a) shall assess the efficiency and
			 reliability of the process for reviewing the blanket petitions described in
			 subsection (a), including whether the process includes adequate safeguards
			 against fraud and abuse.
							(c)Appropriate
			 committees of CongressIn this section the term appropriate
			 committees of Congress means—
								(1)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
								(2)the
			 Committee on the Judiciary of the
			 Senate;
								(3)the
			 Committee on Homeland Security of the House of
			 Representatives; and
								(4)the
			 Committee on the Judiciary of the House of
			 Representatives.
								6Miscellaneous
			 employment visa reforms
					461.Providing
			 premium processing of employment-based visa petitionsPursuant to section 286(u) of the
			 Immigration and Nationality Act (8 U.S.C. 1356(u)), the Secretary shall
			 establish and collect—
						(a)a fee for premium processing of
			 employment-based immigrant petitions; and
						(b)a fee for premium
			 processing of an administrative appeal of any decision on a permanent
			 employment-based immigrant petition.
						462.Visa
			 revalidationSection 222 (8
			 U.S.C. 1202) is amended—
						(1)in subsection (h), in the matter preceding
			 subparagraph (1), by inserting and except as provided under subsection
			 (i), after Act; and
						(2)by adding at the end the following:
							
								(i)The Secretary of
				State shall permit an alien granted a nonimmigrant visa under subparagraph (E),
				(H), (I), (L), (O), or (P) of section 101(a)(15) to apply for a renewal of such
				visa within the United States if—
									(1)such visa is
				valid or did not expire more than 12 months before the date of such
				application;
									(2)the alien is
				seeking a nonimmigrant visa under the same subparagraph under which the alien
				had previously received a visa; and
									(3)the alien has
				complied with the immigration laws and regulations of the United
				States.
									.
						463.Application
			 fees for intending immigrantsSection 402 of Public Law 111–230 is
			 amended—
						(1)in subsection (a), by inserting and
			 are not intending immigrants before the period at the end;
						(2)in subsection (b), by inserting and
			 are not intending immigrants before the period at the end; and
						(3)by adding at the
			 end the following:
							
								(d)Subsections (a)
				and (b) shall not apply to seasonal or intermittent nonimmigrants, and family
				members of nonimmigrants described in section 101(a)(15)(L).
								(e)For purposes of
				subsections (a) and (b), the term intending immigrant means any
				alien who intends to work and reside permanently in the United States, as
				evidenced by—
									(1)a pending or
				approved application for alien employment certification under section
				212(a)(5)(A); or
									(2)a pending or
				approved petition under paragraph (1), (2) or (3) of section
				203(b).
									.
						464.E–1, E–2, and
			 L–1 visas
						(a)E–1 and E–2
			 visasSection 101(a)(15)(E)
			 (8 U.S.C. 1101(a)(15)(E)) is amended—
							(1)by striking of commerce and
			 navigation;
							(2)by redesignating clause (iii) as clause
			 (iv); and
							(3)by inserting (iii) to be employed by
			 an entity described in clause (i) or (ii) as a manager, supervisor, or employee
			 with essential skills to the enterprise, which is at least 50 percent owned by
			 nationals of the treaty country and, if the entity is described in clause (ii),
			 1 or more nationals of the treaty country have invested, or are actively in
			 process of investing, a substantial amount of capital to the
			 enterprise;.
							(b)L–1 visas for
			 small companiesSection
			 (a)(44)(C) of 8 U.S.C. 1101 is amended by inserting at the end of the paragraph
			 the following: Neither the small size of the organization, nor the small
			 number of employees shall be a negative factor in determining managerial or
			 executive status.
						465.Time limits
			 for nonimmigrants to depart the United StatesSection 214 (8 U.S.C. 1184) is amended by
			 adding at the end the following:
						
							(s)Separated
				employees and dependents
								(1)In
				generalAny alien who ceases to be employed by the alien’s
				petitioning employer, regardless of the reason for such separation, shall be
				automatically granted a period of authorized stay equal to 60 days from the
				date of separation in which to—
									(A)depart the United
				States; or
									(B)apply for change
				or extension of status.
									(2)Spouse and
				children
									(A)In
				generalThe spouse and children of an alien described in
				paragraph (1) shall be automatically granted a period of authorized stay equal
				to the principal alien employee.
									(B)Death of
				principal alien employeeThe spouse and children of a
				nonimmigrant alien who dies shall be entitled to retain the dependent
				nonimmigrant status to which they were eligible at the time of such death until
				the later of—
										(i)1
				year after such death; or
										(ii)the date on
				which an adjudication of benefits under section 204(l) is
				completed.
										.
					7POWER
			 Act
					471.Short
			 titleThis chapter may be
			 cited as the Protect Our Workers from
			 Exploitation and Retaliation Act or the
			 POWER
			 Act.
					472.Victims of
			 serious labor and employment violations or crime
						(a)Protection for
			 victims of labor and employment violationsSection 101(a)(15)(U)
			 (8 U.S.C. 1101(a)(15)(U)) is amended—
							(1)in clause
			 (i)—
								(A)by amending
			 subclause (I) to read as follows:
									
										(I)the alien—
											(aa)has suffered
				substantial abuse or harm as a result of having been a victim of criminal
				activity described in clause (iii);
											(bb)has suffered
				substantial abuse or harm related to a violation described in clause
				(iv);
											(cc)is
				a victim of criminal activity described in clause (iii) and would suffer
				extreme hardship upon removal; or
											(dd)has suffered a
				violation described in clause (iv) and would suffer extreme hardship upon
				removal;
											;
								(B)in subclause
			 (II), by inserting , or a labor or employment violation resulting in a
			 workplace claim described in clause (iv) before the semicolon at the
			 end;
								(C)in subclause
			 (III)—
									(i)by
			 striking or State judge, to the Service and inserting ,
			 State, or local judge, to the Department of Homeland Security, to the Equal
			 Employment Opportunity Commission, to the Department of Labor, to the National
			 Labor Relations Board; and
									(ii)by
			 inserting , or investigating, prosecuting, or seeking civil remedies for
			 a labor or employment violation related to a workplace claim described in
			 clause (iv) before the semicolon at the end; and
									(D)in subclause
			 (IV)—
									(i)by
			 inserting (aa) after (IV); and
									(ii)by
			 adding at the end the following: “or
										
											(bb)a
				workplace claim described in clause (iv) resulted from a labor or employment
				violation;
											;
									(2)in clause
			 (ii)(II), by striking and at the end;
							(3)in clause (iii),
			 by striking or at the end and inserting and;
			 and
							(4)by adding at the
			 end the following:
								
									(iv)in the labor or
				employment violation related to a workplace claim, the alien—
										(I)has filed, is a
				material witness in, or is likely to be helpful in the investigation of, a
				workplace claim (as defined in section 274A(e)(10)(C)(iii)(II)); and
										(II)reasonably
				fears, has been threatened with, or has been the victim of, an action involving
				force, physical restraint, retaliation, or abuse of the immigration or other
				legal process against the alien or another person by the employer in relation
				to acts underlying the workplace claim or related to the filing of the
				workplace claim;
				or
										;
							(b)Temporary
			 protection for victims of crime, labor, and employment
			 violationsNotwithstanding any other provision of law, the
			 Secretary may permit an alien to temporarily remain in the United States and
			 grant the alien employment authorization if the Secretary determines that the
			 alien—
							(1)has filed for
			 relief under section 101(a)(15)(U) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(U)); or
							(2)(A)has filed, or is a
			 material witness to, a bona fide workplace claim (as defined in section
			 274A(e)(10)(B)(iii)(II) of such Act, as added by section 3(b)); and
								(B)has been helpful, is being helpful, or
			 is likely to be helpful to—
									(i)a Federal, State, or local law
			 enforcement official;
									(ii)a Federal, State, or local
			 prosecutor;
									(iii)a Federal, State, or local
			 judge;
									(iv)the Department of Homeland
			 Security;
									(v)the Equal Employment Opportunity
			 Commission;
									(vi)the Department of Labor;
									(vii)the National Labor Relations
			 Board; or
									(viii)other Federal, State, or local
			 authorities investigating, prosecuting, or seeking civil remedies related to
			 the workplace claim.
									(c)Conforming
			 amendmentsSection 214(p) (8 U.S.C. 1184(p)) is amended—
							(1)in paragraph (1),
			 by inserting or investigating, prosecuting, or seeking civil remedies
			 for workplace claims described in section 101(a)(15)(U)(iv) after
			 section 101(a)(15)(U)(iii) each place such term appears;
							(2)in paragraph
			 (2)(A), by striking 10,000 and inserting 20,000;
			 and
							(3)in paragraph
			 (6)—
								(A)by inserting
			 or workplace claims described in section 101(a)(15)(U)(iv) after
			 described in section 101(a)(15)(U)(iii); and
								(B)by inserting
			 or workplace claim after prosecution of such criminal
			 activity.
								(d)Adjustment of
			 status for victims of crimesSection 245(m)(1) (8 U.S.C.
			 1255(m)(1)) is amended by inserting or an investigation or prosecution
			 regarding a workplace claim after prosecution.
						(e)Change of
			 nonimmigrant classificationSection 384(a)(1) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1367(a)(1)) is amended—
							(1)in subparagraph
			 (E), by striking physical or mental abuse and the criminal
			 activity and inserting abuse and the criminal activity or
			 workplace claim;
							(2)in subparagraph
			 (F), by adding or at the end; and
							(3)by inserting
			 after subparagraph (F) the following:
								
									(G)the alien's
				employer,
									.
							473.Labor
			 enforcement actions
						(a)Removal
			 proceedingsSection 239(e) (8 U.S.C. 1229(e)) is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 In cases where and inserting If; and
								(B)by inserting
			 or as a result of information provided to the Department of Homeland
			 Security in retaliation against individuals for exercising or attempting to
			 exercise their employment rights or other legal rights after
			 paragraph (2); and
								(2)in paragraph (2),
			 by adding at the end the following:
								
									(C)At a facility
				about which a workplace claim has been filed or is contemporaneously
				filed.
									.
							(b)Unlawful
			 employment of aliensSection 274A(e) (8 U.S.C. 1324a(e)) is
			 amended by adding at the end the following:
							
								(10)Conduct in
				enforcement actions
									(A)Enforcement
				actionIf the Department of Homeland Security undertakes an
				enforcement action at a facility about which a workplace claim has been filed
				or is contemporaneously filed, or as a result of information provided to the
				Department in retaliation against employees for exercising their rights related
				to a workplace claim, the Department shall ensure that—
										(i)any aliens
				arrested or detained who are necessary for the investigation or prosecution of
				workplace claim violations or criminal activity (as described in subparagraph
				(T) or (U) of section 101(a)(15)) are not removed from the United States until
				after the Department—
											(I)notifies the
				appropriate law enforcement agency with jurisdiction over such violations or
				criminal activity; and
											(II)provides such
				agency with the opportunity to interview such aliens; and
											(ii)no aliens
				entitled to a stay of removal or abeyance of removal proceedings under this
				section are removed.
										(B)Protections for
				victims of crime, labor, and employment violations
										(i)Stay of removal
				or abeyance of removal proceedingsAn alien against whom removal
				proceedings have been initiated under chapter 4 of title II, who has filed a
				workplace claim, who is a material witness in any pending or anticipated
				proceeding involving a workplace claim, or who has filed for relief under
				section 101(a)(15)(U), shall be entitled to a stay of removal or an abeyance of
				removal proceedings and to employment authorization until the resolution of the
				workplace claim or the denial of relief under section 101(a)(15)(U) after
				exhaustion of administrative appeals, whichever is later, unless the Department
				establishes, by a preponderance of the evidence in proceedings before the
				immigration judge presiding over that alien's removal hearing, that—
											(I)the Department
				initiated the alien's removal proceeding for wholly independent reasons and not
				based on, or as a result of, any information provided to, or obtained by, the
				Department—
												(aa)from the alien's
				employer;
												(bb)from any outside
				source, including any anonymous source or any individual described in
				subparagraphs (A) through (G) of section 1384(a)(1) of the Illegal Immigration
				Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367(a)(1));
				or
												(cc)during the
				prosecution or investigation of the workplace claim; and
												(II)the workplace
				claim was filed in a bad faith with the intent to delay or avoid the alien's
				removal.
											(ii)DurationAny
				stay of removal or abeyance of removal proceedings and employment authorization
				issued pursuant to clause (i) shall remain valid until the resolution of the
				workplace claim or the denial of relief under section 101(a)(15)(U) after the
				exhaustion of administrative appeals, and shall be extended by the Secretary of
				Homeland Security for a period of not longer than 3 additional years upon
				determining that—
											(I)such relief would
				enable the alien asserting a workplace claim to pursue the claim to
				resolution;
											(II)the deterrent
				goals of any statute underlying a workplace claim would be served; or
											(III)such extension
				would otherwise further the interests of justice.
											(iii)DefinitionsIn
				this section:
											(I)Material
				witnessNotwithstanding any other provision of law, the term
				material witness means an individual who presents a declaration
				from an attorney investigating, prosecuting, or defending the workplace claim
				or from the presiding officer overseeing the workplace claim attesting that, to
				the best of the declarant’s knowledge and belief, reasonable cause exists to
				believe that the testimony of the individual will be relevant to the outcome of
				the workplace claim.
											(II)Workplace
				claimThe term workplace claim means any written or
				oral claim, charge, complaint, or grievance filed with, communicated to, or
				submitted to the employer, a Federal, State, or local agency or court, or an
				employee representative related to the violation of applicable Federal, State,
				and local labor laws, including laws concerning wages and hours, labor
				relations, family and medical leave, occupational health and safety, or
				nondiscrimination.
											.
						474.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 chapter and the amendments made by this chapter.
					8Agricultural Job
			 Opportunities, Benefits, and Security
					475.Short
			 titleThis chapter may be
			 cited as the Agricultural Job
			 Opportunities, Benefits, and Security Act of 2010 or the
			 AgJOBS Act of
			 2010.
					ABlue Card
			 Status
						476.Requirements
			 for blue card status
							(a)Requirement to
			 grant blue card statusNotwithstanding any other provision of
			 law, the Secretary shall, pursuant to the requirements of this section, grant
			 blue card status to an alien who qualifies under this section if the Secretary
			 determines that the alien—
								(1)has performed
			 agricultural employment in the United States for at least 863 hours or 150 work
			 days during the 24-month period ending on December 31, 2008;
								(2)applied for such
			 status during the 18-month application period beginning on the first day of the
			 seventh month that begins after the date of the enactment of this Act;
								(3)is otherwise
			 admissible to the United States under section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), except as otherwise provided under section
			 478(a)(2); and
								(4)has not been
			 convicted of any felony or a misdemeanor, an element of which involves bodily
			 injury, threat of serious bodily injury, or harm to property in excess of
			 $500.
								(b)Authorized
			 travelAn alien who is granted blue card status is authorized to
			 travel outside the United States (including commuting to the United States from
			 a residence in a foreign country) in the same manner as an alien lawfully
			 admitted for permanent residence.
							(c)Authorized
			 employmentThe Secretary shall provide an alien who is granted
			 blue card status an employment authorized endorsement or other appropriate work
			 permit, in the same manner as an alien lawfully admitted for permanent
			 residence.
							(d)Termination of
			 blue card status
								(1)Deportable
			 aliensThe Secretary shall terminate blue card status granted to
			 an alien if the Secretary determines that the alien is deportable.
								(2)Other grounds
			 for terminationThe Secretary shall terminate blue card status
			 granted to an alien if—
									(A)the Secretary
			 finds, by a preponderance of the evidence, that the adjustment to blue card
			 status was the result of fraud or willful misrepresentation, as described in
			 section 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(6)(C)(i)); or
									(B)the alien—
										(i)commits an act
			 that makes the alien inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8 U.S.C. 1182), except as provided under
			 section 478(a)(2);
										(ii)is
			 convicted of a felony or 3 or more misdemeanors committed in the United
			 States;
										(iii)is convicted of
			 an offense, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500; or
										(iv)fails to perform
			 the agricultural employment required under paragraph (1)(A) of section 478(a)
			 unless the alien was unable to work in agricultural employment due to the
			 extraordinary circumstances described in paragraph (3) of such section.
										(e)Record of
			 employment
								(1)In
			 generalEach employer of an alien granted blue card status shall
			 annually—
									(A)provide a written
			 record of employment to the alien; and
									(B)provide a copy of
			 such record to the Secretary.
									(2)Civil
			 penalties
									(A)In
			 generalIf the Secretary determines, after notice and opportunity
			 for a hearing, that an employer of an alien granted blue card status has failed
			 to provide the record of employment required under paragraph (1) or has
			 provided a false statement of material fact in such a record, the employer
			 shall be subject to a civil penalty in an amount not to exceed $1,000 per
			 violation.
									(B)LimitationThe
			 penalty applicable under subparagraph (A) for failure to provide records shall
			 not apply unless the alien has provided the employer with evidence of
			 employment authorization granted under this section.
									(3)SunsetThe
			 obligation under paragraph (1) shall terminate on the date that is 6 years
			 after the date of the enactment of this Act.
								(f)Required
			 features of identity cardThe Secretary shall provide each alien
			 granted blue card status, and the spouse and any child of each such alien
			 residing in the United States, with a card that contains—
								(1)an encrypted,
			 machine-readable, electronic identification strip that is unique to the alien
			 to whom the card is issued;
								(2)biometric
			 identifiers, including fingerprints and a digital photograph; and
								(3)physical security
			 features designed to prevent tampering, counterfeiting, or duplication of the
			 card for fraudulent purposes.
								(g)FineAn
			 alien granted blue card status shall pay a $100 fine to the Secretary.
							(h)Maximum
			 numberThe Secretary may not issue more than 1,350,000 blue cards
			 during the 5-year period beginning on the date of the enactment of this
			 Act.
							(i)Treatment of
			 aliens granted blue card status
								(1)In
			 generalExcept as otherwise provided under this section, an alien
			 granted blue card status (including a spouse or child of the alien granted
			 derivative status) shall be considered to be an alien lawfully admitted for
			 permanent residence for purposes of any law other than any provision of the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(2)Delayed
			 eligibility for certain Federal public benefitsExcept as
			 otherwise provided in law, an alien granted blue card status (including a
			 spouse or child of the alien granted derivative status) shall not be eligible,
			 by reason of such status, for any form of assistance or benefit described in
			 section 403(a) of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1613(a)) until 5 years after the date on
			 which the alien is granted an adjustment of status under section 478.
								477.Application
			 for blue card status
							(a)SubmissionThe
			 Secretary shall provide that—
								(1)applications for
			 blue card status may be submitted—
									(A)to the Secretary
			 if the applicant is represented by an attorney or a nonprofit religious,
			 charitable, social service, or similar organization recognized by the Board of
			 Immigration Appeals under section 292.2 of title 8, Code of Federal
			 Regulations; or
									(B)to a qualified
			 designated entity if the applicant consents to the forwarding of the
			 application to the Secretary; and
									(2)applications for
			 adjustment of status under section 478 shall be filed directly with the
			 Secretary.
								(b)Qualified
			 designated entity definedIn this section, the term
			 qualified designated entity means—
								(1)a qualified farm
			 labor organization or an association of employers designated by the Secretary;
			 or
								(2)any such other
			 person designated by the Secretary if that Secretary determines such person is
			 qualified and has substantial experience, demonstrated competence, and has a
			 history of long-term involvement in the preparation and submission of
			 applications for adjustment of status under section 209, 210, or 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1159, 1160, and 1255), the Act
			 entitled An Act to adjust the status of Cuban refugees to that of lawful
			 permanent residents of the United States, and for other purposes,
			 approved November 2, 1966 (Public Law 89–732; 8 U.S.C. 1255 note), Public Law
			 95–145 (8 U.S.C. 1255 note), or the Immigration Reform and Control Act of 1986
			 (Public Law 99–603; 100 Stat. 3359) or any amendment made by that Act.
								(c)Proof of
			 eligibility
								(1)In
			 generalAn alien may establish that the alien meets the
			 requirement of section 476(a)(1) or 478(a)(1) through government employment
			 records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
								(2)Documentation
			 of work history
									(A)Burden of
			 proofAn alien applying for status under section 476(a) or 478(a)
			 has the burden of proving by a preponderance of the evidence that the alien has
			 worked the requisite number of hours or days required under section 476(a)(1)
			 or 478(a)(1), as applicable.
									(B)Timely
			 production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien's burden of proof under subparagraph (A) may be met by
			 securing timely production of those records under regulations to be promulgated
			 by the Secretary.
									(C)Sufficient
			 evidenceAn alien may meet the burden of proof under subparagraph
			 (A) to establish that the alien has performed the days or hours of work
			 required by section 476(a)(1) or 478(a)(1) by producing sufficient evidence to
			 show the extent of that employment as a matter of just and reasonable
			 inference.
									(d)Applications
			 submitted to qualified designated entities
								(1)RequirementsEach
			 qualified designated entity shall agree—
									(A)to forward to the
			 Secretary an application submitted to that entity pursuant to subsection
			 (a)(1)(B) if the applicant has consented to such forwarding;
									(B)not to forward to
			 the Secretary any such application if the applicant has not consented to such
			 forwarding; and
									(C)to assist an
			 alien in obtaining documentation of the alien's work history, if the alien
			 requests such assistance.
									(2)No authority to
			 make determinationsNo qualified designated entity may make a
			 determination required by this subtitle to be made by the Secretary.
								(e)Limitation on
			 access to informationFiles and records collected or compiled by
			 a qualified designated entity for the purposes of this section are confidential
			 and the Secretary shall not have access to such a file or record relating to an
			 alien without the consent of the alien, except as allowed by a court order
			 issued pursuant to subsection (f).
							(f)Confidentiality
			 of information
								(1)In
			 generalExcept as otherwise provided in this section, the
			 Secretary or any other official or employee of the Department or a bureau or
			 agency of the Department is prohibited from—
									(A)using information
			 furnished by the applicant pursuant to an application filed under this title,
			 the information provided by an applicant to a qualified designated entity, or
			 any information provided by an employer or former employer for any purpose
			 other than to make a determination on the application or for imposing the
			 penalties described in subsection (g);
									(B)making any
			 publication in which the information furnished by any particular individual can
			 be identified; or
									(C)permitting a
			 person other than a sworn officer or employee of the Department or a bureau or
			 agency of the Department or, with respect to applications filed with a
			 qualified designated entity, that qualified designated entity, to examine
			 individual applications.
									(2)Required
			 disclosuresThe Secretary shall provide the information furnished
			 under this title or any other information derived from such furnished
			 information to—
									(A)a duly recognized
			 law enforcement entity in connection with a criminal investigation or
			 prosecution, if such information is requested in writing by such entity;
			 or
									(B)an official
			 coroner, for purposes of affirmatively identifying a deceased individual,
			 whether or not the death of such individual resulted from a crime.
									(3)Construction
									(A)In
			 generalNothing in this subsection may be construed to limit the
			 use, or release, for immigration enforcement purposes or law enforcement
			 purposes, of information contained in files or records of the Department
			 pertaining to an application filed under this section, other than information
			 furnished by an applicant pursuant to the application, or any other information
			 derived from the application, that is not available from any other
			 source.
									(B)Criminal
			 convictionsNotwithstanding any other provision of this
			 subsection, information concerning whether the alien applying for blue card
			 status or an adjustment of status under section 478 has been convicted of a
			 crime at any time may be used or released for immigration enforcement or law
			 enforcement purposes.
									(4)CrimeAny
			 person who knowingly uses, publishes, or permits information to be examined in
			 violation of this subsection shall be subject to a fine in an amount not to
			 exceed $10,000.
								(g)Penalties for
			 false statements in applications
								(1)Criminal
			 penaltyAny person who—
									(A)files an
			 application for blue card status or an adjustment of status under section 478
			 and knowingly and willfully falsifies, conceals, or covers up a material fact
			 or makes any false, fictitious, or fraudulent statements or representations, or
			 makes or uses any false writing or document knowing the same to contain any
			 false, fictitious, or fraudulent statement or entry; or
									(B)creates or
			 supplies a false writing or document for use in making such an
			 application,
									shall be
			 fined in accordance with title 18, United States Code, imprisoned not more than
			 5 years, or both.(2)InadmissibilityAn
			 alien who is convicted of a crime under paragraph (1) shall be considered to be
			 inadmissible to the United States on the ground described in section
			 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(6)(C)(i)).
								(h)Eligibility for
			 legal servicesSection 504(a)(11) of Public Law 104–134 (110
			 Stat. 1321–53 et seq.) shall not be construed to prevent a recipient of funds
			 under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) from
			 providing legal assistance directly related to an application for blue card
			 status or an adjustment of status under section 478.
							(i)Application
			 fees
								(1)Fee
			 scheduleThe Secretary shall provide for a schedule of fees
			 that—
									(A)shall be charged
			 for the filing of an application for blue card status or for an adjustment of
			 status under section 478; and
									(B)may be charged by
			 qualified designated entities to help defray the costs of services provided to
			 such applicants.
									(2)Prohibition on
			 excess fees by qualified designated entitiesA qualified
			 designated entity may not charge any fee in excess of, or in addition to, the
			 fees authorized under paragraph (1)(B) for services provided to
			 applicants.
								(3)Disposition of
			 fees
									(A)In
			 generalThere is established in the general fund of the Treasury
			 a separate account, which shall be known as the Agricultural Worker
			 Immigration Status Adjustment Account. Notwithstanding any other
			 provision of law, there shall be deposited as offsetting receipts into the
			 account all fees collected under paragraph (1)(A).
									(B)Use of fees for
			 application processingAmounts deposited in the
			 Agricultural Worker Immigration Status Adjustment Account shall
			 remain available to the Secretary until expended for processing applications
			 for blue card status or an adjustment of status under section 478.
									478.Adjustment to
			 permanent residence
							(a)In
			 generalExcept as provided in subsection (b), the Secretary shall
			 adjust the status of an alien granted blue card status to that of an alien
			 lawfully admitted for permanent residence if the Secretary determines that the
			 following requirements are satisfied:
								(1)Qualifying
			 employment
									(A)In
			 generalSubject to subparagraph (B), the alien has performed at
			 least—
										(i)5
			 years of agricultural employment in the United States for at least 100 work
			 days per year, during the 5-year period beginning on the date of the enactment
			 of this Act; or
										(ii)3
			 years of agricultural employment in the United States for at least 150 work
			 days per year, during the 3-year period beginning on the date of the enactment
			 of this Act.
										(B)4-Year period
			 of employmentAn alien shall be considered to meet the
			 requirements of subparagraph (A) if the alien has performed 4 years of
			 agricultural employment in the United States for at least 150 work days during
			 3 years of those 4 years and at least 100 work days during the remaining year,
			 during the 4-year period beginning on the date of the enactment of this
			 Act.
									(2)ProofAn
			 alien may demonstrate compliance with the requirement under paragraph (1) by
			 submitting—
									(A)the record of
			 employment described in section 476(e); or
									(B)documentation
			 that may be submitted under section 477(c).
									(3)Extraordinary
			 circumstances
									(A)In
			 generalIn determining whether an alien has met the requirement
			 of paragraph (1)(A), the Secretary may credit the alien with not more than 12
			 additional months of agricultural employment in the United States to meet such
			 requirement if the alien was unable to work in agricultural employment due
			 to—
										(i)pregnancy,
			 injury, or disease, if the alien can establish such pregnancy, disabling
			 injury, or disease through medical records;
										(ii)illness,
			 disease, or other special needs of a minor child, if the alien can establish
			 such illness, disease, or special needs through medical records;
										(iii)severe weather
			 conditions that prevented the alien from engaging in agricultural employment
			 for a significant period of time; or
										(iv)termination from
			 agricultural employment, if the Secretary finds that the termination was
			 without just cause and that the alien was unable to find alternative
			 agricultural employment after a reasonable job search.
										(B)Effect of
			 findingA finding made under subparagraph (A)(iv), with respect
			 to an alien, shall not—
										(i)be
			 conclusive, binding, or admissible in a separate or subsequent judicial or
			 administrative action or proceeding between the alien and a current or prior
			 employer of the alien or any other party; or
										(ii)subject the
			 alien's employer to the payment of attorney fees incurred by the alien in
			 seeking to obtain a finding under subparagraph (A)(iv).
										(4)Application
			 periodThe alien applies for adjustment of status not later than
			 7 years after the date of the enactment of this Act.
								(5)FineThe
			 alien pays a fine of $400 to the Secretary.
								(b)Grounds for
			 denial of adjustment of statusThe Secretary shall deny an alien granted
			 blue card status an adjustment of status under this section if—
								(1)the Secretary
			 finds, by a preponderance of the evidence, that the adjustment to blue card
			 status was the result of fraud or willful misrepresentation, as described in
			 section 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(6)(C)(i)); or
								(2)the alien—
									(A)commits an act
			 that makes the alien inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8 U.S.C. 1182), except as provided under
			 section 105(b);
									(B)is convicted of a
			 felony or 3 or more misdemeanors committed in the United States;
									(C)is convicted of
			 an offense, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500; or
									(D)failed to perform
			 the agricultural employment required under paragraph (1)(A) of subsection (a)
			 unless the alien was unable to work in agricultural employment due to the
			 extraordinary circumstances described in paragraph (3) of such
			 subsection.
									(c)Grounds for
			 removalAny alien granted blue card status who does not apply for
			 adjustment of status under this section before the expiration of the
			 application period described in subsection (a)(4) or who fails to meet the
			 other requirements of subsection (a) by the end of the application period, is
			 deportable and may be removed under section 240 of the Immigration and
			 Nationality Act (8 U.S.C. 1229a).
							(d)Payment of
			 taxes
								(1)In
			 generalNot later than the date on which an alien's status is
			 adjusted under this section, the alien shall establish that the alien does not
			 owe any applicable Federal tax liability by establishing that—
									(A)no such tax
			 liability exists;
									(B)all such
			 outstanding tax liabilities have been paid; or
									(C)the alien has
			 entered into an agreement for payment of all outstanding liabilities with the
			 Internal Revenue Service.
									(2)Applicable
			 Federal tax liabilityIn paragraph (1) the term applicable
			 Federal tax liability means liability for Federal taxes, including
			 penalties and interest, owed for any year during the period of employment
			 required under subsection (a)(1) for which the statutory period for assessment
			 of any deficiency for such taxes has not expired.
								(3)IRS
			 cooperationThe Secretary of the Treasury shall establish rules
			 and procedures under which the Commissioner of Internal Revenue shall provide
			 documentation to an alien upon request to establish the payment of all taxes
			 required by this subsection.
								(e)Spouses and
			 minor children
								(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall confer the status of lawful permanent resident on the spouse and minor
			 child of an alien granted any adjustment of status under subsection (a),
			 including any individual who was a minor child on the date such alien was
			 granted blue card status, if the spouse or minor child applies for such status,
			 or if the principal alien includes the spouse or minor child in an application
			 for adjustment of status to that of a lawful permanent resident.
								(2)Treatment of
			 spouses and minor children
									(A)Granting of
			 status and removalThe Secretary shall grant derivative status to
			 the alien spouse and any minor child residing in the United States of an alien
			 granted blue card status and shall not remove such derivative spouse or child
			 during the period that the alien granted blue card status maintains such
			 status, except as provided in paragraph (3). A grant of derivative status to
			 such a spouse or child under this subparagraph shall not decrease the number of
			 aliens who may receive blue card status under subsection (h) of section
			 101.
									(B)TravelThe
			 derivative spouse and any minor child of an alien granted blue card status may
			 travel outside the United States in the same manner as an alien lawfully
			 admitted for permanent residence.
									(C)EmploymentThe
			 derivative spouse of an alien granted blue card status may apply to the
			 Secretary for a work permit to authorize such spouse to engage in any lawful
			 employment in the United States while such alien maintains blue card
			 status.
									(3)Grounds for
			 denial of adjustment of status and removalThe Secretary shall
			 deny an alien spouse or child adjustment of status under paragraph (1) and may
			 remove such spouse or child under section 240 of the Immigration and
			 Nationality Act (8 U.S.C. 1229a) if the spouse or child—
									(A)commits an act
			 that makes the alien spouse or child inadmissible to the United States under
			 section 212 of such Act (8 U.S.C. 1182), except as provided under section
			 479(a)(2);
									(B)is convicted of a
			 felony or 3 or more misdemeanors committed in the United States; or
									(C)is convicted of
			 an offense, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500.
									479.Other
			 provisions
							(a)Waiver of
			 numerical limitations and certain grounds for inadmissibility
								(1)Numerical
			 limitations do not applyThe numerical limitations of sections
			 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and 1152)
			 shall not apply to the adjustment of aliens to lawful permanent resident status
			 under section 478.
								(2)Waiver of
			 certain grounds of inadmissibilityIn the determination of an
			 aliens eligibility for status under section 101(a) or an aliens
			 eligibility for adjustment of status under section 478(b)(2)(A) the following
			 rules shall apply:
									(A)Grounds of
			 exclusion not applicableThe provisions of paragraphs (5),
			 (6)(A), (7), and (9) of section 212(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)) shall not apply.
									(B)Waiver of other
			 grounds
										(i)In
			 generalExcept as provided in subparagraph (B), the Secretary may
			 waive any other provision of such section 212(a) in the case of individual
			 aliens for humanitarian purposes, to ensure family unity, or if otherwise in
			 the public interest.
										(ii)Grounds that
			 may not be waivedSubparagraphs (A), (B), (C), (D), (G), (H), and
			 (I) of paragraph (2) and paragraphs (3) and (4) of such section 212(a) may not
			 be waived by the Secretary under subparagraph (A).
										(iii)ConstructionNothing
			 in this paragraph shall be construed as affecting the authority of the
			 Secretary other than under this subparagraph to waive provisions of such
			 section 212(a).
										(C)Special rule
			 for determination of public chargeAn alien is not ineligible for
			 blue card status or an adjustment of status under section 478 by reason of a
			 ground of inadmissibility under section 212(a)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(4)) if the alien demonstrates a history of
			 employment in the United States evidencing self-support without reliance on
			 public cash assistance.
									(3)Temporary stay
			 of removal and work authorization for certain applicants
									(A)Before
			 application periodEffective on the date of enactment of this
			 Act, the Secretary shall provide that, in the case of an alien who is
			 apprehended before the beginning of the application period described in section
			 476(a)(2) and who can establish a nonfrivolous case of eligibility for blue
			 card status (but for the fact that the alien may not apply for such status
			 until the beginning of such period), until the alien has had the opportunity
			 during the first 30 days of the application period to complete the filing of an
			 application for blue card status, the alien—
										(i)may
			 not be removed; and
										(ii)shall be granted
			 authorization to engage in employment in the United States and be provided an
			 employment authorized endorsement or other appropriate work permit for such
			 purpose.
										(B)During
			 application periodThe Secretary shall provide that, in the case
			 of an alien who presents a nonfrivolous application for blue card status during
			 the application period described in section 476(a)(2), including an alien who
			 files such an application within 30 days of the alien's apprehension, and until
			 a final determination on the application has been made in accordance with this
			 section, the alien—
										(i)may
			 not be removed; and
										(ii)shall be granted
			 authorization to engage in employment in the United States and be provided an
			 employment authorized endorsement or other appropriate work permit for such
			 purpose.
										(b)Administrative
			 and judicial review
								(1)In
			 generalThere shall be no administrative or judicial review of a
			 determination respecting an application for blue card status or adjustment of
			 status under section 478 except in accordance with this section.
								(2)Administrative
			 Review
									(A)Single level of
			 administrative appellate reviewThe Secretary shall establish an
			 appellate authority to provide for a single level of administrative appellate
			 review of such a determination.
									(B)Standard for
			 reviewSuch administrative appellate review shall be based solely
			 upon the administrative record established at the time of the determination on
			 the application and upon such additional or newly discovered evidence as may
			 not have been available at the time of the determination.
									(3)Judicial
			 review
									(A)Limitation to
			 review of removalThere shall be judicial review of such a
			 determination only in the judicial review of an order of removal under section
			 242 of the Immigration and Nationality Act (8 U.S.C. 1252).
									(B)Standard for
			 judicial reviewSuch judicial review shall be based solely upon
			 the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
									(c)Use of
			 informationBeginning not
			 later than the first day of the application period described in section
			 476(a)(2), the Secretary, in cooperation with qualified designated entities (as
			 that term is defined in section 477(b)), shall broadly disseminate information
			 respecting the benefits that aliens may receive under this subtitle and the
			 requirements that an alien is required to meet to receive such benefits.
							(d)Regulations,
			 effective date, authorization of appropriations
								(1)RegulationsThe
			 Secretary shall issue regulations to implement this chapter not later than the
			 first day of the seventh month that begins after the date of enactment of this
			 Act.
								(2)Effective
			 dateThis chapter shall take effect on the date that regulations
			 required under subsection (a) are issued, regardless of whether such
			 regulations are issued on an interim basis or on any other basis.
								(3)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to implement this subtitle, including
			 any sums needed for costs associated with the initiation of such
			 implementation, for fiscal years 2011 and 2012.
								480.Correction of
			 Social Security records
							(a)In
			 generalSection 208(e)(1) of the Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
								(1)in subparagraph
			 (B)(ii), by striking or at the end;
								(2)in subparagraph
			 (C), by inserting or at the end;
								(3)by inserting
			 after subparagraph (C) the following:
									
										(D)who is granted
				blue card status under the AgJOBS Act of
				2010.
										;
				and
								(4)by striking
			 1990. and inserting 1990, or in the case of an alien
			 described in subparagraph (D), if such conduct is alleged to have occurred
			 before the date on which the alien was granted blue card
			 status..
								(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the first day of the seventh month that begins after the date of the enactment
			 of this Act.
							BReform of H–2A
			 worker program
						481.Amendments to
			 the Immigration and Nationality Act
							(a)In
			 generalTitle II (8 U.S.C. 1151 et seq.) is amended by striking
			 section 218 and inserting the following:
								
									218.H–2A employer
				applications
										(a)Applications to
				the Secretary of labor
											(1)In
				generalNo alien may be admitted to the United States as an H–2A
				worker, or otherwise provided status as an H–2A worker, unless the employer has
				filed with the Secretary of Labor an application containing—
												(A)the assurances
				described in subsection (b);
												(B)a description of
				the nature and location of the work to be performed;
												(C)the anticipated
				period (expected beginning and ending dates) for which the workers will be
				needed; and
												(D)the number of job
				opportunities in which the employer seeks to employ the workers.
												(2)Accompanied by
				job offerEach application filed under paragraph (1) shall be
				accompanied by a copy of the job offer describing the wages and other terms and
				conditions of employment and the bona fide occupational qualifications that
				shall be possessed by a worker to be employed in the job opportunity in
				question.
											(b)Assurances for
				inclusion in applicationsThe assurances referred to in
				subsection (a)(1) are the following:
											(1)Job
				opportunities covered by collective bargaining agreementsWith
				respect to a job opportunity that is covered under a collective bargaining
				agreement:
												(A)Union contract
				describedThe job opportunity is covered by a union contract
				which was negotiated at arm's length between a bona fide union and the
				employer.
												(B)Strike or
				lockoutThe specific job opportunity for which the employer is
				requesting an H–2A worker is not vacant because the former occupant is on
				strike or being locked out in the course of a labor dispute.
												(C)Notification of
				bargaining representativesThe employer, at the time of filing
				the application, has provided notice of the filing under this paragraph to the
				bargaining representative of the employer's employees in the occupational
				classification at the place or places of employment for which aliens are
				sought.
												(D)Temporary or
				seasonal job opportunitiesThe job opportunity is temporary or
				seasonal.
												(E)Offers to
				United States workersThe employer has offered or will offer the
				job to any eligible United States worker who applies and is equally or better
				qualified for the job for which the nonimmigrant is, or the nonimmigrants are,
				sought and who will be available at the time and place of need.
												(F)Provision of
				insuranceIf the job opportunity is not covered by the State
				workers' compensation law, the employer will provide, at no cost to the worker,
				insurance covering injury and disease arising out of, and in the course of, the
				worker's employment which will provide benefits at least equal to those
				provided under the State's workers' compensation law for comparable
				employment.
												(2)Job
				opportunities not covered by collective bargaining
				agreementsWith respect to a job opportunity that is not covered
				under a collective bargaining agreement:
												(A)Strike or
				lockoutThe specific job opportunity for which the employer has
				applied for an H–2A worker is not vacant because the former occupant is on
				strike or being locked out in the course of a labor dispute.
												(B)Temporary or
				seasonal job opportunitiesThe job opportunity is temporary or
				seasonal.
												(C)Benefit, wage,
				and working conditionsThe employer will provide, at a minimum,
				the benefits, wages, and working conditions required by section 218A to all
				workers employed in the job opportunities for which the employer has applied
				for an H–2A worker under subsection (a) and to all other workers in the same
				occupation at the place of employment.
												(D)Nondisplacement
				of United States workersThe employer did not displace and will
				not displace a United States worker employed by the employer during the period
				of employment and for a period of 30 days preceding the period of employment in
				the occupation at the place of employment for which the employer has applied
				for an H–2A worker.
												(E)Requirements
				for placement of the nonimmigrant with other employersThe
				employer will not place the nonimmigrant with another employer unless—
													(i)the nonimmigrant
				performs duties in whole or in part at 1 or more worksites owned, operated, or
				controlled by such other employer;
													(ii)there are
				indicia of an employment relationship between the nonimmigrant and such other
				employer; and
													(iii)the employer
				has inquired of the other employer as to whether, and has no actual knowledge
				or notice that, during the period of employment and for a period of 30 days
				preceding the period of employment, the other employer has displaced or intends
				to displace a United States worker employed by the other employer in the
				occupation at the place of employment for which the employer seeks approval to
				employ H–2A workers.
													(F)Statement of
				liabilityThe application form shall include a clear statement
				explaining the liability under subparagraph (E) of an employer if the other
				employer described in such subparagraph displaces a United States worker as
				described in such subparagraph.
												(G)Provision of
				insuranceIf the job opportunity is not covered by the State
				workers' compensation law, the employer will provide, at no cost to the worker,
				insurance covering injury and disease arising out of and in the course of the
				worker's employment which will provide benefits at least equal to those
				provided under the State's workers' compensation law for comparable
				employment.
												(H)Employment of
				United States workers
													(i)RecruitmentThe
				employer has taken or will take the following steps to recruit United States
				workers for the job opportunities for which the H–2A nonimmigrant is, or H–2A
				nonimmigrants are, sought:
														(I)Contacting
				former workersThe employer shall make reasonable efforts through
				the sending of a letter by United States Postal Service mail, or otherwise, to
				contact any United States worker the employer employed during the previous
				season in the occupation at the place of intended employment for which the
				employer is applying for workers and has made the availability of the
				employer's job opportunities in the occupation at the place of intended
				employment known to such previous workers, unless the worker was terminated
				from employment by the employer for a lawful job-related reason or abandoned
				the job before the worker completed the period of employment of the job
				opportunity for which the worker was hired.
														(II)Filing a job
				offer with the local office of the State employment security
				agencyNot later than 28 days before the date on which the
				employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall submit a copy of the job offer
				described in subsection (a)(2) to the local office of the State employment
				security agency which serves the area of intended employment and authorize the
				posting of the job opportunity on `Americas Job Bank or other
				electronic job registry, except that nothing in this subclause shall require
				the employer to file an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
														(III)Advertising
				of job opportunitiesNot later than 14 days before the date on
				which the employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall advertise the availability of
				the job opportunities for which the employer is seeking workers in a
				publication in the local labor market that is likely to be patronized by
				potential farm workers.
														(IV)Emergency
				proceduresThe Secretary of Labor shall, by regulation, provide a
				procedure for acceptance and approval of applications in which the employer has
				not complied with the provisions of this subparagraph because the employer's
				need for H–2A workers could not reasonably have been foreseen.
														(ii)Job
				offersThe employer has offered or will offer the job to any
				eligible United States worker who applies and is equally or better qualified
				for the job for which the nonimmigrant is, or nonimmigrants are, sought and who
				will be available at the time and place of need.
													(iii)Period of
				employmentThe employer will provide employment to any qualified
				United States worker who applies to the employer during the period beginning on
				the date on which the H–2A worker departs for the employer's place of
				employment and ending on the date on which 50 percent of the period of
				employment for which the H–2A worker who is in the job was hired has elapsed,
				subject to the following requirements:
														(I)ProhibitionNo
				person or entity shall willfully and knowingly withhold United States workers
				before the arrival of H–2A workers in order to force the hiring of United
				States workers under this clause.
														(II)ComplaintsUpon
				receipt of a complaint by an employer that a violation of subclause (I) has
				occurred, the Secretary of Labor shall immediately investigate. The Secretary
				of Labor shall, within 36 hours of the receipt of the complaint, issue findings
				concerning the alleged violation. If the Secretary of Labor finds that a
				violation has occurred, the Secretary of Labor shall immediately suspend the
				application of this clause with respect to that certification for that date of
				need.
														(III)Placement of
				United States workersBefore referring a United States worker to
				an employer during the period described in the matter preceding subclause (I),
				the Secretary of Labor shall make all reasonable efforts to place the United
				States worker in an open job acceptable to the worker, if there are other job
				offers pending with the job service that offer similar job opportunities in the
				area of intended employment.
														(iv)Statutory
				constructionNothing in this subparagraph shall be construed to
				prohibit an employer from using such legitimate selection criteria relevant to
				the type of job that are normal or customary to the type of job involved so
				long as such criteria are not applied in a discriminatory manner.
													(c)Applications by
				associations on behalf of employer members
											(1)In
				generalAn agricultural association may file an application under
				subsection (a) on behalf of 1 or more of its employer members that the
				association certifies in its application has or have agreed in writing to
				comply with the requirements of this section and sections 218A, 218B, and
				218C.
											(2)Treatment of
				associations acting as employersIf an association filing an
				application under paragraph (1) is a joint or sole employer of the temporary or
				seasonal agricultural workers requested on the application, the certifications
				granted under subsection (e)(2)(B) to the association may be used for the
				certified job opportunities of any of its producer members named on the
				application, and such workers may be transferred among such producer members to
				perform the agricultural services of a temporary or seasonal nature for which
				the certifications were granted.
											(d)Withdrawal of
				applications
											(1)In
				generalAn employer may withdraw an application filed pursuant to
				subsection (a), except that if the employer is an agricultural association, the
				association may withdraw an application filed pursuant to subsection (a) with
				respect to 1 or more of its members. To withdraw an application, the employer
				or association shall notify the Secretary of Labor in writing, and the
				Secretary of Labor shall acknowledge in writing the receipt of such withdrawal
				notice. An employer who withdraws an application under subsection (a), or on
				whose behalf an application is withdrawn, is relieved of the obligations
				undertaken in the application.
											(2)LimitationAn
				application may not be withdrawn while any alien provided status under section
				101(a)(15)(H)(ii)(a) pursuant to such application is employed by the
				employer.
											(3)Obligations
				under other statutesAny obligation incurred by an employer under
				any other law or regulation as a result of the recruitment of United States
				workers or H–2A workers under an offer of terms and conditions of employment
				required as a result of making an application under subsection (a) is
				unaffected by withdrawal of such application.
											(e)Review and
				approval of applications
											(1)Responsibility
				of employersThe employer shall make available for public
				examination, within 1 working day after the date on which an application under
				subsection (a) is filed, at the employer's principal place of business or
				worksite, a copy of each such application (and such accompanying documents as
				are necessary).
											(2)Responsibility
				of the Secretary of labor
												(A)Compilation of
				listThe Secretary of Labor shall compile, on a current basis, a
				list (by employer and by occupational classification) of the applications filed
				under subsection (a). Such list shall include the wage rate, number of workers
				sought, period of intended employment, and date of need. The Secretary of Labor
				shall make such list available for examination in the District of
				Columbia.
												(B)Review of
				applicationsThe Secretary of Labor shall review such an
				application only for completeness and obvious inaccuracies. Unless the
				Secretary of Labor finds that the application is incomplete or obviously
				inaccurate, the Secretary of Labor shall certify that the intending employer
				has filed with the Secretary of Labor an application as described in subsection
				(a). Such certification shall be provided within 7 days of the filing of the
				application.
												218A.H–2A
				employment requirements
										(a)Preferential
				treatment of aliens prohibitedEmployers seeking to hire United
				States workers shall offer the United States workers no less than the same
				benefits, wages, and working conditions that the employer is offering, intends
				to offer, or will provide to H–2A workers. Conversely, no job offer may impose
				on United States workers any restrictions or obligations which will not be
				imposed on the employer's H–2A workers.
										(b)Minimum
				benefits, wages, and working conditionsExcept in cases where
				higher benefits, wages, or working conditions are required by the provisions of
				subsection (a), in order to protect similarly employed United States workers
				from adverse effects with respect to benefits, wages, and working conditions,
				every job offer which shall accompany an application under section 218(b)(2)
				shall include each of the following benefit, wage, and working condition
				provisions:
											(1)Requirement to
				provide housing or a housing allowance
												(A)In
				generalAn employer applying under section 218(a) for H–2A
				workers shall offer to provide housing at no cost to all workers in job
				opportunities for which the employer has applied under that section and to all
				other workers in the same occupation at the place of employment, whose place of
				residence is beyond normal commuting distance.
												(B)Type of
				housingIn complying with subparagraph (A), an employer may, at
				the employer's election, provide housing that meets applicable Federal
				standards for temporary labor camps or secure housing that meets applicable
				local standards for rental or public accommodation housing or other
				substantially similar class of habitation, or in the absence of applicable
				local standards, State standards for rental or public accommodation housing or
				other substantially similar class of habitation. In the absence of applicable
				local or State standards, Federal temporary labor camp standards shall
				apply.
												(C)Family
				housingIf it is the prevailing practice in the occupation and
				area of intended employment to provide family housing, family housing shall be
				provided to workers with families who request it.
												(D)Workers engaged
				in the range production of livestockThe Secretary of Labor shall
				issue regulations that address the specific requirements for the provision of
				housing to workers engaged in the range production of livestock.
												(E)LimitationNothing
				in this paragraph shall be construed to require an employer to provide or
				secure housing for persons who were not entitled to such housing under the
				temporary labor certification regulations in effect on June 1, 1986.
												(F)Charges for
				housing
													(i)Charges for
				public housingIf public housing provided for migrant
				agricultural workers under the auspices of a local, county, or State government
				is secured by an employer, and use of the public housing unit normally requires
				charges from migrant workers, such charges shall be paid by the employer
				directly to the appropriate individual or entity affiliated with the housing's
				management.
													(ii)Deposit
				chargesCharges in the form of deposits for bedding or other
				similar incidentals related to housing shall not be levied upon workers by
				employers who provide housing for their workers. An employer may require a
				worker found to have been responsible for damage to such housing which is not
				the result of normal wear and tear related to habitation to reimburse the
				employer for the reasonable cost of repair of such damage.
													(G)Housing
				allowance as alternative
													(i)In
				generalIf the requirement set out in clause (ii) is satisfied,
				the employer may provide a reasonable housing allowance instead of offering
				housing under subparagraph (A). Upon the request of a worker seeking assistance
				in locating housing, the employer shall make a good faith effort to assist the
				worker in identifying and locating housing in the area of intended employment.
				An employer who offers a housing allowance to a worker, or assists a worker in
				locating housing which the worker occupies, pursuant to this clause shall not
				be deemed a housing provider under section 203 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1823) solely by virtue of
				providing such housing allowance. No housing allowance may be used for housing
				which is owned or controlled by the employer.
													(ii)CertificationThe
				requirement of this clause is satisfied if the Governor of the State certifies
				to the Secretary of Labor that there is adequate housing available in the area
				of intended employment for migrant farm workers and H–2A workers who are
				seeking temporary housing while employed in agricultural work. Such
				certification shall expire after 3 years unless renewed by the Governor of the
				State.
													(iii)Amount of
				allowance
														(I)Nonmetropolitan
				countiesIf the place of employment of the workers provided an
				allowance under this subparagraph is a nonmetropolitan county, the amount of
				the housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for nonmetropolitan counties
				for the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
														(II)Metropolitan
				countiesIf the place of employment of the workers provided an
				allowance under this paragraph is in a metropolitan county, the amount of the
				housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for metropolitan counties for
				the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
														(2)Reimbursement
				of transportation
												(A)To place of
				employmentA worker who completes 50 percent of the period of
				employment of the job opportunity for which the worker was hired shall be
				reimbursed by the employer for the cost of the worker's transportation and
				subsistence from the place from which the worker came to work for the employer
				(or place of last employment, if the worker traveled from such place) to the
				place of employment.
												(B)From place of
				employmentA worker who completes the period of employment for
				the job opportunity involved shall be reimbursed by the employer for the cost
				of the workers transportation and subsistence from the place of
				employment to the place from which the worker, disregarding intervening
				employment, came to work for the employer, or to the place of next employment,
				if the worker has contracted with a subsequent employer who has not agreed to
				provide or pay for the workers transportation and subsistence to such
				subsequent employer's place of employment.
												(C)Limitation
													(i)Amount of
				reimbursementExcept as provided in clause (ii), the amount of
				reimbursement provided under subparagraph (A) or (B) to a worker or alien shall
				not exceed the lesser of—
														(I)the actual cost
				to the worker or alien of the transportation and subsistence involved;
				or
														(II)the most
				economical and reasonable common carrier transportation charges and subsistence
				costs for the distance involved.
														(ii)Distance
				traveledNo reimbursement under subparagraph (A) or (B) shall be
				required if the distance traveled is 100 miles or less, or the worker is not
				residing in employer-provided housing or housing secured through an allowance
				as provided in paragraph (1)(G).
													(D)Early
				terminationIf the worker is laid off or employment is terminated
				for contract impossibility (as described in paragraph (4)(D)) before the
				anticipated ending date of employment, the employer shall provide the
				transportation and subsistence required by subparagraph (B) and,
				notwithstanding whether the worker has completed 50 percent of the period of
				employment, shall provide the transportation reimbursement required by
				subparagraph (A).
												(E)Transportation
				between living quarters and worksiteThe employer shall provide
				transportation between the workers living quarters and the
				employers worksite without cost to the worker, and such transportation
				will be in accordance with applicable laws and regulations.
												(3)Required
				wages
												(A)In
				generalAn employer applying for workers under section 218(a)
				shall offer to pay, and shall pay, all workers in the occupation for which the
				employer has applied for workers, not less (and is not required to pay more)
				than the greater of the prevailing wage in the occupation in the area of
				intended employment or the adverse effect wage rate. No worker shall be paid
				less than the greater of the hourly wage prescribed under section 6(a)(1) of
				the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
				State minimum wage.
												(B)LimitationEffective
				on the date of the enactment of the Agricultural Job Opportunities, Benefits,
				and Security Act of 2009 and continuing for 3 years thereafter, no adverse
				effect wage rate for a State may be more than the adverse effect wage rate for
				that State in effect on January 1, 2009, as established by section 655.107 of
				title 20, Code of Federal Regulations.
												(C)Required wages
				after 3-year freeze
													(i)First
				adjustmentIf Congress does not set a new wage standard
				applicable to this section before the first March 1 that is not less than 3
				years after the date of enactment of this section, the adverse effect wage rate
				for each State beginning on such March 1 shall be the wage rate that would have
				resulted if the adverse effect wage rate in effect on January 1, 2009, had been
				annually adjusted, beginning on March 1, 2012, by the lesser of—
														(I)the 12-month
				percentage change in the Consumer Price Index for All Urban Consumers between
				December of the second preceding year and December of the preceding year;
				and
														(II)4
				percent.
														(ii)Subsequent
				annual adjustmentsBeginning on the first March 1 that is not
				less than 4 years after the date of enactment of this section, and each March 1
				thereafter, the adverse effect wage rate then in effect for each State shall be
				adjusted by the lesser of—
														(I)the 12-month
				percentage change in the Consumer Price Index for All Urban Consumers between
				December of the second preceding year and December of the preceding year;
				and
														(II)4
				percent.
														(D)DeductionsThe
				employer shall make only those deductions from the workers wages that
				are authorized by law or are reasonable and customary in the occupation and
				area of employment. The job offer shall specify all deductions not required by
				law which the employer will make from the workers wages.
												(E)Frequency of
				payThe employer shall pay the worker not less frequently than
				twice monthly, or in accordance with the prevailing practice in the area of
				employment, whichever is more frequent.
												(F)Hours and
				earnings statementsThe employer shall furnish to the worker, on
				or before each payday, in 1 or more written statements—
													(i)the worker's
				total earnings for the pay period;
													(ii)the worker's
				hourly rate of pay, piece rate of pay, or both;
													(iii)the hours of
				employment which have been offered to the worker (broken out by hours offered
				in accordance with and over and above the 3/4 guarantee described in paragraph
				(4);
													(iv)the hours
				actually worked by the worker;
													(v)an itemization of
				the deductions made from the worker's wages; and
													(vi)if piece rates
				of pay are used, the units produced daily.
													(G)Report on wage
				protectionsNot later than December 31, 2011, the Comptroller
				General of the United States shall prepare and transmit to the Secretary of
				Labor, the Committee on the Judiciary of the Senate, and Committee on the
				Judiciary of the House of Representatives, a report that addresses—
													(i)whether the
				employment of H–2A or unauthorized aliens in the United States agricultural
				workforce has depressed United States farm worker wages below the levels that
				would otherwise have prevailed if alien farm workers had not been employed in
				the United States;
													(ii)whether an
				adverse effect wage rate is necessary to prevent wages of United States farm
				workers in occupations in which H–2A workers are employed from falling below
				the wage levels that would have prevailed in the absence of the employment of
				H–2A workers in those occupations;
													(iii)whether
				alternative wage standards, such as a prevailing wage standard, would be
				sufficient to prevent wages in occupations in which H–2A workers are employed
				from falling below the wage level that would have prevailed in the absence of
				H–2A employment;
													(iv)whether any
				changes are warranted in the current methodologies for calculating the adverse
				effect wage rate and the prevailing wage; and
													(v)recommendations
				for future wage protection under this section.
													(H)Commission on
				wage standards
													(i)EstablishmentThere
				is established the Commission on Agricultural Wage Standards under the H–2A
				program (in this subparagraph referred to as the
				Commission).
													(ii)CompositionThe
				Commission shall consist of 10 members as follows:
														(I)Four
				representatives of agricultural employers and 1 representative of the
				Department of Agriculture, each appointed by the Secretary of
				Agriculture.
														(II)Four
				representatives of agricultural workers and 1 representative of the Department
				of Labor, each appointed by the Secretary of Labor.
														(iii)FunctionsThe
				Commission shall conduct a study that shall address—
														(I)whether the
				employment of H–2A or unauthorized aliens in the United States agricultural
				workforce has depressed United States farm worker wages below the levels that
				would otherwise have prevailed if alien farm workers had not been employed in
				the United States;
														(II)whether an
				adverse effect wage rate is necessary to prevent wages of United States farm
				workers in occupations in which H–2A workers are employed from falling below
				the wage levels that would have prevailed in the absence of the employment of
				H–2A workers in those occupations;
														(III)whether
				alternative wage standards, such as a prevailing wage standard, would be
				sufficient to prevent wages in occupations in which H–2A workers are employed
				from falling below the wage level that would have prevailed in the absence of
				H–2A employment;
														(IV)whether any
				changes are warranted in the current methodologies for calculating the adverse
				effect wage rate and the prevailing wage rate; and
														(V)recommendations
				for future wage protection under this section.
														(iv)Final
				reportNot later than December 31, 2011, the Commission shall
				submit a report to the Congress setting forth the findings of the study
				conducted under clause (iii).
													(v)Termination
				dateThe Commission shall terminate upon submitting its final
				report.
													(4)Guarantee of
				employment
												(A)Offer to
				workerThe employer shall guarantee to offer the worker
				employment for the hourly equivalent of at least 3/4 of the work days of the
				total period of employment, beginning with the first work day after the arrival
				of the worker at the place of employment and ending on the expiration date
				specified in the job offer. For purposes of this subparagraph, the hourly
				equivalent means the number of hours in the work days as stated in the job
				offer and shall exclude the worker's Sabbath and Federal holidays. If the
				employer affords the United States or H–2A worker less employment than that
				required under this paragraph, the employer shall pay such worker the amount
				which the worker would have earned had the worker, in fact, worked for the
				guaranteed number of hours.
												(B)Failure to
				workAny hours which the worker fails to work, up to a maximum of
				the number of hours specified in the job offer for a work day, when the worker
				has been offered an opportunity to do so, and all hours of work actually
				performed (including voluntary work in excess of the number of hours specified
				in the job offer in a work day, on the worker's Sabbath, or on Federal
				holidays) may be counted by the employer in calculating whether the period of
				guaranteed employment has been met.
												(C)Abandonment of
				employment, termination for causeIf the worker voluntarily
				abandons employment before the end of the contract period, or is terminated for
				cause, the worker is not entitled to the 3/4 guarantee described in
				subparagraph (A).
												(D)Contract
				impossibilityIf, before the expiration of the period of
				employment specified in the job offer, the services of the worker are no longer
				required for reasons beyond the control of the employer due to any form of
				natural disaster, including a flood, hurricane, freeze, earthquake, fire,
				drought, plant or animal disease or pest infestation, or regulatory drought,
				before the guarantee in subparagraph (A) is fulfilled, the employer may
				terminate the worker's employment. In the event of such termination, the
				employer shall fulfill the employment guarantee in subparagraph (A) for the
				work days that have elapsed from the first work day after the arrival of the
				worker to the termination of employment. In such cases, the employer will make
				efforts to transfer the United States worker to other comparable employment
				acceptable to the worker. If such transfer is not effected, the employer shall
				provide the return transportation required in paragraph (2)(D).
												(5)Motor vehicle
				safety
												(A)Mode of
				transportation subject to coverage
													(i)In
				general- Except as provided in clauses (iii) and (iv), this
				subsection applies to any H–2A employer that uses or causes to be used any
				vehicle to transport an H–2A worker within the United States.
													(ii)Defined
				termIn this paragraph, the term uses or causes to be
				used—
														(I)applies only to
				transportation provided by an H–2A employer to an H–2A worker, or by a farm
				labor contractor to an H–2A worker at the request or direction of an H–2A
				employer; and
														(II)does not apply
				to—
															(aa)transportation
				provided, or transportation arrangements made, by an H–2A worker, unless the
				employer specifically requested or arranged such transportation; or
															(bb)car pooling
				arrangements made by H–2A workers themselves, using 1 of the workers' own
				vehicles, unless specifically requested by the employer directly or through a
				farm labor contractor.
															(iii)ClarificationProviding
				a job offer to an H–2A worker that causes the worker to travel to or from the
				place of employment, or the payment or reimbursement of the transportation
				costs of an H–2A worker by an H–2A employer, shall not constitute an
				arrangement of, or participation in, such transportation.
													(iv)Agricultural
				machinery and equipment excludedThis subsection does not apply
				to the transportation of an H–2A worker on a tractor, combine, harvester,
				picker, or other similar machinery or equipment while such worker is actually
				engaged in the planting, cultivating, or harvesting of agricultural commodities
				or the care of livestock or poultry or engaged in transportation incidental
				thereto.
													(v)Common carriers
				excludedThis subsection does not apply to common carrier motor
				vehicle transportation in which the provider holds itself out to the general
				public as engaging in the transportation of passengers for hire and holds a
				valid certification of authorization for such purposes from an appropriate
				Federal, State, or local agency.
													(B)Applicability
				of standards, licensing, and insurance requirements
													(i)In
				generalWhen using, or causing to be used, any vehicle for the
				purpose of providing transportation to which this subparagraph applies, each
				employer shall—
														(I)ensure that each
				such vehicle conforms to the standards prescribed by the Secretary of Labor
				under section 401(b) of the Migrant and Seasonal Agricultural Worker Protection
				Act (29 U.S.C. 1841(b)) and other applicable Federal and State safety
				standards;
														(II)ensure that each
				driver has a valid and appropriate license, as provided by State law, to
				operate the vehicle; and
														(III)have an
				insurance policy or a liability bond that is in effect which insures the
				employer against liability for damage to persons or property arising from the
				ownership, operation, or causing to be operated, of any vehicle used to
				transport any H–2A worker.
														(ii)Amount of
				insurance requiredThe level of insurance required shall be
				determined by the Secretary of Labor pursuant to regulations to be issued under
				this subsection.
													(iii)Effect of
				workers' compensation coverageIf the employer of any H–2A worker
				provides workers' compensation coverage for such worker in the case of bodily
				injury or death as provided by State law, the following adjustments in the
				requirements of subparagraph (B)(i)(III) relating to having an insurance policy
				or liability bond apply:
														(I)No insurance
				policy or liability bond shall be required of the employer, if such workers are
				transported only under circumstances for which there is coverage under such
				State law.
														(II)An insurance
				policy or liability bond shall be required of the employer for circumstances
				under which coverage for the transportation of such workers is not provided
				under such State law.
														(c)Compliance with
				labor lawsAn employer shall assure that, except as otherwise
				provided in this section, the employer will comply with all applicable Federal,
				State, and local labor laws, including laws affecting migrant and seasonal
				agricultural workers, with respect to all United States workers and alien
				workers employed by the employer, except that a violation of this assurance
				shall not constitute a violation of the Migrant and Seasonal Agricultural
				Worker Protection Act (29 U.S.C. 1801 et seq.).
										(d)Copy of job
				offerThe employer shall provide to the worker, not later than
				the day the work commences, a copy of the employer's application and job offer
				described in section 218(a), or, if the employer will require the worker to
				enter into a separate employment contract covering the employment in question,
				such separate employment contract.
										(e)Range
				production of livestockNothing in this section, section 218, or
				section 218B shall preclude the Secretary of Labor and the Secretary from
				continuing to apply special procedures and requirements to the admission and
				employment of aliens in occupations involving the range production of
				livestock.
										218B.Procedure for
				admission and extension of stay of H–2A workers
										(a)Petitioning for
				admissionAn employer, or an association acting as an agent or
				joint employer for its members, that seeks the admission into the United States
				of an H–2A worker may file a petition with the Secretary. The petition shall be
				accompanied by an accepted and currently valid certification provided by the
				Secretary of Labor under section 218(e)(2)(B) covering the petitioner.
										(b)Expedited
				adjudication by the SecretaryThe Secretary shall establish a
				procedure for expedited adjudication of petitions filed under subsection (a)
				and within 7 working days shall, by fax, cable, or other means assuring
				expedited delivery, transmit a copy of notice of action on the petition to the
				petitioner and, in the case of approved petitions, to the appropriate
				immigration officer at the port of entry or United States consulate (as the
				case may be) where the petitioner has indicated that the alien beneficiary (or
				beneficiaries) will apply for a visa or admission to the United States.
										(c)Criteria for
				admissibility
											(1)In
				generalAn H–2A worker shall be considered admissible to the
				United States if the alien is otherwise admissible under this section, section
				218, and section 218A, and the alien is not ineligible under paragraph
				(2).
											(2)DisqualificationAn
				alien shall be considered inadmissible to the United States and ineligible for
				nonimmigrant status under section 101(a)(15)(H)(ii)(a) if the alien has, at any
				time during the past 5 years—
												(A)violated a
				material provision of this section, including the requirement to promptly
				depart the United States when the alien's authorized period of admission under
				this section has expired; or
												(B)otherwise
				violated a term or condition of admission into the United States as a
				nonimmigrant, including overstaying the period of authorized admission as such
				a nonimmigrant.
												(3)Waiver of
				ineligibility for unlawful presence
												(A)In
				generalAn alien who has not previously been admitted into the
				United States pursuant to this section, and who is otherwise eligible for
				admission in accordance with paragraphs (1) and (2), shall not be deemed
				inadmissible by virtue of section 212(a)(9)(B). If an alien described in the
				preceding sentence is present in the United States, the alien may apply from
				abroad for H–2A status, but may not be granted that status in the United
				States.
												(B)Maintenance of
				waiverAn alien provided an initial waiver of ineligibility
				pursuant to subparagraph (A) shall remain eligible for such waiver unless the
				alien violates the terms of this section or again becomes ineligible under
				section 212(a)(9)(B) by virtue of unlawful presence in the United States after
				the date of the initial waiver of ineligibility pursuant to subparagraph
				(A).
												(d)Period of
				admission
											(1)In
				generalThe alien shall be admitted for the period of employment
				in the application certified by the Secretary of Labor pursuant to section
				218(e)(2)(B), not to exceed 10 months, supplemented by a period of not more
				than 1 week before the beginning of the period of employment for the purpose of
				travel to the worksite and a period of 14 days following the period of
				employment for the purpose of departure or extension based on a subsequent
				offer of employment, except that—
												(A)the alien is not
				authorized to be employed during such 14-day period except in the employment
				for which the alien was previously authorized; and
												(B)the total period
				of employment, including such 14-day period, may not exceed 10 months.
												(2)ConstructionNothing
				in this subsection shall limit the authority of the Secretary to extend the
				stay of the alien under any other provision of this Act.
											(e)Abandonment of
				employment
											(1)In
				generalAn alien admitted or provided status under section
				101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such
				admission or status shall be considered to have failed to maintain nonimmigrant
				status as an H–2A worker and shall depart the United States or be subject to
				removal under section 237(a)(1)(C)(i).
											(2)Report by
				employerThe employer, or association acting as agent for the
				employer, shall notify the Secretary not later than 7 days after an H–2A worker
				prematurely abandons employment.
											(3)Removal by the
				SecretaryThe Secretary shall promptly remove from the United
				States any H–2A worker who violates any term or condition of the worker's
				nonimmigrant status.
											(4)Voluntary
				terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate his or her employment if the alien promptly departs the
				United States upon termination of such employment.
											(f)Replacement of
				alien
											(1)In
				generalUpon presentation of the notice to the Secretary required
				by subsection (e)(2), the Secretary of State shall promptly issue a visa to,
				and the Secretary shall admit into the United States, an eligible alien
				designated by the employer to replace an H–2A worker—
												(A)who abandons or
				prematurely terminates employment; or
												(B)whose employment
				is terminated after a United States worker is employed pursuant to section
				218(b)(2)(H)(iii), if the United States worker voluntarily departs before the
				end of the period of intended employment or if the employment termination is
				for a lawful job-related reason.
												(2)ConstructionNothing
				in this subsection is intended to limit any preference required to be accorded
				United States workers under any other provision of this Act.
											(g)Identification
				document
											(1)In
				generalEach alien authorized to be admitted under section
				101(a)(15)(H)(ii)(a) shall be provided an identification and employment
				eligibility document to verify eligibility for employment in the United States
				and verify the alien's identity.
											(2)RequirementsNo
				identification and employment eligibility document may be issued which does not
				meet the following requirements:
												(A)The document
				shall be capable of reliably determining whether—
													(i)the individual
				with the identification and employment eligibility document whose eligibility
				is being verified is in fact eligible for employment;
													(ii)the individual
				whose eligibility is being verified is claiming the identity of another person;
				and
													(iii)the individual
				whose eligibility is being verified is authorized to be admitted into, and
				employed in, the United States as an H–2A worker.
													(B)The document
				shall be in a form that is resistant to counterfeiting and to tampering.
												(C)The document
				shall—
													(i)be compatible
				with other databases of the Secretary for the purpose of excluding aliens from
				benefits for which they are not eligible and determining whether the alien is
				unlawfully present in the United States; and
													(ii)be compatible
				with law enforcement databases to determine if the alien has been convicted of
				criminal offenses.
													(h)Extension of
				stay of H–2A aliens in the United
				States
											(1)Extension of
				stayIf an employer seeks approval to employ an H–2A alien who is
				lawfully present in the United States, the petition filed by the employer or an
				association pursuant to subsection (a), shall request an extension of the
				alien's stay and a change in the alien's employment.
											(2)Limitation on
				filing a petition for extension of stayA petition may not be
				filed for an extension of an alien's stay—
												(A)for a period of
				more than 10 months; or
												(B)to a date that is
				more than 3 years after the date of the alien's last admission to the United
				States under this section.
												(3)Work
				authorization upon filing a petition for extension of stay
												(A)In
				generalAn alien who is lawfully present in the United States may
				commence the employment described in a petition under paragraph (1) on the date
				on which the petition is filed.
												(B)DefinitionFor
				purposes of subparagraph (A), the term file means sending the
				petition by certified mail via the United States Postal Service, return receipt
				requested, or delivered by guaranteed commercial delivery which will provide
				the employer with a documented acknowledgment of the date of receipt of the
				petition.
												(C)Handling of
				petitionThe employer shall provide a copy of the employer's
				petition to the alien, who shall keep the petition with the alien's
				identification and employment eligibility document as evidence that the
				petition has been filed and that the alien is authorized to work in the United
				States.
												(D)Approval of
				petitionUpon approval of a petition for an extension of stay or
				change in the alien's authorized employment, the Secretary shall provide a new
				or updated employment eligibility document to the alien indicating the new
				validity date, after which the alien is not required to retain a copy of the
				petition.
												(4)Limitation on
				employment authorization of aliens without valid identification and employment
				eligibility documentAn expired identification and employment
				eligibility document, together with a copy of a petition for extension of stay
				or change in the alien's authorized employment that complies with the
				requirements of paragraph (1), shall constitute a valid work authorization
				document for a period of not more than 60 days beginning on the date on which
				such petition is filed, after which time only a currently valid identification
				and employment eligibility document shall be acceptable.
											(5)Limitation on
				an individual's stay in status
												(A)Maximum
				periodThe maximum continuous period of authorized status as an
				H–2A worker (including any extensions) is 3 years.
												(B)Requirement to
				remain outside the United States
													(i)In
				generalSubject to clause (ii), in the case of an alien outside
				the United States whose period of authorized status as an H–2A worker
				(including any extensions) has expired, the alien may not again apply for
				admission to the United States as an H–2A worker unless the alien has remained
				outside the United States for a continuous period equal to at least 1/5 the
				duration of the alien's previous period of authorized status as an H–2A worker
				(including any extensions).
													(ii)ExceptionClause
				(i) shall not apply in the case of an alien if the alien's period of authorized
				status as an H–2A worker (including any extensions) was for a period of not
				more than 10 months and such alien has been outside the United States for at
				least 2 months during the 12 months preceding the date the alien again is
				applying for admission to the United States as an H–2A worker.
													(i)Special rules
				for aliens employed as sheepherders, goat herders, or dairy
				workersNotwithstanding any provision of the Agricultural Job
				Opportunities, Benefits, and Security Act of 2009, an alien admitted under
				section 101(a)(15)(H)(ii)(a) for employment as a sheepherder, goat herder, or
				dairy worker—
											(1)may be admitted
				for an initial period of 12 months;
											(2)subject to
				subsection (j)(5), may have such initial period of admission extended for a
				period of up to 3 years; and
											(3)shall not be
				subject to the requirements of subsection (h)(5) (relating to periods of
				absence from the United States).
											(j)Adjustment to
				lawful permanent resident status for aliens employed as sheepherders, goat
				herders, or dairy workers
											(1)Eligible
				alienFor purposes of this subsection, the term eligible
				alien means an alien—
												(A)having
				nonimmigrant status under section 101(a)(15)(H)(ii)(a) based on employment as a
				sheepherder, goat herder, or dairy worker;
												(B)who has
				maintained such nonimmigrant status in the United States for a cumulative total
				of 36 months (excluding any period of absence from the United States);
				and
												(C)who is seeking to
				receive an immigrant visa under section 203(b)(3)(A)(iii).
												(2)Classification
				petitionIn the case of an eligible alien, the petition under
				section 204 for classification under section 203(b)(3)(A)(iii) may be filed
				by—
												(A)the alien's
				employer on behalf of the eligible alien; or
												(B)the eligible
				alien.
												(3)No labor
				certification requiredNotwithstanding section 203(b)(3)(C), no
				determination under section 212(a)(5)(A) is required with respect to an
				immigrant visa described in paragraph (1)(C) for an eligible alien.
											(4)Effect of
				petitionThe filing of a petition described in paragraph (2) or
				an application for adjustment of status based on the approval of such a
				petition shall not constitute evidence of an alien's ineligibility for
				nonimmigrant status under section 101(a)(15)(H)(ii)(a).
											(5)Extension of
				stayThe Secretary shall extend the stay of an eligible alien
				having a pending or approved classification petition described in paragraph (2)
				in 1-year increments until a final determination is made on the alien's
				eligibility for adjustment of status to that of an alien lawfully admitted for
				permanent residence.
											(6)ConstructionNothing
				in this subsection shall be construed to prevent an eligible alien from seeking
				adjustment of status in accordance with any other provision of law.
											218C.Worker
				protections and labor standards enforcement
										(a)Enforcement
				authority
											(1)Investigation
				of complaints
												(A)Aggrieved
				person or third-party complaintsThe Secretary of Labor shall
				establish a process for the receipt, investigation, and disposition of
				complaints respecting a petitioners failure to meet a condition
				specified in section 218(b), or an employers misrepresentation of
				material facts in an application under section 218(a). Complaints may be filed
				by any aggrieved person or organization (including bargaining representatives).
				No investigation or hearing shall be conducted on a complaint concerning such a
				failure or misrepresentation unless the complaint was filed not later than 12
				months after the date of the failure, or misrepresentation, respectively. The
				Secretary of Labor shall conduct an investigation under this subparagraph if
				there is reasonable cause to believe that such a failure or misrepresentation
				has occurred.
												(B)Determination
				on complaintUnder such process, the Secretary of Labor shall
				provide, within 30 days after the date such a complaint is filed, for a
				determination as to whether or not a reasonable basis exists to make a finding
				described in subparagraph (C), (D), (E), or (G). If the Secretary of Labor
				determines that such a reasonable basis exists, the Secretary of Labor shall
				provide for notice of such determination to the interested parties and an
				opportunity for a hearing on the complaint, in accordance with section 556 of
				title 5, United States Code, within 60 days after the date of the
				determination. If such a hearing is requested, the Secretary of Labor shall
				make a finding concerning the matter not later than 60 days after the date of
				the hearing. In the case of similar complaints respecting the same applicant,
				the Secretary of Labor may consolidate the hearings under this subparagraph on
				such complaints.
												(C)Failures to
				meet conditionsIf the Secretary of Labor finds, after notice and
				opportunity for a hearing, a failure to meet a condition of paragraph (1)(A),
				(1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section 218(b), a
				substantial failure to meet a condition of paragraph (1)(C), (1)(E), (2)(C),
				(2)(D), (2)(E), or (2)(H) of section 218(b), or a material misrepresentation of
				fact in an application under section 218(a)—
													(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $1,000 per violation) as the Secretary of Labor determines
				to be appropriate; and
													(ii)the Secretary
				may disqualify the employer from the employment of aliens described in section
				101(a)(15)(H)(ii)(a) for a period of 1 year.
													(D)Willful
				failures and willful misrepresentationsIf the Secretary of Labor
				finds, after notice and opportunity for hearing, a willful failure to meet a
				condition of section 218(b), a willful misrepresentation of a material fact in
				an application under section 218(a), or a violation of subsection
				(d)(1)—
													(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $5,000 per violation) as the Secretary of Labor determines
				to be appropriate;
													(ii)the Secretary of
				Labor may seek appropriate legal or equitable relief to effectuate the purposes
				of subsection (d)(1); and
													(iii)the Secretary
				may disqualify the employer from the employment of H–2A workers for a period of
				2 years.
													(E)Displacement of
				United States workersIf the Secretary of Labor finds, after
				notice and opportunity for hearing, a willful failure to meet a condition of
				section 218(b) or a willful misrepresentation of a material fact in an
				application under section 218(a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer's application under
				section 218(a) or during the period of 30 days preceding such period of
				employment—
													(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $15,000 per violation) as the Secretary of Labor
				determines to be appropriate; and
													(ii)the Secretary
				may disqualify the employer from the employment of H–2A workers for a period of
				3 years.
													(F)Limitations on
				civil money penaltiesThe Secretary of Labor shall not impose
				total civil money penalties with respect to an application under section 218(a)
				in excess of $90,000.
												(G)Failures to pay
				wages or required benefitsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, that the employer has failed to pay the
				wages, or provide the housing allowance, transportation, subsistence
				reimbursement, or guarantee of employment, required under section 218A(b), the
				Secretary of Labor shall assess payment of back wages, or other required
				benefits, due any United States worker or H–2A worker employed by the employer
				in the specific employment in question. The back wages or other required
				benefits under section 218A(b) shall be equal to the difference between the
				amount that should have been paid and the amount that actually was paid to such
				worker.
												(2)Statutory
				constructionNothing in this section shall be construed as
				limiting the authority of the Secretary of Labor to conduct any compliance
				investigation under any other labor law, including any law affecting migrant
				and seasonal agricultural workers, or, in the absence of a complaint under this
				section, under section 218 or 218A.
											(b)Rights
				enforceable by private right of actionH–2A workers may enforce
				the following rights through the private right of action provided in subsection
				(c), and no other right of action shall exist under Federal or State law to
				enforce such rights:
											(1)The providing of
				housing or a housing allowance as required under section 218A(b)(1).
											(2)The reimbursement
				of transportation as required under section 218A(b)(2).
											(3)The payment of
				wages required under section 218A(b)(3) when due.
											(4)The benefits and
				material terms and conditions of employment expressly provided in the job offer
				described in section 218(a)(2), not including the assurance to comply with
				other Federal, State, and local labor laws described in section 218A(c),
				compliance with which shall be governed by the provisions of such laws.
											(5)The guarantee of
				employment required under section 218A(b)(4).
											(6)The motor vehicle
				safety requirements under section 218A(b)(5).
											(7)The prohibition
				of discrimination under subsection (d)(2).
											(c)Private right
				of action
											(1)MediationUpon
				the filing of a complaint by an H–2A worker aggrieved by a violation of rights
				enforceable under subsection (b), and within 60 days of the filing of proof of
				service of the complaint, a party to the action may file a request with the
				Federal Mediation and Conciliation Service to assist the parties in reaching a
				satisfactory resolution of all issues involving all parties to the dispute.
				Upon a filing of such request and giving of notice to the parties, the parties
				shall attempt mediation within the period specified in subparagraph (B).
												(A)Mediation
				servicesThe Federal Mediation and Conciliation Service shall be
				available to assist in resolving disputes arising under subsection (b) between
				H–2A workers and agricultural employers without charge to the parties.
												(B)90-Day
				limitThe Federal Mediation and Conciliation Service may conduct
				mediation or other nonbinding dispute resolution activities for a period not to
				exceed 90 days beginning on the date on which the Federal Mediation and
				Conciliation Service receives the request for assistance unless the parties
				agree to an extension of this period of time.
												(C)Authorization
													(i)In
				generalSubject to clause (ii), there are authorized to be
				appropriated to the Federal Mediation and Conciliation Service $500,000 for
				each fiscal year to carry out this section.
													(ii)MediationNotwithstanding
				any other provision of law, the Director of the Federal Mediation and
				Conciliation Service is authorized to conduct the mediation or other dispute
				resolution activities from any other appropriated funds available to the
				Director and to reimburse such appropriated funds when the funds are
				appropriated pursuant to this authorization, such reimbursement to be credited
				to appropriations currently available at the time of receipt.
													(2)Maintenance of
				civil action in district court by aggrieved personAn H–2A worker
				aggrieved by a violation of rights enforceable under subsection (b) by an
				agricultural employer or other person may file suit in any district court of
				the United States having jurisdiction over the parties, without regard to the
				amount in controversy, without regard to the citizenship of the parties, and
				without regard to the exhaustion of any alternative administrative remedies
				under this Act, not later than 3 years after the date the violation
				occurs.
											(3)ElectionAn
				H–2A worker who has filed an administrative complaint with the Secretary of
				Labor may not maintain a civil action under paragraph (2) unless a complaint
				based on the same violation filed with the Secretary of Labor under subsection
				(a)(1) is withdrawn before the filing of such action, in which case the rights
				and remedies available under this subsection shall be exclusive.
											(4)Preemption of
				State contract rightsNothing in this Act shall be construed to
				diminish the rights and remedies of an H–2A worker under any other Federal or
				State law or regulation or under any collective bargaining agreement, except
				that no court or administrative action shall be available under any State
				contract law to enforce the rights created by this Act.
											(5)Waiver of
				rights prohibitedAgreements by employees purporting to waive or
				modify their rights under this Act shall be void as contrary to public policy,
				except that a waiver or modification of the rights or obligations in favor of
				the Secretary of Labor shall be valid for purposes of the enforcement of this
				Act. The preceding sentence may not be construed to prohibit agreements to
				settle private disputes or litigation.
											(6)Award of
				damages or other equitable relief
												(A)If the court
				finds that the respondent has intentionally violated any of the rights
				enforceable under subsection (b), it shall award actual damages, if any, or
				equitable relief.
												(B)Any civil action
				brought under this section shall be subject to appeal as provided in chapter 83
				of title 28, United States Code.
												(7)Workers'
				compensation benefits; exclusive remedy
												(A)Notwithstanding
				any other provision of this section, where a States workers
				compensation law is applicable and coverage is provided for an H–2A worker, the
				workers compensation benefits shall be the exclusive remedy for the loss
				of such worker under this section in the case of bodily injury or death in
				accordance with such States workers' compensation law.
												(B)The exclusive
				remedy prescribed in subparagraph (A) precludes the recovery under paragraph
				(6) of actual damages for loss from an injury or death but does not preclude
				other equitable relief, except that such relief shall not include back or front
				pay or in any manner, directly or indirectly, expand or otherwise alter or
				affect—
													(i)a
				recovery under a State workers' compensation law; or
													(ii)rights conferred
				under a State workers' compensation law.
													(8)Tolling of
				statute of limitationsIf it is determined under a State
				workers compensation law that the workers compensation law is
				not applicable to a claim for bodily injury or death of an H–2A worker, the
				statute of limitations for bringing an action for actual damages for such
				injury or death under subsection (c) shall be tolled for the period during
				which the claim for such injury or death under such State workers
				compensation law was pending. The statute of limitations for an action for
				actual damages or other equitable relief arising out of the same transaction or
				occurrence as the injury or death of the H–2A worker shall be tolled for the
				period during which the claim for such injury or death was pending under the
				State workers compensation law.
											(9)Preclusive
				effectAny settlement by an H–2A worker and an H–2A employer or
				any person reached through the mediation process required under subsection
				(c)(1) shall preclude any right of action arising out of the same facts between
				the parties in any Federal or State court or administrative proceeding, unless
				specifically provided otherwise in the settlement agreement.
											(10)SettlementsAny
				settlement by the Secretary of Labor with an H–2A employer on behalf of an H–2A
				worker of a complaint filed with the Secretary of Labor under this section or
				any finding by the Secretary of Labor under subsection (a)(1)(B) shall preclude
				any right of action arising out of the same facts between the parties under any
				Federal or State court or administrative proceeding, unless specifically
				provided otherwise in the settlement agreement.
											(d)Discrimination
				prohibited
											(1)In
				generalIt is a violation of this subsection for any person who
				has filed an application under section 218(a), to intimidate, threaten,
				restrain, coerce, blacklist, discharge, or in any other manner discriminate
				against an employee (which term, for purposes of this subsection, includes a
				former employee and an applicant for employment) because the employee has
				disclosed information to the employer, or to any other person, that the
				employee reasonably believes evidences a violation of section 218 or 218A or
				any rule or regulation pertaining to section 218 or 218A, or because the
				employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer's compliance with the requirements of
				section 218 or 218A or any rule or regulation pertaining to either of such
				sections.
											(2)Discrimination
				against H–2A workersIt is a violation of this subsection for any
				person who has filed an application under section 218(a), to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any manner discriminate
				against an H–2A employee because such worker has, with just cause, filed a
				complaint with the Secretary of Labor regarding a denial of the rights
				enumerated and enforceable under subsection (b) or instituted, or caused to be
				instituted, a private right of action under subsection (c) regarding the denial
				of the rights enumerated under subsection (b), or has testified or is about to
				testify in any court proceeding brought under subsection (c).
											(e)Authorization
				To seek other appropriate employmentThe Secretary of Labor and
				the Secretary shall establish a process under which an H–2A worker who files a
				complaint regarding a violation of subsection (d) and is otherwise eligible to
				remain and work in the United States may be allowed to seek other appropriate
				employment in the United States for a period not to exceed the maximum period
				of stay authorized for such nonimmigrant classification.
										(f)Role of
				associations
											(1)Violation by a
				member of an associationAn employer on whose behalf an
				application is filed by an association acting as its agent is fully responsible
				for such application, and for complying with the terms and conditions of
				sections 218 and 218A, as though the employer had filed the application itself.
				If such an employer is determined, under this section, to have committed a
				violation, the penalty for such violation shall apply only to that member of
				the association unless the Secretary of Labor determines that the association
				or other member participated in, had knowledge, or reason to know, of the
				violation, in which case the penalty shall be invoked against the association
				or other association member as well.
											(2)Violations by
				an association acting as an employerIf an association filing an
				application as a sole or joint employer is determined to have committed a
				violation under this section, the penalty for such violation shall apply only
				to the association unless the Secretary of Labor determines that an association
				member or members participated in or had knowledge, or reason to know of the
				violation, in which case the penalty shall be invoked against the association
				member or members as well.
											218D.DefinitionsFor purposes of this section and sections
				218, 218A, 218B, and 218C:
										(1)Agricultural
				employmentThe term agricultural employment means
				any service or activity that is considered to be agricultural under section
				3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural
				labor under section 3121(g) of the Internal Revenue Code of 1986 or the
				performance of agricultural labor or services described in section
				101(a)(15)(H)(ii)(a).
										(2)Bona fide
				unionThe term bona fide union means any
				organization in which employees participate and which exists for the purpose of
				dealing with employers concerning grievances, labor disputes, wages, rates of
				pay, hours of employment, or other terms and conditions of work for
				agricultural employees. Such term does not include an organization formed,
				created, administered, supported, dominated, financed, or controlled by an
				employer or employer association or its agents or representatives.
										(3)DisplaceThe
				term displace, in the case of an application with respect to 1 or
				more H–2A workers by an employer, means laying off a United States worker from
				a job for which the H–2A worker or workers is or are sought.
										(4)EligibleThe
				term eligible, when used with respect to an individual, means an
				individual who is not an unauthorized alien (as defined in section
				274A).
										(5)EmployerThe
				term employer means any person or entity, including any farm labor
				contractor and any agricultural association, that employs workers in
				agricultural employment.
										(6)H–2A
				employerThe term H–2A employer means an employer
				who seeks to hire 1 or more nonimmigrant aliens described in section
				101(a)(15)(H)(ii)(a).
										(7)H–2A
				workerThe term H–2A worker means a nonimmigrant
				described in section 101(a)(15)(H)(ii)(a).
										(8)Job
				opportunityThe term job opportunity means a job
				opening for temporary or seasonal full-time employment at a place in the United
				States to which United States workers can be referred.
										(9)Laying
				off
											(A)In
				generalThe term laying off, with respect to a
				worker—
												(i)means to cause
				the worker's loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, contract impossibility (as described in section
				218A(b)(4)(D)), or temporary suspension of employment due to weather, markets,
				or other temporary conditions; and
												(ii)does not include
				any situation in which the worker is offered, as an alternative to such loss of
				employment, a similar employment opportunity with the same employer (or, in the
				case of a placement of a worker with another employer under section
				218(b)(2)(E), with either employer described in such section) at equivalent or
				higher compensation and benefits than the position from which the employee was
				discharged, regardless of whether or not the employee accepts the offer.
												(B)Statutory
				constructionNothing in this paragraph is intended to limit an
				employee's rights under a collective bargaining agreement or other employment
				contract.
											(10)Regulatory
				droughtThe term regulatory drought means a decision
				subsequent to the filing of the application under section 218 by an entity not
				under the control of the employer making such filing which restricts the
				employer's access to water for irrigation purposes and reduces or limits the
				employer's ability to produce an agricultural commodity, thereby reducing the
				need for labor.
										(11)SeasonalLabor
				is performed on a seasonal basis if—
											(A)ordinarily, it
				pertains to or is of the kind exclusively performed at certain seasons or
				periods of the year; and
											(B)from its nature,
				it may not be continuous or carried on throughout the year.
											(12)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Homeland Security.
										(13)TemporaryA
				worker is employed on a temporary basis where the employment is
				intended not to exceed 10 months.
										(14)United States
				workerThe term United States worker means any
				worker, whether a national of the United States, an alien lawfully admitted for
				permanent residence, or any other alien, who is authorized to work in the job
				opportunity within the United States, except an alien admitted or otherwise
				provided status under section
				101(a)(15)(H)(ii)(a).
										.
							(b)Table of
			 contentsThe table of contents of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) is amended by striking the item relating to section
			 218 and inserting the following:
								
									
										Sec. 218. H–2A employer applications.
										Sec. 218A. H–2A employment requirements.
										Sec. 218B. Procedure for admission and extension of stay of
				H–2A workers.
										Sec. 218C. Worker protections and labor standards
				enforcement.
										Sec. 218D.
				Definitions.
									
									.
							CMiscellaneous
			 provisions
						482.Determination
			 and use of user fees
							(a)Schedule of
			 feesThe Secretary shall
			 establish and periodically adjust a schedule of fees for the employment of
			 aliens pursuant to the amendment made by section 480 and a collection process
			 for such fees from employers. Such fees shall be the only fees chargeable to
			 employers for services provided under such amendment.
							(b)Determination
			 of schedule
								(1)In
			 generalThe schedule under subsection (a) shall reflect a fee
			 rate based on the number of job opportunities indicated in the employer's
			 application under section 218 of the Immigration and Nationality Act, as
			 amended by section 480, and sufficient to provide for the direct costs of
			 providing services related to an employer’s authorization to employ aliens
			 pursuant to the amendment made by section 480, to include the certification of
			 eligible employers, the issuance of documentation, and the admission of
			 eligible aliens.
								(2)Procedure
									(A)In
			 generalIn establishing and adjusting such a schedule, the
			 Secretary shall comply with Federal cost accounting and fee setting
			 standards.
									(B)Publication and
			 commentThe Secretary shall publish in the Federal Register an
			 initial fee schedule and associated collection process and the cost data or
			 estimates upon which such fee schedule is based, and any subsequent amendments
			 thereto, pursuant to which public comment shall be sought and a final rule
			 issued.
									(c)Use of
			 proceedsNotwithstanding any other provision of law, all proceeds
			 resulting from the payment of the fees pursuant to the amendment made by
			 section 480 shall be available without further appropriation and shall remain
			 available without fiscal year limitation to reimburse the Secretary, the
			 Secretary of State, and the Secretary of Labor for the costs of carrying
			 out—
								(1)sections 218 and
			 218B of the Immigration and Nationality Act; and
								(2)the provisions of
			 this Act.
								483.Rulemaking
							(a)Requirement for
			 the Secretary To consultThe Secretary shall consult with the
			 Secretary of Labor and the Secretary of Agriculture during the promulgation of
			 all regulations to implement the duties of the Secretary under this Act and the
			 amendments made by this Act.
							(b)Requirement for
			 the Secretary of State To consultThe Secretary of State shall
			 consult with the Secretary, the Secretary of Labor, and the Secretary of
			 Agriculture on all regulations to implement the duties of the Secretary of
			 State under this Act and the amendments made by this Act.
							(c)Requirement for
			 the Secretary of Labor To consultThe Secretary of Labor shall
			 consult with the Secretary of Agriculture and the Secretary on all regulations
			 to implement the duties of the Secretary of Labor under this Act and the
			 amendments made by this Act.
							(d)Deadline for
			 issuance of regulationsAll regulations to implement the duties
			 of the Secretary, the Secretary of State, and the Secretary of Labor created
			 under sections 218, 218A, 218B, 218C, and 218D of the Immigration and
			 Nationality Act, as amended or added by section 480 of this Act, shall take
			 effect on the effective date of section 480 and shall be issued not later than
			 1 year after the date of enactment of this Act.
							484.Reports to
			 Congress
							(a)Annual
			 reportNot later than September 30 of each year, the Secretary
			 shall submit a report to Congress that identifies, for the previous
			 year—
								(1)the number of job
			 opportunities approved for employment of aliens admitted under section
			 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(a)), and the number of workers actually admitted,
			 disaggregated by State and by occupation;
								(2)the number of
			 such aliens reported to have abandoned employment pursuant to section
			 218B(e)(2) of such Act;
								(3)the number of
			 such aliens who departed the United States within the period specified in
			 section 218B(d) of such Act;
								(4)the number of
			 aliens who applied for blue card status pursuant to section 476(a);
								(5)the number of
			 aliens who were granted such status pursuant section 476(a);
								(6)the number of
			 aliens who applied for an adjustment of status pursuant to section 478(a);
			 and
								(7)the number of
			 aliens who received an adjustment of status pursuant section 478(a).
								(b)Implementation
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall prepare and submit a report to Congress that
			 describes the measures being taken and the progress made in implementing this
			 Act.
							485.Effective
			 dateSection 481 and the
			 amendments made by section 480 shall take effect 1 year after the date of the
			 enactment of this Act.
						VRegistration of
			 undocumented individuals
			ALawful
			 Prospective Immigrant status
				501.Lawful
			 Prospective Immigrant Status
					(a)In
			 general
						(1)Authority to
			 grant Lawful Prospective Immigrant statusNotwithstanding any
			 other provision of law, the Secretary may grant an alien status as a Lawful
			 Prospective Immigrant if the alien—
							(A)submits an
			 application for such status; and
							(B)meets the
			 requirements of this section.
							(2)Treatment of
			 applicantsFor purposes of this section, an applicant for Lawful
			 Prospective Immigrant status shall be treated as an applicant for admission to
			 the United States.
						(b)Eligibility
			 requirements
						(1)In
			 generalTo be eligible for status as a Lawful Prospective
			 Immigrant an alien shall the requirements of this section including the
			 following:
							(A)IneligibilityThe
			 alien shall not ineligible for such status under paragraph (2).
							(B)InadmissibilityExcept
			 as provided in paragraph (3), the alien shall not be inadmissible under section
			 212(a) of the Immigration and Nationality Act (hereinafter in this subtitle
			 referred to as the Act) (8 U.S.C. 1182(a)).
							(C)Physical
			 presenceThe alien shall—
								(i)be
			 physically present in the United States on the date of application for status
			 as a Lawful Prospective Immigrant;
								(ii)have been
			 present in the United States before September 30, 2010; and
								(iii)have maintained
			 continuous physical presence in the United States from September 30, 2010 to
			 the date on which the alien is granted status as a Lawful Prospective Immigrant
			 under this title;
								(2)Grounds of
			 ineligibility
							(A)In
			 generalAn alien is ineligible for Lawful Prospective Immigrant
			 status if the Secretary determines that the alien—
								(i)has
			 been convicted of any offense under Federal or State law punishable with a
			 maximum term of imprisonment of more than 1 year;
								(ii)is
			 a person described in sections 237(a)(2)(A)(iii), (a)(2)(E)(i), or
			 (a)(2)(E)(ii) of the Act;
								(iii)has ordered,
			 incited, assisted, or otherwise participated in the persecution of any person
			 on account of race, religion, nationality, membership in a particular social
			 group, or political opinion;
								(iv)is
			 entering, has entered or has attempted to enter the United States illegally on
			 or after September 30, 2010; or
								(v)is
			 on September 30, 2010—
									(I)an alien lawfully
			 admitted for permanent residence;
									(II)an alien granted
			 asylum under section 208 of the Act or admitted as a refugee under section 207
			 of the Act;
									(III)an alien who,
			 according to the records of the Secretary, is in a period of authorized stay in
			 any nonimmigrant status (other than an alien considered to be in a nonimmigrant
			 status solely by reason of section 244(f)(4) of the Act), notwithstanding any
			 unauthorized employment or other violation of nonimmigrant status;
									(IV)an alien paroled
			 into the United States under section 212(d)(5) of the Act for purposes of
			 prosecution or of serving as a witness in proceedings being, or to be,
			 conducted by judicial, administrative, or legislative bodies in the United
			 States; or
									(V)an alien paroled
			 into the Commonwealth of the Northern Mariana Islands.
									(B)ConstructionFor
			 purposes of determining ineligibility under this paragraph, section 101(a)(48)
			 of the Act shall apply to determinations of conviction or sentencing for an
			 offense.
							(3)Grounds of
			 inadmissibility
							(A)In
			 generalIn determining an alien's admissibility under paragraph
			 (1)(B)—
								(i)Section 212(a)(5)
			 of the Act shall not apply, and paragraphs (6)(A), (6)(B), (6)(C), (6)(D),
			 (6)(F), (6)(G), (7), (9), and (10)(B) of section 212(a) of the Act shall not
			 apply with regard to conduct or unlawful presence occurring before the date of
			 application;
								(ii)the Secretary
			 may not waive—
									(I)subparagraphs
			 (B), (C), (D)(ii), (E), (H), (I), or (J) (as amended by this Act) of section
			 212(a)(2) of the Act (relating to criminals);
									(II)section
			 212(a)(3) of the Act (relating to security and related grounds);
									(III)subparagraphs
			 (A), (C), or (D) of section 212(a)(10) of the Act (relating to polygamists and
			 child abductors); or
									(IV)paragraph
			 (6)(A)(i) of section 212(a) of the Act (with respect to any entries occurring
			 on or after September 30, 2010); and
									(iii)the Secretary
			 may in her discretion waive the application of any provision of section 212(a)
			 of the Act not listed in clause (ii) on behalf of an individual alien for
			 humanitarian purposes, to ensure family unity, or if such waiver is otherwise
			 in the public interest.
								(B)ConstructionNothing
			 in this paragraph shall be construed as requiring the Secretary to commence
			 removal proceedings against an alien. Nothing in this paragraph shall be
			 construed as affecting the authority of the Secretary other than under this
			 paragraph to waive the provisions of section 212(a) of such Act.
							(4)Continuous
			 physical presenceFor purposes of this subsection, any absence
			 from the United States without authorization pursuant to subsection
			 (d)(1)(A)(ii) of this section shall constitute a break in continuous physical
			 presence.
						(5)Applicability
			 of other provisionsSection 240B(d) of the Act and section
			 208(d)(6) of the Act shall not apply to an alien with respect to an application
			 for status under this section.
						(c)Application
			 procedures
						(1)Filing of
			 application
							(A)In
			 generalIn accordance with the rulemaking procedures described in
			 section 608 of this title—
								(i)the
			 Secretary shall prescribe by interim final rule published in the Federal
			 Register—
									(I)the procedures
			 for an alien in the United States to apply for status as a Lawful Prospective
			 Immigrant;
									(II)the procedures
			 for an alien granted Lawful Prospective Immigrant status to petition for a
			 spouse or child outside the United States to be classified as a Lawful
			 Prospective Immigrant; and
									(III)the evidence
			 required to demonstrate eligibility for such status, or otherwise required as
			 part of the application, including, but not limited to, information about the
			 alien’s spouse or children; and
									(ii)the Secretary of
			 State shall prescribe by regulation published in the Federal Register—
									(I)the procedures
			 for an alien overseas who is the beneficiary of an approved petition for status
			 as a Lawful Prospective Immigrant to apply at a consulate for a visa or other
			 appropriate documentation authorizing travel to a United States port of entry;
			 and
									(II)the evidence
			 required to demonstrate eligibility for such documentation.
									(B)Receipt of
			 applicationsThe Secretary shall accept applications from aliens
			 in the United States for Lawful Prospective Immigrant status for a period of 1
			 year starting the first day of the tenth month that begins after the date of
			 enactment of this Act. If, during the 1 year initial period for the receipt of
			 applications for Lawful Prospective Immigrant status, the Secretary determines
			 that additional time is required to process applications for such status or for
			 other good cause, the Secretary may in her discretion extend the period for
			 accepting applications by up to 6 months.
							(C)Application by
			 aliens apprehended before start of application periodIf an alien
			 is apprehended between the date of enactment of this Act and the date on which
			 the period for application under subparagraph (B) of this paragraph closes, and
			 the alien can establish prima facie eligibility for status as a Lawful
			 Prospective Immigrant under this section, the Secretary shall provide the alien
			 with a reasonable opportunity to file an application under this section after
			 regulations implementing this section are promulgated.
							(D)Application by
			 aliens in removal proceedingsNotwithstanding any provision of
			 the Act—
								(i)if
			 the Secretary determines that an alien, between the date of enactment of this
			 Act and the date on which the period for application under subparagraph (B) of
			 this paragraph closes, is in removal, deportation, or exclusion proceedings
			 before the Executive Office for Immigration Review and is prima facie eligible
			 for Lawful Prospective Immigrant status under this section, the Secretary shall
			 affirmatively communicate such determination to the Executive Office for
			 Immigration Review. Upon consent of the alien, the Executive Office for
			 Immigration Review shall terminate such proceedings without prejudice to future
			 proceedings on any basis and permit the alien a reasonable opportunity to apply
			 for such status;
								(ii)if
			 the Executive Office for Immigration Review determines that an alien, between
			 the date of enactment of this Act and the date on which the period for
			 application under subparagraph (B) of this paragraph closes, is in removal,
			 deportation, or exclusion proceedings before the Executive Office for
			 Immigration Review and is prima facie eligible for Lawful Prospective Immigrant
			 status the Executive Office of Immigration Review shall notify the Secretary.
			 If the Secretary does not dispute the determination of prima facie eligibility
			 within 14 days, upon consent of the alien, the Executive Office for Immigration
			 Review shall terminate such proceedings without prejudice to future proceedings
			 on any basis and permit the alien a reasonable opportunity to apply for such
			 status.
								(E)Application by
			 aliens with certain orders
								(i)In
			 generalAn alien who is present in the United States and has been
			 ordered excluded, deported, or removed, or ordered to depart voluntarily from
			 the United States under any provision of the Act—
									(I)notwithstanding
			 such order or section 241(a)(5) of the Act, may apply for Lawful Prospective
			 Immigrant status under this title, provided all other conditions set forth in
			 this section are met; and
									(II)shall not be
			 required to file a separate motion to reopen, reconsider, or vacate the
			 exclusion, deportation, removal, or voluntary departure order.
									(ii)Application
			 grantedIf the Secretary grants the application described in
			 subparagraph (A) of this paragraph, the order described in clause (i) shall be
			 rendered null and void by operation of law.
								(iii)Application
			 deniedIf the Secretary renders a final administrative decision
			 to deny the application described in subparagraph (A) of this paragraph, the
			 order described in clause (i) of this subparagraph shall be effective and
			 enforceable to the same extent as if the application had not been made.
								(2)Application
			 form
							(A)In
			 generalThe Secretary shall create an application form that an
			 alien shall be required to complete as a condition of Lawful Prospective
			 Immigrant status.
							(B)Language and
			 assistanceThe Secretary shall make available forms and
			 accompanying instructions in the most common languages spoken by persons in the
			 United States, as determined by the Secretary in the Secretary’s discretion.
			 The Secretary shall create a plan for providing reasonable accommodation to
			 individuals with disabilities consistent with applicable law.
							(C)Application
			 informationThe application form shall request such information
			 as the Secretary deems necessary and appropriate. The application, and all
			 information submitted as part of the application process, shall be submitted in
			 English.
							(3)Security and
			 law enforcement background checks
							(A)Submission of
			 biometric and biographic dataThe Secretary may not accord status
			 as a Lawful Prospective Immigrant unless the alien submits biometric and
			 biographic data in accordance with procedures established by the Secretary, or,
			 with respect to overseas applications for visas or other documentation of
			 status submitted pursuant to regulations promulgated under section
			 601(c)(1)(A)(ii), by the Secretary of State. The Secretary shall provide an
			 alternative procedure for applicants who cannot provide the standard biometric
			 data because of a physical impairment.
							(B)Background
			 checksThe Secretary shall utilize biometric, biographic, and
			 other data that the Secretary deems appropriate to conduct security and law
			 enforcement background checks and to determine whether there exist any
			 criminal, national security, or other factors that would render the alien
			 ineligible for status under this section. Such security and law enforcement
			 background checks must be completed to the satisfaction of the Secretary before
			 status as a Lawful Prospective Immigrant may be granted.
							(4)Fees and
			 penalties
							(A)Processing
			 fees
								(i)In
			 generalAliens over the age of 14 making an application for
			 status as a Lawful Prospective Immigrant, an application for extension of such
			 status, or a petition for classification of a spouse or child outside the
			 United States as a Lawful Prospective Immigrant, shall be required to pay a
			 processing fee to the Department of Homeland Security. Spouses or children of
			 Lawful Prospective immigrants applying at U.S. embassies or consulates for a
			 visa or other documentation of status pursuant to regulations promulgated under
			 paragraph (1)(A)(ii) of this subsection shall, regardless of age, be required
			 to pay a processing fee to the Department of State. There shall be no waiver of
			 these fees.
								(ii)AmountThe
			 amount of the respective fees shall be set by regulation at a level sufficient
			 to recover the full cost of processing the application.
								(B)PenaltiesAn
			 alien 21 years of age or older filing an initial application for the first
			 extension of the initial period of Lawful Prospective Immigrant status shall be
			 required to pay a penalty of $500 in addition to the processing fee in
			 subparagraph (A) of this paragraph.
							(C)Deposit and
			 spending of feesThe processing fees described in subparagraph
			 (A) of this paragraph shall be deposited as an offsetting collection in the
			 appropriate account of the relevant agency identified in subparagraph (A)(i) of
			 this paragraph and shall remain available until expended.
							(D)Deposit,
			 allocation, and spending of penaltiesThe penalty described in
			 subparagraph (B) of this paragraph shall be deposited and remain available as
			 provided by section 550 of this Act.
							(5)InterviewThe
			 Secretary may interview an applicant for Lawful Prospective Immigrant status to
			 determine eligibility for such status.
						(6)Adjudication of
			 application filed by alien
							(A)In
			 generalThe Secretary may approve the issuance of documentation
			 of Lawful Prospective Immigrant status, or documentation extending such status,
			 as described in paragraph (7) of this subsection, to an applicant who
			 establishes to the satisfaction of the Secretary that the applicant is eligible
			 for such status, including provision of such documentary or other evidence of
			 eligibility as the Secretary may require and only upon the completion of all
			 background and security checks to the satisfaction of the Secretary.
							(B)Burden of
			 proofAn alien who is applying for Lawful Prospective Immigrant
			 status under this section must prove, by a preponderance of the evidence, that
			 the alien has satisfied the requirements of this section and is eligible to
			 receive such status.
							(C)Denial of
			 application
								(i)An
			 alien who fails to satisfy the eligibility requirements for status as a Lawful
			 Prospective Immigrant, or extension of such status, shall have his application
			 for such status or extension denied and any subsequent applications filed by
			 the alien for Lawful Prospective Immigrant status shall be denied.
								(ii)The Secretary
			 shall deny the application of an alien who fails to submit requested initial
			 evidence, including requested biometric data, or any requested additional
			 evidence by the date required by the Secretary.
								(iii)An alien whose
			 application for status under this section was denied under clause (ii) of this
			 subparagraph is not precluded from filing a new application, including the
			 payment of all required fees and penalties, provided that the new application
			 is filed within the period allowed under paragraph (1)(B) of this
			 subsection.
								(7)Evidence of
			 lawful prospective immigrant status
							(A)In
			 generalDocumentary evidence of status as a Lawful Prospective
			 Immigrant shall be issued to each alien whose application for such status has
			 been approved.
							(B)Features of
			 documentationDocumentary evidence of status as a Lawful
			 Prospective Immigrant—
								(i)shall be
			 machine-readable and tamper-resistant, and shall contain a digitized photograph
			 and at least one other biometric identifier that can be authenticated;
								(ii)shall, during
			 the alien's authorized period of admission under subsection (e)(3) of this
			 section and any extension of such authorized period of admission under
			 subsection (e)(4) of this section, serve as a valid travel and entry document
			 for the purpose of applying for admission to the United States;
								(iii)may be accepted
			 during the period of its validity by an employer as evidence of employment
			 authorization and identity under section 274A(b)(1)(B) of the Act;
								(iv)shall be issued
			 to a Lawful Prospective Immigrant by the Secretary after final adjudication of
			 such alien's application for such status or, in the case of an alien outside
			 the United States, after admission to the United States as a Lawful Prospective
			 Immigrant; and
								(v)shall include
			 such other features and information as the Secretary determines.
								(d)Lawful
			 prospective immigrant dependents
						(1)In
			 generalThe Secretary may classify an alien not present in the
			 United States as a Lawful Prospective Immigrant if—
							(A)the alien is the
			 spouse or child, as defined in section 101(a)(35) of the Act (relating to
			 spouse) and 101(b)(1) of the Act (relating to child), of a Lawful Prospective
			 Immigrant;
							(B)the spouse or
			 child meets the eligibility requirements under subsection (b) (other than the
			 physical presence requirements under section (b)(1)(C)), except that section
			 212(a)(7) of the Act shall apply; and
							(C)the Lawful
			 Prospective Immigrant files a petition in the United States for status as a
			 Lawful Prospective Immigrant on behalf of the spouse or child.
							(2)Revocation or
			 denial of statusA petition for classification as a Lawful
			 Prospective Immigrant filed on behalf of a spouse or child described in
			 paragraph (1) of this subsection shall be denied, an approved petition for
			 classification as a Lawful Prospective Immigrant for such spouse or child shall
			 be revoked, and any Lawful Prospective Immigrant status granted to such spouse
			 or child shall be revoked, if the alien who filed the petition on behalf of the
			 spouse or child was not eligible for Lawful Prospective Immigrant status at the
			 time the alien filed an application under section 501(a) of this title.
						(e)Terms and
			 conditions of lawful prospective immigrant status
						(1)Benefits
			 pending adjudication of application
							(A)In
			 generalUntil a final decision on the application for Lawful
			 Prospective Immigrant status, an alien in the United States who files an
			 application under this section for Lawful Prospective Immigrant status—
								(i)may
			 in the Secretary's discretion receive advance parole to re-enter the United
			 States, but only when urgent humanitarian circumstances compel such travel;
			 and
								(ii)may not be
			 detained by the Secretary or removed from the United States, unless the
			 Secretary determines in her discretion that such alien is or has become—
									(I)ineligible for
			 Lawful Prospective Immigrant status under section (b)(2) of this
			 section;
									(II)inadmissible
			 under section (b)(1)(B) of this section, without regard to the possibility of a
			 waiver under section (b)(3)(A)(iii); or
									(III)removable under
			 subsection (a)(2)(A)(iii), (a)(2)(E)(i), or (a)(2)(E)(ii) of section 237 of the
			 Act;
									provided that
			 nothing in this section shall prevent the Secretary from detaining an alien for
			 up to 48 hours on the basis of probable cause that the alien is a person
			 described in clause (ii) of this subparagraph. Thereafter, detention is
			 authorized in accordance with the provisions of the Immigration and Nationality
			 Act governing the removal process.(B)Evidence of
			 application filingA document shall be issued by the Secretary
			 showing receipt of an application for Lawful Prospective Immigrant
			 status.
							(C)Continuing
			 employmentAn employer who knows that an alien employee is an
			 applicant for Lawful Prospective Immigrant status is not in violation of
			 section 274A(a)(2) of the Act if the employer continues to employ the alien
			 pending adjudication of the application.
							(D)Applicability
			 of other provisionsSection 101(g) of the Act shall not apply to
			 an alien granted advance permission under subparagraph (A)(ii) of this
			 paragraph to re-enter the United States.
							(2)Benefits of
			 lawful prospective immigrant status
							(A)EmploymentNotwithstanding
			 any other provision of law, including section 241(a)(7) of the Act, Lawful
			 Prospective Immigrants shall be granted employment authorization incident to
			 their Lawful Prospective Immigrant status.
							(B)Travel outside
			 the United States
								(i)In
			 generalA Lawful Prospective Immigrant may travel outside of the
			 United States and may be admitted (if otherwise admissible) upon return to the
			 United States without having to obtain a visa if—
									(I)the alien is the
			 bearer of valid, unexpired documentary evidence of Lawful Prospective Immigrant
			 status that satisfies the conditions set forth in subsection (c)(7) of this
			 section;
									(II)the alien’s
			 absence from the United States was not for a period exceeding 6 months;
			 and
									(III)the alien is
			 not subject to the bars on extension described in paragraph (4)(C) of this
			 subsection.
									(ii)AdmissibilityOn
			 seeking readmission to the United States after travel outside the United States
			 a Lawful Prospective Immigrant shall establish that he or she is not
			 inadmissible in accordance with section 235 of the Act, except as provided by
			 subsection (b)(3) of this section.
								(iii)Effect on
			 period of authorized admissionTime spent outside the United
			 States under clause (i) of this subparagraph shall not extend the most recent
			 period of authorized admission in the United States under paragraph (3) of this
			 subsection.
								(C)Protection from
			 detention or removalA Lawful Prospective Immigrant may not be
			 detained by the Secretary or removed from the United States, unless—
								(i)the
			 Secretary determines in her discretion that such alien is or has become—
									(I)ineligible for
			 Lawful Prospective Immigrant status under subsection (b)(2) of this
			 section;
									(II)inadmissible
			 under subsection (b)(1)(B) of this section; or
									(III)removable under
			 subsection (a)(2)(A)(iii), (a)(2)(E)(i), or (a)(2)(E)(ii) of section 237 of the
			 Act; or
									(ii)the alien’s
			 Lawful Prospective Immigrant status has expired or has been revoked under
			 paragraph (6) of this subsection,
								provided
			 that nothing in this section shall prevent the Secretary from detaining a
			 Lawful Prospective Immigrant for up to 48 hours on the basis of probable cause
			 that the alien is a person described in clause (i) of this subparagraph.
			 Thereafter, detention is authorized in accordance with the provisions of the
			 Act governing the removal process.(D)AdmissionAn
			 alien granted status as a Lawful Prospective Immigrant shall be considered to
			 have been admitted in Lawful Prospective Immigrant status as of the date of
			 approval of the alien’s application or (in the case of an alien outside the
			 United States) on the date such alien is admitted to the United States,
			 whichever is later. An alien in Lawful Prospective Immigrant status is lawfully
			 admitted, but is not a nonimmigrant or an alien who has been lawfully admitted
			 for permanent residence.
							(3)Initial period
			 of authorized admissionExcept as provided under paragraph (4) of
			 this subsection, the initial period of authorized admission for a Lawful
			 Prospective Immigrant may not exceed 4 years from the date on which such status
			 is conferred. The Secretary may in her discretion provide for shorter
			 expiration dates among subsets of Lawful Prospective Immigrants, based upon
			 date of filing or other appropriate factors, in order to encourage early
			 filing, vary expiration dates, or otherwise improve the administration of the
			 program.
						(4)Extension
							(A)In
			 generalThe Secretary may extend a Lawful Prospective Immigrant’s
			 period of lawful admission beyond the initial period described in paragraph (3)
			 of this subsection only where the Lawful Prospective Immigrant has filed, in
			 the United States, a timely application for extension. In no case, however, may
			 the period of authorized admission provided in any such extension extend past
			 the date that is 11 years after the date of enactment of this Act.
							(B)EligibilityIn
			 order to be eligible for an extension of the period of authorized admission
			 under this paragraph, an alien must demonstrate continuing eligibility for
			 status as a Lawful Prospective Immigrant and not be subject to any of the bars
			 to extension in subparagraph (C) of this paragraph.
							(C)Bars to
			 extensionA Lawful Prospective Immigrant shall not be eligible to
			 extend such status if—
								(i)the
			 alien has violated any term or condition of his or her Lawful Prospective
			 Immigrant status; or
								(ii)the period of
			 authorized admission of the Lawful Prospective Immigrant has expired or been
			 revoked for any reason.
								(D)Filing of
			 application for extension
								(i)In
			 generalExcept as provided in clause (ii) of this subparagraph,
			 an extension of status under this subparagraph shall not be approved where
			 status as a Lawful Prospective Immigrant expired or was revoked before the date
			 on which the application was filed.
								(ii)ExceptionFailure
			 to file before the period of previously authorized admission expired or was
			 revoked may be excused in the discretion of the Secretary, with any extension
			 granted from the date the previously authorized period of admission expired,
			 where it is demonstrated at the time of filing that—
									(I)the delay was due
			 to extraordinary circumstances beyond the control of the applicant, and the
			 Secretary finds the delay commensurate with the circumstances; and
									(II)the alien has
			 not otherwise violated the terms or conditions of his or her status as a Lawful
			 Prospective Immigrant.
									(E)Security and
			 law enforcement background checksAn alien applying for extension
			 of status as a Lawful Prospective Immigrant shall be required to submit to
			 renewed security and law enforcement background checks that shall be completed
			 to the satisfaction of the Secretary before such extension may be
			 granted.
							(F)Denial of
			 application for extensionA denial of an application for
			 extension of status as a Lawful Prospective Immigrant shall be considered a
			 revocation of such status for purposes of this title.
							(5)Registration
			 requirementPart VII of the Act (relating to registration of
			 aliens) shall apply to Lawful Prospective Immigrants, except that the Secretary
			 may in her discretion excuse a delay of up to 90 days in complying with the
			 requirement under section 265 of the Act to file notice of change of address.
			 An alien whose failure to timely file such notice of an address change has been
			 excused by the Secretary shall not be subject to the penalty under section
			 266(b) of the Act for that failure.
						(6)Revocation
							(A)In
			 generalAt any time after an alien has been granted Lawful
			 Prospective Immigrant status but has not yet adjusted from such status to that
			 of an alien lawfully admitted for permanent residence under section 502 of this
			 title, the Secretary may revoke the alien's status following appropriate notice
			 to the alien and exhaustion or waiver of all applicable administrative review
			 procedures under section 503 of this title, if—
								(i)the
			 alien is or has become inadmissible under subsection (b)(1)(B) of this section
			 or ineligible for such status under subsection (b)(2) of this section;
								(ii)the alien
			 knowingly used documentation issued under this section for unlawful or
			 fraudulent purposes; or
								(iii)the alien is or
			 was absent from the United States for any single period of more than six months
			 since the grant of Lawful Prospective Immigrant status.
								(B)Additional
			 evidenceIn considering revocation, the Secretary may require the
			 alien to submit additional evidence or to appear for an interview. A failure to
			 comply with such requirements will result in revocation except where the alien
			 demonstrates to the Secretary’s satisfaction that such failure was reasonably
			 excusable and not willful.
							(C)Invalidation of
			 documentationAny documentation that is issued by the Secretary
			 under subsection (c)(7) of this section to any alien shall automatically be
			 rendered invalid for any purpose except departure, if the alien’s status as a
			 Lawful Prospective Immigrant is revoked under subparagraph (A) of this
			 paragraph.
							(7)Medical
			 examinationA Lawful Prospective Immigrant is required to undergo
			 medical observation and examination. The Secretary, with the concurrence of the
			 Secretary of Health and Human Services, shall prescribe policies and procedures
			 for the nature, frequency, and timing of such observation and
			 examination.
						(8)ConstructionNothing
			 in this Act shall be construed to—
							(A)require the
			 Secretary to revoke status as a Lawful Prospective Immigrant before commencing
			 removal proceedings with respect to an alien described in subsection (a) of
			 this section who has been granted such status, or in any way prohibit the
			 initiation of such proceedings against a Lawful Prospective Immigrant where
			 such proceedings are authorized under this Act; or
							(B)authorize the
			 Attorney General to adjudicate or grant any application for status as a Lawful
			 Prospective Immigrant, to receive or consider an appeal from a denial or
			 revocation of Lawful Prospective Immigrant status, or to adjust the status of
			 any Lawful Prospective Immigrant to an alien lawfully admitted for permanent
			 residence, unless the Secretary has delegated such authority to the Attorney
			 General in appropriate cases pursuant to section 103(a)(6) of the Act.
							(f)Dissemination
			 of information on lawful prospective immigrant programAfter the
			 enactment of this Act, the Secretary, in cooperation with entities approved by
			 the Secretary, and in accordance with a plan adopted by the Secretary in the
			 Secretary’s discretion, shall broadly disseminate information regarding Lawful
			 Prospective Immigrant status, the rights and benefits that flow from such
			 status, and the requirements to be satisfied to obtain this status. Such
			 information shall be disseminated in the top five principal languages, as
			 determined by the Secretary in the Secretary’s discretion, spoken by aliens who
			 would qualify for status under this section, including to television, radio,
			 and print media to which such aliens would have access.
					502.Adjustment of
			 status for Lawful Prospective Immigrants
					(a)In
			 generalNotwithstanding any other provision of law, including
			 section 244(h) of the Act, the Secretary may adjust the status of a Lawful
			 Prospective Immigrant to that of an alien lawfully admitted for permanent
			 residence if the Lawful Prospective Immigrant satisfies, in addition to all
			 other requirements imposed by law, the eligibility requirements under this
			 section.
					(b)Eligibility
			 requirements
						(1)Lawful
			 prospective immigrant status
							(A)In
			 generalThe alien must be in a period of authorized admission as
			 a Lawful Prospective Immigrant and must continue to satisfy—
								(i)the
			 eligibility requirements for such status under section 601(b) of this title;
			 and
								(ii)the terms and
			 conditions of such status under section 601(d) of this title.
								(B)Maintenance of
			 waivers of admissibility
								(i)In
			 generalThe grounds of inadmissibility under section 212(a) of
			 the Act that are made inapplicable or previously waived for the alien under
			 section 501(b)(3) of this title shall also be considered inapplicable for
			 purposes of the alien’s adjustment pursuant to this section.
								(ii)Exception for
			 post-filing conductNo waiver previously granted shall apply to
			 any inadmissibility under section 501(b)(1)(B) of this title arising out of
			 conduct occurring after the date on which the application for Lawful
			 Prospective Immigrant status was filed.
								(C)Pending
			 revocation proceedingsIf the Secretary has sent the applicant a
			 notice of intent to revoke the applicant’s Lawful Prospective Immigrant status
			 under section 501(e)(6)(A)(i) of this Act, an application for adjustment under
			 this section may not be approved until the Secretary has made a final
			 determination on whether to revoke the applicant’s status.
							(2)Basic
			 citizenship skills
							(A)In
			 generalExcept as provided under subparagraph (C) of this
			 paragraph, a Lawful Prospective Immigrant who is 14 years of age or older shall
			 establish that he or she—
								(i)meets the
			 requirements under section 312 of the Act; or
								(ii)is
			 satisfactorily pursuing a course of study, pursuant to standards established by
			 the Secretary of Education, in consultation with the Secretary, to achieve such
			 an understanding of English and knowledge and understanding of the history and
			 Government of the United States.
								(B)Relation to
			 naturalization examinationA Lawful Prospective Immigrant who
			 demonstrates that he or she meets the requirements under section 312 of the Act
			 may be considered to have satisfied the requirements of that section for
			 purposes of becoming naturalized as a citizen of the United States under title
			 III of the Act.
							(C)Exceptions
								(i)MandatorySubparagraph
			 (A) of this paragraph shall not apply to any person who is unable to comply
			 with those requirements because of a physical or developmental disability or
			 mental impairment as described in section 312(b)(1) of the Act.
								(ii)DiscretionaryThe
			 Secretary may waive all or part of subparagraph (A) of this paragraph for a
			 Lawful Prospective Immigrant who is at least 65 years of age on the date on
			 which an application is filed for adjustment of status under this
			 section.
								(3)Payment of
			 taxes
							(A)In
			 generalNot later than the date on which the application for
			 adjustment of status under this section is filed, the applicant shall satisfy
			 any applicable Federal tax liability.
							(B)Applicable
			 Federal tax liabilityFor purposes of subparagraph (A) of this
			 paragraph, the term applicable Federal tax liability means
			 liability for unpaid assessed Federal taxes, including penalties and interest,
			 owed.
							(4)Continuous
			 physical presenceThe alien shall establish that the alien did
			 not have a single absence from the United States of more than 6 months during
			 the period of admission as a Lawful Prospective Immigrant.
						(5)Military
			 selective serviceThe alien shall establish that the alien has
			 registered under the Military Selective Service Act (50 U.S.C. App. 451 et
			 seq.), if the alien is subject to such registration under that Act.
						(c)Application
			 procedures
						(1)In
			 generalIn accordance with the procedures described in section
			 508 of this title, the Secretary shall prescribe by regulation the procedures
			 for an alien in the United States to apply for adjustment of status under this
			 section and the evidence required to demonstrate eligibility for such
			 adjustment.
						(2)Filing of
			 application
							(A)Back of the
			 lineAn alien may not adjust status to that of an alien lawfully
			 admitted for permanent residence under this section until the earlier
			 of—
								(i)30
			 days after an immigrant visa has become available for all approved petitions
			 filed under sections 201 and 203 of the Act that were filed before the date of
			 enactment of this Act; or
								(ii)8
			 years after the date of enactment of this Act.
								(B)Acceptance of
			 applicationsNo application to adjust status under this section
			 may be filed before the date that is 6 years after the initial grant of Lawful
			 Prospective Immigrant status, regardless of whether such date is after the date
			 on which, pursuant to subparagraph (A) of this paragraph, an alien may adjust
			 status under this section.
							(3)Fees and
			 penalties
							(A)Processing
			 feesThe Secretary shall impose a processing fee on applications
			 for adjustment filed under this section which shall be sufficient to recover
			 the full cost of adjudicating the application, including the cost of taking and
			 processing biometrics, and the cost of expenses relating to prevention and
			 investigation of fraud.
							(B)PenaltiesAn
			 alien 21 years of age or over who is filing an application for adjustment of
			 status under this section shall pay a $1000 penalty to the Secretary, in
			 addition to the processing fee required under subparagraph (A) of this
			 paragraph.
							(C)Deposit,
			 allocation, and spending of fees and penaltiesFees and penalties
			 collected under subparagraph (B) of this paragraph shall be deposited and
			 remain available as provided under section 501 of this Act.
							(4)InterviewThe
			 Secretary may interview an applicant for adjustment under this section to
			 determine eligibility for such adjustment.
						(5)Security and
			 law enforcement background checksAn alien applying for
			 adjustment under this section shall be required to submit to a renewed security
			 and law enforcement background check that must be completed to the satisfaction
			 of the Secretary before such adjustment may be granted.
						(6)Adjudication of
			 adjustment application
							(A)Evidence of
			 continuous physical presenceThe Secretary shall determine
			 continuous physical presence based upon the Secretary’s records of admission to
			 the United States or such other relevant information as the Secretary may
			 require.
							(B)Evidence of
			 payment of taxes
								(i)In
			 generalThe alien may demonstrate compliance with the requirement
			 under paragraph (b)(3) of this section by submitting documentation, in
			 accordance with regulations promulgated by the Secretary, that establishes
			 that—
									(I)no such unpaid
			 assessed Federal tax liability exists;
									(II)all such
			 outstanding liabilities have been met; or
									(III)the alien has
			 entered into, and is in compliance with, an agreement for payment of all
			 outstanding liabilities with the Internal Revenue Service.
									(ii)IRS
			 cooperationThe Secretary of the Treasury, in consultation with
			 the Secretary, shall establish procedures pursuant to applicable provisions of
			 section 6103 of title 26, U.S. Code, under which the Commissioner of Internal
			 Revenue shall provide documentation whereby the Secretary or the applicant may
			 establish the payment of all taxes required under this subsection, to verify
			 that the individual meets the requirements of clause (i) of this
			 subparagraph.
								(C)Burden of
			 proofAn alien who is applying for adjustment of status under
			 this section must prove, by a preponderance of the evidence, that the alien has
			 satisfied the requirements of this section.
							503.Administrative
			 review, removal proceedings, and judicial review for aliens who have applied
			 for Lawful Prospective Immigrant status
					(a)Administrative
			 review
						(1)Exclusive
			 administrative reviewAdministrative review of a determination
			 respecting an application for status as a Lawful Prospective Immigrant under
			 section 501(b) of this title or respecting an application for adjustment of
			 status under section 502 of this title shall be conducted solely as provided in
			 this subsection.
						(2)Administrative
			 appellate review
							(A)Establishment
			 of administrative appellate authorityThe Secretary shall
			 establish or designate an appellate authority to provide for a single level of
			 administrative appellate review of a determination respecting an application
			 for status or revocation of status as a Lawful Prospective Immigrant under
			 section 501(b) of this title or respecting an application for adjustment of
			 status under section 502 of this title. Any such application is not renewable
			 in any proceeding before the Attorney General.
							(B)Single
			 appeal
								(i)Lawful
			 prospective immigrantAn alien in the United States whose
			 application for status as a Lawful Prospective Immigrant under section 501(b)
			 of this title has been denied or whose status as a Lawful Prospective Immigrant
			 has been revoked, may file with the Secretary not more than 1 appeal of the
			 denial or revocation.
								(ii)Adjustment of
			 statusAn alien in Lawful Prospective Immigrant status whose
			 application under section 502 of this title for adjustment of status to that of
			 an alien lawfully admitted for permanent residence has been denied may file
			 with the Secretary not more than 1 appeal of the denial.
								(iii)Notice of
			 appealA notice of appeal filed under this subsection must be
			 filed not later than 60 calendar days after the date of service of the decision
			 of denial or revocation.
								(C)Secretarial
			 reviewNothing in this subsection shall be construed to limit the
			 authority of the Secretary, in the Secretary’s sole and unreviewable
			 discretion, from certifying appeals to himself or herself for review and final
			 administrative decision.
							(D)Denial of
			 petitions for dependentsAppeals of a decision to deny a petition
			 filed by a Lawful Prospective Immigrant pursuant to regulations promulgated
			 under section 501(c)(1)(A)(i) of this title to classify a spouse or child of
			 such alien as a Lawful Prospective Immigrant shall be to the administrative
			 appellate authority described in subsection (A) of this paragraph.
							(E)Stay of
			 removalAliens seeking administrative review under this section
			 shall not be removed from the United States until a final decision is rendered
			 establishing ineligibility under this title, unless such removal is based on
			 criminal or national security grounds.
							(3)Record for
			 reviewAdministrative appellate review referred to in paragraph
			 (2) of this subsection shall be based solely upon the administrative record
			 established at the time of the determination on the application and upon such
			 additional newly discovered or previously unavailable evidence as the
			 administrative appellate review authority may in its discretion decide to
			 consider.
						(4)Limitation on
			 motions to reopen and reconsider
							(A)No motion to
			 reopen or reconsider initial decisionAn alien may not file a
			 motion to reopen or reconsider the denial of an application for status as a
			 Lawful Prospective Immigrant or for adjustment of status under this title, or
			 the revocation of an alien’s status as a Lawful Prospective Immigrant under
			 this title.
							(B)One motion to
			 reopen or reconsider appellate decisionAn alien may not file
			 more than one motion to reopen or to reconsider the decision of the
			 administrative appellate authority under this section. Such motions must be
			 filed not later than 60 days after the date of service of the administrative
			 appellate decision. The Secretary's decision whether to consider any such
			 motion is committed to the Secretary's sole and unreviewable discretion and
			 shall not be subject to any judicial review.
							(b)Self initiated
			 removal and notice preserving judicial review
						(1)In
			 generalExcept as provided in subparagraphs (2) and (3) of this
			 subsection, any alien who receives a denial of an administrative appeal filed
			 under subsection (a) may request, not later than 60 calendar days after the
			 date of service of the administrative appellate decision, that the Secretary
			 place the alien in removal proceedings. That request shall serve as a notice
			 preserving judicial review of the denial. The Secretary shall place such alien
			 in removal proceedings to which the alien would otherwise be subject, provided
			 that no court shall have jurisdiction to review the timing of the Secretary's
			 initiation of such proceedings. If removal proceedings are not commenced within
			 one year of the timely filing of the request specified in this section, the
			 alien may petition for review as if an order of removal was filed within one
			 year of the request.
						(2)Aliens in
			 removal proceedingsAny alien who is in removal, deportation, or
			 exclusion proceedings that are not administratively final and who receives a
			 denial of an administrative appeal filed under subsection (a) of this section,
			 may file with the Secretary, not later than 60 calendar days after the date of
			 service of the administrative appellate decision, a notice to preserve judicial
			 review of that appeal.
						(3)Aliens with a
			 final removal orderAny alien who is subject to an
			 administratively final, unexecuted order of removal, deportation, or exclusion
			 and who receives a denial of an administrative appeal filed under subsection
			 (a) of this section, may file with the Secretary, not later than 60 calendar
			 days after the date of service of the administrative appellate decision, a
			 notice to preserve judicial review of that appeal. Nothing in this subsection
			 shall be construed to authorize motions to reopen or reconsider the removal
			 order not otherwise permitted under statute or regulation.
						(4)Effect of
			 motions to reopen or reconsiderThe 60-day period described in
			 paragraphs (1), (2), and (3) of this subsection shall not be affected or
			 extended by the filing of a motion to reopen or reconsider.
						(5)Effect of
			 service by mailIf the administrative appellate decision
			 described in paragraphs (1), (2), and (3) of this subsection is served by mail,
			 the date of mailing shall be considered the date of service, and 3 days shall
			 be added to the prescribed period that the alien has to file the request or
			 notices under such paragraphs.
						(c)Judicial
			 reviewSection 242 of the Act is amended—
						(1)in subsection
			 (b)(2), by striking completed the proceedings and inserting
			 or the Secretary of Homeland Security completed the removal
			 proceedings;
						(2)by amending
			 subsection (d)(1) to read:
							
								(1)the alien has
				exhausted all administrative remedies available to the alien as of right,
				except that the alien need not file an administrative appeal of an order of an
				immigration judge if the alien seeks review solely of a denial or revocation of
				Lawful Prospective Immigrant status pursuant to subsection (i)(3),
				and
								;
				and
						(3)by adding at the
			 end the following:
							
								(i)Judicial review
				of determinations relating to lawful prospective immigrant status
									(1)Direct
				reviewA person whose application for classification or
				adjustment of status under this section is denied after administrative
				appellate review under Title V of the CIR Act of 2010 may seek review of such
				denial, in accordance with chapter 7 of title 5, United States Code, before the
				United States district court for the district in which the person
				resides.
									(2)Review after
				removal proceedingsThere shall be judicial review in the Federal
				courts of appeal of the denial of an application for adjustment of status under
				Title V of the CIR Act of 2010 in conjunction with judicial review of an order
				of removal, deportation, or exclusion, but only if the validity of the denial
				has not been upheld in a prior judicial proceeding under paragraph (1).
									(3)Standard for
				judicial reviewJudicial review of a denial of an application
				under Title V of the CIR Act of 2010 shall be based upon the administrative
				record established at the time of the review, but the court may remand the case
				to the Secretary for consideration of additional evidence where the court finds
				that the evidence is material and there were reasonable grounds for failure to
				adduce the evidence before the Secretary. Notwithstanding any other provision
				of law, judicial review of all questions arising from a denial of an
				application under Title V of the CIR Act of 2010 shall be governed by the
				standard of review set forth in chapter 7 of title 5, United States
				Code.
									(4)Remedial
				powersNotwithstanding any other provision of law, the district
				courts of the United States shall have jurisdiction over any cause or claim
				arising from a pattern or practice of the Secretary of Homeland Security in the
				operation or implementation of Title V of the CIR Act of 2010 that is
				arbitrary, capricious, or otherwise contrary to law, and may order any
				appropriate relief. The district courts may order any appropriate relief in
				accordance with the preceding sentence without regard to exhaustion, ripeness,
				or other standing requirements (other than constitutionally-mandated
				requirements), if the court determines that resolution of such cause or claim
				will serve judicial and administrative efficiency or that a remedy would
				otherwise not be reasonably available or practicable.
									(5)Stay of
				removalAliens seeking judicial review under section 503 of the
				CIR Act of 2010 shall not be removed from the United States until a final
				decision is rendered establishing ineligibility under this title.
									(6)No review for
				late filingsAn alien may not file an application for Lawful
				Prospective Immigrant status, under title V of the CIR Act of 2010 beyond the
				period for receipt of such applications established by section 501(e)(1) of
				such Act. The denial of any application filed beyond the expiration of the
				period established by that subsection shall not be subject to judicial review
				or remedy, including under paragraph (5).
									(7)Challenges on
				validity of the system established by title v of the cir Act of 2010
										(A)In
				generalAny claim that title V of the CIR Act of 2010, or any
				regulation, guideline, directive, or procedure issued to implement that title,
				violates the Constitution of the United States or is otherwise in violation of
				law is available exclusively in an action instituted in the United States
				District Court for the District of Columbia in accordance with the procedures
				prescribed in this paragraph. No claims challenging the validity of the system
				established by title V of the CIR Act of 2010 may be initiated after the period
				for receipt of such applications established by subsection 501(c)(1) of title
				VI of the CIR Act of 2010 by or on behalf of an alien who did not timely file
				for Lawful Prospective Immigrant status.
										(B)Deadlines for
				bringing actionsAny action instituted under this paragraph
				shall, if it asserts a claim that this title or any regulation, guideline,
				directive, or procedure issued by or under the authority of the Secretary to
				implement that title violates the Constitution or is otherwise unlawful, be
				filed no later than one year after the date of the publication or promulgation
				of the challenged regulation, policy or directive or, in cases challenging the
				validity of the Act, within one year of enactment.
										(C)Subject to
				subparagraph (D), nothing in subparagraph (A) or (B) shall preclude an
				applicant for Lawful Prospective Immigrant status under title VI of the CIR Act
				of 2010 from asserting that an action taken or decision made by the Secretary
				with respect to his status under that title was contrary to law in a proceeding
				under section 503 of title V of the CIR Act of 2010.
										(D)Class
				actionsAny claim described in subparagraph (A) that is brought
				as a class action shall be brought in conformity with the Class Action Fairness
				Act of 2005, Public Law 109-2, and the Federal Rules of Civil Procedure. After
				the expiration of the period for receipt of such applications established by
				section 501(c)(1) of title V of the CIR Act of 2010, an alien who did not
				timely file for Lawful Prospective Immigrant status may not be a class member
				of or otherwise benefit from a class action described in subparagraph
				(A).
										(E)Exhaustion and
				stay of proceedingsNo claim brought under this paragraph shall
				require the plaintiff to exhaust administrative remedies under section 503 of
				title V of the CIR Act of 2010, but nothing shall prevent the court from
				staying proceedings under this paragraph to permit the Secretary to evaluate an
				allegation challenging a policy or practice or to take corrective action. In
				issuing such a stay, the court shall take into account any harm the stay may
				cause to the claimant and to the government. This subsection conveys no
				authority to stay proceedings initiated under any other section of the
				Act.
										(F)Expeditious
				consideration of casesIt shall be the duty of the District
				Court, the Court of Appeals, and the United States Supreme Court to advance on
				the docket and to expedite to the greatest possible extent the disposition of
				any case considered under this
				section.
										.
						504.Confidentiality
			 of information
					(a)In
			 generalExcept as otherwise provided in this section and in
			 section 507 of this title, no Federal agency or bureau, or any officer or
			 employee of such agency or bureau, may, without the written consent of the
			 applicant—
						(1)use the
			 information furnished by the applicant pursuant to an application filed under
			 section 501 or 502 of this title, for any purpose, other than to make a
			 determination on the application, including revocation of an application
			 previously approved;
						(2)make any
			 publication through which the information furnished by any particular applicant
			 can be identified; or
						(3)permit anyone
			 other than the sworn officers, employees or contractors of such agency or
			 bureau, to examine individual applications that have been filed.
						(b)Required
			 disclosures
						(1)The Secretary
			 shall provide the information furnished pursuant to an application filed under
			 section 501 or 502 of this title, and any other information derived from such
			 furnished information, to—
							(A)a Federal, state,
			 tribal, or local law enforcement agency, intelligence agency, national security
			 agency, component of the Department of Homeland Security, court, or grand jury
			 in connection with a criminal investigation or prosecution, a background check
			 conducted pursuant to the Brady Handgun Violence Protection Act, or for
			 homeland security or national security purposes, in each instance about an
			 individual, when such information is requested by such entity or consistent
			 with an information sharing agreement or mechanism; or
							(B)an official
			 coroner for purposes of affirmatively identifying a deceased individual,
			 whether or not the death of such individual resulted from a crime.
							(2)Nothing in this
			 section shall be construed as prohibiting any entity described in paragraph
			 (1)(A) of this subsection from disseminating information provided to such
			 entity under this subsection by the Secretary for any authorized
			 purpose.
						(c)Inapplicability
			 after denial, revocation, or abandonmentThe limitations under
			 subsection (a) of this section—
						(1)shall apply only
			 until an application filed under section 501 or 502 of this title is denied and
			 all opportunities for administrative appeal of the denial have been
			 exhausted;
						(2)shall not apply
			 to the use of the information furnished pursuant to such application in any
			 removal proceeding or other criminal or civil case or action, including
			 administrative action, relating to an alien whose application has been granted
			 that is based upon any violation of law committed or discovered after such
			 grant; and
						(3)shall not apply
			 in a case in which—
							(A)the Secretary has
			 revoked the alien’s status as a Lawful Prospective Immigrant, or
							(B)the alien’s
			 Lawful Prospective Immigrant status has expired.
							(d)Fraud in
			 application process or criminal conductNotwithstanding any other
			 provision of this section, information concerning whether the applicant has
			 engaged in fraud in the application for Lawful Prospective Immigrant status or
			 for adjustment of status from Lawful Prospective Immigrant status or at any
			 time committed a crime may be used or released for immigration enforcement, law
			 enforcement, or national security purposes.
					(e)Auditing and
			 evaluation of information
						(1)The Secretary may
			 audit and evaluate information furnished as part of any application filed under
			 section 501 or 502 of this title for purposes of identifying fraud or fraud
			 schemes, and may use any evidence of fraud detected by means of audits,
			 evaluations, or other means for purposes of investigating, prosecuting or
			 referring for prosecution, denying, or terminating immigration benefits.
						(2)Nothing in this
			 section shall be construed as limiting the authority of the relevant Offices of
			 Inspector General from conducting reviews, audits, oversight, and
			 administrative, civil or criminal investigations.
						(f)Use of
			 information in immigration matters subsequent to adjustment of
			 statusIf the Secretary has adjusted an alien's status to that of
			 an alien lawfully admitted for permanent residence pursuant to section 502 of
			 this title, then at any time thereafter the Secretary may use the information
			 furnished by the alien in the application for adjustment of status or in the
			 applications for status pursuant to sections 501 of this title in any
			 subsequent immigration matter.
					(g)Other
			 authorized disclosuresThe Federal Bureau of Investigation may
			 disclose information derived from biometric and biographic checks of the
			 applicant to assist in the apprehension of a person who is the subject of a
			 warrant of arrest, or to notify intelligence agencies of the location of a
			 known or suspected terrorist.
					(h)Civil
			 penaltyWhoever willfully uses, publishes, or permits information
			 to be disclosed in violation of this section shall be subject to appropriate
			 disciplinary action and subject to a civil monetary penalty of not more than
			 $5,000.
					(i)ConstructionNothing
			 in this section shall be construed to limit the use or release for immigration
			 enforcement purposes of information contained in files or records of the
			 Secretary or Attorney General pertaining to an application filed under section
			 501 or 502 of this title, other than information furnished by an applicant
			 pursuant to the application, or any other information derived from the
			 application, that is not available from any other source.
					(j)Interagency
			 fraud prevention coordinationThe Secretary or the Secretary’s
			 designee shall convene an interagency committee to address issues relating to
			 the identification, prevention, investigation, and prosecution of fraud and
			 related conduct in connection with this program.
					505.Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) of the Act (8 U.S.C.
			 1151(b)(1)), is amended by adding at the end the following:
					
						(N)Aliens whose
				status is adjusted from that of a Lawful Prospective Immigrant under section
				502 of CIR Act of
				2010.
						.
				506.Employer
			 protections
					(a)Use of
			 employment recordsCopies of employment records or other evidence
			 of employment provided by an alien or by an aliens employer in support
			 of an aliens application for Lawful Prospective Immigrant status under
			 section 601 of this title shall not be used in a prosecution or investigation
			 (civil or criminal) of that employer under section 274A of the Act or the tax
			 laws of the United States for the prior unlawful employment of that alien,
			 regardless of the adjudication of such application or reconsideration by the
			 Secretary of such alien's prima facie eligibility determination. This section
			 does not apply to employment records submitted by aliens or employers that are
			 deemed to be fraudulent.
					(b)Applicability
			 of other lawNothing in this section may be used to shield an
			 employer from liability under section 274B of the Act or any other labor or
			 employment law.
					507.Assignment of
			 Social Security numberThe
			 Commissioner of the Social Security Administration, in coordination with the
			 Secretary, shall implement a system to allow for the assignment of a Social
			 Security number and issuance of a Social Security card after the Secretary has
			 granted an alien status as a Lawful Prospective Immigrant. The Secretary shall
			 provide to the Commissioner of Social Security information from the application
			 filed under section 501(a) of this title and such other information as the
			 Commissioner of Social Security deems necessary to assign a Social Security
			 account number. The Commissioner of Social Security may use such information to
			 assign such Social Security account numbers and to administer the programs for
			 which the Commissioner of Social Security has responsibility. The Commissioner
			 of Social Security may maintain, use, and disclose such information only as
			 permitted by the Privacy Act and other federal law.
				BImplementation
				511.Rulemaking
					(a)In
			 generalThe Secretary and Attorney General separately shall issue
			 interim final regulations within nine months of the date of enactment of this
			 title to implement this title and the amendments made by this title. Such
			 interim final regulations shall become effective immediately upon publication
			 in the Federal Register.
					(b)Exemption from
			 national environmental policy ActAny decision by the Secretary
			 concerning any rulemaking action, plan or program described in this section
			 shall not be considered to be a major Federal action subject to review under
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					512.Exemption from
			 government contracting and hiring rules
					(a)Exemption from
			 government contracting rules
						(1)Procurement
			 competition exemptionAny Federal agency's determination to use a
			 procurement competition exemption under section 253(c) of title 41, United
			 States Code, or to use the authority granted in paragraph (2) of this
			 subsection, for the purpose of implementing this title is not subject to
			 challenge by protest to either the Government Accountability Office, under
			 sections 3551 through 3556 of title 31, United States Code, or to the Court of
			 Federal Claims, under section 1491 of title 28, United States Code. An agency
			 shall immediately advise Congress of the exercise of the authority granted in
			 this subsection.
						(2)Waiver of
			 competition requirementsThe competition requirement of section
			 253(a) of title 41, United States Code may be waived or modified by a Federal
			 agency for any procurement conducted to implement this title pursuant to a
			 determination and finding, approved by the senior procurement executive for the
			 agency conducting the procurement, that explains why the waiver or modification
			 is necessary; provided that such a determination and finding is furnished to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Oversight and Government Reform of the House of
			 Representatives.
						(b)Exemption from
			 government hiring rulesNotwithstanding any other provision of
			 law, the Secretary shall have authority to make term, temporary, limited, and
			 part-time appointments for purposes of implementing this title without regard
			 to the number of such employees, their ratio to permanent full-time employees,
			 and the duration of their employment. Nothing in chapter 71 of title 5, United
			 States Code, shall affect the authority of any Department management official
			 to hire term, temporary, limited, or part-time employees under this
			 subsection.
					513.Authority to
			 acquire leaseholdsNotwithstanding any other provision of law,
			 the Secretary may acquire a leasehold interest in real property, and may
			 provide in a lease entered into under this subsection for the construction or
			 modification of any facility on the leased property, if she determines that the
			 acquisition of such interest, and such construction or modification, are
			 necessary in order to facilitate the implementation of this title.
				514.Privacy and
			 civil liberties
					(a)Protection of
			 privacyConsistent with section 504 of this title, the Secretary
			 shall require appropriate administrative and physical safeguards to protect the
			 security, confidentiality, and integrity of personally identifiable information
			 collected, maintained, and disseminated pursuant to sections 501 and 502 of
			 this title.
					(b)Requirement for
			 impact assessmentsNotwithstanding privacy requirements under
			 section 222 of the Homeland Security Act and the E-Government Act of 2002, the
			 Secretary shall conduct a privacy impact assessment and a civil liberties
			 impact assessment of the legalization program established in sections 501 and
			 502 of this title during the pendency of the interim final rule.
					515.Statutory
			 constructionExcept as
			 specifically provided otherwise, nothing in this title, or any amendment made
			 by this title, shall be construed to create any substantive or procedural right
			 or benefit that is legally enforceable by any party against the United States
			 or its agencies or officers or any other person.
				CMiscellaneous
				521.Correction of
			 Social Security records
					(a)In
			 generalSection 208(e)(1) of the Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
						(1)in subparagraph
			 (B)(ii), by striking or at the end;
						(2)by inserting
			 after subparagraph (C) the following:
							
								(D)who is granted
				status as a Lawful Prospective Immigrant pursuant to section 501 of the CIR Act
				of 2010; or
								(E)whose status is
				adjusted to that of lawful permanent resident under section 502 of the CIR Act
				of 2010,
								;
				and
						(3)by striking
			 1990. and inserting 1990, or in the case of an alien
			 described in subparagraph (D) or (E), if such conduct is alleged to have
			 occurred before the date on which the alien submitted an application under
			 section 501 of the CIR Act of 2010 for classification as a Lawful Prospective
			 Immigrant..
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the first day of the tenth month that begins after the date of the enactment of
			 this Act.
					522.Fraud
			 prevention program
					(a)In
			 generalThe head of each Department responsible for the
			 administration of a program related to this title or with authority to confer
			 an immigration benefit, relief, or status under the immigration laws shall
			 develop an administrative program to prevent fraud within or upon such program
			 or authority. Subject to such modifications as the head of the Department may
			 direct, the program shall provide for—
						(1)fraud prevention
			 training for the relevant administrative adjudicators within the
			 Department;
						(2)the regular audit
			 of pending and approved applications for examples and patterns of fraud or
			 abuse;
						(3)the receipt and
			 evaluation of reports of fraud or abuse;
						(4)the
			 identification of deficiencies in administrative practice or procedure that
			 encourage fraud or abuse;
						(5)the remedy of any
			 identified deficiencies; and
						(6)the referral of
			 cases of identified or suspected fraud or other misconduct for
			 investigation.
						(b)ImplementationExcept
			 as the head of the Department shall otherwise provide, the implementation of
			 the administrative program referred to in subsection (a) shall be assigned to
			 and made part of the component or agency within the Department that is
			 responsible for conferring the relevant immigration benefit, relief, or status
			 under the immigration laws.
					(c)CoordinationThe
			 heads of relevant Departments shall coordinate their respective efforts under
			 this subsection.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary for this section.
					523.Data
			 collection requirements
					(a)In
			 generalThe head of each department or agency of the United
			 States shall ensure that general demographic data provided by applicants under
			 this title shall be made available in the aggregate in a searchable public
			 database.
					(b)Demographic
			 dataGeneral demographic data including gender, country of
			 origin, age, education, annual earnings, employment, State of residence,
			 marital status, date of arrival in the United States, method of entry into the
			 United States, number and ages of children, and birthplace of children shall be
			 made available to the public.
					(c)Protection of
			 confidentialityData collected and gathered in the aggregate for
			 purposes of research shall not be recorded in such a way that it violates
			 confidentiality provisions under this title.
					DDream
			 Act
				531.Short
			 titleThis subtitle may be
			 cited as the Development, Relief, and Education for Alien Minors Act of
			 2010 or the DREAM Act of 2010.
				532.DefinitionsIn this subtitle:
					(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
					(2)Uniformed
			 servicesThe term uniformed services has the meaning
			 given that term in section 101(a) of title 10, United States Code.
					533.Restoration of
			 State option to determine residency for purposes of higher education
			 benefits
					(a)In
			 generalSection 505 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
					(b)Effective
			 dateThe repeal under subsection (a) shall take effect as if
			 included in the enactment of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104-208; 110 Stat.
			 3009-546).
					534.Cancellation
			 of removal and adjustment of status of certain long-term residents who entered
			 the United States as children
					(a)Special rule
			 for certain long-term residents who entered the United States as
			 children
						(1)In
			 generalNotwithstanding any other provision of law and except as
			 otherwise provided in this subtitle, the Secretary may cancel removal of, and
			 adjust to the status of an alien lawfully admitted for permanent residence,
			 subject to the conditional basis described in section 5, an alien who is
			 inadmissible or deportable from the United States, if the alien demonstrates
			 that—
							(A)the alien has
			 been physically present in the United States for a continuous period of not
			 less than 5 years immediately preceding the date of enactment of this subtitle,
			 and had not yet reached the age of 16 years at the time of initial
			 entry;
							(B)the alien has
			 been a person of good moral character since the time of application;
							(C)the alien—
								(i)is
			 not inadmissible under paragraph (2), (3), (6)(E), or (10)(C) of section 212(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)); and
								(ii)is
			 not deportable under paragraph (1)(E), (2), or (4) of section 237(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1227(a));
								(D)the alien, at the
			 time of application, has been admitted to an institution of higher education in
			 the United States, or has earned a high school diploma or obtained a general
			 education development certificate in the United States;
							(E)the alien has
			 never been under a final administrative or judicial order of exclusion,
			 deportation, or removal, unless the alien—
								(i)has
			 remained in the United States under color of law after such order was issued;
			 or
								(ii)received the
			 order before attaining the age of 16 years; and
								(F)the alien had not
			 yet reached the age of 35 years on the date of the enactment of this
			 subtitle.
							(2)WaiverNotwithstanding
			 paragraph (1), the Secretary may waive the ground of ineligibility under
			 section 212(a)(6)(E) of the Immigration and Nationality Act and the ground of
			 deportability under paragraph (1)(E) of section 237(a) of that Act for
			 humanitarian purposes or family unity or when it is otherwise in the public
			 interest.
						(3)ProceduresThe
			 Secretary shall provide a procedure by regulation allowing eligible individuals
			 to apply affirmatively for the relief available under this subsection without
			 being placed in removal proceedings.
						(b)Termination of
			 continuous periodFor purposes of this section, any period of
			 continuous residence or continuous physical presence in the United States of an
			 alien who applies for cancellation of removal under this section shall not
			 terminate when the alien is served a notice to appear under section 239(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1229(a)).
					(c)Treatment of
			 certain breaks in presence
						(1)In
			 generalAn alien shall be considered to have failed to maintain
			 continuous physical presence in the United States under subsection (a) if the
			 alien has departed from the United States for any period in excess of 90 days
			 or for any periods in the aggregate exceeding 180 days.
						(2)Extensions for
			 exceptional circumstancesThe Secretary may extend the time
			 periods described in paragraph (1) if the alien demonstrates that the failure
			 to timely return to the United States was due to exceptional circumstances. The
			 exceptional circumstances determined sufficient to justify an extension should
			 be no less compelling than serious illness of the alien, or death or serious
			 illness of a parent, grandparent, sibling, or child.
						(d)Exemption from
			 numerical limitationsNothing in this section may be construed to
			 apply a numerical limitation on the number of aliens who may be eligible for
			 cancellation of removal or adjustment of status under this section.
					(e)Regulations
						(1)Proposed
			 regulationsNot later than 180 days after the date of enactment
			 of this subtitle, the Secretary shall publish proposed regulations implementing
			 this section. Such regulations shall be effective immediately on an interim
			 basis, but are subject to change and revision after public notice and
			 opportunity for a period for public comment.
						(2)Interim, final
			 regulationsWithin a reasonable time after publication of the
			 interim regulations in accordance with paragraph (1), the Secretary shall
			 publish final regulations implementing this section.
						(f)Removal of
			 alienThe Secretary may not remove any alien who has a pending
			 application for conditional status under this subtitle.
					535.Conditional
			 permanent resident status
					(a)In
			 general
						(1)Conditional
			 basis for statusNotwithstanding any other provision of law, and
			 except as provided in section 6, an alien whose status has been adjusted under
			 section 534 to that of an alien lawfully admitted for permanent residence shall
			 be considered to have obtained such status on a conditional basis subject to
			 the provisions of this section. Such conditional permanent resident status
			 shall be valid for a period of 6 years, subject to termination under subsection
			 (b).
						(2)Notice of
			 requirements
							(A)At time of
			 obtaining permanent residenceAt the time an alien obtains
			 permanent resident status on a conditional basis under paragraph (1), the
			 Secretary shall provide for notice to the alien regarding the provisions of
			 this section and the requirements of subsection (c) to have the conditional
			 basis of such status removed.
							(B)Effect of
			 failure to provide noticeThe failure of the Secretary to provide
			 a notice under this paragraph—
								(i)shall not affect
			 the enforcement of the provisions of this subtitle with respect to the alien;
			 and
								(ii)shall not give
			 rise to any private right of action by the alien.
								(b)Termination of
			 status
						(1)In
			 generalThe Secretary shall terminate the conditional permanent
			 resident status of any alien who obtained such status under this subtitle, if
			 the Secretary determines that the alien—
							(A)ceases to meet
			 the requirements of subparagraph (B) or (C) of section 4(a)(1);
							(B)has become a
			 public charge; or
							(C)has received a
			 dishonorable or other than honorable discharge from the uniformed
			 services.
							(2)Return to
			 previous immigration statusAny alien whose conditional permanent
			 resident status is terminated under paragraph (1) shall return to the
			 immigration status the alien had immediately prior to receiving conditional
			 permanent resident status under this subtitle.
						(c)Requirements of
			 timely petition for removal of condition
						(1)In
			 generalIn order for the conditional basis of permanent resident
			 status obtained by an alien under subsection (a) to be removed, the alien must
			 file with the Secretary, in accordance with paragraph (3), a petition which
			 requests the removal of such conditional basis and which provides, under
			 penalty of perjury, the facts and information so that the Secretary may make
			 the determination described in paragraph (2)(A).
						(2)Adjudication of
			 petition to remove condition
							(A)In
			 generalIf a petition is filed in accordance with paragraph (1)
			 for an alien, the Secretary shall make a determination as to whether the alien
			 meets the requirements set out in subparagraphs (A) through (E) of subsection
			 (d)(1).
							(B)Removal of
			 conditional basis if favorable determinationIf the Secretary
			 determines that the alien meets such requirements, the Secretary shall notify
			 the alien of such determination and immediately remove the conditional basis of
			 the status of the alien.
							(C)Termination if
			 adverse determinationIf the Secretary determines that the alien
			 does not meet such requirements, the Secretary shall notify the alien of such
			 determination and terminate the conditional permanent resident status of the
			 alien as of the date of the determination.
							(3)Time to file
			 petitionAn alien may petition to remove the conditional basis to
			 lawful resident status during the period beginning 180 days before and ending 2
			 years after either the date that is 6 years after the date of the granting of
			 conditional permanent resident status or any other expiration date of the
			 conditional permanent resident status as extended by the Secretary in
			 accordance with this subtitle. The alien shall be deemed in conditional
			 permanent resident status in the United States during the period in which the
			 petition is pending.
						(d)Details of
			 petition
						(1)Contents of
			 petitionEach petition for an alien under subsection (c)(1) shall
			 contain information to permit the Secretary to determine whether each of the
			 following requirements is met:
							(A)The alien has
			 demonstrated good moral character during the entire period the alien has been a
			 conditional permanent resident.
							(B)The alien is in
			 compliance with section 534(a)(1)(C).
							(C)The alien has not
			 abandoned the alien's residence in the United States. The Secretary shall
			 presume that the alien has abandoned such residence if the alien is absent from
			 the United States for more than 365 days, in the aggregate, during the period
			 of conditional residence, unless the alien demonstrates that alien has not
			 abandoned the alien's residence. An alien who is absent from the United States
			 due to active service in the uniformed services has not abandoned the alien's
			 residence in the United States during the period of such service.
							(D)The alien has
			 completed at least 1 of the following:
								(i)The
			 alien has acquired a degree from an institution of higher education in the
			 United States or has completed at least 2 years, in good standing, in a program
			 for a bachelor's degree or higher degree in the United States.
								(ii)The alien has
			 served in the uniformed services for at least 2 years and, if discharged, has
			 received an honorable discharge.
								(E)The alien has
			 provided a list of each secondary school (as that term is defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
			 that the alien attended in the United States.
							(2)Hardship
			 exception
							(A)In
			 generalThe Secretary may, in the Secretary's discretion, remove
			 the conditional status of an alien if the alien—
								(i)satisfies the
			 requirements of subparagraphs (A), (B), and (C) of paragraph (1);
								(ii)demonstrates
			 compelling circumstances for the inability to complete the requirements
			 described in paragraph (1)(D); and
								(iii)demonstrates
			 that the alien's removal from the United States would result in exceptional and
			 extremely unusual hardship to the alien or the alien's spouse, parent, or child
			 who is a citizen or a lawful permanent resident of the United States.
								(B)ExtensionUpon
			 a showing of good cause, the Secretary may extend the period of conditional
			 resident status for the purpose of completing the requirements described in
			 paragraph (1)(D).
							(e)Treatment of
			 period for purposes of naturalizationFor purposes of title III
			 of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), in the case of
			 an alien who is in the United States as a lawful permanent resident on a
			 conditional basis under this section, the alien shall be considered to have
			 been admitted as an alien lawfully admitted for permanent residence and to be
			 in the United States as an alien lawfully admitted to the United States for
			 permanent residence. However, the conditional basis must be removed before the
			 alien may apply for naturalization.
					536.Retroactive
			 benefits under this subtitleIf, on the date of enactment of this
			 subtitle, an alien has satisfied all the requirements of subparagraphs (A)
			 through (E) of section 534(a)(1) and section 535(d)(1)(D), the Secretary may
			 adjust the status of the alien to that of a conditional resident in accordance
			 with section 534. The alien may petition for removal of such condition at the
			 end of the conditional residence period in accordance with section 535(c) if
			 the alien has met the requirements of subparagraphs (A), (B), and (C) of
			 section 535(d)(1) during the entire period of conditional residence.
				537.Exclusive
			 jurisdiction
					(a)In
			 generalThe Secretary shall have exclusive jurisdiction to
			 determine eligibility for relief under this subtitle, except where the alien
			 has been placed into deportation, exclusion, or removal proceedings either
			 prior to or after filing an application for relief under this subtitle, in
			 which case the Attorney General shall have exclusive jurisdiction and shall
			 assume all the powers and duties of the Secretary until proceedings are
			 terminated, or if a final order of deportation, exclusion, or removal is
			 entered the Secretary shall resume all powers and duties delegated to the
			 Secretary under this subtitle.
					(b)Stay of removal
			 of certain aliens enrolled in primary or secondary schoolThe
			 Attorney General shall stay the removal proceedings of any alien who—
						(1)meets all the
			 requirements of subparagraphs (A), (B), (C), and (E) of section
			 534(a)(1);
						(2)is at least 12
			 years of age; and
						(3)is enrolled full
			 time in a primary or secondary school.
						(c)EmploymentAn
			 alien whose removal is stayed pursuant to subsection (b) may be engaged in
			 employment in the United States consistent with the Fair Labor Standards Act
			 (29 U.S.C. 201 et seq.) and State and local laws governing minimum age for
			 employment.
					(d)Lift of
			 stayThe Attorney General shall lift the stay granted pursuant to
			 subsection (b) if the alien—
						(1)is no longer
			 enrolled in a primary or secondary school; or
						(2)ceases to meet
			 the requirements of subsection (b)(1).
						538.Penalties for
			 false statements in applicationWhoever files an application for relief
			 under this subtitle and willfully and knowingly falsifies, misrepresents, or
			 conceals a material fact or makes any false or fraudulent statement or
			 representation, or makes or uses any false writing or document knowing the same
			 to contain any false or fraudulent statement or entry, shall be fined in
			 accordance with title 18, United States Code, or imprisoned not more than 5
			 years, or both.
				539.Confidentiality
			 of information
					(a)ProhibitionExcept
			 as provided in subsection (b), no officer or employee of the United States
			 may—
						(1)use the
			 information furnished by the applicant pursuant to an application filed under
			 this subtitle to initiate removal proceedings against any persons identified in
			 the application;
						(2)make any
			 publication whereby the information furnished by any particular individual
			 pursuant to an application under this subtitle can be identified; or
						(3)permit anyone
			 other than an officer or employee of the United States Government or, in the
			 case of applications filed under this subtitle with a designated entity, that
			 designated entity, to examine applications filed under this subtitle.
						(b)Required
			 disclosureThe Attorney General or the Secretary shall provide
			 the information furnished under this section, and any other information derived
			 from such furnished information, to—
						(1)a duly recognized
			 law enforcement entity in connection with an investigation or prosecution of an
			 offense described in paragraph (2) or (3) of section 212(a) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)), when such information is requested in
			 writing by such entity; or
						(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
						(c)PenaltyWhoever
			 knowingly uses, publishes, or permits information to be examined in violation
			 of this section shall be fined not more than $10,000.
					540.Expedited
			 processing of applications; prohibition on feesRegulations promulgated under this subtitle
			 shall provide that applications under this subtitle will be considered on an
			 expedited basis and without a requirement for the payment by the applicant of
			 any additional fee for such expedited processing.
				541.Higher
			 education assistanceNotwithstanding any provision of the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.), with respect to assistance
			 provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.), an alien who adjusts status to that of a lawful permanent resident under
			 this subtitle shall be eligible only for the following assistance under such
			 title:
					(1)Student loans
			 under parts B, D, and E of such title IV (20 U.S.C. 1071 et seq., 1087a et
			 seq., 1087aa et seq.), subject to the requirements of such parts.
					(2)Federal
			 work-study programs under part C of such title IV (42 U.S.C. 2751 et seq.),
			 subject to the requirements of such part.
					(3)Services under
			 such title IV (20 U.S.C. 1070 et seq.), subject to the requirements for such
			 services.
					542.GAO
			 reportNot later than seven
			 years after the date of enactment of this subtitle, the Comptroller General of
			 the United States shall submit a report to the Committee on the Judiciary of
			 the Senate and the Committee on the Judiciary of the House of Representatives
			 setting forth—
					(1)the number of
			 aliens who were eligible for cancellation of removal and adjustment of status
			 under section 534(a);
					(2)the number of
			 aliens who applied for adjustment of status under section 534(a);
					(3)the number of
			 aliens who were granted adjustment of status under section 534(a); and
					(4)the number of
			 aliens whose conditional permanent resident status was removed under section
			 535.
					EFunding for the
			 Department of Homeland Security
				550.Effective
			 funding
					(a)Department of
			 Homeland Security Legalization Program Account
						(1)In
			 generalThere is established in the general fund of the Treasury
			 a separate account, which shall be known as the Department of Homeland
			 Security Legalization Program Account.
						(2)Source of
			 fundsImmediately upon the enactment of this Act, such sums as
			 the Secretary determines shall be necessary shall be transferred from the
			 general fund of the Treasury to the Department of Homeland Security
			 Legalization Program Account.
						(3)Appropriations
							(A)There are hereby
			 appropriated such sums as are provided under paragraph (2) to remain available
			 for obligation for ten years after enactment.
							(B)These sums shall
			 be authorized for the Secretary to implement and operate the legalization
			 programs described in title V of this Act, including but not limited to—
								(i)infrastructure,
			 staffing, and adjudication;
								(ii)outreach;
								(iii)grants to
			 community and faith-based organizations; and
								(iv)anti-fraud
			 programs and actions relating to such legalization programs.
								(4)ReportingThe
			 Secretary shall provide to the Committees on the Judiciary and Appropriations
			 of the Senate and the House of Representatives a plan for expenditure of the
			 funds under paragraph (2) within 90 days of enactment of this Act, and update
			 the plan annually, that—
							(A)identifies
			 one-time and on-going costs;
							(B)identifies the
			 level of funding for each program, project, and activity, and if that funding
			 will supplement an appropriated program, project, or activity; and
							(C)identifies the
			 amount of funding to be obligated in each fiscal year, by program, project, and
			 activity.
							(b)Department of
			 State Legalization Program Account
						(1)In
			 generalThere is established in the general fund of the Treasury
			 a separate account, which shall be known as the Department of State
			 Legalization Program Account.
						(2)Source of
			 fundsImmediately upon the enactment of this Act, such sums as
			 the Secretary of State determines shall be necessary shall be transferred from
			 the general fund of the Treasury to the Department of State Legalization
			 Program Account.
						(3)Appropriations
							(A)There are hereby
			 appropriated such sums as are provided under paragraph (2) to remain available
			 until ten years after enactment.
							(B)These sums shall
			 be available for the Secretary of State to implement and operate the
			 legalization programs described in title V of this Act, including but not
			 limited to—
								(i)infrastructure,
			 staffing, and adjudication;
								(ii)outreach;
			 and
								(iii)anti-fraud
			 programs and actions relating to such legalization programs.
								(4)ReportingThe
			 Secretary of State shall provide to the Committees on the Judiciary and
			 Appropriations of the Senate and the House of Representatives a plan for
			 expenditure of the funds under paragraph (2) within 90 days of enactment of
			 this Act, and update the plan annually, that—
							(A)identifies
			 one-time and on-going costs;
							(B)identifies the
			 level of funding for each program, project, and activity, and if that funding
			 will supplement an appropriated program, project, or activity; and
							(C)identifies the
			 amount of funding to be obligated in each fiscal year, by program, project, and
			 activity.
							(c)Immigration
			 reform penalty account
						(1)In
			 generalThere is established in the general fund of the Treasury
			 a separate account, which shall be known as the Immigration Reform
			 Penalty Account. Notwithstanding any other section of this Act, there
			 shall be deposited into the account all civil penalties collected under section
			 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) and title V of
			 this Act, except as specifically provided otherwise in such title of this
			 Act.
						(2)Use of
			 fundsFunds deposited into the Immigration Reform Penalty Account
			 shall remain available to the Secretary until expended solely for the following
			 purposes—
							(A)for any costs of
			 implementing and operating the immigration services programs described in title
			 V of this Act that are not covered by funds in the Department of Homeland
			 Security Legalization Program Account or processing fees described in section
			 601(c)(4)(A) of this Act;
							(B)after the amounts
			 needed to cover the costs described in subparagraph (A) of this paragraph have
			 been expended, funds remaining from this account shall be deposited into the
			 general fund of the Treasury as repayment of funds transferred into the
			 Department of Homeland Security Legalization Program Account under subsection
			 (a)(2) of this section;
							(C)after the amounts
			 needed to reimburse the Treasury under subparagraph (B) of this paragraph have
			 been deposited into the general fund of the Treasury, as follows—
								(i)1/3
			 to the Secretary to carry out investigation and prevention of fraud in—
									(I)the legalization
			 programs established under title V of this Act; and
									(II)the employment
			 verification programs established under title III of this Act;
									(ii)1/3
			 to the Secretary for immigrant integration programs, including English-language
			 and U.S. civics instruction; and
								(iii)1/3
			 to the Secretary, to be spent as follows—
									(I)1/2
			 to carry out immigration services; and
									(II)1/2
			 to carry out immigration enforcement.
									(d)ConstructionNothing
			 in this section shall be construed to modify or limit any authority to collect
			 and use immigration fees as provided by this Act, section 286 of the
			 Immigration and Nationality Act (8 U.S.C. 1356) or any other law.
					VIImmigrant
			 integration and other reforms
			AStrengthen and
			 unite communities with civics education and English skills
				1Expanding English
			 literacy, United States history, and civics education
					601.Increased
			 investment in English literacy, United States history, and civics education
			 under the Adult Education and Family Literacy Act
						(a)Integrated
			 English Literacy and Civics Education ProgramSection 203 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9202) is amended—
							(1)by redesignating
			 paragraphs (12) through (18) as paragraphs (13) through (19), respectively;
			 and
							(2)by inserting
			 after paragraph (11), the following:
								
									(12)Integrated
				english literacy, united states history, and civics education
				programThe term integrated English literacy, United States
				history, and civics education program means a program of instruction
				designed to help an English language learner achieve competence in English
				through contextualized instruction on the rights and responsibilities of
				citizenship, naturalization procedures, civic participation, and United States
				history and Government to help such learner acquire the skills and knowledge to
				become an active and informed parent, worker, and community
				member.
									.
							(b)State
			 leadership activitiesSection 223(a) of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9223(a)) is amended by inserting after paragraph
			 (11) the following:
							
								(12)Technical
				assistance for grant applications of faith- and community-based
				organizations.
								.
						(c)National
			 institute for literacySection 242(c)(1) of the Adult Education
			 and Family Literacy Act (20 U.S.C. 9252(c)(1)) is amended—
							(1)by redesignating
			 subparagraphs (G), (H), and (I), as subparagraphs (I), (J), and (K),
			 respectively; and
							(2)by inserting
			 after subparagraph (F) the following:
								
									(G)to coordinate and
				share information with national organizations and associations that are
				interested in integrated English literacy, United States history, and civics
				education programs;
									(H)to study the
				effectiveness of distance learning or self-study programs in assisting the
				English language learner population achieve competence in
				English;
									.
							(d)ReportSection
			 242(k) of the Adult Education and Family Literacy Act (20 U.S.C. 9252(k)) is
			 amended—
							(1)in paragraph (2),
			 by striking and at the end;
							(2)by redesignating
			 paragraph (3) as paragraph (4); and
							(3)by inserting
			 after paragraph (2) the following:
								
									(3)a separate
				analysis of—
										(A)national and
				State adult English instruction needs;
										(B)data on the
				composition of recent immigration flows and immigration settlement patterns
				throughout the United States; and
										(C)estimated
				instructional needs based on the English ability and educational attainment of
				English language learners under recent migration patterns;
				and
										.
							(e)National
			 leadership activitiesSection 243 of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9253) is amended—
							(1)in paragraph
			 (1)—
								(A)in subparagraph
			 (A), by inserting and integrated English literacy, United States
			 history, and civics education programs before the semicolon at the end;
			 and
								(B)in subparagraph
			 (B), by inserting and integrated English literacy, United States
			 history, and civics education programs before , based on
			 scientific evidence; and
								(2)in paragraph
			 (2)—
								(A)in subparagraph
			 (B), by inserting and integrated English literacy, United States
			 history, and civics education programs before the semicolon at the
			 end;
								(B)in subparagraph
			 (D)(ii), by inserting integrated English literacy, United States
			 history, and civics education programs, before and workplace
			 literacy programs; and
								(C)in subparagraph
			 (E)—
									(i)in
			 clause (i), by inserting and integrated English literacy, United States
			 history, and civics education programs before the semicolon at the
			 end;
									(ii)in
			 clause (iii), by striking and at the end;
									(iii)in clause
			 (iv)—
										(I)by striking
			 section 231 and inserting sections 231 and 244;
			 and
										(II)by adding
			 and at the end; and
										(iv)by
			 adding at the end the following:
										
											(v)the extent to
				which integrated English literacy, United States history, and civics education
				programs carried out under section 244 lead participants in such programs to
				increase their civic participation and, if applicable, lead such participants
				to become United States
				citizens;
											.
									(f)Integrated
			 English literacy, United States history, and civics
			 educationChapter 4 of subtitle A of the Adult Education and
			 Family Literacy Act (20 U.S.C. 9251 et seq.) is amended by adding at the end
			 the following:
							
								244.Integrated
				English literacy, United States history, and civics education programs
									(a)Program
				authorizedThe Secretary shall award grants to States, from
				allocations under subsection (b), for integrated English literacy, United
				States history, and civics education programs.
									(b)Allocations
										(1)In
				generalSubject to paragraph (2), the Secretary shall allocate
				for each fiscal year, from the amount appropriated pursuant to subsection (c)
				for such fiscal year—
											(A)65 percent of
				such amount to States on the basis of a State's need for integrated English,
				United States history, and civics education programs, as determined by
				calculating each State's share of a 10-year average of the data compiled by the
				Office of Immigration Statistics of the Department of Homeland Security, for
				immigrants admitted for lawful permanent residence during the 10 most recent
				fiscal years; and
											(B)35 percent of
				such amount to the States on the basis of whether the State experienced growth,
				as measured by the average of the 3 most recent years for which data compiled
				by the Office of Immigration Statistics of the Department of Homeland Security
				are available, for immigrants admitted for lawful permanent residence.
											(2)MinimumEach
				State shall receive an allocation under paragraph (1) in an amount that is not
				less than $60,000.
										(c)Authorization
				of appropriationThere are authorized to be appropriated to carry
				out this section—
										(1)$200,000,000 for
				fiscal year 2011;
										(2)$250,000,000 for
				fiscal year 2012; and
										(3)$300,000,000 for
				fiscal year
				2013.
										.
						602.Definitions of
			 English language learner
						(a)Adult Education
			 and Family Literacy ActThe Adult Education and Family Literacy
			 Act (20 U.S.C. 9201 et seq.) is amended—
							(1)in section 203
			 (20 U.S.C. 9202)—
								(A)by redesignating
			 paragraphs (6), (7), (8), (9), and (10), as paragraphs (7), (8), (9), (10), and
			 (6), respectively;
								(B)in paragraph (6),
			 as redesignated—
									(i)in
			 the paragraph heading, by striking Individual of limited english proficiency
			 and inserting English
			 language learner; and
									(ii)in
			 the matter preceding subparagraph (A), by striking individual of limited
			 English proficiency and inserting English language
			 learner; and
									(C)in paragraph (7),
			 as redesignated, by striking individuals of limited English
			 proficiency and inserting English language
			 learners;
								(2)in section
			 224(b)(10)(D) (20 U.S.C. 9224(b)(10)(D)), by striking individuals with
			 limited English proficiency and inserting English language
			 learners; and
							(3)in section
			 243(2)(D)(ii) (20 U.S.C. 9253(2)(D)(ii)), by striking individuals with
			 limited English proficiency who are adults and inserting adult
			 English language learners.
							(b)Elementary and
			 Secondary Education Act of 1965
							(1)AmendmentSection
			 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(25)) is amended by striking the matter preceding subparagraph (A) and
			 inserting the following:
								
									(25)English
				language learnerThe term English language learner
				means an
				individual—
									.
							(2)ReferencesAny
			 reference in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) to an individual who is limited English proficient shall be construed
			 to refer to an English language learner.
							603.Credits for
			 teachers of English language learners
						(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
							
								25E.Teachers of
				English language learners
									(a)In
				generalIn the case of an eligible teacher, there shall be
				allowed a credit against the tax imposed by this chapter for the taxable year
				an amount equal to—
										(1)$750, for each of
				the first 5 taxable years for which the taxpayer is allowed a credit under this
				section; and
										(2)$500, for any
				other taxable year.
										(b)Credit allowed
				only for 10 taxable yearsNo credit shall be allowed under this
				section with respect to a taxpayer for any taxable year after the 10th taxable
				year for which such taxpayer is allowed a credit under this section.
									(c)Eligible
				teacherFor purposes of this section—
										(1)In
				generalExcept as provided in paragraph (2), the term `eligible
				teacher' means, with respect to a taxable year, any individual who is—
											(A)a full-time
				teacher of English as a second language or bilingual instruction for the
				academic year ending in such taxable year, or
											(B)an eligible
				part-time teacher of English as a second language or bilingual instruction for
				the academic year ending in such taxable year.
											(2)Eligible
				part-time teacherThe term eligible part-time
				teacher means, with respect to a taxable year, an individual who
				teaches at least 20 hours per week during the academic year ending in such
				taxable year. Such term does not include any individual who is a full-time
				teacher of English as a second language during such academic year.
										(3)Special
				ruleIn the case of an eligible part-time teacher, subsection (a)
				shall be applied by substituting $375for $750 and
				by substituting $250 for
				$500.
										.
						(b)Clerical
			 amendmentThe table of sections for such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
							
								
									Sec. 25E. Teachers of English language
				learners.
								
								.
						(c)Teacher
			 certification expensesPart VII of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to additional itemized deductions
			 for individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
							
								224.Certification
				expenses for teachers of English language learners
									(a)In
				generalIn the case of an individual, there shall be allowed a
				deduction for eligible teacher certification expenses paid or incurred by the
				taxpayer for the taxable year.
									(b)Eligible
				teacher certification expensesThe term eligible teacher
				certification expenses—
										(1)means the tuition
				and fees required for the enrollment or attendance of the taxpayer at an
				eligible educational institution (as defined in section 25A) for a course which
				is required for certification or licensure of such individual as qualified to
				provide English as a second language or bilingual instruction to elementary or
				secondary school students who are limited English proficient (as defined in
				section 9901 of the Elementary and Secondary Education Act of 1965); and
										(2)shall not include
				any amounts that are—
											(A)used for a course
				that is part of the individual's degree program; or
											(B)funded by another
				person or any governmental entity.
											(c)Denial of
				double benefitNo deduction shall be allowed under this section
				for any expense for which a deduction or credit is allowed under any other
				provision of this chapter.
									(d)TerminationThis
				section shall not apply to expenses paid or incurred after December 31,
				2014.
									.
						(d)Certification
			 deduction allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of
			 section 62 of such Code is amended by inserting after paragraph (21) the
			 following new paragraph:
							
								(22)Teacher
				certification expensesThe deduction allowed by section
				224.
								.
						(e)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following new items:
							
								
									Sec. 224. Certification expenses for
				teachers of English language learners.
									Sec. 225. Cross
				reference.
								
								.
						(f)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall promulgate regulations implementing the provisions of
			 this section.
						(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						604.Research in
			 adult education
						(a)In
			 generalSection 133(c)(2)(A) of the Education Sciences Reform Act
			 of 2002 (20 U.S.C. 9533(c)(2)(A)) is amended by inserting education
			 and before literacy.
						(b)National
			 research and development center
							(1)In
			 generalThe Secretary of Education shall direct the Commissioner
			 for Education Research of the National Center for Education Research
			 established pursuant to section 131 of the Education Sciences Reform Act of
			 2002 (20 U.S.C. 9531) to establish a national research and development center
			 for adult education and literacy (as described in section 133(c)(2)(A) of such
			 Act).
							(2)Provision for
			 expansion of researchIf, as of the date of the enactment of this
			 Act, the Commissioner has established a center for adult literacy in accordance
			 with section 133(c)(2)(A) of the Education Sciences Reform Act of 2002 (20
			 U.S.C. 9533(c)(2)(A)), the Commissioner shall expand the topic of research of
			 such center to include adult education, in accordance with the amendment made
			 by subsection (a).
							2Supporting
			 English language acquisition and adult education in the workforce
					611.Credit for
			 employer-provided adult English literacy and basic education programs
						(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
							
								45R.Employer-provided
				adult English literacy and basic education programs
									(a)In
				generalFor the purposes of section 38, the credit determined
				under this section with respect to any employer for the taxable year is an
				amount equal to 20 percent of qualified education program expenses, but in no
				case shall the employer receive a credit in an amount of more than $1,000 per
				full-time employee participating in the qualified education program.
									(b)Qualified
				education program expensesFor purposes of this section:
										(1)In
				generalThe term qualified education program
				expenses means expenses paid or incurred by an employer to make
				available qualified education to employees of the employer, who—
											(A)are English
				language learners; and
											(B)(i)have not received a
				secondary school diploma, or its recognized equivalent; or
												(ii)lack sufficient mastery of basic
				educational skills, including financial literacy, to enable the individuals to
				function effectively in society.
												(2)Qualified
				educationThe term qualified education means adult
				education and literacy activities provided—
											(A)by an eligible
				provider which for the fiscal year ending during the employer's taxable year
				receives or is eligible to receive Federal funds under section 231 of the Adult
				Education and Family Literacy Act (20 U.S.C. 9241) for adult education and
				literacy activities; or
											(B)in curriculum
				approved by the Department of Education, the Employment and Training
				Administration of the Department of Labor, or in current use by a Federal
				agency.
											(3)Eligible
				provider; adult education and literacy activitiesThe terms
				eligible provider and adult education and literacy
				activities have the respective meanings given to such terms in section
				203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202).
										(4)English
				language learnerThe term English language learner
				has the same meaning given such term in section 9101(25) of the Elementary and
				Secondary Education Act of 1965.
										(c)Special
				rulesFor purposes of this section:
										(1)Full-time
				employmentAn employee shall be considered full-time if such
				employee is employed at least 30 hours per week for 25 or more calendar weeks
				in the taxable year.
										(2)Aggregation
				ruleAll persons treated as a single employer under subsection
				(a) or (b) or section 52, or subsection (m) or (o) of section 414, shall be
				treated as 1 person.
										(d)Denial of
				double benefitNo deduction or credit shall be allowed under any
				other provision of this chapter for any amount taken into account in
				determining the credit under this section.
									(e)Election to
				have credit not applyA taxpayer may elect (at such time and in
				such manner as the Secretary may by regulations prescribe) to have this section
				not apply for any taxable year.
									(f)TerminationThis
				section shall not apply to expenses paid or incurred after December 31,
				2014.
									.
						(b)Credit to be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to the current year business credit) is amended—
							(1)by striking
			 plus at the end of paragraph (34);
							(2)by striking the
			 period at the end of paragraph (35) and inserting , plus;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(36)the adult
				English literacy and basic education programs credit determined under section
				45R.
									.
							(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the such Code is amended by adding at the end the
			 following new item:
							
								
									Sec. 45R. Employer-provided adult English literacy and basic
				education
				programs.
								
								.
						(d)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall promulgate regulations implementing the provisions of
			 this section.
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31 of the year after enactment.
						612.Presidential
			 award for business leadership in promoting United States citizenship
						(a)EstablishmentThe
			 Presidential Award for Business Leadership in Promoting United States
			 Citizenship (referred to in this section as the Presidential Citizenship
			 Award) shall be awarded by the President to companies and other
			 organizations that make extraordinary efforts in assisting their employees and
			 members to learn English and increase their understanding of United States
			 history and civics.
						(b)Selection and
			 presentation of award
							(1)SelectionThe
			 President shall periodically select, from a list of large and small companies
			 and other organizations that the Secretary determines to have met the
			 requirements under subsection (a), the recipients of the Presidential
			 Citizenship Award.
							(2)PresentationThe
			 presentation of the Presidential Citizenship Award shall be made by the
			 President, or a designee of the President, in conjunction with an appropriate
			 ceremony.
							3Building stronger
			 communities
					621.Office of
			 Citizenship and New Americans
						(a)Renaming the
			 Office of Citizenship
							(1)In
			 generalBeginning on the date of the enactment of this Act, the
			 Office of Citizenship of United States Citizenship and Immigration Services
			 shall be referred to as the Office of Citizenship and New
			 Americans.
							(2)Conforming
			 amendmentsSection 451(f) of the Homeland Security Act of 2002 (6
			 U.S.C. 271(f)) is amended—
								(A)in the subsection
			 heading, by striking Citizenship. and inserting
			 Citizenship and New Americans.;
								(B)in paragraph (1),
			 by inserting and New Americans after Office of
			 Citizenship; and
								(C)in paragraph (2),
			 by inserting and New Americans after Office of
			 Citizenship.
								(3)ReferencesAny
			 reference in a law, regulation, document, paper, or other record of the United
			 States to the Office of Citizenship within United States Citizenship and
			 Immigration Services shall be deemed to be a reference to the Office of
			 Citizenship and New Americans.
							(b)FunctionsSection
			 451(f)(2) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)(2)), as amended
			 by subsection (a)(2)(C), is further amended by striking for
			 promoting and all that follows through the period at the end and
			 inserting the following: “for—
							
								(A)establishing
				national goals for introducing new immigrants into the United States and
				measuring the degree to which such goals are met;
								(B)assessing and
				coordinating Federal policies, regulations, task forces, and commissions
				related to introducing immigrants into the United States;
								(C)continuing with
				the efforts of the Task Force on New Americans established under Executive
				Order 13404—
									(i)to facilitate a
				dialogue among Federal agencies;
									(ii)make
				recommendations to the President; and
									(iii)follow through
				with initiatives administered by the Task Force under the authority of such
				Executive Order;
									(D)serving as a
				liaison and intermediary with State and local governments and other entities to
				assist in establishing local goals, task forces, and councils to assist in
				introducing immigrants into the United States;
								(E)coordinating with
				other Federal agencies to provide information to State and local governments on
				the demand for English acquisition programs and best practices in place on the
				Federal and State level for immigrants who have recently arrived in the United
				States;
								(F)assisting States
				in coordinating activities with the grant program carried out under this
				subtitle; and
								(G)promoting
				instruction and training on citizenship responsibilities for aliens interested
				in becoming naturalized citizens of the United States, including the
				development of educational materials for such
				aliens.
								.
						(c)DonationsSection
			 451(f) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)), as amended by
			 this section, is further amended by adding at the end the following:
							
								(3)Donations
									(A)Acceptance of
				donationsThe Chief of the Office of Citizenship and New
				Americans may accept monetary and in-kind donations to support the activities
				described in paragraph (2).
									(B)Dedication of
				fundsNotwithstanding any other provision of law—
										(i)any amounts
				donated to the Office of Citizenship and New Americans to support the
				activities described in paragraph (2) shall be deposited into an account
				dedicated for such purpose;
										(ii)the amounts
				contained in the account described in clause (i) shall be used solely to
				support such activities; and
										(iii)amounts that
				were not donated for the exclusive purpose of supporting such activities may
				not be deposited into such
				account.
										.
						(d)Report to
			 CongressThe Chief of the Office of Citizenship and New Americans
			 shall submit a biennial report to the appropriate committees in Congress that
			 describes the activities of the Office of Citizenship and New Americans.
						622.Grants to
			 States
						(a)Authority To
			 provide grantsSubject to subsections (c) and (d), the Chief of
			 the Office of Citizenship and New Americans (referred to in this section as the
			 Chief) is authorized to provide competitive grants to States to
			 form State New American Councils to carry out the activities described in
			 section 623.
						(b)State New
			 American CouncilsA State New American Council shall—
							(1)consist of not
			 fewer than 15 individuals and not more than 19 individuals from the State;
			 and
							(2)shall include, to
			 the extent practicable, representatives from—
								(A)business;
								(B)faith-based
			 organizations;
								(C)civic
			 organizations;
								(D)philanthropic
			 organizations;
								(E)nonprofit
			 organizations, including those with experience working with immigrant
			 communities;
								(F)key education
			 stakeholders, such as State educational agencies, local educational agencies,
			 community colleges, or teachers;
								(G)State adult
			 education offices;
								(H)State or local
			 public libraries; and
								(I)State or local
			 government officials.
								(c)Waiver of
			 requirement
							(1)Authority to
			 grantThe Chief may award a grant under subsection (a) to a State
			 without requiring the State to form a State New American Council if the Chief
			 determines that the State is carrying out similar statewide initiatives to
			 introduce immigrants into the State and into the United States.
							(2)GuidelinesThe
			 Chief shall establish guidelines for awarding grants to States described in
			 paragraph (1).
							(d)Grants to local
			 governmentsThe Chief may provide a grant under subsection (a) to
			 a local government.
						(e)ApplicationAn
			 applicant for a grant under this section shall submit an application to the
			 Chief at such time, in such manner, and containing such information as the
			 Chief may reasonably require, including—
							(1)if the applicant
			 is a State seeking to form a State New American Council, an assurance that such
			 State New American Council will meet the requirements under subsection
			 (b);
							(2)the number of
			 immigrants in the State in which the applicant is located; and
							(3)a description of
			 the challenges in introducing new immigrants into the State and local
			 community.
							(f)DurationA
			 grant awarded under subsection (a) shall be for a period of 5 years.
						(g)PriorityPriority
			 shall be given to grant applications that—
							(1)use matching
			 funds from non-Federal sources, which may include in-kind contributions;
			 and
							(2)demonstrate
			 collaboration with private entities to achieve the goals of their comprehensive
			 plan.
							(h)Additional
			 considerationAdditional consideration shall be given to grant
			 applications submitted by States that have experienced a large increase in the
			 population of immigrants during the most recent 10-year period relative to past
			 migration patterns, based on data compiled by the Office of Immigration
			 Statistics.
						(i)Grant
			 amountThe amount of a grant awarded under subsection (a) shall
			 be not less than $500,000 and not more than $5,000,000 for each fiscal
			 year.
						(j)Reservations
							(1)NationalThe
			 Chief shall reserve not more than 1 percent of the amount appropriated to carry
			 out this section for the administration of the Office of Citizenship and New
			 Americans, including for the evaluation of funds distributed.
							(2)StatesA
			 State awarded a grant under subsection (a) may reserve not more than 10 percent
			 of such grant amount for the creation and operation of a State New American
			 Council.
							623.Authorized
			 activities
						(a)Mandatory
			 activitiesA grant awarded under section 621(a) shall be
			 used—
							(1)to develop,
			 implement, expand, or enhance a comprehensive plan to introduce new immigrants
			 into the State, including improving English literacy, knowledge of United
			 States history, and civics education;
							(2)to provide
			 subgrants to local communities in accordance with subsection (c);
							(3)if the grant is
			 awarded to a State, to form a State New American Council, which shall meet not
			 less frequently than once each quarter;
							(4)to disseminate
			 best practices and other information compiled by the Office of Citizenship and
			 New Americans that pertains to effective programs for English acquisition and
			 civics education; and
							(5)to convene public
			 hearings not less frequently than once each year to report on the activities
			 carried out by such grant.
							(b)Permissible
			 activitiesA grant awarded under section 621(a) may be
			 used—
							(1)to solicit and
			 disseminate solutions and remedies to the challenges of introducing new
			 immigrants in the State or municipality in which the grant is awarded;
							(2)to provide
			 technical assistance, training, or coordination for State or local agencies to
			 improve programs to introduce new immigrants into the United States, such as
			 English literacy, United States history, and civics education;
							(3)to review and
			 develop strategies to expand distance learning as a method of instruction for
			 English literacy, United States history, and civics education and available
			 technological programs that may supplement or supplant quality classroom
			 instruction;
							(4)to coordinate
			 with entities of other States engaged in activities under this subtitle or
			 other activities to introduce new immigrants into the State or
			 community;
							(5)to develop
			 materials focused on preparation for the naturalization test;
							(6)to engage in
			 outreach and educational activities on the naturalization process; and
							(7)to provide
			 assistance to immigrants with the naturalization application, as
			 appropriate.
							(c)Subgrants to
			 local communities
							(1)Requirement to
			 awardA grant under section 108(a) shall be used to award
			 subgrants to entities of local governments to assist communities with local
			 efforts to introduce new Americans into the community.
							(2)Authorized
			 activitiesSubgrants shall be awarded under paragraph (1) to
			 entities of local governments for use to carry out activities in accordance
			 with—
								(A)a comprehensive
			 plan described in subsection (a)(1); and
								(B)any guidance
			 provided by the Chief of the Office of Citizenship and New Americans.
								(3)Subgrant
			 amountThe amount of a subgrant awarded under this subsection
			 shall be not less than $100,000 and not more than $600,000 for a fiscal
			 year.
							624.Reporting and
			 evaluation
						(a)Reporting
			 requirement
							(1)In
			 generalEach entity awarded a grant under section 108(a) shall
			 submit a report annually to the Office of Citizenship and New Americans
			 that—
								(A)describes the
			 activities of the State New American Council and subgrant recipients and how
			 these activities meet the goals of—
									(i)the
			 Chief of the Office of Citizenship and New Americans; and
									(ii)the
			 comprehensive plan described in section 109(a)(1); and
									(B)describes the
			 geographic areas being served, the number of immigrants in such areas, and the
			 primary languages spoken there.
								(2)Other
			 requirementsThe Chief of the Office of Citizenship may set out
			 other requirements as the Chief sees fit in order to—
								(A)impose
			 accountability; and
								(B)measure the
			 outcomes of the activities carried out with grants awarded under section
			 1083(a).
								(b)Annual
			 evaluationThe Chief of the Office of Citizenship and New
			 Americans shall conduct an annual evaluation of the grant program established
			 under this title and use such evaluation—
							(1)to improve the
			 effectiveness of programs carried out by the Chief;
							(2)to assess future
			 needs of immigrants and of State and local governments related to
			 immigrants;
							(3)to determine the
			 effectiveness of such grant program; and
							(4)to ensure that
			 the grantees and subgrantees are acting within the scope and purpose of this
			 title.
							625.New citizens
			 award program
						(a)EstablishmentThere
			 is established a new citizens award program to recognize citizens who—
							(1)have made an
			 outstanding contribution to the United States; and
							(2)are naturalized
			 during the 10-year period ending on the date of such recognition.
							(b)Presentation
			 authorized
							(1)In
			 generalThe President is authorized to present a medal, in
			 recognition of outstanding contributions to the United States, to citizens
			 described in subsection (a).
							(2)Maximum number
			 of awardsNot more than 10 citizens may receive a medal under
			 this section in any calendar year.
							626.Rule of
			 constructionNothing in this
			 title shall be construed to limit the authority of the Secretary, acting
			 through the Director of United States Citizenship and Immigration Services or
			 such other officials of the Department of Homeland Security as the Secretary
			 may direct, to manage, direct, and control the activities of the Chief of the
			 Office of Citizenship and New Americans.
					627.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $100,000,000 for each of
			 the fiscal years 2011 through 2015.
					4Grants
					631.Grants to
			 support public education and community training
						(a)Grants
			 authorizedThe Assistant Attorney General, Office of Justice
			 Programs, may award grants to qualified nonprofit community organizations to
			 educate, train, and support non-profit agencies, immigrant communities, and
			 other interested entities regarding the provisions of this Act and the
			 amendments made by this Act.
						(b)Use of
			 funds
							(1)In
			 generalGrants awarded under this section shall be used—
								(A)for public
			 education, training, technical assistance, government liaison, and all related
			 costs (including personnel and equipment) incurred by the grantee in providing
			 services related to this Act; and
								(B)to educate,
			 train, and support nonprofit organizations, immigrant communities, and other
			 interested parties regarding this Act and the amendments made by this Act and
			 on matters related to its implementation.
								(2)EducationIn
			 addition to the purposes described in paragraph (1), grants awarded under this
			 section shall be used to—
								(A)educate immigrant
			 communities and other interested entities regarding—
									(i)the
			 individuals and organizations that can provide authorized legal representation
			 in immigration matters under regulations prescribed by the Secretary;
			 and
									(ii)the dangers of
			 securing legal advice and assistance from those who are not authorized to
			 provide legal representation in immigration matters;
									(B)educate
			 interested entities regarding the requirements for obtaining nonprofit
			 recognition and accreditation to represent immigrants under regulations
			 prescribed by the Secretary;
								(C)provide nonprofit
			 agencies with training and technical assistance on the recognition and
			 accreditation process; and
								(D)educate nonprofit
			 community organizations, immigrant communities, and other interested entities
			 regarding—
									(i)the
			 process for obtaining benefits under this Act or under an amendment made by
			 this Act; and
									(ii)the availability
			 of authorized legal representation for low-income persons who may qualify for
			 benefits under this Act or under an amendment made by this Act.
									(c)DiversityThe
			 Assistant Attorney General shall ensure, to the extent possible, that the
			 nonprofit community organizations receiving grants under this section serve
			 geographically diverse locations and ethnically diverse populations who may
			 qualify for benefits under the Act.
						(d)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
						632.Grant program
			 to assist applicants for naturalization
						(a)PurposeThe
			 purpose of this section is to establish a grant program within United States
			 Citizenship and Immigration Services that provides funding to community-based
			 organizations, including community-based legal service organizations, as
			 appropriate, to develop and implement programs to assist eligible applicants
			 for naturalization.
						(b)DefinitionsIn
			 this section:
							(1)Community-based
			 organizationThe term community-based organization
			 means a nonprofit, tax-exempt organization, including a faith-based
			 organization, whose staff has experience and expertise in meeting the legal,
			 social, educational, cultural educational, or cultural needs of immigrants,
			 refugees, persons granted asylum, or persons applying for such statuses.
							(2)IEACA
			 grantThe term IEACA grant means an Initial Entry,
			 Adjustment, and Citizenship Assistance Grant authorized under subsection
			 (c).
							(c)Establishment
			 of initial entry, adjustment, and citizenship assistance grant program
							(1)Grants
			 authorizedThe Secretary, working through the Director of United
			 States Citizenship and Immigration Services, may award IEACA grants to
			 community-based organizations.
							(2)Use of
			 fundsGrants awarded under this section may be used for the
			 design and implementation of programs to provide the following services:
								(A)Initial
			 applicationAssistance and instruction, including legal
			 assistance, to aliens making initial application for conditional nonimmigrant
			 or conditional nonimmigrant dependent classification under Title 5 of this Act.
			 Such assistance may include assisting applicants in—
									(i)screening to
			 assess prospective applicants’ potential eligibility for participating in such
			 program;
									(ii)filling out
			 applications for such program;
									(iii)gathering proof
			 of identification, employment, residence, and tax payment;
									(iv)gathering proof
			 of relationships of eligible family members;
									(v)applying for any
			 waivers for which applicants and qualifying family members may be eligible;
			 and
									(vi)any other
			 assistance that the Secretary or grantee considers useful to aliens who are
			 interested in filing applications for treatment under title 5 of this
			 Act.
									(B)Adjustment of
			 statusAssistance and instruction, including legal assistance, to
			 aliens seeking to adjust their status in accordance with title 5 of this Act or
			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255).
								(C)CitizenshipAssistance
			 and instruction to applicants on—
									(i)the
			 rights and responsibilities of United States citizenship;
									(ii)English as a
			 second language;
									(iii)civics;
			 or
									(iv)applying for
			 United States citizenship.
									(3)Duration and
			 renewal
								(A)DurationSubject
			 to subparagraph (B), each grant awarded under this section shall be awarded for
			 a period of not more than 3 years.
								(B)RenewalThe
			 Secretary may renew any grant awarded under this section in 1-year
			 increments.
								(4)Application for
			 grantsEach entity desiring an IEACA grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
							(5)Eligible
			 organizationsA community-based organization applying for a grant
			 under this section to provide services described in subparagraph (A), (B), or
			 (C)(iv) of paragraph (2) may not receive such a grant unless the organization
			 is—
								(A)recognized by the
			 Board of Immigration Appeals under section 292.2 of title 8, Code of Federal
			 Regulations; or
								(B)otherwise
			 directed by a licensed attorney.
								(6)Selection of
			 granteesGrants awarded under this section shall be awarded on a
			 competitive basis.
							(7)Geographic
			 distribution of grantsThe Secretary shall approve applications
			 under this section in a manner that ensures, to the greatest extent
			 practicable, that—
								(A)not less than 50
			 percent of the funding for grants under this section are awarded to programs
			 located in the 10 States with the highest percentage of residents who were born
			 in foreign countries; and
								(B)not less than 20
			 percent of the funding for grants under this section are awarded to programs
			 located in States that are not described in subparagraph (A).
								(8)Ethnic
			 diversityThe Secretary shall ensure that community-based
			 organizations receiving grants under this section provide services to an
			 ethnically diverse population, to the greatest extent possible.
							(d)Liaison between
			 USCIS and granteesThe Secretary shall establish a liaison
			 between United States Citizenship and Immigration Services and the community of
			 providers of services under this section to assure quality control, efficiency,
			 and greater client willingness to come forward.
						(e)Reports to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, and July 1 of each subsequent year, the Secretary shall submit a
			 report to Congress that includes information regarding—
							(1)the status of the
			 implementation of this section;
							(2)the grants issued
			 pursuant to this section; and
							(3)the activities
			 carried out with such grants.
							(f)Source of grant
			 funds
							(1)Application
			 feesThe Secretary may use funds made available under section
			 401(g)(2)(A) of this Act and section 218A(b)(3) of the Immigration and
			 Nationality Act, as added by this Act, to carry out this section.
							(2)FundingFees
			 and fines deposited in the Security and Prosperity Account under section
			 286(w)(3)(B) of the Immigration and Nationality Act may be used to carry out
			 this section.
							(g)Distribution of
			 conditional nonimmigrant visa fees and finesNotwithstanding
			 section 401(g)(2)(B), 2 percent of the fees and fines collected under section
			 401 shall be made available for grants under the Initial Entry, Adjustment, and
			 Citizenship Assistance Grant Program established under this section.
						BEmergency relief
			 for certain populations
				641.Adjustment of
			 status for certain Haitian orphans
					(a)In
			 generalThe Secretary may adjust the status of an alien described
			 in subsection (b) to that of an alien lawfully admitted for permanent residence
			 if the alien—
						(1)subject to
			 subsection (c), applies for such adjustment;
						(2)is physically
			 present in the United States on the date the application for such adjustment is
			 filed; and
						(3)is admissible to
			 the United States as an immigrant, except as provided in subsection (d).
						(b)Aliens eligible
			 for adjustment of statusAn alien is described in this subsection
			 if the alien was inspected and granted parole into the United States pursuant
			 to the humanitarian parole policy for certain Haitian orphans announced on
			 January 18, 2010, and suspended as to new applications on April 15,
			 2010.
					(c)ApplicationIn
			 the case of a minor, an application under this section may be submitted on
			 behalf of the alien by—
						(1)a parent;
			 or
						(2)a legal
			 guardian.
						(d)Grounds of
			 inadmissibilityParagraphs (4) and (7)(A) of section 212(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply to
			 adjustment of status under this section.
					(e)Visa
			 availabilityWhen an alien is granted the status of having been
			 lawfully admitted for permanent residence under this section, the Secretary of
			 State shall not be required to reduce the number of immigrant visas authorized
			 to be issued under the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.).
					(f)Alien deemed to
			 meet definition of childAn alien described in subsection (b)
			 shall be deemed to satisfy the requirements applicable to adopted children
			 under section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)) if, before the date on which the alien attains 18 years of
			 age—
						(1)the alien obtains
			 adjustment of status under this section; and
						(2)a United States
			 citizen adopts the alien, regardless of whether the adoption occurs before, on,
			 or after the date of the decision-granting adjustment of status under this
			 section.
						(g)No immigration
			 benefits for birth parentsNo birth parent of an alien who
			 obtains adjustment of status under this section shall thereafter, by virtue of
			 such parentage, be accorded any right, privilege, or status under this section
			 or the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
					642.Adjustment of
			 status for certain Liberian nationals
					(a)Adjustment of
			 status
						(1)In
			 general
							(A)EligibilityExcept
			 as provided under subparagraph (B), the Secretary shall adjust the status of an
			 alien described in subsection (b) to that of an alien lawfully admitted for
			 permanent residence, if the alien—
								(i)applies for
			 adjustment before April 1, 2011; and
								(ii)is
			 otherwise eligible to receive an immigrant visa and admissible to the United
			 States for permanent residence, except that, in determining such admissibility,
			 the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and
			 (7)(A) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)) shall not apply.
								(B)Ineligible
			 aliensAn alien shall not be eligible for adjustment of status
			 under this section if the Secretary determines that the alien has been
			 convicted of—
								(i)any
			 aggravated felony (as defined in section 101(a)(43) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(43)); or
								(ii)(ii) 2 or more
			 crimes involving moral turpitude.
								(2)Relationship of
			 application to certain orders
							(A)In
			 generalAn alien present in the United States who has been
			 subject to an order of exclusion, deportation, or removal, or has been ordered
			 to depart voluntarily from the United States under any provision of the
			 Immigration and Nationality Act may, notwithstanding such order, apply for
			 adjustment of status under paragraph (1) if otherwise qualified under such
			 paragraph.
							(B)Separate motion
			 not requiredAn alien described in subparagraph (A) may not be
			 required, as a condition of submitting or granting such application, to file a
			 separate motion to reopen, reconsider, or vacate the order described in
			 subparagraph (A).
							(C)Effect of
			 decision by SecretaryIf the Secretary grants an application
			 under paragraph (1), the Secretary shall cancel the order described in
			 subparagraph (A). If the Secretary makes a final decision to deny the
			 application, the order shall be effective and enforceable to the same extent as
			 if the application had not been made.
							(b)Aliens eligible
			 for adjustment of status
						(1)In
			 generalThe benefits provided under subsection (a) shall apply to
			 any alien—
							(A)who is—
								(i)a
			 national of Liberia; and
								(ii)has been
			 continuously present in the United States from January 1, 2009, through the
			 date of application under subsection (a); or
								(B)who is the
			 spouse, child, or unmarried son or daughter of an alien described in
			 subparagraph (A).
							(2)Determination
			 of continuous physical presenceFor purposes of establishing the
			 period of continuous physical presence referred to in paragraph (1), an alien
			 shall not be considered to have failed to maintain continuous physical presence
			 by reasons of an absence, or absences, from the United States for any period or
			 periods amounting in the aggregate to not more than 180 days.
						(c)Stay of
			 removal
						(1)In
			 generalThe Secretary shall provide by regulation for an alien
			 who is subject to a final order of deportation or removal or exclusion to seek
			 a stay of such order based on the filing of an application under subsection
			 (a).
						(2)During certain
			 proceedingsNotwithstanding any provision in the Immigration and
			 Nationality Act, the Secretary shall not order an alien to be removed from the
			 United States if the alien is in exclusion, deportation, or removal proceedings
			 under any provision of such Act and has applied for adjustment of status under
			 subsection (a), except where the Secretary has made a final determination to
			 deny the application.
						(3)Work
			 authorization
							(A)In
			 generalThe Secretary may—
								(i)authorize an
			 alien who has applied for adjustment of status under subsection (a) to engage
			 in employment in the United States during the pendency of such application;
			 and
								(ii)provide the
			 alien with an `employment authorized' endorsement or other appropriate document
			 signifying authorization of employment.
								(B)Pending
			 applicationsIf an application for adjustment of status under
			 subsection (a) is pending for a period exceeding 180 days and has not been
			 denied, the Secretary shall authorize such employment.
							(d)Record of
			 permanent residenceUpon the approval of an alien's application
			 for adjustment of status under subsection (a), the Secretary shall establish a
			 record of the alien's admission for permanent record as of the date of the
			 alien's arrival in the United States.
					(e)Availability of
			 administrative reviewThe Secretary shall provide to applicants
			 for adjustment of status under subsection (a) the same right to, and procedures
			 for, administrative review as are provided to—
						(1)applicants for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 (8 U.S.C. 1255); and
						(2)aliens subject to
			 removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
						(f)Limitation on
			 judicial reviewA determination by the Secretary regarding the
			 adjustment of status of any alien under this section is final and shall not be
			 subject to review by any court.
					(g)No offset in
			 number of visas availableIf an alien is granted the status of
			 having been lawfully admitted for permanent residence pursuant to this section,
			 the Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under any provision of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.).
					(h)Application of
			 Immigration and Nationality Act provisions
						(1)DefinitionsExcept
			 as otherwise specifically provided in this Chapter, the definitions contained
			 in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) shall apply in
			 this section.
						(2)Savings
			 provisionNothing in this Chapter may be construed to repeal,
			 amend, alter, modify, effect, or restrict the powers, duties, function, or
			 authority of the Secretary in the administration and enforcement of the
			 Immigration and Nationality Act or any other law relating to immigration,
			 nationality, or naturalization.
						(i)Effect of
			 eligibility for adjustment of statusEligibility to be granted
			 the status of having been lawfully admitted for permanent residence under this
			 section shall not preclude an alien from seeking any status under any other
			 provision of law for which the alien may otherwise be eligible.
					CWartime treatment
			 studies
				ICommission on
			 Wartime Treatment of European Americans
					651.FindingsCongress makes the following
			 findings:
						(1)During World War
			 II, the United States Government deemed as enemy aliens more
			 than 600,000 Italian-born and 300,000 German-born United States resident aliens
			 and their families, requiring them to carry Certificates of Identification and
			 limiting their travel and personal property rights. At that time, these groups
			 were the two largest foreign-born groups in the United States.
						(2)During World War
			 II, the United States Government arrested, interned, or otherwise detained
			 thousands of European Americans, some remaining in custody for years after
			 cessation of World War II hostilities, and repatriated, exchanged, or deported
			 European Americans, including American-born children, to European Axis nations,
			 many to be exchanged for Americans held in those nations.
						(3)Pursuant to a
			 policy coordinated by the United States with Latin American nations, thousands
			 of European Latin Americans, including German and Austrian Jews, were arrested,
			 relocated to the United States, and interned. Many were later repatriated or
			 deported to European Axis nations during World War II and exchanged for
			 Americans and Latin Americans held in those nations.
						(4)Millions of
			 European Americans served in the Armed Forces and thousands sacrificed their
			 lives in defense of the United States.
						(5)The wartime
			 policies of the United States Government were devastating to the German
			 American and Italian American communities, individuals, and their families. The
			 detrimental effects are still being experienced.
						(6)Prior to and
			 during World War II, the United States restricted the entry of Jewish refugees
			 who were fleeing persecution or genocide and sought safety in the United
			 States. During the 1930s and 1940s, the quota system, immigration regulations,
			 visa requirements, and the time required to process visa applications affected
			 the number of Jewish refugees, particularly those from Germany and Austria, who
			 could gain admittance to the United States.
						(7)The United States
			 Government should conduct an independent review to fully assess and acknowledge
			 these actions. Congress has previously reviewed the United States Government's
			 wartime treatment of Japanese Americans through the Commission on Wartime
			 Relocation and Internment of Civilians. An independent review of the treatment
			 of German Americans and Italian Americans and of Jewish refugees fleeing
			 persecution and genocide has not yet been undertaken.
						(8)Time is of the
			 essence for the establishment of commissions, because of the increasing danger
			 of destruction and loss of relevant documents, the advanced age of potential
			 witnesses and, most importantly, the advanced age of those affected by the
			 United States Government's policies. Many who suffered have already passed away
			 and will never know of this effort.
						652.DefinitionsIn this part:
						(1)During World
			 War IIThe term during World War II refers to the
			 period between September 1, 1939, through December 31, 1948.
						(2)European
			 Americans
							(A)In
			 generalThe term European Americans refers to United
			 States citizens and resident aliens of European ancestry, including Italian
			 Americans, German Americans, Hungarian Americans, Romanian Americans, and
			 Bulgarian Americans.
							(B)German
			 AmericansThe term German Americans refers to United
			 States citizens and resident aliens of German ancestry.
							(C)Italian
			 AmericansThe term Italian Americans refers to
			 United States citizens and resident aliens of Italian ancestry.
							(3)European Latin
			 AmericansThe term European Latin Americans refers
			 to persons of European ancestry, including German or Italian ancestry, residing
			 in a Latin American nation during World War II.
						(4)Latin American
			 nationThe term Latin American nation refers to any
			 nation in Central America, South America, or the Caribbean.
						653.Establishment
			 of commission on wartime treatment of european americans
						(a)In
			 generalThere is established the Commission on Wartime Treatment
			 of European Americans (referred to in this part as the European American
			 Commission).
						(b)MembershipThe
			 European American Commission shall be composed of 7 members, who shall be
			 appointed not later than 90 days after the date of enactment of this Act as
			 follows:
							(1)Three members
			 shall be appointed by the President.
							(2)Two members shall
			 be appointed by the Speaker of the House of Representatives, in consultation
			 with the minority leader.
							(3)Two members shall
			 be appointed by the majority leader of the Senate, in consultation with the
			 minority leader.
							(c)TermsThe
			 term of office for members shall be for the life of the European American
			 Commission. A vacancy in the European American Commission shall not affect its
			 powers, and shall be filled in the same manner in which the original
			 appointment was made.
						(d)RepresentationThe
			 European American Commission shall include 2 members representing the interests
			 of Italian Americans and two members representing the interests of German
			 Americans.
						(e)MeetingsThe
			 President shall call the first meeting of the European American Commission not
			 later than 120 days after the date of enactment of this Act.
						(f)QuorumFour
			 members of the European American Commission shall constitute a quorum, but a
			 lesser number may hold hearings.
						(g)ChairmanThe
			 European American Commission shall elect a Chairman and Vice Chairman from
			 among its members. The term of office of each shall be for the life of the
			 European American Commission.
						(h)Compensation
							(1)In
			 generalMembers of the European American Commission shall serve
			 without pay.
							(2)Reimbursement
			 of expensesAll members of the European American Commission shall
			 be reimbursed for reasonable travel and subsistence, and other reasonable and
			 necessary expenses incurred by them in the performance of their duties.
							654.Duties of the
			 European American Commission
						(a)In
			 generalIt shall be the duty of the European American Commission
			 to review the United States Government's wartime treatment of European
			 Americans and European Latin Americans as provided in subsection (b).
						(b)Scope of
			 reviewThe European American Commission's review shall include
			 the following:
							(1)A comprehensive
			 review of the facts and circumstances surrounding United States Government
			 action during World War II with respect to European Americans and European
			 Latin Americans pursuant to United States laws and directives, including the
			 Alien Enemies Acts (50 U.S.C. 21 et seq.), Presidential Proclamations 2526,
			 2527, 2655, 2662, and 2685, Executive Orders 9066 and 9095, and any directive
			 of the United States Government pursuant to these and other pertinent laws,
			 proclamations, or executive orders, including registration requirements, travel
			 and property restrictions, establishment of restricted areas, raids, arrests,
			 internment, exclusion, policies relating to the families and property that
			 excludees and internees were forced to abandon, internee employment by American
			 companies (including a list of such companies and the terms and type of
			 employment), exchange, repatriation, and deportation, and the immediate and
			 long-term effect of such actions, particularly internment, on the lives of
			 those affected. This review shall also include a list of—
								(A)all temporary
			 detention and long-term internment facilities in the United States and Latin
			 American nations that were used to detain or intern European Americans and
			 European Latin Americans during World War II (in this paragraph referred to as
			 World War II detention facilities);
								(B)the names of
			 European Americans and European Latin Americans who died while in World War II
			 detention facilities and where they were buried;
								(C)the names of
			 children of European Americans and European Latin Americans who were born in
			 World War II detention facilities and where they were born; and
								(D)the nations from
			 which European Latin Americans were brought to the United States, the ships
			 that transported them to the United States and their departure and
			 disembarkation ports, the locations where European Americans and European Latin
			 Americans were exchanged for persons held in European Axis nations, and the
			 ships that transported them to Europe and their departure and disembarkation
			 ports.
								(2)An assessment of
			 the underlying rationale of the decision of the United States Government to
			 develop the programs and policies described in paragraph (1), the information
			 the United States Government received or acquired suggesting these programs and
			 policies were necessary, the perceived benefit of enacting such programs and
			 policies, and the immediate and long-term impact of such programs and policies
			 on European Americans and European Latin Americans and their
			 communities.
							(3)A brief review of
			 the participation by European Americans in the United States Armed Forces,
			 including the participation of European Americans whose families were excluded,
			 interned, repatriated, or exchanged.
							(4)A recommendation
			 of appropriate remedies, including public education programs and the creation
			 of a comprehensive online database by the National Archives and Records
			 Administration of documents related to the United States Government's wartime
			 treatment of European Americans and European Latin Americans during World War
			 II.
							(c)Field
			 hearingsThe European American Commission shall hold public
			 hearings in such cities of the United States as it deems appropriate.
						(d)ReportThe European American Commission shall
			 submit a written report of its findings and recommendations to Congress not
			 later than 18 months after the date of the first meeting called pursuant to
			 section 103(e).
						655.Powers of the
			 European American Commission
						(a)In
			 generalThe European American Commission or, on the authorization
			 of the Commission, any subcommittee or member thereof, may, for the purpose of
			 carrying out the provisions of this title, hold such hearings and sit and act
			 at such times and places, and request the attendance and testimony of such
			 witnesses and the production of such books, records, correspondence,
			 memorandum, papers, and documents as the Commission or such subcommittee or
			 member may deem advisable. The European American Commission may request the
			 Attorney General to invoke the aid of an appropriate United States district
			 court to require, by subpoena or otherwise, such attendance, testimony, or
			 production.
						(b)Government
			 information and cooperationThe European American Commission may
			 acquire directly from the head of any department, agency, independent
			 instrumentality, or other authority of the executive branch of the Government,
			 available information that the European American Commission considers useful in
			 the discharge of its duties. All departments, agencies, and independent
			 instrumentalities, or other authorities of the executive branch of the
			 Government shall cooperate with the European American Commission and furnish
			 all information requested by the European American Commission to the extent
			 permitted by law, including information collected under the Commission on
			 Wartime and Internment of Civilians Act (Public Law 96-317; 50 U.S.C. App. 1981
			 note) and the Wartime Violation of Italian Americans Civil Liberties Act
			 (Public Law 106-451; 50 U.S.C. App. 1981 note). For purposes of section
			 552a(b)(9) of title 5, United States Code (commonly known as the Privacy
			 Act of 1974), the European American Commission shall be deemed to be a
			 committee of jurisdiction.
						656.Administrative
			 provisionsThe European
			 American Commission is authorized to—
						(1)appoint and fix
			 the compensation of such personnel as may be necessary, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that the compensation of any employee of the
			 Commission may not exceed a rate equivalent to the rate payable under GS-15 of
			 the General Schedule under section 5332 of such title;
						(2)obtain the
			 services of experts and consultants in accordance with the provisions of
			 section 3109 of such title;
						(3)obtain the detail
			 of any Federal Government employee, and such detail shall be without
			 reimbursement or interruption or loss of civil service status or
			 privilege;
						(4)enter into
			 agreements with the Administrator of General Services for procurement of
			 necessary financial and administrative services, for which payment shall be
			 made by reimbursement from funds of the Commission in such amounts as may be
			 agreed upon by the Chairman of the Commission and the Administrator;
						(5)procure supplies,
			 services, and property by contract in accordance with applicable laws and
			 regulations and to the extent or in such amounts as are provided in
			 appropriation Acts; and
						(6)enter into
			 contracts with Federal or State agencies, private firms, institutions, and
			 agencies for the conduct of research or surveys, the preparation of reports,
			 and other activities necessary to the discharge of the duties of the
			 Commission, to the extent or in such amounts as are provided in appropriation
			 Acts.
						657.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $600,000 to carry out this part.
					658.SunsetThe European American Commission shall
			 terminate 60 days after it submits its report to Congress.
					IICommission on
			 Wartime Treatment of Jewish Refugees
					661.Establishment
			 of Commission on Wartime Treatment of Jewish Refugees
						(a)In
			 generalThere is established the Commission on Wartime Treatment
			 of Jewish Refugees (referred to in this subchapter as the Jewish Refugee
			 Commission).
						(b)MembershipThe
			 Jewish Refugee Commission shall be composed of 7 members, who shall be
			 appointed not later than 90 days after the date of enactment of this Act as
			 follows:
							(1)Three members
			 shall be appointed by the President.
							(2)Two members shall
			 be appointed by the Speaker of the House of Representatives, in consultation
			 with the minority leader.
							(3)Two members shall
			 be appointed by the majority leader of the Senate, in consultation with the
			 minority leader.
							(c)TermsThe
			 term of office for members shall be for the life of the Jewish Refugee
			 Commission. A vacancy in the Jewish Refugee Commission shall not affect its
			 powers, and shall be filled in the same manner in which the original
			 appointment was made.
						(d)RepresentationThe
			 Jewish Refugee Commission shall include two members representing the interests
			 of Jewish refugees.
						(e)MeetingsThe
			 President shall call the first meeting of the Jewish Refugee Commission not
			 later than 120 days after the date of enactment of this Act.
						(f)QuorumFour
			 members of the Jewish Refugee Commission shall constitute a quorum, but a
			 lesser number may hold hearings.
						(g)ChairmanThe
			 Jewish Refugee Commission shall elect a Chairman and Vice Chairman from among
			 its members. The term of office of each shall be for the life of the Jewish
			 Refugee Commission.
						(h)Compensation
							(1)In
			 generalMembers of the Jewish Refugee Commission shall serve
			 without pay.
							(2)Reimbursement
			 of expensesAll members of the Jewish Refugee Commission shall be
			 reimbursed for reasonable travel and subsistence, and other reasonable and
			 necessary expenses incurred by them in the performance of their duties.
							662.Duties of the
			 Jewish Refugee Commission
						(a)In
			 generalIt shall be the duty of the Jewish Refugee Commission to
			 review the United States Government's refusal to allow Jewish and other
			 refugees fleeing persecution or genocide in Europe entry to the United States
			 as provided in subsection (b).
						(b)Scope of
			 reviewThe Jewish Refugee Commission's review shall cover the
			 period between January 1, 1933, through December 31, 1945, and shall include,
			 to the greatest extent practicable, the following:
							(1)A review of the
			 United States Governments decision to deny Jewish and other refugees
			 fleeing persecution or genocide entry to the United States, including a review
			 of the underlying rationale of the United States Governments decision
			 to refuse the Jewish and other refugees entry, the information the United
			 States Government received or acquired suggesting such refusal was necessary,
			 the perceived benefit of such refusal, and the impact of such refusal on the
			 refugees.
							(2)A review of
			 Federal refugee law and policy relating to those fleeing persecution or
			 genocide, including recommendations for making it easier in the future for
			 victims of persecution or genocide to obtain refuge in the United
			 States.
							(c)Field
			 hearingsThe Jewish Refugee Commission shall hold public hearings
			 in such cities of the United States as it deems appropriate.
						(d)ReportThe
			 Jewish Refugee Commission shall submit a written report of its findings and
			 recommendations to Congress not later than 18 months after the date of the
			 first meeting called pursuant to section 109(e).
						663.Powers of the
			 Jewish Refugee Commission
						(a)In
			 generalThe Jewish Refugee Commission or, on the authorization of
			 the Commission, any subcommittee or member thereof, may, for the purpose of
			 carrying out the provisions of this title, hold such hearings and sit and act
			 at such times and places, and request the attendance and testimony of such
			 witnesses and the production of such books, records, correspondence,
			 memorandum, papers, and documents as the Commission or such subcommittee or
			 member may deem advisable. The Jewish Refugee Commission may request the
			 Attorney General to invoke the aid of an appropriate United States district
			 court to require, by subpoena or otherwise, such attendance, testimony, or
			 production.
						(b)Government
			 information and cooperationThe Jewish Refugee Commission may
			 acquire directly from the head of any department, agency, independent
			 instrumentality, or other authority of the executive branch of the Government,
			 available information that the Jewish Refugee Commission considers useful in
			 the discharge of its duties. All departments, agencies, and independent
			 instrumentalities, or other authorities of the executive branch of the
			 Government shall cooperate with the Jewish Refugee Commission and furnish all
			 information requested by the Jewish Refugee Commission to the extent permitted
			 by law. For purposes of section 552a(b)(9) of title 5, United States Code
			 (commonly known as the Privacy Act of 1974), the Jewish Refugee
			 Commission shall be deemed to be a committee of jurisdiction.
						664.Administrative
			 provisionsThe Jewish Refugee
			 Commission is authorized to—
						(1)appoint and fix
			 the compensation of such personnel as may be necessary, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that the compensation of any employee of the
			 Commission may not exceed a rate equivalent to the rate payable under GS-15 of
			 the General Schedule under section 5332 of such title;
						(2)obtain the
			 services of experts and consultants in accordance with the provisions of
			 section 3109 of such title;
						(3)obtain the detail
			 of any Federal Government employee, and such detail shall be without
			 reimbursement or interruption or loss of civil service status or
			 privilege;
						(4)enter into
			 agreements with the Administrator of General Services for procurement of
			 necessary financial and administrative services, for which payment shall be
			 made by reimbursement from funds of the Commission in such amounts as may be
			 agreed upon by the Chairman of the Commission and the Administrator;
						(5)procure supplies,
			 services, and property by contract in accordance with applicable laws and
			 regulations and to the extent or in such amounts as are provided in
			 appropriation Acts; and
						(6)enter into
			 contracts with Federal or State agencies, private firms, institutions, and
			 agencies for the conduct of research or surveys, the preparation of reports,
			 and other activities necessary to the discharge of the duties of the
			 Commission, to the extent or in such amounts as are provided in appropriation
			 Acts.
						665.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $600,000 to carry out this part.
					666.SunsetThe Jewish Refugee Commission shall
			 terminate 60 days after it submits its report to Congress.
					IIIFunding source
			 for the wartime studies
					671.Funding
			 sourceOf the funds made
			 available for the Department of Justice by the Consolidated Security, Disaster
			 Assistance, and Continuing Appropriations Act, 2009 (Public Law 110-329),
			 $1,200,000 is hereby rescinded.
					DState court
			 interpreter grant program
				681.FindingsCongress finds that—
					(1)the fair
			 administration of justice depends on the ability of all participants in a
			 courtroom proceeding to understand that proceeding, regardless of their English
			 proficiency;
					(2)19 percent of the
			 population of the United States over 5 years of age speaks a language other
			 than English at home;
					(3)only qualified
			 court interpreters can ensure that persons with limited English proficiency
			 comprehend judicial proceedings in which they are a party;
					(4)the knowledge and
			 skills required of a qualified court interpreter differ substantially from
			 those required in other interpretation settings, such as social service,
			 medical, diplomatic, and conference interpreting;
					(5)the Federal
			 Government has demonstrated its commitment to equal administration of justice
			 regardless of English proficiency;
					(6)regulations
			 implementing title VI of the Civil Rights Act of 1964, as well as the guidance
			 issued by the Department of Justice pursuant to Executive Order 13166, issued
			 August 11, 2000, clarify that all recipients of Federal financial assistance,
			 including State courts, are required to take reasonable steps to provide
			 meaningful access to their proceedings for persons with limited English
			 proficiency;
					(7)40 States have
			 developed, or are developing, qualified court interpreting programs;
					(8)robust, effective
			 court interpreter programs—
						(A)actively recruit
			 skilled individuals to be court interpreters;
						(B)train those
			 individuals in the interpretation of court proceedings;
						(C)develop and use a
			 thorough, systematic certification process for court interpreters; and
						(D)have sufficient
			 funding to ensure that a qualified interpreter will be available to the court
			 whenever necessary; and
						(9)Federal funding
			 is necessary to—
						(A)encourage State
			 courts that do not have court interpreter programs to develop them;
						(B)assist State
			 courts with nascent court interpreter programs to implement them;
						(C)assist State
			 courts with limited court interpreter programs to enhance them; and
						(D)assist State
			 courts with robust court interpreter programs to make further improvements and
			 share successful programs with other States.
						682.State court
			 interpreter program
					(a)Grants
			 authorized
						(1)In
			 generalThe Administrator of the Office of Justice Programs of
			 the Department of Justice (referred to in this section as the
			 Administrator) shall make grants, in accordance with such
			 regulations as the Attorney General may prescribe, to State courts to develop
			 and implement programs to assist individuals with limited English proficiency
			 to access and understand State court proceedings in which they are a
			 party.
						(2)Technical
			 assistanceThe Administrator shall allocate, for each fiscal
			 year, $500,000 of the amount appropriated pursuant to section 4 to be used to
			 establish a court interpreter technical assistance program to assist State
			 courts receiving grants under this subchapter.
						(b)Use of
			 grantsGrants awarded under subsection (a) may be used by State
			 courts to—
						(1)assess regional
			 language demands;
						(2)develop a court
			 interpreter program for the State courts;
						(3)develop,
			 institute, and administer language certification examinations;
						(4)recruit, train,
			 and certify qualified court interpreters;
						(5)pay for salaries,
			 transportation, and technology necessary to implement the court interpreter
			 program developed under paragraph (2); and
						(6)engage in other
			 related activities, as prescribed by the Attorney General.
						(c)Application
						(1)In
			 generalThe highest State court of each State desiring a grant
			 under this section shall submit an application to the Administrator at such
			 time, in such manner, and accompanied by such information as the Administrator
			 may reasonably require.
						(2)State
			 courtsThe highest State court of each State submitting an
			 application under paragraph (1) shall include in the application—
							(A)a demonstration
			 of need for the development, implementation, or expansion of a State court
			 interpreter program;
							(B)an identification
			 of each State court in that State which would receive funds from the
			 grant;
							(C)the amount of
			 funds each State court identified under subparagraph (B) would receive from the
			 grant; and
							(D)the procedures
			 the highest State court would use to directly distribute grant funds to State
			 courts identified under subparagraph (B).
							(d)State court
			 allotments
						(1)Base
			 allotmentFrom amounts appropriated for each fiscal year pursuant
			 to section 4, the Administrator shall allocate $100,000 to each of the highest
			 State court of each State, which has an application approved under subsection
			 (c).
						(2)Discretionary
			 allotmentFrom amounts appropriated for each fiscal year pursuant
			 to section 4, the Administrator shall allocate $5,000,000 to be distributed
			 among the highest State courts of States which have an application approved
			 under subsection (c), and that have extraordinary needs that are required to be
			 addressed in order to develop, implement, or expand a State court interpreter
			 program.
						(3)Additional
			 allotmentIn addition to the allocations made under paragraphs
			 (1) and (2), the Administrator shall allocate to each of the highest State
			 court of each State, which has an application approved under subsection (c), an
			 amount equal to the product reached by multiplying—
							(A)the unallocated
			 balance of the amount appropriated for each fiscal year pursuant to section 4;
			 and
							(B)the ratio between
			 the number of people over 5 years of age who speak a language other than
			 English at home in the State and the number of people over 5 years of age who
			 speak a language other than English at home in all the States that receive an
			 allocation under paragraph (1), as those numbers are determined by the Bureau
			 of the Census.
							(4)Treatment of
			 District of ColumbiaFor purposes of this section—
							(A)the District of
			 Columbia shall be treated as a State; and
							(B)the District of
			 Columbia Court of Appeals shall act as the highest State court for the District
			 of Columbia.
							683.Authorization
			 of appropriationsThere are
			 authorized to be appropriated $15,000,000 for each of the fiscal years 2010
			 through 2014 to carry out this subtitle.
				EOther
			 matters
				691.Adjustment of
			 status for certain victims of terrorism
					(a)Adjustment of
			 statusThe status of any alien described in subsection (b) may be
			 adjusted by the Secretary to that of an alien lawfully admitted for permanent
			 residence, if the alien—
						(1)applies for such
			 adjustment not later than 1 year after the date of the enactment of this
			 Act;
						(2)is not
			 inadmissible to the United States under paragraph (2) or (3) of section 212(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)), or deportable under
			 paragraph (2) or (4) of section 237(a) of such Act (8 U.S.C. 1227(a));
			 and
						(3)not later than
			 the date on which the application under paragraph (1) is submitted, satisfies
			 any applicable Federal tax liability by establishing that—
							(A)no such tax
			 liability exists; or
							(B)all outstanding
			 liabilities have been paid.
							(b)Aliens eligible
			 for adjustment of status
						(1)In
			 generalThe benefit provided under subsection (a) shall apply to
			 any alien who—
							(A)was, on September
			 10, 2001, the spouse, child, unmarried son, or unmarried daughter of an alien
			 who died as a direct result of the terrorist activity conducted against the
			 United States on September 11, 2001;
							(B)was deemed to be
			 a beneficiary of, and by, the September 11th Victim Compensation Fund of 2001
			 (49 U.S.C. 40101); and
							(C)made a proffer of
			 information to the Secretary between April 24, 2008, and August 15, 2008, in
			 connection with a request for immigration relief.
							(2)ExceptionAn
			 alien shall not be provided any benefit under this section if the Secretary
			 determines that the alien has willfully made a material misrepresentation or
			 material omission in the proffer of information described in paragraph
			 (1)(C).
						(c)Work
			 authorizationThe Secretary may authorize an alien who has
			 applied for adjustment of status under subsection (a) to engage in employment
			 in the United States during the pendency of such application.
					(d)ConstructionNothing
			 in this section shall be construed to limit the existing authority of the
			 Secretary on the date of the enactment of this Act to require any form or other
			 submission of information or to perform any background or security check for
			 the purpose of determining the admissibility, or eligibility under this
			 section, of any alien.
					(e)Waiver of
			 regulationsNot later than 6 months after the date of the
			 enactment of this Act, the Secretary shall issue guidance to carry out this
			 section. The Secretary shall not be required to promulgate regulations before
			 implementing this section.
					(f)No offset in
			 number of visas availableAt the time an alien is granted the
			 status of having been lawfully admitted for permanent residence under this
			 section, the Secretary of State shall not be required to reduce the number of
			 immigrant visas authorized to be issued under title II of the Immigration and
			 Nationality Act (8 U.S.C. 1151 et seq.).
					(g)Definitions
						(1)Applicable
			 Federal tax liability definedIn this section, the term
			 applicable Federal tax liability means liability for Federal
			 taxes, including penalties and interest, owed for any year for which the
			 statutory period for assessment of any deficiency for such taxes has not
			 expired.
						(2)Incorporation
			 by referenceExcept as otherwise specifically provided in this
			 section, the definitions used in the Immigration and Nationality Act (8 U.S.C.
			 1101 et seq.) (excluding the definitions applicable exclusively to title III of
			 such Act) shall apply in the administration of this section.
						692.Development of
			 assessment and strategy addressing factors driving migration
					(a)Development of
			 assessmentThe General
			 Accounting Office shall develop a baseline assessment of the primary factors
			 driving migration in a prioritized group of ten countries with the highest
			 rates of irregular migration to the United States within six months of the date
			 of enactment of this Act. The report should, at a minimum, include factors
			 driving migration in the prioritized countries, and any current impact of
			 United States assistance, trade or foreign policy on migration trends in the
			 prioritized countries.
					(b)Strategy
			 address factors driving immigrationThe Secretary of State,
			 working with the Administrator of the United States Agency for International
			 Development, shall subsequently submit to the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of
			 Representatives, a strategy which responds to the identified economic, social
			 and security factors driving high rates of irregular migration from the
			 prioritized countries identified. The strategy should incorporate consultation
			 with the Bureau of Population, Refugees, and Migration of the Department of
			 State, the Department of Labor, and the Office of the United States Trade
			 Representative.
					(c)Elements of
			 strategyThe strategy required by subsection (b) shall include
			 the following:
						(1)A summary and
			 evaluation of current assistance provided by the Government of the United
			 States to countries with the highest rates of irregular migration to the United
			 States. Each country report should, at a minimum, identify regions and
			 municipalities experiencing the highest emigration rates and the current level
			 of United States aid or investment in these areas.
						(2)Recommendations
			 for future United States Government assistance and technical support to address
			 key economic, social and development factors identified in the prioritized
			 migration source countries. Such assistance should be designed to ensure
			 appropriate engagement of national and local governments and civil society
			 organizations.
						693.Sense of
			 Congress on increased United States foreign policy coherency in the Western
			 HemisphereIt is the sense of
			 Congress that the Secretary of State should review the United States foreign
			 policy toward Latin America in order to strengthen hemispheric security through
			 the reduction of poverty and inequality, expansion of equitable trade, support
			 for democratic institutions, citizen security and the rule of law, as essential
			 elements in consolidation of a well-managed regional migration policy.
				
